--------------------------------------------------------------------------------

EXHIBIT 10.2


AMENDMENT TO SETTLEMENT AGREEMENT
 
This amendment to settlement agreement dated July 23, 2009 (which, together with
the Exhibits hereto, is referred to as the “Settlement Agreement Amendment”) is
entered into by and among the parties to the settlement agreement dated March
28, 2008 (the “2008 Settlement Agreement”) between Ford Motor Company (“Ford”),
by and through its attorneys, and the International Union, United Automobile,
Aerospace and Agricultural Implement Workers of America (“UAW”), by and through
its attorneys, and the Class Representatives, on behalf of the Class, by and
through Class Counsel, in (1) the class action of Int’l Union, UAW, et al. v.
Ford Motor Company, Civil Action No. 07-14845 (E.D. Mich. filed Nov. 9, 2007)
(“Hardwick II”), and/or (2) the class action of Int’l Union, UAW, et al. v. Ford
Motor Company, Civil Action No. 05-74730, (E.D. Mich. July 13, 2006), aff’d, 497
F.3d 615 (6th Cir. 2007) (“Hardwick I”), and amends the 2008 Settlement
Agreement, as of the Amendment Effective Date (as hereinafter defined).
 
Terms used in the Settlement Agreement Amendment and not otherwise defined
herein shall have the same meaning as defined in the Settlement Agreement (as
hereinafter defined).


The Final Effective Date under the 2008 Settlement Agreement occurred on August
29, 2008.


With regard to Ford, the UAW and the Class (as defined therein), the 2008
Settlement Agreement (i) resolved and settled all claims that arise in
connection with Hardwick II; (ii) resolved and settled all claims, motions and
other issues pertaining to or remaining in Hardwick I; (iii) amended, superseded
or otherwise supplanted the Hardwick I Settlement Agreement; and (iv) provided
the basis upon which the judgment entered July 13, 2006 in Hardwick I shall be
satisfied, superseded or amended as necessary to give full force and effect to
the terms of the 2008 Settlement Agreement.  The 2008 Settlement Agreement also
resolved and settled any and all claims for Ford contributions to the Existing
External VEBA, and provided for the termination of the Existing External VEBA
and the transfer of all assets and liabilities of the Existing External VEBA to
the New VEBA.

 
 

--------------------------------------------------------------------------------

 

The 2008 Settlement Agreement recognized and approved on the basis set forth
therein: (i) the amendment of the Ford Retiree Health Plan to terminate coverage
for and exclude from coverage, the Class and the Covered Group (as defined
therein); (ii) the transfer of the assets of the Existing Internal VEBA to the
New VEBA; (iii) the termination of participation by the Class and the Covered
Group under the Existing Internal VEBA; (iv) the termination of the Existing
External VEBA in conjunction with the establishment of the New Plan, and the
transfer to the New VEBA of all assets and liabilities of the Existing External
VEBA; (v) that all claims for Retiree Medical Benefits incurred after the
Implementation Date by the Class and the Covered Group, including but not
limited to COBRA continuation coverage where such election is (or had been) made
on or after retirement and any coverage provided on a self-paid basis in
retirement, shall be solely the responsibility and liability of the New Plan and
the New VEBA; (vi) the Committee’s designation under the New Plan and New VEBA
as named fiduciary and administrator of the New Plan; (vii) that the New Plan
shall replace the Ford Retiree Health Plan with respect to the provision of
Retiree Medical Benefits to the Class and the Covered Group; (viii) that the New
VEBA shall receive certain payments and other consideration as described therein
from the Existing Internal VEBA, the Existing External VEBA and Ford; (ix) that
Ford’s obligation to pay into the New VEBA is fixed and capped as described
therein; and (x) that the New VEBA shall serve as the exclusive funding
mechanism for the New Plan.


This Settlement Agreement Amendment is entered into by the parties to the 2008
Settlement Agreement to implement certain amendments that the parties agree are
necessary to provide funding for the provision of Retiree Medical Benefits to
the Class and the Covered Group as contemplated by the 2008 Settlement
Agreement. In connection with the 2009 negotiations between Ford and the UAW
over the terms of certain modifications to the Ford-UAW National Agreements, the
UAW and its financial advisors engaged in further review and analysis of Ford’s
financial condition in light of the economic conditions facing the automotive
industry and the effect thereof on the ability of Ford to meet its payment
obligations under the 2008 Settlement Agreement, absent the restructuring of
such obligations pursuant to this Settlement Agreement Amendment.  Class Counsel
and their financial advisors engaged in similar review and analysis.  The UAW,
Class Counsel and their respective financial advisors also analyzed the benefits
of the amendments to the 2008 Settlement Agreement provided for herein and the
favorable impact of entering into such amendments on the ability of the New VEBA
to provide Retiree Medical Benefits over the long term in accordance with the
2008 Settlement Agreement. The UAW and the Class Representatives (on behalf of
the Class, by and through Class Counsel) are entering into this Settlement
Agreement Amendment based in part on progress by Ford in respect of
restructuring actions with other stakeholders including, but not limited to, the
restructuring initiatives completed by Ford and Ford Motor Credit Company LLC on
or before April 8, 2009 and described in press releases attached as Exhibits
99.1 and 99.2 to the April 6, 2009 filing by Ford on Form 8-K.

 
 

--------------------------------------------------------------------------------

 

This Settlement Amendment Agreement is subject to approval by the Court, and the
parties shall request that the Court enter an Amendment Approval Order (as
hereinafter defined) approving this Settlement Agreement Amendment and
confirming the Court’s approval of the 2008 Settlement Agreement as amended
hereby (the “Settlement Agreement”).  After the Amendment Effective Date, in the
event of an inconsistency between the Settlement Agreement and any prior
agreements or documents, including the 2008 Settlement Agreement prior to giving
effect to amendments hereunder, the Memorandum of Understanding between UAW and
Ford dated November 3, 2007, and the Term Sheet dated February 23, 2009, as
amended on June 23, 2009, the Settlement Agreement shall control.  In the event
of any inconsistency between the body of the Settlement Agreement and the
exhibits thereto, the Settlement Agreement shall control, unless explicitly
stated otherwise in the Settlement Agreement.


1.
Definitions



2008 Settlement Agreement.  The term “2008 Settlement Agreement” is defined in
the first paragraph of this Settlement Agreement Amendment.


Amendment Approval Order.  The term “Amendment Approval Order” shall mean an
order obtained from the Court approving this Settlement Agreement Amendment,
including the Trust Agreement Amendment attached as Exhibit 3 hereto, and
confirming the Court’s approval of the Settlement Agreement and exhibits, as
amended hereby, as described in Section 3(c)(1) of this Settlement Agreement
Amendment.


Amendment Effective Date.  The term “Amendment Effective Date” is defined in
Section 3(c) of this Settlement Agreement Amendment.
 
Amendment Fairness Hearing.  The term “Amendment Fairness Hearing” is defined in
Section 3(b) of this Settlement Agreement Amendment.


Settlement Agreement Amendment.  The term “Settlement Agreement Amendment” is
defined in the first paragraph of this Settlement Agreement Amendment.


Settlement Agreement.  The term “Settlement Agreement” shall mean the 2008
Settlement Agreement, amended and restated as provided herein.  The Settlement
Agreement, after giving effect to the amendments to the 2008 Settlement
Agreement effected hereby, is annexed to this Settlement Agreement Amendment as
Exhibit 1.


Trust Agreement Amendment.  The term “Trust Agreement Amendment” shall mean an
amendment to the Trust Agreement substantially in the form of Exhibit 3 to this
Settlement Agreement Amendment.


2.
Amendment to Settlement Agreement


 
 

--------------------------------------------------------------------------------

 

Subject to the terms and conditions herein, the 2008 Settlement Agreement is
hereby amended and restated to read in full as provided in Exhibit 1
hereto.  The amendments made to the 2008 Settlement Agreement are highlighted in
the version of the Settlement Agreement attached as Exhibit 2 hereto.  In the
event of any conflict, Exhibit 1 shall govern.


3.
Certain Procedural Matters



(a)           Consent to Entry of Amendment Approval Order. In consideration of
Ford’s entry into the Settlement Agreement and this Settlement Agreement
Amendment, and the other obligations of Ford contained therein and herein, the
Class Representatives, the Class Counsel and the UAW hereby consent to the entry
of the Amendment Approval Order, which, subject to Court approval, shall be
binding upon all Class Members pursuant to Rule 23(b)(2) of the Federal Rules of
Civil Procedure.


(b)           Submission of the Settlement Agreement and Class Action Notice
Order.  The parties shall submit this Settlement Agreement Amendment to the
Court and jointly work diligently to have this Settlement Agreement Amendment
and the Settlement Agreement approved by the Court as soon as possible.  The
parties shall seek from the Court an order (the “Notice Order”) providing that
notice of the hearing on the proposed amendment to settlement effected by this
Settlement Agreement Amendment (the “Amendment Fairness Hearing”) shall be given
at Ford’s expense to the Class by mailing a copy of the notice contemplated in
the Notice Order to the Class (as amended), and by publishing a notice approved
by the Court in The Detroit News/Free Press weekend edition, and a national
newspaper such as USA Today.  Until entry of the Amendment Approval Order,
copies of this Settlement Agreement Amendment (including the Settlement
Agreement annexed hereto) shall also be made available for inspection by Class
Members at the UAW offices in Detroit, Michigan, and at the offices and website
of Class Counsel.


(c)           Conditions to Effectiveness of Settlement Agreement
Amendment.  This Settlement Agreement Amendment is conditioned upon all of the
conditions specified in subparagraphs (1) and (2) of this Section 3(c) having
been satisfied and shall become effective only at the time of such satisfaction
(the “Amendment Effective Date”), absent which this Settlement Agreement
Amendment shall be of no force or effect and the 2008 Settlement Agreement as in
effect prior to the date hereof shall continue in force without giving effect to
the amendments thereto contained in this Settlement Agreement
Amendment.  Additionally, to the extent any changes contained in this Settlement
Agreement Amendment require union approvals not already obtained, such changes
shall not be implemented until the necessary approvals, if any, are obtained.

 
 

--------------------------------------------------------------------------------

 

(1)           Amendment Approval Order.  The Amendment Approval Order must be
entered by the Court approving the amendments to the 2008 Settlement Agreement
effected by this Settlement Agreement Amendment and approving the Settlement
Agreement in all respects, and as to all parties, including Ford, the UAW, and
the Class.  The Amendment Approval Order shall be acceptable in form and
substance to Ford, the UAW and Class Counsel.  This condition shall be deemed to
have failed upon issuance of an order disapproving this Settlement Agreement
Amendment, or upon the issuance of an order approving only a portion of this
Settlement Agreement Amendment but disapproving other portions, unless Ford, the
UAW and Class Counsel agree otherwise in writing.  Such Amendment Approval Order
shall, inter alia, contain the conditions set forth in this Settlement Agreement
Amendment and direct the transfer of all the assets and liabilities of the
Existing External VEBA into the New VEBA and the termination of the Existing
External VEBA.
 
(2)           Class Certification Order.  An amended class certification order
must be entered by the Court amending and re-certifying the Class consistent
with the amended definition of the Class contained in Section 1 of the
Settlement Agreement.  This condition shall be deemed to have failed upon the
Court’s issuance of an order denying a motion to amend the class certification
order in such manner or upon issuance of an order amending the class
certification order in a manner inconsistent with such amended definition unless
Ford, the UAW and Class Counsel agree in writing to such alternative class
description and the Settlement Agreement shall have been amended accordingly.
 
(d)           No Prejudice to Parties.  This Settlement Agreement Amendment and
anything occurring in connection with reaching this Settlement Agreement
Amendment are without prejudice to Ford, the UAW and the Class.  The parties may
use this Settlement Agreement Amendment to assist in securing the Amendment
Approval Order.  It is intended that Ford, the UAW, the Committee, the Class
Representatives, the Class, Class Counsel and the Covered Group shall not use
this Settlement Agreement Amendment, or anything occurring in connection with
reaching this Settlement Agreement Amendment, as evidence against Ford, the UAW,
the Class or the Covered Group in any circumstance except where the parties are
operating under or enforcing the Settlement Agreement, this Settlement Agreement
Amendment, the Approval Order or the Amendment Approval Order.
 
(e)           Termination of Settlement Agreement Amendment and Effect of
Termination.


(1)           If an Amendment Approval Order satisfactory to the parties, as
described in Section 3(c)(1) of this Settlement Agreement Amendment, is entered
by the Court, but overturned in whole or in part on appeal or otherwise, Ford,
the UAW, or Class Counsel, acting on behalf of the Class, may terminate this
Settlement Agreement Amendment upon 30 days’ written notice to the other
parties.

 
 

--------------------------------------------------------------------------------

 

(2)           If any court, agency or other tribunal of competent jurisdiction
issues a determination that any part of this Settlement Agreement Amendment is
prohibited or unenforceable, Ford, the UAW, or Class Counsel, acting on behalf
of the Class, may terminate this Settlement Agreement Amendment by 30 days’
written notice to the other parties.
 
(3)           In the event this Settlement Agreement Amendment is terminated,
this Settlement Agreement Amendment shall cease to be of any further force or
effect and the amendments to the 2008 Settlement Agreement effected hereby shall
be deemed revoked and null and void as though the Amendment Effective Date had
not occurred.  After termination of this Settlement Agreement Amendment, the
2008 Settlement Agreement shall remain in full force and effect in the form in
which it was in force immediately prior to the date hereof.
 
(f)           Miscellaneous.


(1)           As contemplated in Section 26 of the Settlement Agreement and the
2008 Settlement Agreement, the Court shall retain exclusive jurisdiction to
resolve any disputes relating to or arising out of or in connection with the
enforcement, interpretation or implementation of this Settlement Agreement
Amendment.  Each of the parties hereto expressly and irrevocably submits to the
jurisdiction of the Court and expressly waives any argument it may have with
respect to venue or forum non conveniens.
 
(2)           This Settlement Agreement Amendment constitutes the entire
agreement between the parties regarding the matters set forth herein, and no
representations, warranties or inducements have been made to any party
concerning this Settlement Agreement Amendment, other than representations,
warranties and covenants contained and memorialized in this Settlement Agreement
Amendment.
 
(3)           The captions used in this Settlement Agreement Amendment are for
convenience of reference only and do not constitute a part of this Settlement
Agreement Amendment and will not be deemed to limit, characterize or in any way
affect any provision of this Settlement Agreement Amendment, and all provisions
of this Settlement Agreement Amendment will be enforced and construed as if no
captions had been used in this Settlement Agreement Amendment.
 
(4)           The Class Representatives expressly authorize Class Counsel to
take all appropriate action required or permitted to be taken by the Class
Representatives pursuant to this Settlement Agreement Amendment to effectuate
its terms and also expressly authorize Class Counsel to enter into any
non-material modifications or amendments to this Settlement Agreement Amendment
on behalf of them that Class Counsel deems appropriate from the date this
Settlement Agreement Amendment is signed until the Amendment Effective Date;
provided, however, that the effectiveness of any such amendment which adversely
impacts the level of benefits to any Class Member as well as any material
amendment shall be subject to the approval of the Court.

 
 

--------------------------------------------------------------------------------

 

(5)           This Settlement Agreement Amendment may be executed in two or more
counterparts.  All executed counterparts and each of them shall be deemed to be
one and the same instrument, provided that counsel for the parties to this
Settlement Agreement Amendment shall exchange among themselves original signed
counterparts.
 
(6)           No party to this Settlement Agreement Amendment may assign any of
its rights hereunder without the prior written consent of the other parties, and
any purported assignment in violation of this sentence shall be void. This
Settlement Amendment Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.
 
(7)           Each of Ford, the UAW, Class Representatives, Class Members and
the Class Counsel shall do any and all acts and things, and shall execute and
deliver any and all documents, as may be necessary or appropriate to effect the
purposes of this Settlement Agreement Amendment.
 
(8)           This Settlement Agreement Amendment shall be construed in
accordance with applicable federal laws of the United States of America.
 
(9)           In the event that any legal or regulatory approvals are required
to effectuate the provisions of this Settlement Agreement Amendment, Ford, the
UAW, the Class, and Class Counsel shall fully cooperate in securing any such
legal or regulatory approvals.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Settlement Agreement
Amendment to be executed by themselves or their duly authorized attorneys.


AGREED:
 


 
By:
    s/Stephen M. Kulp              
 
Date: July 23, 2009
 
Stephen M. Kulp (P51555)
     
1 American Road
     
Dearborn, Michigan 48126
     
Tel:  (313) 322-3571
             
COUNSEL FOR DEFENDANT
     
Ford Motor Company
           
By:
    s/Daniel W. Sherrick              
 
Date: July 23, 2009
 
Daniel W. Sherrick  (P37171)
     
8000 East Jefferson Avenue
     
Detroit, MI  48214
     
Tel: (313) 926-5216
             
COUNSEL FOR PLAINTIFF
INTERNATIONAL UNION, UNITED AUTOMOBILE, AEROSPACE AND AGRICULTURAL IMPLEMENT
WORKERS OF AMERICA
           
By:
    s/William T. Payne              
 
Date: July 23, 2009
 
William T. Payne
     
Stember Feinstein Doyle & Payne, LLC
     
Pittsburgh North Office
     
1007 Mt. Royal Boulevard
     
Pittsburgh, PA  15222
     
Tel: (412) 492-8797
     
wpayne@stargate.net
             
COUNSEL FOR PLAINTIFFS
BOBBY HARDWICK, WALTER BERRY, ARLEN BANKS, FAY BARKLEY, YVONNE HICKS, RAYMOND J.
MITCHELL, BRUCE CARRIER AND THE CLASS
   

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A TO EXHIBIT 10.2


SETTLEMENT AGREEMENT
 
This settlement agreement (which, together with the Exhibits hereto, is referred
to as the “Settlement Agreement”) dated as of July 23, 2009 is an amendment and
restatement of the settlement agreement dated March 28, 2008 (the “2008
Settlement Agreement”) between Ford Motor Company (“Ford”), by and through its
attorneys, and the International Union, United Automobile, Aerospace and
Agricultural Implement Workers of America (“UAW”), by and through its attorneys,
and the Class Representatives, on behalf of the Class (as defined therein), by
and through Class Counsel, in (1) the class action of Int’l Union, UAW, et al.
v. Ford Motor Company, Civil Action No. 07-14845 (E.D. Mich. filed Nov. 9, 2007)
(“Hardwick II”), and/or (2) the class action of Int’l Union, UAW, et al. v. Ford
Motor Company, Civil Action No. 05-74730, (E.D. Mich. July 13, 2006), aff’d, 497
F.3d 615 (6th Cir. 2007) (“Hardwick I”).  This Settlement Agreement shall cover
and has application to:
 
 
(i)
the Class;

 
 
(ii)
the Covered Group;

 
 
(iii)
the Existing External VEBA;

 
 
(iv)
the trustee and committee that administer the Existing External VEBA;

 
 
(v)
the UAW;

 
 
(vi)
the Ford Retiree Health Plan; and

 
 
(vii)
Ford.

 
With regard to Ford, the UAW and the Class, this Settlement Agreement: (i)
resolves and settles all claims that arise in connection with Hardwick II; (ii)
resolves and settles all claims, motions and other issues pertaining to or
remaining in Hardwick I; (iii) amends, supersedes or otherwise supplants the
settlement agreement, dated February 13, 2006, approved in Hardwick I (“Hardwick
I Settlement Agreement”); and (iv) provides the basis upon which the judgment
entered July 13, 2006 in Hardwick I shall be satisfied, superseded or amended as
necessary to give full force and effect to the terms of this Settlement
Agreement.  This Settlement Agreement also resolves and settles any and all
claims for Ford contributions to the Existing External VEBA, and provides for
the termination of the Existing External VEBA and the transfer of all assets and
liabilities of the Existing External VEBA to the New VEBA.  However, except as
otherwise specifically set forth herein, nothing in this Settlement Agreement is
intended to alter the eligibility provisions of the Ford Retiree Health Plan or
to provide Ford contributions or benefits to individuals who are not otherwise
entitled to such under the Ford Retiree Health Plan.

 
 

--------------------------------------------------------------------------------

 
 
This Settlement Agreement is subject to approval by the Court and the parties
shall request that the Court incorporate the entirety of this Settlement
Agreement in the Amendment Approval Order.  In the event of an inconsistency
between this Settlement Agreement and any prior agreements or documents,
including the Memorandum of Understanding Post-Retirement Medical Care dated
November 3, 2007 (“MOU”), 2008 Settlement Agreement or the Term Sheet dated
February 23, 2009, as amended on June 23, 2009 (the “VEBA Term Sheet”), this
Settlement Agreement shall control.  In the event of an inconsistency between
the body of this Settlement Agreement and the Exhibits hereto, this Settlement
Agreement shall control, unless explicitly stated otherwise in this Settlement
Agreement.
 
This Settlement Agreement recognizes and approves on the basis set forth herein:
(i) the amendment of the Ford Retiree Health Plan to terminate coverage for and
exclude from coverage the Class and the Covered Group; (ii) the transfer of the
assets of the Existing Internal VEBA to the New VEBA; (iii) the termination of
participation by the Class and the Covered Group under the Existing Internal
VEBA; (iv) the termination of the Existing External VEBA in conjunction with the
establishment of the New Plan, and the transfer to the New VEBA of all assets
and liabilities of the Existing External VEBA; (v) that all claims for Retiree
Medical Benefits incurred after the Implementation Date by the Class and the
Covered Group, including but not limited to COBRA continuation coverage where
such election is or had been made on or after retirement and any coverage
provided on a self-paid basis in retirement, shall be solely the responsibility
and liability of the New Plan and the New VEBA; (vi) the Committee’s designation
under the New Plan and New VEBA as named fiduciary and administrator of the New
Plan; (vii) that the New Plan shall replace the Ford Retiree Health Plan
regarding the provision of Retiree Medical Benefits to the Class and the Covered
Group; (viii) that the New VEBA shall receive certain payments as described
herein from the Existing Internal VEBA, the Existing External VEBA and Ford;
(ix) that Ford’s obligation to pay into the New VEBA is fixed and capped as
described herein; and (x) that the New VEBA shall serve as the exclusive funding
mechanism for the New Plan.
 
1.
Definitions

 
2008 Settlement Agreement.  The term “2008 Settlement Agreement” is defined in
the first paragraph of this Settlement Agreement.
 
Adjustment Event.  The term “Adjustment Event” is defined in Section 13.A of
this Settlement Agreement.
 
Admissions.  The term “Admissions” shall mean any statement, whether written or
oral, any act or conduct, or any failure to act, that could be used (whether
pursuant to Rules 801(d)(2) or 804(b)(3) of the Federal Rules of Evidence, a
similar rule or standard under other applicable law, the doctrines of waiver or
estoppel, other rule, law, doctrine or practice, or otherwise) as evidence in a
proceeding of proof of agreement with another party’s position or proof of
adoption of, or acquiescence to, a position that is contrary to the interest of
the party making such statement, taking such action, or failing to act.
 
Affiliate.  The term “Affiliate” shall mean, with respect to any specified
person, any other person that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with,
such specified person.

 
2

--------------------------------------------------------------------------------

 



Amendment Approval Order. The term “Amendment Approval Order” shall mean an
order obtained from the Court approving the Settlement Agreement Amendment and
confirming the Court’s approval of this Settlement Agreement and exhibits. In
the event that the Court enters separate orders certifying the Class and
approving this Settlement Agreement, the term “Amendment Approval Order” shall
apply to both orders collectively.


Amendment Effective Date.  The term “Amendment Effective Date” is defined in
Section 3(c) of the Settlement Agreement Amendment.
 
Approval Order or Judgment.  The terms “Approval Order” or “Judgment” shall mean
the order obtained from the Court dated August 29, 2008 approving and
incorporating the 2008 Settlement Agreement in all respects as set forth in
Section 28 of the 2008 Settlement Agreement and certifying the Class (as defined
in the 2008 Settlement Agreement).
 
Base Amount.  The term “Base Amount” shall mean the payment(s) by Ford to the
TAA that are specified in Sections 7.D(v) of this Settlement Agreement.
 
Benefits.  The term “Benefits” shall have the meaning given to such term in the
Trust Agreement.
 
Board of Directors.  The term “Board of Directors” shall mean the Board of
Directors of Ford or any committee established by the Board of Directors.
 
Class or Class Members.  The term “Class” or “Class Members” shall mean all
persons who are:
 
(i)          Ford-UAW Represented Employees who had attained seniority as of
November 19, 2007, and who as of August 15, 2009, were retired from Ford with
eligibility for Retiree Medical Benefits under the Ford Retiree Health Plan, and
their eligible spouses, surviving spouses and dependents;
 
(ii)         surviving spouses and dependents of any Ford-UAW Represented
Employees who attained seniority as of November 19, 2007 and died prior to
August 15, 2009 (under circumstances where such employee’s surviving spouse
and/or dependents are eligible to receive Retiree Medical Benefits from Ford
and/or under the Ford Retiree Health Plan);
 
(iii)        former Ford-UAW Represented Employees or UAW-represented employees
who had attained seniority as of November 19, 2007 and who, as of August 15,
2009, were retired from any previously sold, closed, divested or spun-off Ford
business unit with eligibility to receive Retiree Medical Benefits from Ford
and/or the Ford Retiree Health Plan by virtue of any agreement(s) between Ford
and the UAW, and their eligible spouses, surviving spouses, and dependents; and
 
(iv)        surviving spouses and dependents of any former Ford-UAW Represented
Employee or UAW-represented employee of a previously sold, closed, divested or
spun-off Ford business unit, who attained seniority as of November 19, 2007, and
died on or prior to August 15, 2009 under circumstances where such employee’s
surviving spouse and/or dependents are eligible to receive Retiree Medical
Benefits from Ford and/or the Ford Retiree Health Plan.

 
3

--------------------------------------------------------------------------------

 
 
Class Counsel.  The term “Class Counsel” shall mean the law firm of Stember,
Feinstein, Doyle & Payne, LLC, or its successor.
 
Class Representatives.  The term “Class Representatives” shall mean Bobby
Hardwick, Walter Berry, Arlen Banks, Fay Barkley, Yvonne Hicks, Raymond J.
Mitchell, and Bruce Carrier.
 
Code.  The term “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
COLA.  The term “COLA” shall mean Cost of Living Allowance.
 
Committee.  The term “Committee” shall mean the governing body set forth in
Section 4.A of this Settlement Agreement that acts on behalf of the EBA and
serves as the named fiduciary and administrator of the New Plan, as those terms
are defined in ERISA and that is so described in the Trust Agreement.
 
Consolidated Net Tangible Automotive Assets.  The term “Consolidated Net
Tangible Automotive Assets” shall mean the sum of (i) the aggregate amount of
Ford’s automotive assets (less applicable reserves and other properly deductible
items) after deducting therefrom (x) all current liabilities and (y) all
goodwill, trade names, trademarks, patents, unamortized debt discount and
expense and other like intangibles, plus (ii) Ford’s equity in the net assets of
its financial services Subsidiaries after deducting therefrom all goodwill,
trade names, trademarks, patents, unamortized debt discount and expense and
other like intangibles, in each case as set forth in the most recent financial
statements of Ford and its consolidated Subsidiaries which have been prepared in
conformity with generally accepted accounting principles.
 
Convertible Note.  The term “Convertible Note” shall mean the $3.334 billion
aggregate principal amount of 5.75% Convertible Notes Due January 1, 2013 issued
under that Indenture dated as of January 30, 2002 between Ford and The Bank of
New York, as Trustee, and the Second Supplemental Indenture, dated as of January
1, 2008, between Ford and The Bank of New York, as Trustee, including all
supplemental indentures thereto, substantially in the form attached as Exhibit B
to the 2008 Settlement Agreement.
 
Court.  The term “Court” shall mean the United States District Court for the
Eastern District of Michigan.
 
Covered Group.  The term “Covered Group” shall mean:
 
(i)          all Ford Active Employees who had attained seniority on or prior
to November 19, 2007, and who retire on or after August 15, 2009 under the
Ford-UAW  National Agreements, or any other agreement(s) between Ford and the
UAW,  and who upon retirement are eligible for Retiree Medical Benefits under
 the Ford Retiree Health Plan utilizing the eligibility provisions  applicable
to UAW represented employees or the New Plan, as applicable,  and their eligible
spouses, surviving spouses and dependents;

 
4

--------------------------------------------------------------------------------

 
 
(ii)         all former Ford-UAW  Represented Employees and all UAW-represented
hourly employees who attained seniority on or prior to November 19, 2007, and as
of August 15, 2009, remained employed in a previously sold, closed, divested, or
spun-off Ford business  unit, with eligibility  upon retirement for Retiree
Medical Benefits  from Ford and/or the Ford Retiree Health Plan or the New Plan
by virtue of  any other agreement(s) between Ford and the UAW, and their
eligible  spouses, surviving spouses and dependents; and
 
(iii)        all eligible  surviving spouses and dependents of a Ford Active
Employee, or of a former  Ford-UAW Represented Employee or UAW-represented
employee identified in  (ii) above, who attained seniority on or prior to
November 19, 2007 and  die on or after August 15,  2009 but prior to retirement
under circumstances where such  employee’s surviving spouse and/or dependents
are eligible for Retiree  Medical Benefits from Ford and/or the Ford Retiree
Health Plan or the New  Plan.
 
Debt.  The term “Debt” is defined in Section 19.B of this Settlement Agreement.
 
Determination Materials.  The term “Determination Materials” is defined in
Section 13.B of this Settlement Agreement.
 
Dispute Party.  The term “Dispute Party” is defined in Section 26.B of this
Settlement Agreement.
 
DOL.  The term “DOL” shall mean the United States Department of Labor.
 
Employees Beneficiary Association or EBA.  The term “Employees Beneficiary
Association” or “EBA” shall mean the employee organization within the meaning of
section 3(4) of ERISA that is organized for the purpose of establishing and
maintaining the New Plan, with a membership consisting of the individuals who
are members of the Class and the Covered Group, and on behalf of which the
Committee acts.
 
Equivalent Payment Structure. The term “Equivalent Payment Structure” is defined
in Section 22 of this Settlement Agreement.
 
ERISA.  The term “ERISA” shall mean the Employee Retirement Income Security Act
of 1974, as amended.
 
Exchange Date.  The term “Exchange Date” shall have the meaning set forth in
Section 1 of the Securities Exchange Agreement.


Existing External VEBA.  The term “Existing External VEBA” shall mean the
defined contribution–Voluntary Employees’ Beneficiary Association trust
established pursuant to the Hardwick I Settlement Agreement.

 
5

--------------------------------------------------------------------------------

 
 
Existing Internal VEBA.  The term “Existing Internal VEBA” shall mean the
subaccount of the Ford-UAW Benefits Trust that reimburses Ford for retiree
healthcare expenses and that is funded and maintained by Ford.
 
Final Effective Date.  The term “Final Effective Date” shall mean August 29,
2008 (the date on which the Court entered the Approval Order).
 
Ford.  The term “Ford” is defined in the first paragraph of this Settlement
Agreement.
 
Ford Active Employees.  The term “Ford Active Employees” shall mean those hourly
employees of Ford who, as of November 19, 2007 or any date thereafter, are
covered by the 2007 Ford-UAW National Agreement or are covered by any subsequent
Ford-UAW National Agreement.  For purposes of this definition, “active employee”
shall include hourly employees on vacation, layoff, protected status, medical or
other leave of absence, and any other employees who have not broken seniority as
of November 19, 2007.
 
Ford Retiree Health Plan.  The term “Ford Retiree Health Plan” shall mean the
Hospital-Surgical-Medical-Drug-Dental-Vision Program (included in Volume II of
the Agreements dated November 14, 2007 between Ford and the UAW), as amended by
the Hardwick I Settlement Agreement.
 
Ford Separate Retiree Account.  The term “Ford Separate Retiree Account” shall
have the meaning given to such term in the Trust Agreement.
 
Ford-UAW National Agreements.  The term “Ford-UAW National Agreements” shall
mean the agreement(s) negotiated on a multi-facility basis and entered into
between Ford and the UAW covering Ford employees represented by the UAW.  The
current Ford-UAW National Agreement is dated November 14, 2007 and took effect
as of November 19, 2007, as amended and dated February 23, 2009, with an
effective date as of March 16, 2009.
 
Ford-UAW Represented Employees.  The term “Ford-UAW Represented Employees” shall
mean those individuals who were represented by the UAW in their hourly
employment with Ford.
 
Hardwick I.  The term “Hardwick I” is defined in the first paragraph of this
Settlement Agreement.
 
Hardwick II.  The term “Hardwick II” is defined in the first paragraph of this
Settlement Agreement.
 
Hardwick I Settlement Agreement.  The term “Hardwick I Settlement Agreement”
shall mean the Settlement Agreement, dated February 13, 2006, between Ford and
the plaintiffs in Hardwick I, as approved by the Court in Hardwick I.
 
Implementation Date.  The term “Implementation Date” shall mean the later of the
Amendment Effective Date and December 31, 2009.

 
6

--------------------------------------------------------------------------------

 
 
Indemnification Liabilities.  The term “Indemnification Liabilities” is defined
in Section 23 of this Settlement Agreement.
 
Indemnified Party.  The term “Indemnified Party” is defined in Section 23 of
this Settlement Agreement.
 
Indemnity Expenses.  The term “Indemnity Expenses” is defined in Section 23 of
this Settlement Agreement.
 
Independent Attestation.  The term “Independent Attestation” shall mean an
agreed-upon procedures engagement performed for Ford, the UAW and the Committee
by a nationally recognized independent registered public accounting firm
selected by Ford and conducted in accordance with the attestation standards of
the Public Company Accounting Oversight Board.  The agreed-upon procedures shall
be mutually agreed among the accounting firm, Ford and the Committee in
connection with any such engagement.
 
Independent Audit.  The term “Independent Audit” shall mean an audit of the
consolidated financial statements of Ford performed in accordance with the
standards of the Public Company Accounting Oversight Board by the independent
registered public accounting firm that has been designated by Ford.
 
Initial Accounting Period.  The term “Initial Accounting Period” shall mean the
period before the later of the date that (a) Ford determines that its
obligations, if any, with respect to the New Plan made available to the Class
and Covered Group are subject to settlement accounting as contemplated by
paragraphs 90-95 of FASB Statement No. 106, as amended, or its functional
equivalent; or (b) Ford is no longer obligated to make any further payments or
deposits to the New VEBA.
 
Interest.  The term “Interest” shall mean an interest rate of 9 percent (9%) per
annum (computed on the basis of a 360-day year consisting of twelve 30-day
months and the number of days elapsed in any partial month), credited and
compounded annually, unless otherwise specified in this Settlement Agreement.
 
Limited Liability Company.  The term “Limited Liability Company” or the “LLC”
shall mean Ford-UAW Holdings LLC, a Delaware limited liability company created
by Ford under Section 7.B of the 2008 Settlement Agreement for the purpose of
holding the Convertible Note, the Term Note and the TAA Note, and which,
pursuant to Section 7.B of this Settlement Agreement, is expected to hold New
Note A, New Note B, the Warrants, the Payment Shares, if any, and, as determined
by Ford pursuant to the 2008 Settlement Agreement, the TAA.
 
Manufacturing Subsidiary.  The term “Manufacturing Subsidiary” shall mean any
Subsidiary of Ford which owns or leases a Principal Domestic Manufacturing
Property.
 
Mitigation.  The term “Mitigation” shall have the same meaning as in the
Hardwick I Settlement Agreement.

 
7

--------------------------------------------------------------------------------

 
 
Mortgage.  The term “Mortgage” shall mean any mortgage, pledge, lien, security
interest, conditional sale or other title retention agreement or other similar
encumbrance.
 
National Institute for Health Care Reform or Institute.  The term “National
Institute for Health Care Reform” or “Institute” is defined in Section 31 of
this Settlement Agreement
 
New Note A.  The term “New Note A” shall mean the $6,705,470,000 aggregate
principal amount Amortizing Guaranteed Secured Note Maturing June 30, 2022
issued by Ford to the LLC pursuant to the Securities Exchange Agreement,
substantially in the form attached thereto as Exhibit A to the Securities
Exchange Agreement.
 
New Note B.  The term “New Note B” shall mean the $6,511,850,000 aggregate
principal amount Amortizing Guaranteed Secured Note Maturing June 30, 2022
issued by Ford to the LLC pursuant to the Securities Exchange Agreement,
substantially in the form attached thereto as Exhibit B to the Securities
Exchange Agreement.
 
New Plan.  The term “New Plan” shall mean the new retiree welfare benefit plan
that is the subject of this Settlement Agreement, and that is funded in part by
the Ford Separate Retiree Account, which New Plan shall provide Retiree Medical
Benefits to the Class and Covered Group.
 
New VEBA.  The term “New VEBA” shall mean a new trust fund established as
described in Section 4 of this Settlement Agreement.
 
Notice Order.  The term “Notice Order” is defined in Section 3(b) of the
Settlement Agreement Amendment.
 
Payment Shares. The term “Payment Shares” shall mean the shares of Ford common
stock issued to the LLC pursuant to the Stock Payment Option.
 
Pension Plan.  The term “Pension Plan” shall mean the Ford-UAW Retirement Plan.
 
Presidential Task Force.  The term “Presidential Task Force” is defined in
Section 31 of this Settlement Agreement.
 
Principal Domestic Manufacturing Property.  The term “Principal Domestic
Manufacturing Property” shall mean any plant in the United States owned or
leased by Ford or any of its Subsidiaries, the gross book value (without
deduction of any depreciation reserves) of which on the date as of which the
determination is being made exceeds 0.5% of the Consolidated Net Tangible
Automotive Assets and more than 75% of the total production measured by value
(as determined by any two of the following:  the Chairman of the Board of
Directors, its President, any Executive Vice President of Ford, any Group Vice
President of Ford, any Vice President of Ford, its Treasurer and its Controller)
of which in the last fiscal year prior to said date (or such lesser period prior
thereto as the plant shall have been in operation) consisted of one or more of
the following: cars or trucks or related parts and accessories or materials for
any of the foregoing.  In the case of a plant not yet in operation or of a plant
newly converted to the production of a different item or items, the total
production of such plant and the composition of such production for purposes of
this definition shall be deemed to be Ford’s best estimate (determined as
aforesaid) of what the actual total production of such plant and the composition
of such production will be in the 12 months following the date as of which the
determination is being made.

 
8

--------------------------------------------------------------------------------

 
 
Principal Payment.  The term “Principal Payment” means any payment of cash or
(in the case of New Note B) delivery of Payment Shares made pursuant to Section
2(a) of New Note A or Section 2(a) (in the case of cash) or Section 2(c) (in the
case of Payment Shares) of New Note B, as applicable.


Retiree Medical Benefits.  The term “Retiree Medical Benefits” shall mean all
post retirement medical benefits, including but not limited to hospital surgical
medical, prescription drug, vision, dental, hearing aid and the Special Benefit
related to Medicare Part B premium.
 
SEC.  The term “SEC” shall mean the Securities and Exchange Commission.
 
Securities Exchange Agreement. The term “Securities Exchange Agreement” shall
mean the Securities Exchange Agreement dated [__], 2009 by and among Ford, the
LLC and the Subsidiary Guarantors named therein, substantially in the form
attached hereto as Exhibit D.
 
Settlement Actions.  The term “Settlement Actions” is defined in Section 29.A of
this Settlement Agreement.
 
Settlement Agreement Amendment.  The term “Settlement Agreement Amendment” shall
mean the agreement between the parties hereto, dated the date hereof, to amend
and restate the 2008 Settlement Agreement.
 
Special Benefit.  The term “Special Benefit” shall mean the $76.20 Special Age
65 Benefit related to Medicare Part B premium.
 
Stock Contribution Obligation.  The term “Stock Contribution Obligation” shall
mean any and all obligations Ford may have to the Existing External VEBA under
Section 13.C of the Hardwick I Settlement Agreement relating to cash
contributions based on an increase in the value of Ford common stock.
 
Stock Payment Option.  The term “Stock Payment Option” shall mean Ford’s option
to satisfy all or a portion of its payment obligation under New Note B by
delivering shares of Ford common stock as set forth in Section 2(c) of New Note
B, subject to the terms and conditions specified in New Note B.
 
Subsidiary.  The term “Subsidiary” shall mean any corporation or other entity of
which at least a majority of the outstanding stock or other beneficial interests
having by the terms thereof ordinary voting power to elect a majority of the
board of directors or other governing body of such corporation or other entity
(irrespective of whether or not at the time stock or other beneficial interests
of any other class or classes of such corporation or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time owned by Ford, or by one or more Subsidiaries, or by Ford and one or more
Subsidiaries.

 
9

--------------------------------------------------------------------------------

 
 
TAA Note.  The term “TAA Note” shall mean a promissory note of Ford dated
January 5, 2009 in an aggregate principal amount of $2,281,908,687, which is
equal to the market value of the assets in the Temporary Asset Account held by
the LLC on December 31, 2008.
 
Temporary Asset Account.  The term “Temporary Asset Account” or “TAA” shall mean
the temporary account controlled at all times by Ford that was established by
Ford and held by the LLC under Section 7.A of the 2008 Settlement Agreement for
the purpose of holding certain assets as described in this Settlement Agreement.
 
Term Note.  The term “Term Note” shall mean the $3.0 billion aggregate principal
amount of 9.50% Second Lien Term Notes Due January 1, 2018 issued pursuant to
the Note Purchase Agreement, dated April 7, 2008, by and among Ford and the LLC,
substantially in the form attached as Exhibit C to the 2008 Settlement
Agreement.
 
Trust Agreement.  The term “Trust Agreement” shall mean the New VEBA trust
agreement, as amended, the form of which is set forth in Exhibit A to this
Settlement Agreement.
 
UAW Releasees.  The term “UAW Releasees” shall mean the UAW, the Class
Representatives, the Class, Class Counsel, the Covered Group and anyone claiming
on behalf of, through or under them by way of subrogation or otherwise.
 
VEBA Term Sheet.  The term “VEBA Term Sheet” is defined in the third paragraph
of this Settlement Agreement.


Warrants.  The term “Warrants” shall mean the warrants to acquire 362,391,305
shares of Ford common stock issued pursuant to a Warrant Agreement.
 
Warrant Agreement. The term “Warrant Agreement” shall mean the warrant agreement
substantially in the form of Exhibit C to the Securities Exchange Agreement.
 
2.
Purpose of New Plan and New VEBA

 
The New Plan and the New VEBA shall, as of the day following the Implementation
Date, be the employee welfare benefit plan and trust that are exclusively
responsible for all Retiree Medical Benefits for which Ford, the Ford Retiree
Health Plan and any other Ford entity or benefit plan formerly would have been
responsible with regard to the Class and the Covered Group.  All assets paid or
transferred by Ford to the New VEBA (including any investment returns thereon)
shall be credited to a Ford Separate Retiree Account and must be used for the
exclusive purpose of providing Retiree Medical Benefits to the participants of
the New Plan and their eligible beneficiaries, and to defray the reasonable
expenses of administering the New Plan, as set forth in the Trust
Agreement.  All obligations of Ford, the Ford Retiree Health Plan and any other
Ford entity or benefit plan for Retiree Medical Benefits for the Class and the
Covered Group arising from any agreement(s) written, oral, or otherwise between
Ford and the UAW shall be forever and irrevocably terminated as of the end of
the Implementation Date.  Ford’s only obligations to the New Plan and the New
VEBA are those set forth in this Settlement Agreement.   Eligibility rules for
the New Plan shall be the same as those currently included in the Ford Retiree
Health Plan, and may not be expanded.

 
10

--------------------------------------------------------------------------------

 
 
3.
Factual Investigation and Legal Inquiry and Decision to Settle

 
Throughout the 2007 negotiations between Ford and the UAW over the terms of a
new Ford-UAW National Agreement, the parties engaged in extended discussions
concerning the impact of rising health care costs on Ford’s financial condition
and its ability to compete in the North American marketplace.  Ford provided the
UAW with extensive information as to its financial condition and health care
expenditures.  On behalf of the UAW, a team of investment bankers, actuaries,
and legal experts have reviewed Ford’s information, and provided the UAW with an
assessment as to the state of Ford’s financial condition and analyzed the
benefits of entering into the MOU.  Ford officials also met with representatives
of the UAW and its team of experts and answered questions and provided further
detail, as requested.  The UAW and its team of experts have now analyzed, inter
alia, the funds necessary to provide ongoing Retiree Medical Benefits through
the New Plan and the New VEBA.
 
During these discussions, Ford asserted, as it had in Hardwick I, that it has
the right to unilaterally modify and/or terminate the health care benefits
applicable to its hourly retirees and that, without this Settlement Agreement,
Ford would exercise its right to terminate the Hardwick I Settlement Agreement
according to its terms as well as exercise its right to unilaterally modify
retiree health care benefits.  Although the UAW acknowledges Ford’s right to
terminate the Hardwick I Settlement Agreement, it continues to assert that the
retiree health care benefits are vested and that Ford does not have the right to
unilaterally modify or terminate retiree health care benefits.
 
On behalf of the Class, Class Counsel conducted a substantial factual
investigation and legal inquiry prior to entering into the 2008 Settlement
Agreement.  Similar to what was done by the UAW, this included, inter alia,
review of Ford’s financial information, review and analysis of  collective
bargaining agreements, relevant health care plan documents, and actuarial
information, and review of material on Ford’s health care costs.  Class Counsel
retained experts to review the financial and actuarial information and, with the
assistance of these experts, conducted an extensive review of Ford’s projected
financial condition, Ford’s ability to provide Retiree Medical Benefits over the
long term, and the proposed New VEBA’s ability to provide Retiree Medical
Benefits over the long term with the funds available from the 2008 Settlement
Agreement.  Class Counsel has also thoroughly investigated the law applicable to
the Class Members’ claims and has done so considering the collective bargaining
agreements and health care plan documents affecting these claims.  Class Counsel
examined the benefits and certainty to be obtained under the 2008 Settlement
Agreement for an aging Class, and has considered the costs, risks and delays
associated with the prosecution of complex and time-consuming litigation, and
the likely appeals of any rulings in favor of any party.

 
11

--------------------------------------------------------------------------------

 
 
In connection with the 2009 negotiations between Ford and the UAW over the terms
of certain modifications to the 2007 Ford-UAW National Agreement, the UAW and
its financial advisors engaged in further review and analysis of Ford’s
financial condition in light of the economic conditions facing the automotive
industry and the effect thereof on the ability of Ford to meet its payment
obligations under the 2008 Settlement Agreement, absent the restructuring of
such obligations pursuant to an amendment to the 2008 Settlement
Agreement.  They also analyzed the benefits of the amendments to the 2008
Settlement Agreement provided for in the Setlement Agreement Amendment and the
favorable impact of entering into such amendments on the ability of the New VEBA
to provide Retiree Medical Benefits over the long term in accordance with this
Settlement Agreement.  Acting on behalf of the Class, Class Counsel and their
advisors conducted a similar review and analysis of Ford’s financial condition
and of the benefits of the amendments to the 2008 Settlement Agreement, as
reflected herein, and the favorable impact of entering into such amendments on
the ability of the New VEBA to provide Retiree Medical Benefits over the long
term in accordance with this Settlement Agreement.  Based on that review and
analysis, Class Counsel believes that, in consideration of all the
circumstances, the amendments are fair, reasonable, adequate and in the best
interest of all members of the Class.  Class Counsel participated in the
negotiation of this Settlement Agreement.


4.
New Plan and New VEBA

 
A.            Committee.  The Approval Order provided that the New Plan and New
VEBA, both subject to ERISA, shall be administered by the Committee.  The
Committee was established on October 16, 2008.  The Committee shall consist of
11 members, 5 of whom are to be appointed by the UAW, and 6 of whom are to be
independent members.  The Approval Order designated the initial independent
members who are set forth in Attachment 1 of Exhibit A to this Settlement
Agreement.  In the event that any member of the Committee resigns, dies, becomes
incapacitated or otherwise ceases to be a member, a replacement member shall be
appointed as described in the Trust Agreement.
 
B.            Establish and Maintain. The EBA, acting through the Committee,
shall establish and maintain the New Plan for the purpose of providing Retiree
Medical Benefits to the Class and the  Covered Group as set forth in this
Settlement Agreement.  The Committee shall begin administering the New Plan so
as to be able to provide Retiree Medical Benefits for the Class and the Covered
Group with respect to claims incurred after the Implementation Date.  The New
VEBA was established on October 16, 2008.  The New Plan shall be ERISA-covered
and the New VEBA shall meet the requirements of Section 501(c)(9) of the
Code.  All payments to the New Plan and the New VEBA made or caused to be made
by Ford under the Settlement Agreement are payments pursuant to section
302(c)(2) of the Labor Management Relations Act, 1947, as amended ("LMRA"), 29
U.S.C. 186(c)(2).
 
C.            Limitation on Ford Role.  No member of the Committee shall be a
current or former officer, director or employee of Ford or any member of the
Ford controlled group; provided however, that a retiree who was represented by
the UAW in his/her employment with Ford or an employee of Ford who is on leave
from Ford and who is represented by the UAW is not precluded by this provision
from serving on the Committee.  No member of the Committee shall be authorized
to act for Ford or shall be an agent or representative of Ford for any
purpose.  Furthermore, Ford shall not be a fiduciary with respect to the New
Plan or New VEBA, and shall have no rights, obligations or responsibilities with
respect to the New Plan or New VEBA other than as specifically set forth in this
Settlement Agreement.

 
12

--------------------------------------------------------------------------------

 
 
5.
Provision and Scope of Retiree Medical Benefits

 
A.            On or Prior to Implementation Date.  With respect to claims
incurred on or prior to the Implementation Date, Retiree Medical Benefits for
the Class and the Covered Group shall continue to be provided by the Ford
Retiree Health Plan and the Existing External VEBA at the same level and scope
as provided for by the Ford Retiree Health Plan and the Existing External VEBA
under the Hardwick I Settlement Agreement, including Mitigation from the
Existing External VEBA (for those entitled to it).  The payment by Ford and/or
the Ford Retiree Health Plan of Retiree Medical Benefits for claims incurred on
or prior to the Implementation Date shall not reduce Ford’s payment obligations
to the New Plan and the New VEBA under this Settlement Agreement.
 
B.            After Implementation Date.  With respect to claims incurred after
the Implementation Date, the New Plan and the New VEBA shall have sole
responsibility for and be the exclusive source of funds to provide Retiree
Medical Benefits for the Class and the Covered Group, including but not limited
to COBRA continuation coverage where such election is made after
retirement.  Neither Ford, the Ford Retiree Health Plan, the Existing Internal
VEBA, nor any other Ford person, entity, or benefit plan shall have any
responsibility or liability for Retiree Medical Benefits for individuals in the
Class or in the Covered Group for claims incurred after the Implementation
Date.  Ford’s sole obligations to the New Plan and the New VEBA are those set
forth in this Settlement Agreement.
 
The Committee shall have such authority to establish Benefits as described in
the Trust Agreement, including raising or lowering benefits.  However, in no
event may the Committee amend the New Plan or New VEBA to provide benefits other
than Retiree Medical Benefits until the expiration of the Initial Accounting
Period.  The ability of the New Plan and the New VEBA to pay for Retiree Medical
Benefits will depend on numerous factors, many of which are outside of the
control of UAW, the Committee, the New Plan and the New VEBA, including, without
limitation, the investment returns, actuarial experience and other factors.
 
C.            Amendment of Ford Retiree Health Plan and Reimbursement of
Ford.  The Approval Order provided and the Amendment Approval Order shall
provide that all obligations of Ford and all provisions of the Ford Retiree
Health Plan in any way related to Retiree Medical Benefits for the Class and/or
the Covered Group, and all provisions of applicable collective bargaining
agreements, contracts, letters and understandings in any way related to Retiree
Medical Benefits for the Class and the Covered Group are forever and irrevocably
terminated as of the end of the Implementation Date, or otherwise amended so as
to be consistent with this Settlement Agreement and the fundamental
understanding that all Ford obligations regarding Retiree Medical Benefits for
the Class and the Covered Group are terminated as set forth in this Settlement
Agreement.  Summary Plan Descriptions of the Ford Retiree Health Plan shall be
amended to reflect the termination of Ford and Ford Retiree Health Plan
responsibilities for Retiree Medical Benefits for the Class and the Covered
Group for claims incurred after the Implementation Date as set forth herein.


 
13

--------------------------------------------------------------------------------

 
 
The New Plan and New VEBA shall reimburse Ford or the Ford Retiree Health Plan,
as applicable, for any Retiree Medical Benefits advanced or provided by Ford or
the Ford Retiree Health Plan with regard to claims incurred by members of the
Class and the Covered Group after the Implementation Date, including, but not
limited to, situations where a retirement is made retroactive and the medical
claims were incurred after the Implementation Date or where Ford is notified of
an intent by a member of the Class and the Covered Group to retire under
circumstances where there is insufficient time to transfer responsibility for
Retiree Medical Benefits to the New Plan and Ford or the Ford Retiree Health
Plan provides interim coverage for Retiree Medical Benefits.  To the extent such
reimbursement may not be permitted by law, the UAW, the Class, Class Counsel and
the Committee shall fully cooperate with Ford in securing any legal or
regulatory approvals that are necessary to permit such reimbursement.
 
6.
Existing Internal VEBA

 
A.            Existing Internal VEBA Balance. The 2008 Settlement Agreement
provided for the Existing Internal VEBA balance as of December 31, 2007 to be
determined using the December 31, 2007 valuation from the independent trustee of
the Existing Internal VEBA, which was to be based on the existing trust
agreement for the Existing Internal VEBA.  In accordance with this methodology,
the December 31, 2007 valuation of the Existing Internal VEBA for purposes of
this Section 6.A is $3,739,851,094.10.  The determination of the Existing
Internal VEBA balance as of December 31, 2007 is final and binding on Ford, the
UAW, the Committee, the Class Representatives, the Class, the Covered Group and
Class Counsel for purposes of this Settlement Agreement upon an Independent
Audit.
 
B.            Investment of Assets.  Ford shall continue to oversee the
investment of the assets in the Existing Internal VEBA and all such assets shall
be invested in a manner consistent with the long-term nature of the health care
liabilities under the investment policy (as may be amended from time to time by
Ford who shall notify the UAW and the Committee about intended amendments in a
timely manner) applicable to the Existing Internal VEBA.  Ford does not
guarantee or warrant the investment returns on the assets in the Existing
Internal VEBA.
 
C.            Disposition of Assets.  Since the date of the 2008 Settlement
Agreement no amounts have been withdrawn by Ford, and no amounts shall be
withdrawn by Ford, from the Existing Internal VEBA, including its investment
returns, until transfer to the New VEBA under Section 12 or termination of this
Settlement Agreement under Section 30 of this Settlement Agreement.  If the
Implementation Date occurs, Ford shall cause all assets in the Existing Internal
VEBA, including investment returns thereon, net of trust expenses (this shall
only include expenses to the extent permitted by ERISA) not previously taken
into account in determining investment returns, to be transferred from the
Existing Internal VEBA to the New VEBA as set forth in Sections 8.A and 12.B of
this Settlement Agreement.  Ford and the Committee shall enter into discussions
in advance of such transfer with regard to the method of allocating,
transferring and/or otherwise handling any illiquid or otherwise
non-transferable investments in the Existing Internal VEBA so as to preserve as
much as possible the economic value of such investments and minimize any losses
due to the liquidation of assets.  Such discussions shall be completed by
November 30, 2009.  The determinations made by Ford as a product of these
discussions with the Committee regarding the way to transfer illiquid or
otherwise non-transferable investments in the Existing Internal VEBA shall be
final and binding on Ford, the UAW, the Committee, the Class Representatives,
the Class, the Covered Group and Class Counsel.

 
14

--------------------------------------------------------------------------------

 
 
7.
Temporary Asset Account and Limited Liability Company

 
A.            Creation of TAA.  Prior to the date of the 2008 Settlement
Agreement, Ford established the TAA.  Subject to termination of this Settlement
Agreement, the sole purpose of the TAA is to serve as tangible evidence of the
availability of assets equal to the sum of certain amounts that Ford agrees to
pay to the New VEBA as provided in this Settlement Agreement (for clarification,
the reference to the TAA does not include the amounts in the Existing External
VEBA or the Existing Internal VEBA).  Neither the TAA nor the assets therein
shall be used for any purposes other than as set forth in this Settlement
Agreement.  Ford shall, or shall cause the LLC to, keep true and correct books
and records regarding the assets held in the TAA as well as all amounts credited
to and debited against the TAA, including investment returns.
 
B.            Creation of the LLC.  Prior to the date of the 2008 Settlement
Agreement, Ford created Ford-UAW Holdings LLC, a Delaware limited liability
company, to hold certain debt instruments issued by Ford in connection with the
2008 Settlement Agreement and, as determined by Ford pursuant to the 2008
Settlement Agreement, the TAA, and to receive principal of, and interest and
other income from such assets.  Until the exchange thereof for New Note A, New
Note B, and the Warrants pursuant to the Securities Exchange Agreement, interest
on the Convertible Note and the Term Note shall be deposited in the TAA in
accordance with Section 7.D of this Settlement Agreement.  Subject to
termination of this Settlement Agreement, the sole purpose of the LLC is to hold
the Convertible Note, the Term Note, the TAA Note, New Note A, New Note B, the
Warrants, the Payment Shares, if any, and as determined by Ford pursuant to the
2008 Settlement Agreement, the TAA, thereby serving as tangible evidence of the
availability on the Implementation Date of assets equal to New Note A, New Note
B, the Warrants, such Payment Shares and the TAA, that Ford agrees to pay and/or
transfer on or after the Implementation Date to the New VEBA as provided in this
Settlement Agreement.  The LLC shall engage in no activities other than (i)
holding the Convertible Note, the Term Note, the TAA Note, New Note A, New Note
B, the Warrants, such Payment Shares and the assets in the TAA; (ii) investing
the assets in the TAA, if applicable, as provided in this Settlement Agreement,
and (iii) to the extent Ford does not transfer its interests in the LLC to the
New VEBA in accordance with this Settlement Agreement, transferring New Note A,
New Note B, the Warrants, such Payment Shares and the assets in the TAA to the
New VEBA.  The LLC shall not exercise any conversion rights under the
Convertible Note or exercise the Warrants and shall not agree to any amendments
to the Convertible Note, the Term Note, the TAA Note, New Note A, New Note B or
the Warrants, until such time, if any, as the interests in the LLC are
transferred to the New VEBA, as permitted by Section 12.E.  Promptly after the
date of this Settlement Agreement, Ford shall cause the LLC to execute and
deliver an instrument of accession, supplementing the accession previously
delivered pursuant to the 2008 Settlement Agreement, in which it shall agree to
be bound by and to perform the provisions of Sections 7, 8 and 12 of this
Settlement Agreement to the extent applicable to the LLC.

 
15

--------------------------------------------------------------------------------

 
 
C.             Ford Deposits in the LLC.  Ford has made or shall make the
following deposits in the LLC during the time period from January 1, 2008 to
termination of the TAA:
 
 
(i)
Convertible Note.  Pursuant to the 2008 Settlement Agreement, Ford and the LLC
entered into the Second Supplemental Indenture, dated as of January 1, 2008,
between Ford and The Bank of New York, as Trustee, substantially in the form
attached as Exhibit B to the 2008 Settlement Agreement, and Ford issued the
Convertible Note to the LLC on or about April 9, 2008.  On the Exchange Date,
the Convertible Note shall be cancelled and returned to Ford, and there shall be
no further amounts due or payable thereunder.

 
 
(ii)
Term Note.  Pursuant to the 2008 Settlement Agreement, Ford and the LLC entered
into the Note Purchase Agreement, dated April 7, 2008, by and among Ford and the
LLC, substantially in the form attached as Exhibit C to the 2008 Settlement
Agreement, and Ford issued the Term Note to the LLC on or about April 9,
2008.  On the Exchange Date, the Term Note shall be cancelled and returned to
Ford, and there shall be no further amounts due or payable thereunder.

 
 
(iii)
TAA Note.  Pursuant to the 2008 Settlement Agreement, Ford issued the TAA Note
to the LLC on or about January 5, 2009.  On the Exchange Date, the TAA Note
shall be cancelled and returned to Ford, and there shall be no further amounts
due or payable thereunder.

 
 
(iv)
New Note A.  On the Exchange Date, Ford shall issue New Note A to the LLC.

 
 
(v)
New Note B.  On the Exchange Date, Ford shall issue New Note B to the LLC.

 
 
(vi)
The Warrants.  On the Exchange Date, Ford shall issue the Warrants to the
LLC.  Ford hereby represents that, since December 31, 2008, no event has
occurred that would have given rise to an adjustment of the Exercise Price and
Number of Warrants (each as defined in the Warrant Agreement) pursuant to
Article 5 of the Warrant Agreement if such event had occurred after the issuance
of the Warrants and Ford agrees to adjust the initial Exercise Price and Number
of Warrants accordingly if such an event occurs prior to the issuance of the
Warrants.

 
D.            Ford Deposits in TAA.  Ford has made or shall make the following
deposits in the TAA during the time period from January 1, 2008 to termination
of the TAA:

 
16

--------------------------------------------------------------------------------

 
 
 
(i)
TAA Deposits. On January 2, 2008, Ford deposited to the TAA $2,733,148,905.90
(representing the difference between $6.473 billion and the value of the
Existing Internal VEBA as described in Section 6.A of the 2008 Settlement
Agreement), plus Interest on such amount from January 1, 2008 to the date of
deposit. On January 5, 2009, Ford issued the TAA Note to the LLC to reflect the
market value of the assets in the TAA as of December 31, 2008, the proceeds from
which were put to general corporate purposes.  If the Exchange Date occurs after
December 31, 2009, then unless the parties agree to make alternative
arrangements, Ford shall cause the LLC to deposit in the TAA the interest and
principal payments payable under the terms of the TAA Note on that date, and, in
such case, the principal amounts and other terms of New Note A and New Note B
shall be reduced and adjusted correspondingly.

 
 
(ii)
Interest on Convertible Note.  On July 1, 2008, Ford caused the LLC to deposit
$95,852,500 in the TAA.  This amount represented the 5.75% interest payment
payable semi-annually under the terms of the Convertible Note (i.e., interest
from January 1, 2008 to, but excluding, the Interest Payment Date (as defined in
the Convertible Note) occurring on July 1, 2008).  On January 2, 2009, Ford
caused the LLC to deposit $95,852,500 in the TAA.  This amount represented the
5.75% interest payment payable semi-annually under the terms of the Convertible
Note (i.e., interest from July 1, 2008 to, but excluding, the Interest Payment
Date occurring on January 1, 2009). On July 1, 2009, Ford caused the LLC to
deposit in the TAA the interest payment payable under the terms of the
Convertible Note on such Interest Payment Date.  If applicable, Ford shall cause
the LLC to deposit in the TAA any subsequent interest payment payable under the
terms of the Convertible Note on any subsequent Interest Payment Date prior to
the Implementation Date, and, in such case, the principal amounts and other
terms of New Note A and New Note B shall be reduced and adjusted
correspondingly.

 
 
(iii)
Interest on Term Note.  On July 1, 2008, Ford caused the LLC to deposit
$142,500,000 in the TAA.  This amount represented the 9.50% interest payment
payable semi-annually under the terms of the Term Note (i.e., interest from
January 1, 2008 to, but excluding, the Interest Payment Date (as defined in the
Term Note) occurring on July 1, 2008).  On January 2, 2009, Ford caused the LLC
to deposit $142,500,000 in the TAA.  This amount represented the 9.50% interest
payment payable semi-annually under the terms of the Term Note (i.e., interest
from July 1, 2008 to, but excluding, the Interest Payment Date occurring on
January 1, 2009). On July 1, 2009, Ford caused the LLC to deposit in the TAA the
interest payment payable under the terms of the Term Note on such Interest
Payment Date.  If applicable, Ford shall cause the LLC to deposit in the TAA any
subsequent interest payment payable under the terms of the Term Note on any
subsequent Interest Payment Date prior to the Implementation Date, and, in such
case, the principal amounts and other terms of New Note A and New Note B shall
be reduced and adjusted correspondingly.

 
 
(iv)
Principal Payments.  On or prior to the Implementation Date, Ford shall cause
the LLC to deposit in the TAA any and all Principal Payments paid on or prior to
the Implementation Date.


 
17

--------------------------------------------------------------------------------

 
 
 
(v)
Base Amount Contributions.  On each of April 1, 2008 and April 1, 2009, Ford
deposited in the TAA $52.3 million in accordance with the amortization schedule
in Exhibit D to the 2008 Settlement Agreement.  On the Exchange Date, the
obligation of Ford to make further Base Amount contributions shall be
extinguished and Ford shall have no further obligation to make Base Amount
contributions.

 
E.            Control of TAA and the LLC.  Control of the TAA and the LLC and
all the assets therein shall be solely within Ford’s discretion; provided,
however, that Ford shall not, and shall not permit the LLC (or its successors)
to, pledge, mortgage, or grant a lien on any assets held in the TAA or owned by
the LLC (or its successors).  Ford shall oversee the investment of the assets in
the TAA.  To the extent practicable given the differences in time horizon and
other investment parameters, Ford shall invest the assets in the TAA in a manner
that is consistent with the investment policy of the Existing Internal
VEBA.  However, Ford does not guarantee or warrant the investment returns on the
assets in the TAA and/or the LLC.
 
F.            Termination of TAA; Liquidation of LLC.   If the Settlement
Agreement has been terminated for any reason as provided in Section 30 of the
Settlement Agreement, the TAA shall be terminated and the LLC shall be
liquidated in an orderly fashion.  In addition, if the Implementation Date has
not occurred by December 31, 2011, the TAA shall be terminated and the LLC shall
be liquidated in an orderly fashion; provided however, that this date may be
extended by agreement between Ford, the UAW and Class Counsel.  Upon termination
of the TAA for any reason, Ford and the LLC may use the assets of the TAA and
the LLC for any corporate purpose.
 
G.            Communications Regarding Investment Results.  Ford agrees to
periodically inform and hold discussions with the UAW, Class Counsel and the
Committee about the investment results of and decisions regarding the assets in
the TAA and the Existing Internal VEBA.  Ford shall, with respect to the
performance of its duties in managing the Existing Internal VEBA and the TAA,
participate in the following meetings and provide the following reports to the
UAW and the Committee: (i) quarterly reports of TAA and Existing Internal VEBA
asset class and benchmark performance for relevant time periods; and (ii)
semi-annual or quarterly meetings with UAW and/or Committee representatives to
report on TAA and Existing Internal VEBA returns and analysis of performance,
and to review significant activities affecting investments.  Any input from the
UAW, Class Counsel and/or the Committee shall not be a basis of Ford’s
investment decisions within the meaning of the DOL regulations set forth at 29
CFR § 2510-3.21(c).
 
8.
Ford Payments to New Plan and New VEBA

 
Ford’s financial obligation and payments to the New Plan and New VEBA are fixed
and capped by the terms of this Settlement Agreement.  The timing of all
payments to the New VEBA shall be as set forth in Section 12 of this Settlement
Agreement; it being agreed and acknowledged that the New Plan, funded by the New
VEBA, shall provide Retiree Medical Benefits for the Class and the Covered Group
after the Implementation Date, and that all obligations of Ford and the Ford
Retiree Health Plan for Retiree Medical Benefits for the Class and the Covered
Group shall be forever and irrevocably terminated as of the end of the
Implementation Date, as set forth in this Settlement Agreement.  All assets
shall be transferred or paid by Ford free and clear of any liens, claims or
other encumbrances.  Pursuant to this Settlement Agreement, Ford shall have the
following, and only the following, obligations to the New VEBA and the New Plan,
and all payments and transfers in this Section 8 and in Sections 9 through 10 of
this Settlement Agreement shall be credited to the Ford Separate Retiree Account
of the New VEBA:

 
18

--------------------------------------------------------------------------------

 
 
A.            Existing Internal VEBA.  Provide for the transfer to the New VEBA
of the assets (or, with regard to any illiquid or otherwise non-transferable
investments, equivalent alternatives resulting from discussions between Ford and
the Committee pursuant to Section 6.C of this Settlement Agreement) of the
Existing Internal VEBA, net of Existing Internal VEBA trust expenses (this shall
only include expenses to the extent permitted by ERISA), as described in Section
12.B of this Settlement Agreement.
 
B.            TAA Equivalency.  Transfer to the New VEBA the assets in the TAA
(representing the amounts Ford deposited in the TAA pursuant to Section 7.D of
this Settlement Agreement and the investment returns thereon), net of expenses
(but limited to those expenses that could be charged under ERISA if the TAA were
a plan subject to ERISA) or, at Ford’s option, transfer either (i) cash in lieu
of some or all of these assets in the TAA or (ii) all interests in the LLC as
described in Section 12.E of this Settlement Agreement.
 
C.            New Note A.  Cause the LLC to transfer to the New VEBA New Note A
issued by Ford to the LLC, as described in Section 12.E of this Settlement
Agreement.  In the event that the transfer of New Note A to the New VEBA occurs
subsequent to a Record Date and on or prior to the Payment Date (as such terms
are defined in New Note A), Ford shall cause the LLC to transfer to the New VEBA
immediately upon receipt the payment that the LLC will receive that corresponds
to such Payment Date.  Ford shall pay any and all documentary, stamp or similar
issue or transfer taxes that may be payable in requesting the issue or transfer
of New Note A to the New VEBA.
 
D.            New Note B and Payment Shares.  Cause the LLC to transfer to the
New VEBA New Note B issued by Ford to the LLC, as described in Section 12.E of
this Settlement Agreement, and any Payment Shares issued to the LLC in respect
thereof.  Ford shall pay any and all documentary, stamp or similar issue or
transfer taxes that may be payable in requesting the issue or transfer of the
New Note B and Payment Shares, if any, to the New VEBA.
 
E.            Warrants.  Cause the LLC to transfer to the New VEBA the Warrants
issued to the LLC, as described in Section 12.E of this Settlement
Agreement.  Ford shall pay any and all documentary, stamp or similar issue or
transfer taxes that may be payable in requesting the issue or transfer of the
Warrants to the New VEBA.
 
F.             Cash Contribution Based on Increase in Stock Value.  Within five
days of the Final Effective Date, Ford transferred to the Existing External VEBA
$33 million in satisfaction of the Stock Contribution Obligation, as described
in Section 13.C of the Hardwick I Settlement Agreement.

 
19

--------------------------------------------------------------------------------

 
 
The payments described in this Section 8 are subject to reduction for the
amounts set forth in Section 12.A of this Settlement Agreement.  To the extent
that any assets described in this Section 8 are held by the LLC, Ford may
satisfy the payment and transfer obligations in this Section 8 and in Sections 9
through 11 by transferring all interests in the LLC to the New VEBA.
 
9.
Wage and COLA Deferrals

 
A.           Impact on Hardwick I Wage and COLA Deferral.  Ford shall continue
to deposit into the Existing External VEBA the wage and COLA deferrals set forth
in Section 13.B of the Hardwick I Settlement Agreement (including the COLA
deferrals and non-payment of the September 18, 2006 general increase to the
hourly wage rate) until the termination of the Existing External VEBA.  As a
result of Ford agreeing to deposit the amount described in Section 7.D(i) into
the TAA, the Approval Order provided that as of the day following the
Implementation Date (i) Ford shall no longer be required to make deposits of the
wage and COLA deferrals from the Hardwick I Settlement Agreement into the
Existing External VEBA, (ii) the amounts described in Section 7.D(i) paid by
Ford pursuant to this Settlement Agreement shall be in full satisfaction of any
and all of Ford’s obligations under Section 13.B of the Hardwick I Settlement
Agreement and the provisions of the judgment in Hardwick I regarding wage and
COLA deferrals, (iii) Ford shall have no further obligations as to such payments
or contributions to the Existing External VEBA, and (iv) the Hardwick I wage and
COLA deferrals shall inure thereafter solely to the benefit of Ford and continue
in perpetuity increasing at $0.02 per hour per quarter as described in Section
13.B of the Hardwick I Settlement Agreement.
 
If the Implementation Date occurs after January 1, 2010, then the balance in the
TAA as of the Implementation Date (excluding New Note A, New Note B, the
Warrants and any Payment Shares) to be deposited in the New VEBA as provided in
Section 8.B of this Settlement Agreement shall be reduced by the value of the
wage and COLA deferral contributions paid or payable to the Existing External
VEBA under the Hardwick I Settlement Agreement (assuming a 9% rate of return on
such contributions) from January 1, 2010 to the Implementation Date.
 
B.            2009 Wage Deferral.  In negotiating the MOU and 2007 Ford-UAW
National Agreement, Ford and UAW agreed that there shall be no general increase
to the hourly wage rate for Ford Active Employees in 2009 regardless of whether
or not the Implementation Date occurs.  As a result, Ford agreed to pre-fund
this wage increase to the TAA as referred to in Section 7.D(i) of this
Settlement Agreement.  If the Implementation Date does not occur, the wage
increase will not be reinstated.
 
C.            2007 COLA Diversion.  In negotiating the MOU and 2007 Ford-UAW
National Agreement, Ford and UAW also agreed that, effective with the December
1, 2007 COLA adjustment and ending September 1, 2011, up to four cents ($0.04)
per hour per quarter shall be diverted from COLA otherwise calculated for Ford
Active Employees.  These deferred amounts shall inure solely to the benefit of
Ford and shall not be reinstated after September 1, 2011 but shall continue to
be deferred in perpetuity.  As a result, Ford agreed to pre-fund these future
COLA adjustments to the TAA referred to in Section 7.D(i) of this Settlement
Agreement.  If the Implementation Date does not occur, the cumulative effect of
four cents ($0.04) per hour per quarter of COLA shall be reinstated and Ford and
the UAW shall agree on the disposition of such COLA adjustment.  The UAW and
Ford acknowledge that these COLA diversions shall not entitle any member of the
Covered Group to any payment from, or create any interest on their part in, any
assets or amounts held in the TAA.

 
20

--------------------------------------------------------------------------------

 
 
10.
Other Payments to the Existing External VEBA

 
Ford’s “Third Contribution” of $43 million, as required by Section 13.A of the
Hardwick I Settlement Agreement, was paid by Ford to the Existing External VEBA
on January 1, 2009 (or the first business day thereafter).
 
11.
[RESERVED]

 
12.
Sequencing of Initial Deposits to the New VEBA and Termination of Existing
External VEBA, the LLC and TAA

 
The initial deposits to the New VEBA shall be made and credited to the Ford
Separate Retiree Account, and the Existing External VEBA and TAA shall be
terminated, as provided below.
 
A.            Deposit No. 1.  Pursuant to the 2008 Settlement Agreement, on
January 16, 2009, Ford caused a transfer of $50,000.00 from the TAA to the New
VEBA.   Thereafter, and until the Implementation Date, within 30 days of any
request by the Committee, Ford shall cause the transfer of such additional
amounts as the Committee shall request, provided that there shall be no more
than five such requests prior to the Implementation Date and the aggregate of
all such transfers, including the initial payment, shall not exceed $20
million.  Such amounts shall represent an advance to the New VEBA to cover
reasonable and necessary preparatory expenses incurred by the New Plan or the
New VEBA in anticipation of the transition of responsibility for Retiree Medical
Benefits as of the day following the Implementation Date as set forth in Section
5 of this Settlement Agreement.  These advance payments shall not increase or
add to the amounts Ford has agreed to pay under this Settlement Agreement.
 
B.            Deposit No. 2.  Within 10 business days after the Implementation
Date, Ford shall direct the trustee of the Existing Internal VEBA to transfer to
the New VEBA all assets in the Existing Internal VEBA or cash in an amount equal
to the Existing Internal VEBA balance on the date of the transfer.  The
Amendment Approval Order provides that, upon such transfer, the Existing
Internal VEBA shall be deemed to be amended to terminate participation and
coverage regarding Retiree Medical Benefits for the Class and the Covered Group,
effective as of the day following the Implementation Date.  Accruals for trust
expenses (this shall only include expenses to the extent permitted by ERISA)
through the date of transfer shall be made and retained within the Existing
Internal VEBA to pay such expenses.  After payment of these trust expenses is
completed, a reconciliation of the accruals and the actual expenses (this shall
only include expenses to the extent permitted by ERISA) shall be
performed.  Ford agrees to cause the payment to the New VEBA by the Existing
Internal VEBA of any overaccruals for such expenses.  Similarly, in the event of
an underaccrual the New VEBA shall return to the Existing Internal VEBA the
amount of the underaccrual of expenses.

 
21

--------------------------------------------------------------------------------

 
 
C.            Deposit No. 3.  The Amendment Approval Order shall direct the
committee of the Existing External VEBA and the trustee of the Existing External
VEBA to transfer all assets and liabilities of the Existing External VEBA into
the New VEBA and terminate the Existing External VEBA within 15 days after the
Implementation Date.  This transfer of assets and liabilities shall include, but
not be limited to, the transfer of all rights and obligations granted to or
imposed on the Existing External VEBA under Section 14.C of the Hardwick I
Settlement Agreement and Ford agrees that, on the day following the
Implementation Date, the New VEBA shall be substituted for the Existing External
VEBA for such purposes.  The Amendment Approval Order shall provide that the
Existing External VEBA shall be terminated after this payment is made.
 
D.            Deposit No. 4.  The balance in the TAA as of the date of transfer,
after giving effect to Deposit No. 1, or at Ford’s discretion, cash in lieu of
some or all of the assets in the TAA as of the date of transfer, shall be paid
to the New VEBA before the 20th business day after the Implementation Date.  If
Ford elects to pay cash in lieu of some or all of the investments in the TAA,
the cash Ford will pay shall include an amount equal to accrued and unpaid
interest and dividends on such investments net of reasonable liquidation
costs.  Accruals for expenses (but limited to those expenses that could be
charged to the TAA under ERISA if the TAA were a plan subject to ERISA) through
the date of transfer shall be made and an amount equal to the TAA’s share of
such accruals shall be retained within the TAA, or by Ford, as applicable, to
pay such expenses.  After payment of these expenses is completed, a
reconciliation of the accruals and the actual expenses (but limited to those
expenses that could be charged to the TAA under ERISA if the TAA were a plan
subject to ERISA) shall be performed.  Ford agrees to cause the payment to the
New VEBA by the TAA of any overaccruals for the TAA’s share of such
expenses.  Similarly, in the event of an underaccrual the New VEBA will return
to the TAA, or to Ford, as applicable, the amount of the underaccrual for the
TAA’s share of the expenses.
 
E.            Transfer of New Note A, New Note B, the Warrants and any Payment
Shares.  Ford shall cause the LLC to transfer New Note A, New Note B, the
Warrants and any Payment Shares to the New VEBA after Deposit No. 4 has been
made, within 25 business days after the Implementation Date if no legal or
regulatory approvals are required, or within 10 business days of securing final
legal or regulatory approval, including either receipt of a prohibited
transaction exemption or reasonable assurance of retroactive regulatory
relief  reasonably satisfactory to Ford and the New VEBA from the DOL, as
described in Section 22.  Ford and/or the New VEBA, as applicable, shall apply
for any necessary legal or regulatory approvals, including, but not limited to,
the prohibited transaction exemptions described in Section 22 of this Settlement
Agreement and any required federal or state bank regulatory approvals.  The UAW,
the Class and Class Counsel shall support and cooperate with any such requests
for legal or regulatory approvals.  Notwithstanding the foregoing, any transfer
of the Warrants and any Payment Shares shall be conditioned upon execution and
delivery by the New VEBA or the LLC (in the event Ford elects to transfer its
interests in the LLC as provided in the third paragraph of this Section 12.E) of
a Securityholder and Registration Rights Agreement substantially in the form of
Exhibit C to this Settlement Agreement.

 
22

--------------------------------------------------------------------------------

 
 
The parties acknowledge that, upon completion of Ford’s transfer of the assets
in the TAA to the New VEBA as contemplated by this Settlement Agreement, no
assets should remain in the TAA and the TAA shall be terminated.  If, however,
assets remain in the TAA as the result of Ford’s exercise of its option to
transfer cash in lieu of TAA assets, or deductions permitted under this
Settlement Agreement, then Ford may thereafter use or dispose of such assets,
including any investment returns thereon, for any corporate purpose.  After
Deposit No. 4 has been made and after transfer of the New Note A, New Note B,
the Warrants and any Payment Shares, the LLC shall be terminated.  All assets
transferred or contributed to the New VEBA shall be free and clear of any liens,
claims or other encumbrances.
 
To the extent that assets to be deposited or transferred to the New VEBA as
described in Section 8 or this Section 12 are held by the LLC, Ford may elect in
its sole discretion, to satisfy its obligation in this Section 12 by
transferring all interests in the LLC to the New VEBA in lieu of causing the LLC
to deposit or transfer any such assets.
 
If a deposit or payment or any portion thereof is made by Ford to the TAA or the
New VEBA by mistake under any provision of this Settlement Agreement, including,
but not limited to Sections 7 through 12 of this Settlement Agreement, (i) as to
the TAA, Ford may deduct such amount from the TAA plus earnings thereon from the
date of deposit in the TAA up to but excluding the date of deduction, and (ii)
as to the New VEBA, the Committee shall, upon written direction of Ford, return
such amounts as may be permitted by law to Ford (plus earnings thereon from the
date of payment to but excluding the date of return) within 30 days of
notification by Ford that such payment was made by mistake.  If a dispute arises
with regard to such payment, the dispute will be resolved pursuant to Section 26
of this Settlement Agreement.
 
13.
Adjustment Events

 
A.
Adjustment Event.  “Adjustment Event” shall mean:

 
 
(i)
the determination of the value of any assets in lieu of which Ford elects to
transfer cash to the New VEBA pursuant to Sections 8 and 12 of this Settlement
Agreement; or

 
 
(ii)
the determination of the value of any illiquid or otherwise non-transferable
investments in the Existing Internal VEBA in case the discussions between Ford
and the Committee as set forth in Section 6.C of this Settlement Agreement
result in transferring something other than such investment.

 
B.
Due Diligence and Adjustment Mechanism.

 
In connection with any Adjustment Event, Ford shall deliver, as soon as
practicable, to the Committee (or the UAW prior to establishment of the
Committee) information in reasonable detail about the determinations made by
Ford with regard to such Adjustment Event and the work papers, underlying
calculations and other documents and materials on which such determinations are
based, including non-privileged materials from Ford’s advisors, if any
(collectively, the “Determination Materials”).

 
23

--------------------------------------------------------------------------------

 
 
The Committee shall have 30 days from receipt of the Determination Materials
from Ford to submit to Ford a written request for an Independent Attestation of
a determination(s) by Ford listed in Section 13.A of this Settlement
Agreement.  As a part of this review process, the Committee may ask for
additional information regarding the calculations, and the data and information
provided by Ford.  Ford shall as promptly as practicable, respond to all
reasonable requests from the Committee for such additional
information.  However, a request for additional information shall not extend the
30-day review period, unless an extension is reasonably necessary to allow the
Committee to review such additional information, but in no event longer than 45
days from receipt of the Determination Materials.
 
All determinations made by Ford with regard to a determination(s) listed in
Section 13.A of this Settlement Agreement shall be final and binding on Ford,
the UAW, the Class Representatives, the Class, the Covered Group, Class Counsel,
the Committee and the New Plan and New VEBA, unless the Committee timely submits
a request for an Independent Attestation.   If the Committee timely submits such
a request, Ford shall engage a nationally recognized independent registered
public accounting firm to conduct an Independent Attestation regarding a
determination(s) by Ford listed in Section 13.A of this Settlement
Agreement.  The Independent Attestation shall be final and binding on Ford, the
UAW, the Class Representatives, the Class, the Covered Group, Class Counsel, the
Committee and the New Plan and New VEBA.
 
Nothing in the foregoing paragraphs shall prevent the division, deposit,
withdrawal or transfer of any assets the valuation of which is not in dispute
pending resolution of the disputed amounts.
 
C.            Confidentiality.  All information and data provided by Ford to the
UAW, Class Counsel and/or the Committee under Section 7.G of this Settlement
Agreement and as a part of this due diligence and adjustment process shall be
considered confidential.  The UAW, Class Counsel and the Committee shall use
such information and data solely for the purpose set forth in this Section 13 of
the Settlement Agreement.  The UAW, Class Counsel and the Committee shall not
disclose such information or data to any other person without Ford’s written
consent, provided that the UAW and the Committee may disclose such information
and data to their attorneys and professional advisors subject to the agreement
of such attorneys and advisors to the confidentiality restrictions set forth
herein.
 
14.
Future Contributions

 
The UAW, the Class and the Covered Group may not negotiate any increase of
Ford’s funding or payment obligations set out herein.  The UAW also agrees not
to seek to obligate Ford to:  (i) provide any additional payments to the New
VEBA other than those specifically required by this Settlement Agreement; (ii)
make any other payments for the purpose of providing Retiree Medical Benefits to
the Class or the Covered Group; or (iii) provide or assume the cost of Retiree
Medical Benefits for the Class or the Covered Group through any other means;
provided, that, the UAW may propose that Ford Active Employees be permitted to
make contributions to the New VEBA of amounts otherwise payable in profit
sharing, COLA, wages and/or signing bonuses, if not prohibited by law.

 
24

--------------------------------------------------------------------------------

 
 
15.
Pension Benefits

 
For purposes of determining a Class or Covered Group member’s status as a
Protected Retiree under the terms of the Hardwick I settlement agreement, any
pension increase negotiated in the 2007 Ford-UAW National Agreement shall not be
included in the determination of pension income.


16.
Administrative Costs

 
The New VEBA shall be responsible for all costs to administer the New Plan and
the New VEBA commencing on the day following the Implementation Date and
continuing thereafter. The New Plan and the Trust Agreement shall be drafted
consistent with this requirement.
 
17.
Trust Agreement; Segregated Account; Indemnification

 
Assets paid or transferred to the New VEBA by or at the direction of Ford,
including all investment returns thereon, shall be used solely to provide
Retiree Medical Benefits to the Class and the Covered Group as defined in this
Settlement Agreement and to defray the reasonable expenses of administering the
New Plan to provide such benefits as permitted under this Settlement Agreement
until expiration of the Initial Accounting Period.  Thereafter, Benefits shall
be provided to the Class and the Covered Group as described in the Trust
Agreement.  The Trust Agreement shall provide: (i) for the Ford Separate Retiree
Account to be credited with the assets deposited or transferred to the New VEBA
by Ford, or at Ford’s direction, under this Settlement Agreement; (ii) that the
assets in the Ford Separate Retiree Account may be used only to provide Benefits
for such Class and such Covered Group; and (iii) that under no circumstances
shall Ford or the Ford Separate Retiree Account be liable or responsible for the
obligations of any other employer or for the provision of Retiree Medical
Benefits or any other benefits for the employees or retirees of any other
employer.
 
Further, the Trust Agreement shall provide that the Committee, on behalf of the
New VEBA, shall take all such reasonable action as may be needed to rebut any
presumption of control that would limit the New VEBA’s ability to own Ford
common stock, New Note B, the Payment Shares, the Warrants or the shares of Ford
common stock received by the New VEBA upon exercise of the Warrants or as may be
required to comply with all applicable laws and regulations, including but not
limited to federal and state banking laws and regulations.
 
Except as prohibited under Section 410(a) of ERISA and to the extent otherwise
permitted by law, the New VEBA shall indemnify and hold the Committee, the UAW,
Ford, the Ford Retiree Health Plan, and the current or former employees,
officers and agents of each of them harmless from and against any liability that
they may incur in connection with the New Plan and New VEBA, unless such
liability arises from their gross negligence or intentional misconduct, or
breach of this Settlement Agreement.  The Committee shall not be required to
give any bond or any other security for the faithful performance of its duties
under the Trust Agreement, except as such may be required by law.

 
25

--------------------------------------------------------------------------------

 
 
18.
Subsidies

 
With regard to claims incurred after the Implementation Date, the New VEBA shall
be entitled to receive any Medicare Part D subsidies and other health care
related subsidies regarding benefits actually paid by the New VEBA which may
result from future legislative changes, and Ford shall not be entitled to
receive any such subsidies related to prescription drug benefits and other
health care related benefits provided to the Class and the Covered Group by the
New Plan and New VEBA.
 
19.
Default and Cure

 
A.            General.  The Committee shall have the right to accelerate some or
all of the payment obligations of Ford under this Settlement Agreement if Ford
defaults on any payment obligations under this Settlement Agreement and such
default is not cured within 15 business days after the Committee gives Ford
notice of such default.  To cure such default, Ford shall pay the amount then in
default, plus accrued Interest on such amount.
 
B.            Limitation on Liens.  Effective as of the Implementation Date and
until all payments required of Ford under this Settlement Agreement have been
made, Ford shall not, nor shall it permit any Manufacturing Subsidiary to,
incur, issue, assume, guarantee or suffer to exist any notes, bonds, debentures
or other similar evidences of indebtedness for money borrowed (notes, bonds,
debentures or other similar evidences of indebtedness for money borrowed being
hereinafter called “Debt”), secured by a pledge of, or mortgage or lien on, any
Principal Domestic Manufacturing Property of Ford or any Manufacturing
Subsidiary, or any shares of stock of or Debt of any Manufacturing Subsidiary
(mortgages, pledges and liens being hereinafter called “Mortgage” or
“Mortgages”), without effectively providing that payment obligations by Ford
under this Settlement Agreement (together with, if Ford shall so determine, any
other Debt of Ford or such Manufacturing Subsidiary then existing or thereafter
created ranking equally with payment obligations of Ford under this Settlement
Agreement) shall be secured equally and ratably with (or prior to) such secured
Debt, so long as such secured Debt shall be so secured, unless, after giving
effect thereto, the aggregate amount of all such secured Debt so secured plus
all Attributable Debt of Ford and its Manufacturing Subsidiaries in respect of
sale and leaseback transactions (as defined in Section 10.05 of the Indenture
dated as of January 30, 2002 between Ford and The Bank of New York, as Trustee),
would not exceed 5% of Consolidated Net Tangible Automotive Assets; provided,
however, that this Section shall not apply to Debt secured by:
 
 
(i)
Mortgages on property of, or on any shares of stock or of Debt of, any
corporation existing at the time such corporation becomes a Manufacturing
Subsidiary;

 
 
(ii)
Mortgages in favor of Ford or any Manufacturing Subsidiary;



 
26

--------------------------------------------------------------------------------

 
 
 
(iii)
Mortgages in favor of any governmental body to secure progress, advance or other
payments pursuant to any contract or provision of any statute;

 
 
(iv)
Mortgages on property, shares of stock or Debt existing at the time of
acquisition thereof (including acquisition through merger or consolidation) or
to secure the payment of all or any part of the purchase price thereof or to
secure any Debt incurred prior to, at the time of, or within 60 days after, the
acquisition of such property or shares of Debt for the purpose of financing all
or any part of the purchase price thereof; and

 
 
(v)
any extension, renewal or replacement (or successive extensions renewals or
replacements), as a whole or in part, of any Mortgage referred to in the
foregoing clauses (i) to (iv), inclusive; provided that such extension, renewal
or replacement Mortgage shall be limited to all or a part of the same property,
shares of stock or Debt that secured the Mortgage extended, renewed or replaced
(plus improvements on such property).

 
For purposes of this section, the term “Attributable Debt” shall mean, as to any
particular lease under which any Person (defined for purposes of this Section
19B to include any individual, corporation, partnership, joint venture,
association, joint stock company, trust, unincorporated organization, government
or any agency or political subdivision thereof or any other entity) is at the
time liable, at any date as of which the amount thereof is to be determined, the
total net amount of rent (discounted from the respective due dates thereof at
the rate of 9.5% per annum compounded annually) required to be paid by such
Person under such lease during the remaining term thereof. The net amount of
rent required to be paid under any such lease for any such period shall be the
total amount of the rent payable by the lessee with respect to such period, but
may exclude amounts required to be paid on account of maintenance and repairs,
insurance, taxes, assessments, water rates and similar charges. In the case of
any lease which is terminable by the lessee upon the payment of a penalty, such
net amount shall also include the amount of such penalty, but no rent shall be
considered as required to be paid under such lease subsequent to the first date
upon which it may be so terminated.
 
C.            Dispute Resolution.  The dispute resolution process set forth in
Section 26 of this Settlement Agreement shall apply in the event of a dispute
over whether Ford has defaulted on any payment obligation under this Settlement
Agreement.  In this regard, the time limit applicable to Ford’s right to cure a
default shall be 15 business days after agreement by the parties that Ford has
defaulted, or entry by the Court of a final ruling determining that Ford has
defaulted on its payment obligations.  Application of the dispute resolution
process set forth in Section 26 of this Settlement Agreement does not relieve
Ford of the obligation to pay accrued Interest for the period of time that the
dispute resolution process is in effect in order to cure a default.

 
27

--------------------------------------------------------------------------------

 
 
20.
Cooperation

 
A.            Cooperation by Ford.  Ford shall cooperate with the UAW and the
Committee and at the Committee’s request undertake such reasonable actions as
will assist the Committee in the transition of responsibility for administration
of the Retiree Medical Benefits by the Committee for the New Plan and the New
VEBA.  Such cooperation shall include assisting the Committee in educational
efforts and communications with respect to the Class and the Covered Group so
that they understand the terms of the New Plan, the New VEBA and the transition,
and understand the claims submission process and any other initial
administrative changes undertaken by the Committee.  Before and after the
Implementation Date, at the Committee’s request and as permitted by law, Ford
shall furnish to the Committee such information and shall provide such
cooperation as may be reasonably necessary to permit the Committee to
effectively administer the New Plan and the New VEBA, including, without
limitation, the retrieval of data in a form and to the extent maintained by Ford
regarding age, amounts of pension benefits, service, pension and medical benefit
eligibility, marital status, mortality, claims history, births, deaths,
dependent status and enrollment information of the Class and the Covered
Group.  At the request of the Committee, Ford shall continue to perform the
necessary eligibility work for a reasonable period of time, not to exceed 90
days after the Implementation Date in order to allow the Committee to establish
and test the eligibility database, and for which Ford shall be entitled to
reimbursement for reasonable costs.  Ford shall also assist the Committee in
transitioning benefit provider contracts to the New VEBA.  Ford shall also
cooperate with the UAW and the Committee and undertake such reasonable actions
as will enable the Committee to perform its administrative functions with
respect to the New Plan and the New VEBA, including ensuring an orderly
transition from Ford administration of Retiree Medical Benefits to the New Plan
and the New VEBA.
 
To the extent permitted by law, Ford shall also allow retiree participants to
voluntarily have required contributions withheld from pension benefits and to
the extent reasonably practical, credited to the Ford Separate Retiree Account
of the New VEBA on a monthly basis.  A retiree participant may elect or withdraw
consent for pension withholdings at any time by providing 45 days written notice
to the Pension Plan administrator or such shorter period that may be required by
law; provided, however, that Ford will not be required to obtain new affirmative
consents from existing retiree participants who provided consent pursuant to the
Hardwick I Settlement Agreement to the extent that any required contributions
may be withheld in accordance with such prior consent.
 
To the extent permitted by law, Ford shall also cooperate with the Committee to
make provision for the New VEBA payments of the $76.20 Special Benefit to be
incorporated into monthly Ford pension checks for eligible retirees and
surviving spouses.  It shall be the responsibility of the Committee and the New
VEBA to advise Ford’s pension paying agent in a timely manner of eligibility
changes with regard to the Special Benefit payment.  The timing of the
information provided to Ford’s pension paying agent shall determine the timing
for the incorporation into the monthly pension check.  It will be the
responsibility of the Committee and the New VEBA to establish a bank account for
the funding of the Special Benefit payments, and Ford’s pension paying agent
will be provided with the approval to draw on that account for the payment of
the benefit.  The Committee and the New VEBA shall assure that the bank account
is adequately funded for any and all such payments.  If adequate funds do not
exist for the payments, then Ford’s pension paying agent shall not make such
payments until the required funding is established in the account.  It will be
the responsibility of the Committee and the New VEBA to audit the eligibility
for, and payment of, the Special Benefit. Additionally, the Committee and the
New VEBA shall be responsible for the payment of reasonable costs associated
with Ford’s administration of the payment of this Special Benefit and the
pension withholdings, including development of administrative and recordkeeping
processes, monthly payment processing, audit and reconciliation functions and
the like.

 
28

--------------------------------------------------------------------------------

 
 
Ford shall be financially responsible for reasonable costs associated with the
transition of coverage for the Class and the Covered Group to the New Plan and
New VEBA. This shall include the cost of educational efforts and communications
with respect to retirees, creation of administrative procedures, initial
development of record sharing procedures, the testing of computer systems,
vendor selection and contracting, and other activities incurred on or before the
Implementation Date, including but not limited to costs associated with drafting
the Trust Agreement, seeking from the Internal Revenue Service a determination
of the tax-exempt status of the New VEBA, plan design and actuarial and other
professional work necessary for initiation of the New Plan and New VEBA and the
benefits to be provided thereunder.  Ford payments described in this Section
shall not reduce its payment obligations under this Settlement Agreement, and if
the New VEBA is a multi-employer welfare trust, the costs described in this
Section, to the extent not allocable to a specific employer, shall be pro-rated
among the participating companies based on the ratio of required funding for
each company.  Payment of these costs shall be set forth explicitly in the
Approval Order.  Notwithstanding this paragraph, the Dental Benefit Eligibility
& Enrollment Plan Sponsor Agreement and the Administrative Services Agreement,
each by and between Ford and the Trust Committee of the Independent Health Care
Trust for the UAW Retirees of Ford Motor Company, shall remain in full force and
effect until otherwise terminated by the parties thereto.
 
B.            Cooperation With Ford.  The UAW and the Committee shall cooperate
and shall timely furnish Ford with such information, and any schedules
supporting such information, related to the New Plan and New VEBA, in a form and
to the extent maintained by the UAW and the Committee, as may be reasonably
necessary to permit Ford to comply with requirements of the SEC, including, but
not limited to, any disclosures contemplated or agreed to with the staff of the
SEC as a result of Ford’s discussions with the staff, and Generally Accepted
Accounting Principles, including but not limited to SFAS 87, SFAS 106, SFAS
132R, SFAS 157, and SFAS 158 (as amended), for disclosure in Ford's financial
statements and any filings with the SEC.
 
21.
[Reserved]

 
22.
Prohibited Transaction Exemptions

 
The parties agree that the assets of the TAA and the LLC shall not be “plan
assets” of the New Plan and New VEBA unless and until actual transfer or payment
to the New VEBA.  The UAW, Ford, and the Class and Class Counsel acknowledge
that the instrument establishing the TAA and communications to the Class
regarding the TAA, shall be consistent with the principles set forth in DOL
Advisory Opinions 92-02A, 92-24 and 94-31A so as to avoid the assets in the TAA
being deemed “plan assets” within the meaning of ERISA.  If Ford determines that
the assets in the TAA and/or the LLC as described in Section 7 of this
Settlement Agreement are likely to be deemed “plan assets,” Ford shall apply for
a prohibited transaction exemption from the DOL to permit the acquisition and
holding of the employer security in the TAA and/or the LLC.  The UAW, the Class
and Class Counsel shall fully cooperate with Ford in securing any such legal or
regulatory approvals.

 
29

--------------------------------------------------------------------------------

 
 
If Ford elects to transfer New Note A, New Note B, the Warrants and any Payment
Shares to the New VEBA and such notes and securities are not qualifying employer
securities, Ford and the New VEBA shall have received a prohibited transaction
exemption or reasonable assurance of retroactive regulatory relief reasonably
satisfactory to Ford and the New VEBA from the DOL that would permit the New
VEBA to acquire and hold such notes and securities. Similarly, if qualifying
employer securities and employer real property would exceed 10 percent of the
total assets in the New VEBA immediately after transfer of New Note A, New Note
B, the Warrants and any Payment Shares to the New VEBA, then Ford and the New
VEBA shall have received a prohibited transaction exemption or reasonable
assurance of retroactive regulatory relief reasonably satisfactory to Ford and
the New VEBA from the DOL to permit the New VEBA to acquire and hold such notes
and securities.  The UAW, the Class and Class Counsel shall fully cooperate with
Ford and the New VEBA in securing any necessary legal or regulatory
approvals.  If Ford and the New VEBA cannot obtain either a prohibited
transaction exemption or reasonable assurance of retroactive regulatory relief
reasonably satisfactory to Ford and the New VEBA prior to November 30, 2009, (i)
the parties shall meet and seek to agree upon an appropriate, mutually
satisfactory alternative that is (A) economically equivalent in value to the New
VEBA and to Ford and (B) that does not constitute a prohibited transaction under
ERISA (an “Equivalent Payment Structure”) and (ii) the parties shall be
authorized without further order of the Court to adopt such Equivalent Payment
Structure, in satisfaction of their rights and obligations hereunder.
 
23.
Indemnification

 
Subject to approval by the Court as part of the Amendment Approval Order, Ford
hereby agrees to indemnify and hold harmless the UAW, and its current or former
officers, directors, employees and expert advisors (each, an “Indemnified
Party”), to the extent permitted by law, from and against any and all losses,
claims, damages, obligations, assessments, penalties, judgments, awards, and
other liabilities related to any decision, recommendations or other actions
taken prior to the date of this Settlement Agreement (collectively,
“Indemnification Liabilities”), and shall fully reimburse any Indemnified Party
for any and all reasonable and documented attorney fees and expenses
(collectively, “Indemnity Expenses”), as and when incurred, of investigating,
preparing or defending any claim, action, suit, proceeding or investigation,
arising out of or in connection with any Indemnification Liabilities incurred as
a result of an Indemnified Party’s entering into, or participation in the
negotiations for, this Settlement Agreement and the MOU and the transactions
contemplated in connection herewith; provided, however, that such indemnity
shall not apply to any portion of any such Indemnification Liability or
Indemnity Expense that resulted from the gross negligence, illegal or willful
misconduct by an Indemnified Party; provided, further, that such indemnity shall
not apply to any Indemnification Liabilities to a Ford Active Employee for
breach of the duty of fair representation.

 
30

--------------------------------------------------------------------------------

 
 
Nothing in this Section 23 or any provision of this Settlement Agreement shall
be construed to provide an indemnity for any member or any actions of the
Committee; provided however, that an Indemnified Party who becomes a member of
the Committee shall remain entitled to any indemnity to which the Indemnified
Party would otherwise be entitled pursuant to this Section 23 for actions taken,
or for a failure to take actions, in any capacity other than as a member of the
Committee; and provided further, that nothing in this Section 23 or any other
provision of this Settlement Agreement shall be construed to provide an
indemnity for any Indemnification Liabilities or Indemnity Expenses relating to
(i) management of the assets of the New VEBA or (ii) for any action, amendment
or omission of the Committee with respect to the provision and administration of
Retiree Medical Benefits.
 
If an Indemnified Party receives notice of any action, proceeding or claim as to
which the Indemnified Party proposes to demand indemnification hereunder, it
shall provide Ford prompt written notice thereof.  Failure by an Indemnified
Party to so notify Ford shall relieve Ford from the obligation to indemnify the
Indemnified Party hereunder only to the extent that Ford suffers actual
prejudice as a result of such failure, but Ford shall not be obligated to
provide reimbursement for any Indemnity Expenses incurred for work performed
prior to its receipt of written notice of the claim.  If an Indemnified Party is
entitled to indemnification hereunder, Ford shall have the right to participate
in such proceeding or elect to assume the defense of such action or proceeding
at its own expense and through counsel chosen by Ford (such counsel being
reasonably satisfactory to the Indemnified Party).  The Indemnified Party shall
cooperate in good faith in such defense.  Upon the assumption by Ford of the
defense of any such action or proceeding, the Indemnified Party shall have the
right to participate in, but not control the defense of, such action and retain
its own counsel but the expenses and fees shall be at its expense unless (a)
Ford has agreed to pay such Indemnity Expenses, (b) Ford shall have failed to
employ counsel reasonably satisfactory to an Indemnified Party in a timely
manner, or (c) the Indemnified Party shall have been advised by counsel that
there are actual or potential conflicting interests between Ford and the
Indemnified Party that require separate representation, and Ford has agreed that
such actual or potential conflict exists (such agreement not to be unreasonably
withheld); provided, however, that Ford shall not, in connection with any such
action or proceeding arising out of the same general allegations, be liable for
the reasonable fees and expenses of more than one separate law firm at any time
for all Indemnified Parties not having actual or potential conflicts among them,
except to the extent that local counsel, in addition to its regular counsel, is
required in order to effectively defend against such action or proceeding.  All
such fees and expenses shall be invoiced to Ford, with such detail and
supporting information as Ford may reasonably require, in such intervals as Ford
shall require under its standard billing processes.
 
If the Indemnified Party receives notice from Ford that Ford has elected to
assume the defense of the action or proceeding, Ford will not be liable for any
attorney fees or other legal expenses subsequently incurred by the Indemnified
Party in connection with the matter.
 
Ford shall not be liable for any settlement of any claim against an Indemnified
Party made without Ford’s written consent, which consent shall not be
unreasonably withheld.  Ford shall not, without the prior written consent of an
Indemnified Party, which consent shall not be unreasonably withheld or delayed,
settle or compromise any claim, or permit a default or consent to the entry of
any judgment, that would create any financial obligation on the part of the
Indemnified Party not otherwise within the scope of the indemnified liabilities.

 
31

--------------------------------------------------------------------------------

 
 
The termination of this Settlement Agreement shall not affect the indemnity
provided hereunder, which shall remain operative and in full force and
effect.   Notwithstanding anything in this Section 23 to the contrary, this
Section 23 of the Settlement Agreement shall not be applicable with respect to
any of the matters covered by Article VI of the Securityholder and Registration
Rights Agreement.
 
24.
Costs and Attorneys Fees

 
A.            Fees and Expenses.  Ford agrees to support the application by the
UAW and Class Counsel to the Court for reimbursement by Ford of reasonable
attorney and professional fees and expenses based on hours worked and determined
in accordance with the current market rates (not to include any upward
adjustments such as any lodestar multipliers, risk enhancements, success fee,
completion bonus or rate premiums) incurred in connection with the court
proceedings to obtain the Approval Order and the Amendment Approval Order and
any appeals therefrom.  Approval of these fee requests shall be included in the
Approval Order or the Amendment Approval Order, as applicable.
 
B.            Fees After the Final Effective Date.  Except for fees and expenses
incurred in connection with the court proceedings to obtain the Amendment
Approval Order and any appeals therefrom, each party to this Settlement
Agreement agrees not to seek any other future fees or expenses from any other
party in connection with either Hardwick II or Hardwick I.  The Class
Representatives or any other party prevailing in any action to enforce the terms
of this Settlement Agreement may seek such fees and costs as may be allowed by
law.
 
25.
Releases and Certain Related Matters

 
A.
[RESERVED]

 
B.            UAW Releasees.  As of the Amendment Effective Date, each UAW
Releasee releases and forever discharges each other UAW Releasee and each other
Indemnified Party and shall be forever released and discharged with respect to
any and all rights, claims or causes of action that such UAW Releasee had, has
or hereafter may have, whether known or unknown, suspected or unsuspected,
concealed or hidden, arising out of or based upon or otherwise related to (a)
any of the claims arising, or which could have been raised, in connection with
either Hardwick I or Hardwick II concerning the provision of Retiree Medical
Benefits and the terms of this Settlement Agreement, (b) any claims that this
Settlement Agreement, or any document referred to or contemplated herein, is not
in compliance with applicable laws and regulations, and (c) any action taken to
carry out this Settlement Agreement in accordance with this Settlement Agreement
and applicable law.

 
32

--------------------------------------------------------------------------------

 
 
C.            Ford.  As of the Amendment Effective Date, the UAW Releasees
release and forever discharge Ford, and its officers, directors, employees,
agents, subsidiaries, Affiliates, and the Ford Retiree Health Plan and its
fiduciaries, with respect to any and all rights, claims or causes of action that
any UAW Releasee had, has or hereafter may have, whether known or unknown,
suspected or unsuspected, concealed or hidden, arising out of, based upon or
otherwise related to (a) any of the claims arising, or which could have been
raised, in connection with Hardwick I or Hardwick II concerning the provision of
Retiree Medical Benefits and the terms of this Settlement Agreement, (b) any
claims that this Settlement Agreement, or any document referred to or
contemplated herein, is not in compliance with applicable laws and regulations,
and (c) any action taken to carry out this Settlement Agreement  in accordance
with this Settlement Agreement and  applicable law.
 
D.            Existing Internal VEBA and Existing External VEBA.  As of the
Amendment Effective Date, the UAW Releasees release and forever discharge the
Existing External VEBA and the fiduciaries, trustees, and committee that
administer the Existing External VEBA, and the Existing Internal VEBA and the
fiduciaries, trustees, and committee that administer the Existing Internal VEBA
with respect to any and all rights, claims or causes of action that any UAW
Releasee had, has or hereafter may have, whether known or unknown, suspected or
unsuspected, concealed or hidden, arising out of, based upon or otherwise
related to (a) any of the claims arising, or which could have been raised, in
connection with Hardwick I or Hardwick II concerning the provision of Retiree
Medical Benefits and the terms of this Settlement Agreement, (b) any claims that
this Settlement Agreement, of any document referred to or contemplated herein,
is not in compliance with applicable laws and regulations, and (c) any action
taken by such fiduciaries,  trustee and/or committees to carry out this
Settlement Agreement and to transfer assets of the Existing External VEBA and
Existing Internal VEBA to the New VEBA in accordance with this Settlement
Agreement and applicable law.
 
E.            Representatives and Class Counsel.  As of the Amendment Effective
Date, Ford releases and forever discharges the Class Representatives and Class
Counsel from any and all claims, demands, liabilities, causes of action or other
obligations of whatever nature, including attorney fees, whether known or
unknown, that arise from their participation or involvement with respect to the
filing of the Hardwick II lawsuit or in the negotiations leading to this
Settlement Agreement.  This release does not extend to obligations arising from
the terms of the Settlement Agreement itself.
 
F.            No Admission.  Neither the entry into the 2008 Settlement
Agreement or this Settlement Agreement nor the consent to the Approval Order or
the Amendment Approval Order is, may be construed as, or may be used as, an
Admission by or against Ford or any UAW Releasee of any fault, wrongdoing or
liability whatsoever.
 
26.
Dispute Resolution

 
A.            Coverage.  Any controversy or dispute arising out of or relating
to, or involving the enforcement, implementation, application or interpretation
of this Settlement Agreement shall be enforceable only by Ford, the Committee,
the UAW, and if prior to the Implementation Date, Class Counsel, and the
Amendment Approval Order will provide that the Court will retain exclusive
jurisdiction to resolve any such disputes.  Notwithstanding the foregoing, any
disputes relating solely to eligibility for participation or entitlement to
benefits under the New Plan shall be resolved in accordance with the applicable
procedures such Plan shall establish, and nothing in this Settlement Agreement
precludes Class Members from pursuing appropriate judicial review regarding such
disputes; provided however, that no claims incurred after the Implementation
Date related to Retiree Medical Benefits may be brought against Ford, any of its
Affiliates, or the Ford Retiree Health Plan.

 
33

--------------------------------------------------------------------------------

 
 
B.            Attempt at Resolution.  Although the Court retains exclusive
jurisdiction to resolve disputes arising out of or relating to the enforcement,
implementation, application or interpretation of this Settlement Agreement, the
parties agree that prior to seeking recourse to the Court, the parties shall
attempt to resolve the dispute through the following process:
 
 
(i)
The aggrieved party shall provide the party alleged to have violated this
Settlement Agreement (“Dispute Party”) with written notice of such dispute,
which shall include a description of the alleged violation and identification of
the Section(s) of the Settlement Agreement allegedly violated.  Such notice
shall be provided so that it is received by the Dispute Party no later than 180
calendar days from the date of the alleged violation or the date on which the
aggrieved party knew or should have known of the facts that give rise to the
alleged violation, whichever is later, but in no event longer than 3 years from
the date of the alleged violation.

 
 
(ii)
If the Dispute Party fails to respond within 21 calendar days from its receipt
of the notice, the aggrieved party may seek recourse to the Court; provided
however, that the aggrieved party waives all claims related to a particular
dispute against the Dispute Party if the aggrieved party fails to bring the
dispute before the Court within 180 calendar days from the date of sending the
notice.

 
All the time periods in this Section 26 of this Settlement Agreement may be
extended by agreement of the parties to the particular dispute.
 
C.           Alternate Means of Resolution.  Nothing in this Section shall
preclude Ford, the UAW, the Committee, or Class Counsel from agreeing on any
other form of alternative dispute resolution or from agreeing to any extensions
of the time periods specified in this Section 26.
 
27.
[RESERVED]

 
28.
[RESERVED]

 
29.
No Admission; No Prejudice

 
A.            Notwithstanding anything to the contrary, whether set forth in the
2008 Settlement Agreement, this Settlement Agreement, the MOU, the VEBA Term
Sheet, the Approval Order, the Amendment Approval Order, the Notice Order, any
documents filed with the Court in either Hardwick I or Hardwick II, any
documents, whether provided in the course of or in any manner whatsoever
relating to the 2007 discussions between Ford and UAW with respect to health
care benefits or relating to this Settlement Agreement or the MOU, whether
distributed, otherwise made available to or obtained by any person or
organization, including without limitation, Ford Active Employees, Class
Members, or their spouses, surviving spouses or dependents, or to the UAW or
Ford in the course of the negotiations that led to entry into this Settlement
Agreement, or otherwise:

 
34

--------------------------------------------------------------------------------

 
 
 
(i)
Ford.  Ford denies and continues to deny any wrongdoing or legal liability
arising out of any of the allegations, claims and contentions made against Ford
in Hardwick I or Hardwick II and in the course of the negotiation of the MOU or
this Settlement Agreement.  Neither the MOU, nor any disputes or discussions
between Ford and the UAW with respect to health care benefits or entry into this
Settlement Agreement occurring on or after January 1, 2007, nor this Settlement
Agreement, nor any document referred to or contemplated herein, nor any action
taken to carry out this Settlement Agreement, nor any retiree health care
benefits provided hereunder or any action related in any way to the ongoing
administration of such retiree health care benefits (collectively, the
“Settlement Actions”) may be construed as, or may be viewed or used as, an
Admission by or against Ford of any fault, wrongdoing or liability whatsoever,
or as an Admission by Ford of the validity of any claim or argument made by or
on behalf of the UAW, Active Employees, the Class or the Covered Group, that
retiree health benefits are vested.  Without limiting in any manner whatsoever
the generality of the foregoing, the performance of any Settlement Actions by
Ford may not be construed, viewed or used as an Admission by or against Ford
that, following the termination of the Hardwick I Settlement Agreement, it does
not have the unilateral right to modify or terminate retiree health care
benefits.

 
 
(ii)
UAW, Representatives, Class Members.  Each of the UAW, the Class Representatives
and the Class Members claim and continue to claim that the allegations, claims
and contentions made against Ford in Hardwick II have merit.  Neither this
Settlement Agreement nor any document referred to or contemplated herein nor any
Settlement Actions may be construed as, or may be viewed or used as, an
Admission by or against any of the UAW, the Class Representatives or the Class
Members of any fault, wrongdoing or liability whatsoever or of the validity of
any claim or argument made by or on behalf of Ford that Ford has a unilateral
right to modify or terminate retiree health care benefits or that retiree health
care benefits are not vested.  Without limiting in any manner whatsoever the
generality of the foregoing, the performance of any Settlement Actions by any of
the UAW, the Class Representatives or the Class Members, including without
limitation, the acceptance of any retiree health care benefits under any of the
Ford health care plans set forth in this Settlement Agreement, may not be
construed, viewed or used as an Admission by or against any of the UAW, the
Class Representatives or the Class that, following the termination of the
Hardwick I Settlement Agreement, Ford has the unilateral right to modify or
terminate retiree health care benefits.


 
35

--------------------------------------------------------------------------------

 
 
 
(iii)
There has been no determination by any court as to the factual allegations made
against Ford in Hardwick I or Hardwick II.  Entering into this Settlement
Agreement and performance of any of the Settlement Actions shall not be
construed as, or deemed to be evidence of, an Admission by any of the parties
hereto, and shall not be offered or received in evidence in any action or
proceeding against any party hereto in any court, administrative agency or other
tribunal or forum for any purpose whatsoever other than to enforce the
provisions of this Settlement Agreement or to obtain or seek approval of this
Settlement Agreement in accordance with Rule 23 of the Federal Rules of Civil
Procedure and the Class Action Fairness Act of 2005.

 
For the purposes of this Section 29, Ford and the UAW refer to Ford Motor
Company and the “International Union, United Automobile, Aerospace and
Agricultural Implement Workers of America”, respectively, as organizations, as
well as any and all of their respective current or former directors, officers,
employees, and agents.
 
B.            This Settlement Agreement and anything occurring in connection
with reaching this Settlement Agreement are without prejudice to Ford, the UAW
and the Class.  It is intended that Ford, the UAW, the Committee, the Class
Representatives, the Class, Class Counsel and the Covered Group shall not use
this Settlement Agreement, or anything occurring in connection with reaching
this Settlement Agreement, as evidence against Ford, the UAW, the Class or the
Covered Group in any circumstance except where the parties are operating under
or enforcing this Settlement Agreement or the Judgment approving this Settlement
Agreement.
 
30.
Duration and Termination of Settlement Agreement

 
A.            If Hardwick II is enjoined or stayed, either Ford, the UAW, or
Class Counsel on behalf of the Class Representatives may terminate this
Settlement Agreement by 30 days’ written notice to the other party; provided
however, that this Settlement Agreement may not be terminated pursuant to this
subparagraph A if Hardwick II is stayed by the parties because this Settlement
Agreement is approved as a superseding settlement through the Hardwick I
litigation.
 
B.             If any court, agency or other tribunal of competent jurisdiction
issues a determination that any part of this Settlement Agreement is prohibited
or unenforceable, Ford, the UAW, or Class Counsel, acting on behalf of the
Class, may terminate this Settlement Agreement by 30 days’ written notice to the
other party.
 
Notwithstanding the foregoing, Sections 7.F, 8.F, 9.A, 9.B and 9.C to the extent
these Sections create rights and obligations relating to the non-occurrence of
the Implementation Date as well as Sections 22, 23, 26 and 29, shall survive the
termination of this Settlement Agreement.


31.
National Institute for Health Care Reform

 
In recognition of the interest of Ford, the UAW, the Class and the Covered Group
in improving the quality, affordability, and accountability of health care in
the United States, the parties agree that as a part of this settlement Ford and
the UAW shall establish a National Institute for Health Care Reform
(“Institute”).  The Institute shall be established and receive its first annual
funding payment as soon as practicable after the Final Effective Date on the
basis set forth in the term sheet attached as Exhibit B to this Settlement
Agreement.  The annual funding payment shall be payable in four equal quarterly
installments.  The funding and operation of the Institute shall be separate,
independent and distinct from the New Plan and the New VEBA.  Any payments by
Ford to the Institute shall be governed exclusively by the term sheet attached
as Exhibit B to this Settlement Agreement and are not in any way related to
Ford’s payment obligations as described in Sections 8 and 12 of this Settlement
Agreement.  Additionally, Section 19 of this Settlement Agreement shall not
apply to any obligation Ford may have to make payments with regard to the
Institute.

 
36

--------------------------------------------------------------------------------

 
 
In addition, the UAW and Ford will work actively with the Presidential Task
Force created under the Emergency Economic Stabilization Act of 2008 to deal
with restructuring in the automobile industry (the “Presidential Task Force”),
and will encourage the Presidential Task Force to take or recommend actions
mutually acceptable to the UAW and Ford to support the New VEBA and provide
additional security to the retirees covered thereby in whatever form possible.
 
32.
Other Provisions

 
A.            References in this Settlement Agreement to “Sections,”
“Paragraphs” and “Exhibits” refer to the Sections, Paragraphs, and Exhibits of
this Settlement Agreement unless otherwise specified.
 
B.            The Court shall, subject to Section 26 of this Settlement
Agreement, retain exclusive jurisdiction to resolve any disputes relating to or
arising out of or in connection with the enforcement, interpretation or
implementation of this Settlement Agreement.  Each of the parties hereto
expressly and irrevocably submits to the jurisdiction of the Court and expressly
waives any argument it may have with respect to venue or forum non conveniens.
 
C.            This Settlement Agreement constitutes the entire agreement between
the parties regarding the matters set forth herein, and no representations,
warranties or inducements have been made to any party concerning this Settlement
Agreement, other than representations, warranties and covenants contained and
memorialized in this Settlement Agreement.  This Settlement Agreement supersedes
any prior understandings, agreements or representations by or between the
parties, written or oral, regarding the matters set forth in this Settlement
Agreement, including, without limitation, the 2008 Settlement Agreement.
 
D.            The captions used in this Settlement Agreement are for convenience
of reference only and do not constitute a part of this Settlement Agreement and
will not be deemed to limit, characterize or in any way affect any provision of
this Settlement Agreement, and all provisions of this Settlement Agreement will
be enforced and construed as if no captions had been used in this Settlement
Agreement.
 
E.            The Class Representatives expressly authorize Class Counsel to
take all appropriate action required or permitted to be taken by the Class
Representatives pursuant to this Settlement Agreement to effectuate its terms
and also expressly authorize Class Counsel to enter into any non-material
modifications or amendments to this Settlement Agreement on behalf of them that
Class Counsel deems appropriate from the date this Settlement Agreement is
signed until the Amendment Effective Date; provided, however, that the
effectiveness of any such amendment which adversely impacts the level of
benefits to any Class Member as well as any material amendment shall be subject
to the approval of the Court.

 
37

--------------------------------------------------------------------------------

 
 
F.            This Settlement Agreement may be executed in two or more
counterparts.  All executed counterparts and each of them shall be deemed to be
one and the same instrument, provided that counsel for the parties to this
Settlement Agreement shall exchange among themselves original signed
counterparts.
 
G.            No party to this Settlement Agreement may assign any of its rights
hereunder without the prior written consent of the other parties, and any
purported assignment in violation of this sentence shall be void. This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.
 
H.            Each of Ford, the UAW, the Committee, Class Representatives, Class
Members and the Class Counsel shall do any and all acts and things, and shall
execute and deliver any and all documents, as may be necessary or appropriate to
effect the purposes of this Settlement Agreement.
 
I.             This Settlement Agreement shall be construed in accordance with
applicable federal laws of the United States of America.
 
J.             Any provision of this Settlement Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. To the extent any provision of this Settlement Agreement is
invalid or unenforceable as provided for in this Section 32.J of this Settlement
Agreement, it shall be replaced by a valid and enforceable provision agreed to
by Ford, the UAW and Class Counsel (which agreement shall not be unreasonably
withheld) that preserves the same economic effect for the parties under this
Settlement Agreement; provided however, that to the extent that such prohibited
or unenforceable provision cannot be replaced as contemplated and the
consequences of such prohibited or unenforceable provision causes this
Settlement Agreement to fail of its essential purpose then this Settlement
Agreement may be voided at the sole discretion of the party seeking the benefit
of the prohibited or unenforceable provision.  Class Counsel is expressly
authorized to take all appropriate action to implement this provision.
 
K.            In the event that any payment referenced in this Settlement
Agreement is due to be made on a weekend or a holiday, the payment shall be made
on the first business day following such weekend or holiday.
 
L.             In the event that any legal or regulatory approvals are required
to effectuate the provisions of this Settlement Agreement, Ford, the UAW, the
Class, Class Counsel, and the Committee shall fully cooperate in securing any
such legal or regulatory approvals.

 
38

--------------------------------------------------------------------------------

 
 
M.           Any notice, request, information or other document to be given
under this Settlement Agreement to any of the parties by any other party shall
be in writing and delivered personally, or sent by Federal Express or other
carrier which guarantees next-day delivery, transmitted by facsimile,
transmitted by email if in an Adobe Acrobat PDF file, or sent by registered or
certified mail, postage prepaid, at the following addresses.  All such notices
and communication shall be effective when delivered by hand, or, in the case of
registered or certified mail, Federal Express or other carrier, upon receipt,
or, in the case of facsimile or email transmission, when transmitted (provided,
however, that any notice or communication transmitted by facsimile or email
shall be immediately confirmed by a telephone call to the recipient.):
 
If to the Class Representatives or Class Counsel, addressed to:
 
William T. Payne
Stember Feinstein Doyle & Payne, LLC
Pittsburgh North Office
1007 Mt. Royal Boulevard
Pittsburgh, PA  15222
Tel: (412) 492-8797
wpayne@stargate.net


In each case with copies to:
 
John Stember
Edward Feinstein
Stember Feinstein Doyle & Payne, LLC
1705 Allegheny Building
429 Forbes Avenue
Pittsburgh, PA 15219
Tel: (412) 338-1445
jstember@stemberfeinstein.com
efeinstein@stemberfeinstein.com


If to Ford, addressed to:


Stephen M. Kulp
Office of the General Counsel
Ford Motor Company
1 American Road
Dearborn, Michigan 48126
Tel:  (313) 322-3571
skulp@ford.com

 
39

--------------------------------------------------------------------------------

 
 
in each case with copies to:
 
Peter Sherry
Secretary
Office of the General Counsel
Ford Motor Company
1 American Road
Dearborn, Michigan 48126
Tel:  (313) 322-2130


If to UAW, addressed to:


Daniel W. Sherrick
General Counsel
International Union, United Automobile, Aerospace and
Agricultural Implement Workers of America
8000 East Jefferson Avenue
Detroit, MI  48214
Tel: (313) 926-5216
 
with a copy to:
 
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, New York 10006
Attention: A. Richard Susko/Richard S. Lincer/David I. Gottlieb
Tel: (212) 225-2000
 
Each party may substitute a designated recipient upon written notice to the
other parties.

 
40

--------------------------------------------------------------------------------

 
 
IN WITNESS THEREOF, the parties hereto have caused this Settlement Agreement to
be executed by themselves or their duly authorized attorneys.

 
AGREED:
                 
By:
     s/Stephen M. Kulp
   
Date: July 23, 2009
 
Stephen M. Kulp (P51555)
       
1 American Road
       
Dearborn, Michigan 48126
       
Tel:  (313) 322-3571
                 
COUNSEL FOR DEFENDANT
       
Ford Motor Company
               
By:
     s/Daniel W. Sherrick
   
Date: July 23, 2009
           
Daniel W. Sherrick  (P37171)
       
8000 East Jefferson Avenue
       
Detroit, MI  48214
       
Tel: (313) 926-5216
                 
COUNSEL FOR PLAINTIFF
       
INTERNATIONAL UNION, UNITED AUTOMOBILE, AEROSPACE AND AGRICULTURAL IMPLEMENT
WORKERS OF AMERICA
         
By:
     s/William T. Payne
   
Date:  July 23, 2009
           
William T. Payne
       
Stember Feinstein Doyle & Payne, LLC
     
Pittsburgh North Office
       
1007 Mt. Royal Boulevard
       
Pittsburgh, PA  15222
       
Tel: (412) 492-8797
       
wpayne@stargate.net
                 
COUNSEL FOR PLAINTIFFS
       
BOBBY HARDWICK, WALTER BERRY, ARLEN BANKS, FAY BARKLEY, YVONNE HICKS, RAYMOND J.
MITCHELL, BRUCE CARRIER AND THE CLASS




 
41

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS
 
Exhibit A:
Form of Trust Agreement

 
Exhibit B:
Institute Term Sheet

 
Exhibit C:
Form of Securityholder and Registration Rights Agreement

 
Exhibit D:
Form of Securities Exchange Agreement

 
 
Exhibit D(A):
Form of New Note A

 
 
Exhibit D(B):
Form of New Note B

 
 
Exhibit D(C):
Form of Warrant Agreement

 
 
42

--------------------------------------------------------------------------------

 
 
Exhibit 10.2


SETTLEMENT AGREEMENT (AS AMENDED AND RESTATED) EXHIBIT (C), FORM OF
 
SECURITYHOLDER AND REGISTRATION RIGHTS AGREEMENT

 
 

--------------------------------------------------------------------------------

 

SECURITYHOLDER AND REGISTRATION RIGHTS AGREEMENT
 


Dated as of [_________],
 


by and between
 


FORD MOTOR COMPANY
 
and


FORD-UAW HOLDINGS LLC

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS





       
Page
         
ARTICLE 1
Definitions
         
Section 1.01.
 
Certain Defined Terms
 
2
Section 1.02.
 
Terms Generally
 
9
         
ARTICLE 2
Certain Covenants and Restrictions
         
Section 2.01.
 
Standstill
 
9
Section 2.02.
 
Transfer Restrictions
 
11
Section 2.03.
 
Certificate Legends; Holder Representations
 
15
         
ARTICLE 3
Right of First Offer
         
Section 3.01.
 
Offer Notice
 
16
Section 3.02.
 
Company’s Right of First Offer
 
16
Section 3.03.
 
Payment
 
17
Section 3.04.
 
Assignment of Right of First Offer
 
17
         
ARTICLE 4
Voting Agreement
         
Section 4.01.
 
Agreement to Vote
 
17
Section 4.02.
 
Irrevocable Proxy
 
18
Section 4.03.
 
Inconsistent Voting Agreements
 
19
         
ARTICLE 5
Registration Rights
         
Section 5.01.
 
Shelf Registration
 
19
Section 5.02.
 
Demand Registrations
 
21
Section 5.03.
 
Piggyback Registration
 
23
Section 5.04.
 
Postponement of Registrations
 
25
Section 5.05.
 
Holdback Period
 
25
Section 5.06.
 
No Inconsistent Agreements
 
27
Section 5.07.
 
Registration Procedures
 
27
Section 5.08.
 
Participation in Public Offering Transfers
 
33
Section 5.09.
 
Cooperation by Management
 
33
Section 5.10.
 
Registration Expenses and Legal Counsel
 
33


 
 

--------------------------------------------------------------------------------

 


Section 5.11.
 
Rules 144 and 144A and Regulation S
 
34
         
ARTICLE 6
Indemnification
         
Section 6.01.
 
Indemnification by the Company
 
35
Section 6.02.
 
Indemnification by the Holder
 
35
Section 6.03.
 
Indemnification Procedures
 
36
Section 6.04.
 
Survival
 
37
         
ARTICLE 7
Miscellaneous
         
Section 7.01.
 
Binding Effect; Assignment
 
37
Section 7.02.
 
Adjustments; Restatement of Agreement
 
38
Section 7.03.
 
Termination
 
38
Section 7.04.
 
Amendments and Waivers
 
38
Section 7.05.
 
Attorneys’ Fees
 
38
Section 7.06.
 
Notices
 
38
Section 7.07.
 
No Third Party Beneficiaries
 
40
Section 7.08.
 
Cooperation
 
40
Section 7.09.
 
Counterparts
 
40
Section 7.10.
 
Remedies
 
40
Section 7.11.
 
GOVERNING LAW; FORUM SELECTION
 
40
Section 7.12.
 
WAIVER OF JURY TRIAL
 
41
Section 7.13.
 
Severability
 
41
Section 7.14.
 
Acknowledgments
 
41


 
ii

--------------------------------------------------------------------------------

 

SECURITYHOLDER AND REGISTRATION RIGHTS AGREEMENT


This Securityholder and Registration Rights Agreement (this “Agreement”) is
entered into as of [●], 2009, by and between Ford Motor Company, a Delaware
corporation (the “Company”), and Ford-UAW Holdings LLC, a Delaware limited
liability company and wholly-owned subsidiary of the Company (the “Initial
Holder”).


WHEREAS, pursuant to the Settlement Agreement dated as of March 28, 2008 among
the Company, the International Union, United Automobile, Aerospace and
Agricultural Implement Workers of America (“UAW”), and certain class
representatives, on behalf of the class of plaintiffs as set forth therein (the
“Settlement Parties”), the Company and the UAW agreed that responsibility for
providing retiree health care benefits for current and former UAW-represented
employees of the Company would be permanently shifted from the Company to a new
retiree plan funded by a new independent Voluntary Employee Benefit Association
Trust (“New VEBA”);


WHEREAS, the Initial Holder was established by the Company for the purpose of
holding certain assets required to be transferred by the Company to the New
VEBA;


WHEREAS, pursuant to an Amended Settlement Agreement dated as of [●], 2009 among
the Settlement Parties, the Company desires to contribute to the Initial Holder:
(i) an Amortizing Guaranteed Secured Note Maturing June 30, 2022 issued by the
Company in the principal amount of $6,705,470,000 (“Note A”); (ii) an Amortizing
Guaranteed Secured Note Maturing June 30, 2022 issued by the Company in the
principal amount of $6,511,850,000 (“Note B” and, together with Note A, the
“Notes”); and (iii) warrants to purchase 362,391,305 shares of the Company’s
common stock, par value $0.01 per share (the “Common Stock”), issued pursuant to
the Warrant Agreement (the “Warrant Agreement”) between the Company and the
Initial Holder (the “Warrants” and, together with the Notes and the guaranties
thereof, the “Instruments”);


WHEREAS, in connection with the foregoing, the parties hereto wish to enter into
this Agreement to govern the rights and obligations of the parties with respect
to registration rights and certain other matters relating to the Warrants and
the shares of Common Stock that are issuable, or issued, as the case may be,
upon settlement or exercise of Note B or the Warrants.


NOW, THEREFORE, in consideration of the foregoing and the mutual agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 
 

--------------------------------------------------------------------------------

 

ARTICLE 1
Definitions


Section 1.01.  Certain Defined Terms.  As used herein, the following terms shall
have the following meanings:


“Adverse Disclosure” means public disclosure of material non-public information
that, in the Company’s good faith judgment, after consultation with independent
outside counsel to the Company, (i) would be required to be made in any
Registration Statement or report filed with the SEC by the Company so that such
Registration Statement or report would not be materially misleading; (ii) would
not be required to be made at such time but for the filing of such Registration
Statement; and (iii) the Company has a bona fide business purpose for not
disclosing publicly.


“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly Controls or is Controlled by or is under common Control with such
Person.  For the avoidance of doubt, the UAW and its Affiliates shall be deemed
to be Affiliates of the New VEBA.


“Agreement” shall have the meaning set forth in the Preamble.


“Average Daily Trading Volume” means the worldwide average daily trading volume
of the Common Stock during the 30 consecutive New York Stock Exchange trading
days ending immediately before the day of determination.


“Beneficial Owner” or “Beneficially Own” have the meanings given to such terms
in Rule 13d-3 of the Exchange Act, except that a Person shall also be deemed to
beneficially own all shares of Voting Securities with respect to which such
Person has the right or option to acquire (through agreement, purchase,
exchange, conversion or otherwise) beneficial ownership or the power to
vote.  For the avoidance of doubt, any holder of the Warrants shall be deemed to
beneficially own all of the Underlying Shares issuable upon settlement or
exercise thereof.


“Board” means the Board of Directors of the Company.


“Business Day” means any day that is not a Saturday, Sunday or any other day on
which banks are required or authorized by Law to be closed in New York City, New
York.


“Common Stock” shall have the meaning set forth in the Recitals.


“Company” shall have the meaning set forth in the Preamble.


“Control” means the direct or indirect power to direct or cause the direction of
management or policies of a Person, whether through the ownership of voting
securities, general partnership interests or management member interests, by
contract, pursuant to a voting trust or otherwise.  “Controlling” and
“Controlled” have the correlative meanings.

 
2

--------------------------------------------------------------------------------

 

“Deferred Payment” shall have the meaning set forth in Note B.


“Demand Notice” shall have the meaning set forth in Section 5.02(a).


“Demand Registration” shall have the meaning set forth in Section 5.02(a).


“Demand Registration Statement” shall have the meaning set forth in Section
5.02(b).


“Elected Instruments” shall have the meaning set forth in Section 3.02(a).


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations thereunder.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.


“Expected Shares” shall have the meaning set forth in Section 2.02(c).


“Full Physical Settlement” shall have the meaning set forth in the Warrant
Agreement.


“Governing Instruments” has the meaning given to such term in Section 2.01(j).


“Governmental Entity” means any court, administrative agency or commission or
other governmental authority or instrumentality, whether federal, state, local
or foreign and any applicable industry self-regulatory organization.


“Group” has the meaning given to such term in Section 13(d)(3) of the Exchange
Act.


“Hedging Activities” shall have the meaning set forth in Section 2.02(b).


“Holder” means the Initial Holder, any permitted assignee hereof as contemplated
in Section 7.01(iii), and, in the event of an assignment hereof in connection
with the Transfer of the Registrable Instruments to the New VEBA as contemplated
in Section 7.01(ii), the New VEBA and/or the trustee of the New VEBA, as
appropriate.  References to the “Holder” in this Agreement shall be deemed to
include all Holders in the aggregate and not to each individual Holder.


“Indemnitee” shall have the meaning set forth in Section 6.01.

 
3

--------------------------------------------------------------------------------

 

“Indemnitor” shall have the meaning set forth in Section 6.03(a).


“Initial Holder” shall have the meaning set forth in the Recitals.


“Installment Payment Date” shall have the meaning set forth in Note B.


“Issuer Free Writing Prospectus” means an issuer free writing prospectus (as
defined in Rule 433 under the Securities Act) relating to an offer of the
Registrable Instruments.


“Law” means any applicable United States or non-United States federal,
provincial, state or local statute, common law, rule, regulation, ordinance,
permit, order, writ, injunction, judgment or decree of any Governmental Entity.


“Losses” shall have the meaning set forth in Section 6.01.


“Material Adverse Change” means (i) any general suspension of trading in, or
limitation on prices for, securities on any national securities exchange or the
over-the-counter market in the United States of America; (ii) the declaration of
a banking moratorium or any suspension of payments in respect of banks in the
United States of America; (iii) a material outbreak or escalation of armed
hostilities or other international or national calamity involving the United
States of America or the declaration by the United States of a national
emergency or war or a change in national or international financial, political
or economic conditions; and (iv) any material adverse change in the Company’s
business, condition (financial or otherwise) or prospects.


“Negotiated Transaction” shall have the meaning set forth in Section
2.02(a)(ii).


“Net Share Settlement” shall have the meaning set forth in the Warrant
Agreement.


“New VEBA” shall have the meaning set forth in the Preamble.


“Nominee” shall have the meaning set forth in Section 4.02.


“Note A” shall have the meaning set forth in the Recitals.


“Note B” shall have the meaning set forth in the Recitals.


“Notes” shall have the meaning set forth in the Recitals.


“Offered Instruments” shall have the meaning set forth in Section 3.01.


“Offer Notice” shall have the meaning set forth in Section 3.01.

 
4

--------------------------------------------------------------------------------

 

“Offer Price” shall have the meaning set forth in Section 3.02(a).


“Option Exercise Notice” shall have the meaning set forth in Section 3.02(a).


“Option Period” shall have the meaning set forth in Section 3.02(a).


“Other Instruments” means any Warrants, Common Stock or other securities of the
Company held by a third party which are contractually entitled to registration
rights or which the Company is registering pursuant to a registration statement
covered by Section 5.03.


“Owned Shares” shall have the meaning set forth in Section 4.01.


“Permitted Hedging Activities” shall have the meaning set forth in Section
2.02(c).


“Person” means any individual, corporation, partnership, joint venture, limited
liability company, limited liability partnership, association, joint stock
company, trust, unincorporated organization or other organization, whether or
not a legal entity, and any Governmental Entity.


“Piggyback Notice” shall have the meaning set forth in Section 5.03(a).


“Piggyback Registration” shall have the meaning set forth in Section 5.03(a).


“Principal Payment” shall have the meaning set forth in the Notes.


“Prospectus” means the prospectus included in any Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A promulgated under the Securities Act), as amended or supplemented by
any prospectus supplement with respect to the terms of the offering of any
portion of the Registrable Instruments covered by such Registration Statement,
any Issuer Free Writing Prospectus related thereto, and all other amendments and
supplements to such prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such prospectus.


“Proxy” or “Proxies” has the meaning given to such term in Rule 14a-1 of the
Exchange Act.


“Quotation Agent” means a nationally recognized independent investment banking
firm selected by the Initial Holder from two nationally recognized independent
investment banking firms proposed by the Company to the Initial Holder in
writing for the purpose of determining the Volume-Weighted Average Price;
provided that if the Initial Holder does not so select a Quotation Agent within
two Business Days following receipt of the Company’s proposal, the Company shall
select, in its sole discretion, one of the two proposed investment banking firms
as the Quotation Agent.

 
5

--------------------------------------------------------------------------------

 

“Registrable Instruments” means the Warrants and the Underlying Shares.  As to
any particular Registrable Instruments, such instruments will cease to be
Registrable Instruments when they have been Transferred by a Holder to a party
other than a Holder in accordance with all applicable provisions of this
Agreement.


“Registration Statement” means any registration statement of the Company under
the Securities Act which permits the public offering of any of the Registrable
Instruments pursuant to the provisions of this Agreement, including the
Prospectus, amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all material incorporated by
reference or deemed to be incorporated by reference in such registration
statement.


“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants, financial advisors or other Person acting on behalf of such Person.


“Rule 144” means Rule 144 under the Securities Act or any successor rule
thereto.


“Rule 144A” means Rule 144A under the Securities Act or any successor rule
thereto.


“Rule 144 Sale” shall have the meaning set forth in Section 2.02(a)(iii).


“Rule 144A Sale” shall have the meaning set forth in Section 2.02(a)(iv).


“SEC” means the United States Securities and Exchange Commission.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.


“Settlement Parties” shall have the meaning set forth in the Recitals.


“Share Limitation” means that the underwriter selected by the Company of any
underwritten public offering advises the Company in writing that in its opinion
the number or dollar amount of securities requested to be included in such
offering (whether by the Holder, the Company or any other holders thereof
permitted (by contractual agreement with the Company or otherwise) to include
such securities in such offering) exceeds the number or dollar amount of
securities which can be sold in such offering without adversely affecting the
price, timing, distribution or marketability of the offering.

 
6

--------------------------------------------------------------------------------

 

“Shelf Offering” shall have the meaning set forth in Section 5.01(c).


“Shelf Period” shall have the meaning set forth in Section 5.01(b).


“Shelf Registration Statement” means (i) a Registration Statement of the Company
on Form S-3 (or any successor form or other appropriate form under the
Securities Act) filed with the SEC or (ii) if the Company is not permitted to
file a Registration Statement on Form S-3, an evergreen Registration Statement
on Form S-1 (or any successor form or other appropriate form under the
Securities Act) filed with the SEC, in each case, for an offering to be made on
a continuous or delayed basis pursuant to Rule 415 under the Securities Act
covering Registrable Instruments. To the extent the Company is a well-known
seasoned issuer (as defined in Rule 405 under the Securities Act), a “Shelf
Registration Statement” shall be deemed to refer to an automatic shelf
registration statement (as defined in Rule 405 under the Securities Act) on Form
S-3.


“Shelf Take-Down Notice” shall have the meaning set forth in Section 5.01(c).


“Solicitation” has the meaning given to such term in Rule 14a-1 of the Exchange
Act.


“Stock Settlement Option” shall have the meaning set forth in Section 2.02(c).


“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the shares of the voting securities or other voting interests are
owned or Controlled, or the ability to select or elect more than 50% of the
directors or similar managers is held, directly or indirectly, by such first
Person or one or more of its Subsidiaries.


“Trading Day” means (i) if the applicable security is listed on the New York
Stock Exchange, a day on which trades may be made thereon or (ii) if the
applicable security is listed or admitted for trading on the American Stock
Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market or other
national securities exchange or market, a day on which the American Stock
Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market or such
other national securities exchange or market is open for business or (iii) if
the applicable security is not so listed, admitted for trading or quoted, any
Business Day.


“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
hedge, encumber, hypothecate or similarly dispose of, or to enter into any
contract, option or other arrangement or understanding with respect to the sale,
transfer, assignment, pledge, hedge, encumbrance, hypothecation or similar
disposition.

 
7

--------------------------------------------------------------------------------

 

“Transfer Date” means the date on which the Instruments are first transferred
from the Initial Holder to the New VEBA or the date on which the Company's
ownership interest in the Initial Holder is transferred to the New VEBA.


“Trustee” shall have the meaning set forth in the Preamble.


“UAW” shall have the meaning set forth in the Recitals.


“Underlying Shares” means the shares of Common Stock that are issued or
issuable, as the case may be, from time to time upon settlement of Note B or
exercise of the Warrants in accordance with the terms thereof, together with any
securities issued or issuable in respect thereof in connection with any stock
dividend, stock split (forward or reverse), combination of shares,
recapitalization, merger, consolidation, redemption, exchange of securities or
other reorganization or reclassification after the date hereof.  For all
purposes under this Agreement, any determination of the number of shares of
Common Stock that are issuable upon (i) settlement of, or underlying, Note B
shall be made based on 85% of the Volume-Weighted Average Price per share of
Common Stock for the 30 consecutive Trading Day period ending on the last
Trading Day of the immediate preceding calendar quarter as if all Principal
Payments (as such term is defined in Note B) in respect of Note B will be
settled in accordance with the terms thereof entirely in shares of Common Stock
and not in cash (except for the payment of cash in lieu of fractional shares of
Common Stock) and (ii) exercise of the Warrants shall be made as if Full
Physical Settlement (as such term is defined in the Warrant Agreement) applies
to all Warrants exercised (and all Warrants are so exercised).  For avoidance of
doubt, the immediately preceding sentence shall not alter or limit in any way
the rights or obligations of the Holder or the Company (x) under the terms of
Note B, including with respect to settlement in cash of the Principal Payment
(as such term is defined in Note B) in respect of Note B or (y) under the terms
of the Warrants, including the Holder’s right to elect Net Share Settlement (as
such term is defined in the Warrant Agreement) to apply upon exercise of any
Warrant.


“Volume-Weighted Average Price” means, for any period of consecutive Trading
Days, the price per share of Common Stock as displayed on Bloomberg (or any
successor service) page “Equity VWAP” (or any successor page displaying a
volume-weighted average price) relating to the Common Stock in respect of such
period of consecutive Trading Days (or, if such price is not available, the
Volume-Weighted Average Price shall mean the volume-weighted average price per
share of Common Stock during such period of consecutive Trading Days as
determined by the Quotation Agent).


“Voting Securities” means securities of the Company, including the Common Stock,
with the power to vote with respect to the election of directors of the Company
generally and all securities (including the outstanding Notes) convertible into
or exchangeable for securities of the Company with the power to vote with
respect to the election of directors of the Company generally.

 
8

--------------------------------------------------------------------------------

 

“Warrants” shall have the meaning set forth in the Preamble.


“Warrant Agreement” shall have the meaning set forth in the Preamble.


Section 1.02.  Terms Generally.  The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”, unless the context
expressly provides otherwise. All references herein to Sections, paragraphs,
subparagraphs or clauses shall be deemed references to Sections, paragraphs,
subparagraphs or clauses of, this Agreement, unless the context requires
otherwise.  Unless otherwise specified, the words “this Agreement”, “herein”,
“hereof”, “hereto” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular provision of this
Agreement.  The word “extent” in the phrase “to the extent” shall mean the
degree to which a subject or other thing extends, and such phrase shall not mean
simply “if”.  Unless expressly stated otherwise, any Law defined or referred to
herein means such Law as from time to time amended, modified or supplemented,
including by succession of comparable successor Laws and references to all
attachments thereto and instruments incorporated therein.  References to a
Person are also to its permitted successors and assigns.  The table of contents
and headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.


ARTICLE 2
Certain Covenants and Restrictions


Section 2.01.  Standstill.  The Holder shall not, and shall cause its Affiliates
not to, during the term of this Agreement, directly or indirectly, alone or in
concert with others, without the prior written consent of the Board, take any of
the actions set forth below (or take any action that would require the Company
to make any public announcement regarding any of the following):


(a)         acquire, announce an intention to acquire, offer or propose to
acquire or agree to acquire, by purchase or otherwise, Beneficial Ownership of
any Voting Securities other than the acquisition of the Instruments on the
Transfer Date and the acquisition of Underlying Shares upon settlement of Note B
or exercise of the Warrants by the Holder;


(b)         make, or in any way participate in, any Solicitation of Proxies to
vote any Voting Securities or of any written consent to corporate action from
any holders of Voting Securities, seek to advise, assist, instigate, encourage
or influence any Person with respect to the voting of any Voting Securities,
initiate or propose any stockholder proposal or induce or attempt to induce any
other Person to initiate any stockholder proposal;

 
9

--------------------------------------------------------------------------------

 

(c)         make any statement or proposal, whether written or oral, to the
Board, or to any director, officer or agent of the Company, or make any public
announcement or proposal whatsoever with respect to a merger or other business
combination, sale or transfer of any asset or assets of the Company that
individually or collectively are material to the Company, recapitalization,
extraordinary dividend, share repurchase, liquidation or other extraordinary
corporate transaction involving the Company or any other transaction which could
result in a change of control of the Company, or solicit or encourage any other
Person to make any such statement, proposal or announcement;


(d)         form, join or in any way participate in a Group with respect to any
Voting Securities of the Company;


(e)         deposit any Voting Securities into a voting trust or subject any
Voting Securities to any arrangement or agreement with respect to the voting of
any Voting Securities other than as expressly contemplated by this Agreement;


(f)          call, request the calling of, or otherwise seek to assist in the
calling of, a special meeting of the stockholders of the Company;


(g)         participate in any meeting of the stockholders or execute any
written consent to corporate action with respect to the Company, except in
accordance with this Agreement;


(h)         seek to place a representative on the Board or seek the removal of
any member of the Board;


(i)          act alone or in concert with others to seek to Control or influence
in any manner the management, the Board or the policies of the Company or any of
its Affiliates;


(j)          make a request (public or otherwise) to the Company (or its
directors, officers, stockholders, employees or agents) to amend or waive this
Section 2.01 or the Restated Certificate of Incorporation or Bylaws of the
Company (collectively, the “Governing Instruments”), including any request
(public or otherwise) to permit the Holder or its Affiliates, or any other
Person, to take any action in respect of the matters referred to in this Section
2.01;


(k)         publicly disclose any intention, plan or arrangement inconsistent
with this Section 2.01; or


 
10

--------------------------------------------------------------------------------

 

(l)          advise, assist, instigate, encourage or influence any other Person
to do any of the foregoing.


The foregoing provisions shall not prohibit the Holder from:


(i)         acquiring any interest in any fund or collective investment vehicle
that owns Voting Securities (so long as (x) such acquisition is not undertaken
for the purpose of avoiding this Section 2.01, (y) Voting Securities comprise no
more than 5% of the net asset value of such fund or investment vehicle and (z)
neither the UAW, the Holder nor any of their respective Affiliates possesses the
right, power or ability to Control such fund or collective investment vehicle or
its manager);


(ii)        engaging in Hedging Activities to the extent permissible under
Section 2.02; or


(iii)       subject to Section 2.02, tendering into any tender or exchange offer
as seller.


Furthermore, the foregoing provisions shall not prohibit the UAW from (i)
engaging in collective bargaining activities with respect to the Company in
connection with the UAW’s representation of its members, (ii) administering or
enforcing its rights under any collective bargaining agreement or other
agreement or arrangement with the Company or (iii) communicating with the UAW’s
members regarding such actions or activities (so long as such actions or
activities under clauses (i), (ii) and (iii) are not undertaken for the purpose
of avoiding this Section 2.01).


Section 2.02.  Transfer Restrictions.  (a) Except for a Transfer of Registrable
Instruments from the Initial Holder to the New VEBA, the Holder shall not make
any Transfer of any Registrable Instruments other than pursuant to any one or
more of the following transactions (provided that the Holder has also first
complied with the terms and conditions contained in Article 3 hereof in
connection with such proposed Transfer, and subject to the limitations set forth
in this Section 2.02 and in any restrictive legends on the Holder’s Note,
Warrant or Common Stock certificates):


(i)         a Transfer pursuant to a Shelf Offering, Demand Registration or
Piggyback Registration in each case in accordance with Article 5;


(ii)        a Transfer pursuant to a privately negotiated transaction or series
of related transactions effected on the same date and at the same price per
share, Note or Warrant with one or more transferees (a “Negotiated
Transaction”);

 
11

--------------------------------------------------------------------------------

 

(iii)       a Transfer pursuant to Rule 144 (a “Rule 144 Sale”);


(iv)       a Transfer pursuant to Rule 144A (a “Rule 144A Sale”);


(v)        a Transfer to the Company or a wholly-owned direct or indirect
Subsidiary of the Company pursuant to a self-tender offer or otherwise;


(vi)       a Transfer pursuant to a merger or consolidation in which the Company
or a wholly-owned direct or indirect Subsidiary of the Company is a constituent
corporation; and


(vii)      a Transfer by tendering any or all of the Registrable Instruments
into an exchange offer, a tender offer or a request or invitation for tenders
(as such terms are used in Sections 14(d) or 14(e) of the Exchange Act and the
rules and regulations of the SEC thereunder) for Common Stock if the tender
offer has been recommended, and such recommendation has not been withdrawn, by a
committee of the Board consisting solely of members of the Board (x) who are not
officers or employees of the Company, (y) who are not representatives, nominees
or Affiliates of the UAW or the Holder and (z) who are not representatives,
nominees or Affiliates of the bidder (as defined in Rule 14d-1(e) under the
Exchange Act) making such tender offer.


Notwithstanding anything to the contrary in this Section 2.02(a), no Transfer of
a Registrable Instrument, other than from the Initial Holder to the New VEBA,
shall be made prior to the later of January 1, 2010 and the Transfer Date
without the prior written consent of the Company, which consent shall not be
unreasonably withheld.


(b)         The Holder may not (i) acquire any securities convertible into or
exercisable for the Instruments or Common Stock or any securities the value of
which is derived from, or determined by reference to, the Instruments or Common
Stock or (ii) acquire, establish or enter into any derivative contract or
arrangement the value of which is derived from, or determined by reference to,
the Instruments or Common Stock, except for actions under clause (i) or (ii)
that are solely for the purpose of hedging (and that do not have the effect of
increasing) the Holder’s investment in the Instruments or the Underlying Shares
(such activities being referred to as “Hedging Activities”) and subject to the
other limitations set forth in this Agreement.


(c)         The Holder shall not enter into any transaction to hedge its
exposure with respect to the Notes or any shares of Common Stock that the Holder
has received or may anticipate receiving pursuant to the terms of the Notes,
unless one of the following conditions have been satisfied or complied with: (i)
the hedging transaction is entered into by the Holder to hedge its exposure with
respect to shares of Common Stock received by the Holder prior to such hedging
transaction as a result of exercise by the Company of its right to satisfy all
or a portion of its obligation to make Principal Payments in respect of Note B
by delivering shares of Common Stock (the “Stock Settlement Option”); or (ii)
the aggregate number of shares of Common Stock underlying the hedging
transaction(s) shall not exceed 25% of the shares of Common Stock deliverable by
the Company (the “Expected Shares”) upon exercise of its Stock Settlement Option
on the next succeeding Payment Date (as defined in Note B), determined based on
the Stock Price (as defined in Note B) for such Payment Date in accordance with
Section 2(c) of Note B; provided that the Holder shall not enter into any
hedging transaction to hedge its exposure with respect to the Expected Shares
during the 30 Trading Days ending on the second Business Day prior to such
Payment Date (“Permitted Hedging Activities”).

 
12

--------------------------------------------------------------------------------

 

(d)         Notwithstanding any provisions of this Agreement to the contrary:


(i)         the aggregate number of (w) Underlying Shares that are Transferred
by the Holder pursuant to one or more Rule 144 Sales and Rule 144A Sales, (x)
Warrants that are Transferred by the Holder pursuant to one or more Rule 144
Sales and Rule 144A Sales, (y) Underlying Shares Transferred in connection with
one or more Hedging Activities and (z) Warrants Transferred in connection with
one or more Hedging Activities, shall not exceed 100 million Underlying Shares
(calculated, with respect to clause (x) and clause (z), as if the Transfer of
Warrants were deemed to be the Transfer of the corresponding number of
Underlying Shares) in any 3-month period; and


(ii)        the aggregate number of (w) Underlying Shares that are Transferred
by the Holder pursuant to one or more Shelf Offerings, Demand Registrations,
Rule 144 Sales and Rule 144A Sales, (x) Warrants that are Transferred by the
Holder pursuant to one or more Shelf Offerings, Demand Registrations, Rule 144
Sales and Rule 144A Sales, (y) Underlying Shares Transferred in connection with
one or more Hedging Activities and (z) Warrants Transferred in connection with
one or more Hedging Activities, shall not exceed 250 million Underlying Shares
in any 3-month period and 500 million Underlying Shares in any 12-month period;
provided, however, that beginning on January 1, 2012 such amounts shall be
reduced to 200 million Underlying Shares in any 3-month period and 400 million
Underlying Shares in any 12-month period (in each case, calculated, with respect
to clause (x) and clause (z), as if the Transfer of Warrants were deemed to be
the Transfer of the corresponding number of Underlying Shares).


provided further, however, that in any calendar year in which an Installment
Payment Date occurs, the limitations set forth under clause Error! Reference
source not found. or Error! Reference source not found. above shall be increased
by the applicable share limitations that applied during the calendar year during
which the Deferred Payment was originally scheduled, divided by the number of
years for which the Company has elected to defer payment (which shall in no
event exceed five).



 
13

--------------------------------------------------------------------------------

 

(e)         Notwithstanding any provisions of this Agreement to the contrary,
the aggregate number of (w) Underlying Shares that are Transferred by the Holder
pursuant to one or more Rule 144 Sales and Rule 144A Sales, (x) Warrants that
are Transferred by the Holder pursuant to one or more Rule 144 Sales and Rule
144A Sales, (y) Underlying Shares Transferred in connection with one or more
Hedging Activities and (z) Warrants Transferred in connection with one or more
Hedging Activities shall not exceed on any day more than 15% of the Average
Daily Trading Volume (calculated, with respect to clause (x) and clause (z), as
if the Transfer of Warrants were deemed to be the Transfer of the corresponding
number of Underlying Shares).


(f)          Notwithstanding any provisions of this Agreement to the contrary,
the Holder shall not make a Transfer of any Registrable Instruments to (i) any
one Person or Group (whether such Person or Group is buying for its own account
or as a fiduciary on behalf of one or more accounts) of more than 2% of the
Common Stock then outstanding (it being understood that the Transfer of any
Warrants shall be deemed for these purposes to be the Transfer of the Underlying
Shares) or (ii) any one Person or Group if such Person or Group is then required
to file, or has filed, or as a result of such Transfer will be required to file
(to the knowledge of the Holder after reasonable inquiry) a statement on
Schedule 13D under the Exchange Act (or any successor thereto) with respect to
the Common Stock and such Person or Group intends, or has expressly reserved the
right, to exert Control or influence over the Company (to the knowledge of the
Holder after reasonable inquiry).


(g)         If the Registrable Instruments subject to any Transfer are not to be
registered under the Securities Act, the Holder shall, prior to effecting such
Transfer, cause each transferee in such Transfer to represent and warrant to,
and covenant and agree with, the Holder and the Company in writing that (i) such
transferee is acquiring such Registrable Instruments for its own account, or for
one or more accounts, as to each of which such transferee exercises sole
investment discretion, for investment purposes only and not with a view to, or
for resale in connection with, any distribution (within the meaning of the
Securities Act) and (ii) such transferee does not constitute an underwriter
(within the meaning of the Securities Act) with respect to the acquisition of
such Registrable Instruments from the Holder.  The parties hereto agree that the
representations, warranties and covenants referred to in the immediately
preceding sentence shall not be required from any transferee who receives
Registrable Instruments pursuant to a sale in compliance with Rule 144.

 
14

--------------------------------------------------------------------------------

 

(h)         Prior to making any Transfer of Registrable Instruments pursuant to
Section 2.02(a)(iii), the Holder shall deliver to the Company an opinion of
counsel reasonably satisfactory to the Company to the effect that such Transfer
may be made without registration under the Securities Act in reliance upon Rule
144.


(i)          No Transfer of Registrable Instruments in violation of this
Agreement, including Article 3 hereof, or in violation of any restrictive
legends on the Holder’s Warrants or Common Stock certificates shall be made or
recorded on the books of the Company and any such Transfer shall be void and of
no effect.


(j)          Upon completion of any Transfer of any Registrable Instruments or
the entering into or execution of any Hedging Activities by or on behalf of the
Holder, the Holder shall notify the Company in writing of (i) the number of
Warrants and the corresponding number of Underlying Shares so Transferred
and (ii) the number of Warrants and the corresponding number of Underlying
Shares so Transferred pursuant to such Hedging Activities.


Section 2.03.  Certificate Legends; Holder Representations.  (a) The Holder
acknowledges and agrees that each certificate representing the Holder’s Note B,
Warrants and Underlying Shares delivered upon settlement of Note B or exercise
of the Warrants shall conspicuously bear legends in accordance with the terms of
the Instruments.


(b)         The Holder covenants and agrees that it will cooperate with the
Company and take all action necessary to ensure that each certificate
representing the Holder’s Registrable Instruments and Underlying Shares shall
conspicuously bear legends, respectively, in substantially the following forms:


THE SALE, TRANSFER, ASSIGNMENT, HEDGE, PLEDGE, ENCUMBRANCE, HYPOTHECATION OR
DISPOSAL OF THESE [SECURITIES AND THE]1 SHARES OF COMMON STOCK [ISSUABLE IN
ACCORDANCE WITH THE TERMS HEREOF]2 IS SUBJECT TO THE RESTRICTIONS, TERMS AND
CONDITIONS OF THAT CERTAIN SECURITYHOLDER AND REGISTRATION RIGHTS AGREEMENT,
DATED AS OF [●], BY AND BETWEEN FORD MOTOR COMPANY AND FORD-UAW HOLDINGS
LLC.  COPIES OF SUCH AGREEMENT MAY BE OBTAINED UPON WRITTEN REQUEST TO THE
SECRETARY OF THE COMPANY.
 
____________________
1 Insert in the certificate representing the Warrants.
 
2 Insert in the certificate representing the Warrants.


 
15

--------------------------------------------------------------------------------

 

(c)         The Holder represents and warrants that it, together with its
investment managers, has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Registrable Instruments.  The Holder understands and acknowledges that the
Registrable Instruments have not been registered under the Securities Act or any
state securities law and that the Registrable Instruments may not be the subject
of any Transfer except as expressly permitted by this Agreement.


ARTICLE 3
Right of First Offer


Section 3.01.  Offer Notice.  If at any time the Holder proposes to Transfer
Registrable Instruments pursuant to Section 2.02(a)(i), (ii), (iii) or (iv), the
Holder shall promptly give the Company written notice of such intention to make
the Transfer (the “Offer Notice”).  The Offer Notice shall include (i) a
description of the Registrable Instruments proposed to be Transferred, (ii) the
proposed method of distribution therefor and (iii) the number of such
Registrable Instruments proposed to be Transferred (the “Offered Instruments”).


Section 3.02.  Company’s Right of First Offer.  (a)The Company shall have an
option for a period of ten (10) days from delivery of the Offer Notice (the
“Option Period”) to elect to offer to purchase all or any portion of the Offered
Instruments.  The Company may exercise such election option by notifying the
Holder in writing before expiration of the Option Period (the “Option Exercise
Notice”) as to (i) the number of such Offered Instruments that it wishes to
purchase (the “Elected Instruments”), (ii) the cash purchase price that it
proposes to pay the Holder for such Elected Instruments (the “Offer Price”) and
(iii) the material terms and conditions upon which the proposed purchase would
be made.  The Option Exercise Notice shall constitute an offer to purchase the
number of Elected Instruments indicated in the Option Exercise Notice from the
Holder at the cash Offer Price and on the other terms and conditions set forth
in the Option Exercise Notice.  The Holder shall have ten (10) days to accept,
in writing, in whole and not in part, the offer (if any) made by the Company in
the Option Exercise Notice.


(b)         If the Holder does not accept the Company’s offer, the Holder shall
be entitled to Transfer all or any portion of the Offered Instruments, subject
to the other terms of this Agreement (including Section 2.02 and Section
5.05(a)), to a purchaser or purchasers on terms and conditions that are not less
favorable to the Holder than those set forth in the Option Exercise Notice (and
that are no more favorable to the purchaser or purchasers) in the Holder’s
reasonable judgment; provided, that such Transfer of all or any portion of the
Offered Instruments to the purchaser or purchasers is completed within one
hundred twenty (120) days after delivery of the Offer Notice to the Company.  If
at the end of the one hundred twenty (120) day period, the Holder has not
completed the Transfer of the Offered Instruments, the Holder shall no longer be
permitted to Transfer any of such Offered Instruments without again fully
complying with the provisions of this Article 3.

 
16

--------------------------------------------------------------------------------

 

(c)         If the Company (x) does not deliver an Option Exercise Notice to the
Holder before the expiration of the Option Period, or (y) elects to offer to
purchase less than all of such Offered Instruments, the Holder shall be entitled
to Transfer (1) all or any portion of the Offered Instruments (in the case of
clause (x) above), or (2) any portion of the Offered Instruments that do not
constitute Elected Instruments (in the case of clause (y) above), in each case
subject to the other terms of this Agreement (including Section 2.02 and Section
5.05(a)), to a purchaser or purchasers on any terms and conditions; provided,
that such Transfer of the Offered Instruments to the purchaser or purchasers is
completed within one hundred twenty (120) days after delivery of the Offer
Notice to the Company.  If at the end of the one hundred twenty (120) day
period, the Holder has not completed the Transfer of the Offered Instruments,
the Holder shall no longer be permitted to Transfer any of such Offered
Instruments without again fully complying with the provisions of this Article 3.


(d)         Notwithstanding the foregoing, the Company shall not have the right
to purchase all or any portion of any Common Stock constituting Offered
Instruments pursuant to Section 3.02(a) if the Holder elects to Transfer such
Common Stock in an open market transaction at the then current market price of
such Common Stock.


Section 3.03.  Payment.  If the Holder accepts in whole within ten (10) days any
offer made by the Company in the Option Exercise Notice, then payment by the
Company for the Elected Instruments shall be made in cash by check or wire
transfer at a time and place agreed upon between the parties, which shall be no
later than sixty (60) days after delivery to the Company of the Offer Notice;
provided, however, that in the event the Company is unable to effectuate such
closing due to legal and/or contractual prohibitions applicable to the Company
or the transaction, the Company shall have the right to extend such deadline for
the closing for up to an additional thirty (30) days.  For the avoidance of
doubt, any obligation of the Company to effectuate such closing with respect to
the Elected Instruments shall be subject to the terms and conditions set forth
in the Option Exercise Notice.


Section 3.04.  Assignment of Right of First Offer.  Notwithstanding any
provision in this Agreement to the contrary, the Company may assign its rights
and obligations under this Article 3 to any Person without the consent of the
Holder; provided, that the Company shall be liable to the Holder for any breach
of, or failure to comply with, this Article 3 by any such assignee.

 
17

--------------------------------------------------------------------------------

 

ARTICLE 4
Voting Agreement


Section 4.01.  Agreement to Vote.  The Holder irrevocably and unconditionally
hereby agrees that from and after the date hereof until the date of termination
of this Agreement in accordance with its terms, at any meeting (whether annual
or special and each adjourned or postponed meeting) of the Company’s
stockholders, however called, or in connection with any written consent of the
Company’s stockholders, the Holder will (i) appear at such meeting or otherwise
cause any and all issued Underlying Shares held or beneficially owned by the
Holder to be counted as present thereat for purposes of calculating a quorum and
(ii) vote or cause to be voted (including by written consent, if applicable)
such issued Underlying Shares held or beneficially owned by the Holder as of the
relevant time (“Owned Shares”) on each matter presented to the stockholders of
the Company as follows:


(a)         In the case of any proposed amendments to, or restatements of, the
Governing Instruments that are proposed by the Company to (x) facilitate the
transactions contemplated by this Agreement or (y) to bring the Governing
Instruments into conformity with this Agreement, in either case as may be
determined by the Board in its discretion, “for” such proposal; and


(b)         In the case of any other matter presented to the stockholders of the
Company, in the same proportionate manner (either “for,” “against,” “withheld”
or otherwise) as (x) in the case of proposed stockholder action at a meeting of
the Company’s stockholders, the holders of Common Stock (other than the Holder
and its Affiliates) that were present and entitled to vote on such matter voted
in connection with each such matter and (y) in the case of proposed stockholder
action by written consent, all the holders of Common Stock (other than the
Holder and its Affiliates) that consented or did not consent in connection with
each such matter.


Section 4.02.  Irrevocable Proxy.  The Holder hereby revokes any and all
previous proxies granted with respect to its Owned Shares.  Subject to the last
two sentences of this Section 4.02, upon the request of the Company and subject
to applicable law, the Holder shall, or shall use its reasonable best efforts to
cause any Person serving as the nominee (the “Nominee”) of the Holder with
respect to its Owned Shares to, irrevocably appoint the Company or its designee
as the Holder’s proxy to vote (or cause to be voted) its Owned Shares in
accordance with Section 4.01 hereof.  Such proxy shall be irrevocable and
coupled with an interest and shall be granted in consideration of the Company
entering into this Agreement and the other arrangements covered by the
Settlement Agreement.  In the event that any Nominee for any reason fails to
irrevocably appoint the Company or its designee as the Holder’s proxy in
accordance with this Section 4.02, the Holder shall cause such Nominee to vote
its Owned Shares in accordance with Section 4.01 hereof.  In the event that the
Holder or any Nominee fails for any reason to vote its Owned Shares in
accordance with the requirements of Section 4.01 hereof, then the Company or its
designee shall have the right to vote the Holder’s Owned Shares in accordance
with Section 4.01.  Subject to applicable law, the vote of the Company or its
designee shall control in any conflict between the vote by the Company or its
designee of the Holder’s Owned Shares and a vote by the Holder (or any Nominee
on behalf of the Holder) of its Owned Shares.  Notwithstanding the foregoing,
the proxy granted by the Holder and/or any Nominee shall be automatically
revoked upon termination of this Agreement in accordance with its terms.

 
18

--------------------------------------------------------------------------------

 

Section 4.03.  Inconsistent Voting Agreements.  The Holder hereby agrees that
the Holder shall not enter into any agreement, contract or understanding with
any Person prior to the termination of this Agreement directly or indirectly to
vote, grant a proxy or power of attorney or give instructions with respect to
the voting of the Holder’s Owned Shares in any manner which is inconsistent with
this Agreement.


ARTICLE 5
Registration Rights


Section 5.01.  Shelf Registration.  (a) Subject to Section 5.04, as promptly as
practicable after delivery of the Instruments, the Company shall file with the
SEC a Shelf Registration Statement relating to the offer and sale of all of the
Registrable Instruments held by the Holder from time to time in accordance with
the methods of distribution elected by the Holder and set forth in the Shelf
Registration Statement and shall use its reasonable best efforts to cause such
Shelf Registration Statement to be declared effective under the Securities Act
as promptly as practicable after the filing thereof.


(b)         Subject to Section 5.04, the Company shall use its reasonable best
efforts to keep such Shelf Registration Statement continuously effective under
the Securities Act in order to permit the Prospectus forming a part thereof to
be usable by the Holder until the earlier of (i) the date as of which all
Registrable Instruments have been sold pursuant to the Shelf Registration
Statement or another registration statement filed under the Securities Act (but
in no event prior to the applicable period referred to in Section 4(3) of the
Securities Act and Rule 174 thereunder) and (ii) the date as of which the Holder
is permitted to sell its Registrable Instruments without registration pursuant
to Rule 144 under the Securities Act without volume limitation or other
restrictions on transfer thereunder (such period of effectiveness, the “Shelf
Period”).  The Company shall not be deemed to have used its reasonable best
efforts to keep the Shelf Registration Statement continuously effective during
the Shelf Period if the Company voluntarily takes any action or omits to take
any action that would result in the Holder not being able to offer and sell any
Registrable Instruments pursuant to such Shelf Registration Statement, unless
such action or omission is required by applicable law.  The Company shall use
its reasonable best efforts to remain a well-known seasoned issuer (as defined
in Rule 405 under the Securities Act) (and not to become an ineligible issuer
(as defined in Rule 405 under the Securities Act)) during the Shelf Period;
provided that the Company shall be permitted to defer interest or dividends in
respect of any securities under which such deferral is permitted or
contemplated.

 
19

--------------------------------------------------------------------------------

 

(c)         At any time that a Shelf Registration Statement covering Registrable
Instruments pursuant to this Section 5.01 is effective, if the Holder delivers a
notice to the Company (a “Shelf Take-Down Notice”) stating that the Holder
intends to effect an offering of all or part of the Registrable Instruments
included by the Holder on the Shelf Registration Statement (a “Shelf Offering”)
and stating the number or dollar amount of the Registrable Instruments to be
included in such Shelf Offering, then the Company shall amend or supplement the
Shelf Registration Statement as may be necessary in order to enable such
Registrable Instruments and Other Instruments, as the case may be, to be
distributed pursuant to the Shelf Offering as contemplated by the Shelf
Take-Down Notice (taking into account, in the case of any underwritten public
Shelf Offering, the inclusion of Other Securities by any other holders).


(d)         The number of Shelf Offerings (together with any Demand
Registrations) in any 12-month period shall not exceed two, and the Holder shall
not be entitled to initiate a Shelf Offering unless the Holder has requested to
offer at least the lesser of (A) 50 million Underlying Shares (inclusive of
Underlying Shares underlying any Warrants requested to offer) or (B) Registrable
Instruments having a fair market value (based (i) in the case of any Underlying
Shares included in the request, upon the closing price of the Underlying Shares
quoted on the principal securities exchange on which such Underlying Shares are
listed on the trading day immediately preceding the date upon which the Holder
delivers a Shelf Take-Down Notice to the Company and (ii) in the case of any
Warrants included in the request, upon the value of the Underlying Shares based
upon the closing price of the Underlying Shares quoted on the principal
securities exchange on which such Underlying Shares are listed on the trading
day immediately preceding the date upon which the Holder delivers a Shelf
Take-Down Notice to the Company) of $500 million in such Shelf Offering.


(e)         The Holder may withdraw its Registrable Instruments from a Shelf
Offering at any time by providing the Company with written notice.  Upon receipt
of such written notice, the Company shall cease all efforts to secure
registration; provided, however, such registration shall nonetheless be deemed a
Shelf Offering for all purposes hereunder unless (i) the withdrawal is made
following the occurrence of a Material Adverse Change not known to the Holder at
the time of the Shelf-Take Down Notice, (ii) the withdrawal is made because the
registration would require the Company to make an Adverse Disclosure or (iii)
the Holder has paid or reimbursed the Company for all of the reasonable
out-of-pocket fees and expenses incurred by the Company in the preparation,
filing and processing of the withdrawn registration.

 
20

--------------------------------------------------------------------------------

 

(f)         The Company shall, from time to time, supplement and amend the Shelf
Registration Statement if required by the Securities Act, including the rules,
regulations or instructions applicable to the registration form used by the
Company for such Shelf Registration Statement.


(g)         If an underwritten public Shelf Offering is subject to a Share
Limitation, then there shall be included in such offering the number or dollar
amount of Registrable Instruments requested to be included in such registration
by the Holder (and any Other Instruments requested to be included therein by the
holders thereof) that in the opinion of the underwriter selected by the Company
can be sold without adversely affecting the price, timing, distribution or
marketability of such offering, and such number or dollar amount of securities
shall be allocated for inclusion pro rata among the holders of all such
securities (including the Registrable Instruments of the Holder) on the basis of
the number of securities of the Company owned by each such holder.


(h)         In connection with an underwritten public Shelf Offering, the Holder
shall have the right to select a nationally recognized underwriter as the lead
or managing underwriter and the Company shall have the right to select a
nationally recognized underwriter as the co-manager of such underwritten public
Shelf Offering, in each case, who shall be reasonably acceptable to the other
party.  In connection with any such underwritten public Shelf Offering, the
Holder and the Company agree that they will each enter into a customary
underwriting agreement with the underwriters selected pursuant to the preceding
sentence, such underwriting agreement to be reasonably satisfactory in form and
substance to the Company, the Holder and the underwriters (it being understood
that the Holder shall not be required to make any representations and warranties
other than with respect to itself, its ownership of the Registrable Instruments
and its intended method of distribution thereof and shall not be required to
provide an indemnity other than with respect to information it provides to the
Company in writing expressly for use in such underwritten Shelf Offering, and
any such indemnity shall be limited in amount to the net proceeds of such Shelf
Offering actually received by the Holder).  The Holder and the Company agree
that (i) an equivalent number or dollar amount of Registrable Instruments shall
be sold through the lead or managing underwriter selected by the Holder and the
underwriter selected by the Company in any underwritten public Shelf Offering
and (ii) all decisions regarding whether a Share Limitation is necessary shall
be made in the sole discretion of the underwriter selected by the Company.


Section 5.02.  Demand Registrations.  (a) If, following the date hereof, the
Company is unable to file, cause to be effective or maintain the effectiveness
of a Shelf Registration Statement as required under Section 5.01, the Holder
shall have the right by delivering a written notice to the Company (a “Demand
Notice”) to require the Company to, pursuant to the terms of this Agreement,
register under and in accordance with the provisions of the Securities Act the
number of Registrable Instruments Beneficially Owned by the Holder and requested
by such Demand Notice to be so registered (a “Demand Registration”); provided,
however,  that (i) the number of Demand Registrations (together with any Shelf
Offerings) in any 12-month period shall not exceed two and (ii) the Company
shall not be required to register the Registrable Instruments requested by the
Demand Notice unless the Holder has requested to offer at least the lesser of
(A) 50 million Underlying Shares (inclusive of Underlying Shares underlying any
Instruments requested to offer) or (B) Registrable Instruments having a fair
market value (based (i) in the case of any Underlying Shares included in the
request, upon the closing price of the Underlying Shares quoted on the principal
securities exchange on which such Underlying Shares are listed on the trading
day immediately preceding the date upon which the Holder delivers a Demand
Notice to the Company and (ii) in the case of any Warrants included in the
request, upon the value of the Underlying Shares based upon the closing price of
the Underlying Shares quoted on the principal securities exchange on which such
Underlying Shares are listed on the trading day immediately preceding the date
upon which the Holder delivers a Demand Notice to the Company) of $500 million
in such Demand Registration.  The Demand Notice shall also specify the expected
method or methods of disposition of the applicable Registrable Instruments.

 
21

--------------------------------------------------------------------------------

 

(b)         Subject to Section 5.04, following receipt of a Demand Notice, the
Company shall use its reasonable best efforts to file, as promptly as reasonably
practicable, a Registration Statement relating to the offer and sale of the
Registrable Instruments requested to be included therein by the Holder (and any
Other Instruments requested to be included therein by the holders thereof) in
accordance with the methods of distribution elected by the Holder in the Demand
Notice (a “Demand Registration Statement”) and shall use its reasonable best
efforts to cause such Registration Statement to be declared effective under the
Securities Act as promptly as practicable after the filing thereof.


(c)         The Holder may withdraw its Registrable Instruments from a Demand
Registration at any time by providing the Company with written notice.  Upon
receipt of such written notice, the Company shall cease all efforts to secure
registration; provided, however, such registration shall nonetheless be deemed a
Demand Registration for all purposes hereunder unless (i) the withdrawal is made
following the occurrence of a Material Adverse Change not known to the Holder at
the time of the Demand Notice, (ii) the withdrawal is made because the
registration would require the Company to make an Adverse Disclosure or (iii)
the Holder has paid or reimbursed the Company for all of the reasonable
out-of-pocket fees and expenses incurred by the Company in the preparation,
filing and processing of the withdrawn registration.


(d)         If any of the Registrable Instruments to be registered pursuant to a
Demand Registration Statement are to be sold in an underwritten public offering,
and such offering is subject to a Share Limitation, then there shall be included
in such offering the number or dollar amount of Registrable Instruments of the
same class requested to be included in such registration by the Holder (and any
Other Instruments requested to be included therein by the holders thereof) that
in the opinion of the underwriter selected by the Company can be sold without
adversely affecting the price, timing, distribution or marketability of such
offering, and such number or dollar amount of securities shall be allocated for
inclusion pro rata among the holders of all such securities (including the
Registrable Instruments of the Holder) on the basis of the number of such
securities of the Company owned by each such holder.

 
22

--------------------------------------------------------------------------------

 

(e)         In connection with an underwritten public offering pursuant to a
Demand Registration, the Holder shall have the right to select a nationally
recognized underwriter as the lead or managing underwriter and the Company shall
have the right to select a nationally recognized underwriter as the co-manager
of such underwritten public offering, in each case, who shall be reasonably
acceptable to the other party.  In connection with any such underwritten public
offering, the Holder and the Company agree that they will each enter into a
customary underwriting agreement with the underwriters selected pursuant to the
preceding sentence, such underwriting agreement to be reasonably satisfactory in
form and substance to the Company, the Holder and the underwriters (it being
understood that the Holder shall not be required to make any representations and
warranties other than with respect to itself, its ownership of the Registrable
Instruments and its intended method of distribution thereof and shall not be
required to provide an indemnity other than with respect to information it
provides to the Company in writing expressly for use in such underwritten public
offering pursuant to a Demand Registration, and any such indemnity shall be
limited in amount to the net proceeds of such underwritten public offering
pursuant to a Demand Registration actually received by the Holder).  The Holder
and the Company agree that (i) an equivalent number or dollar amount of
Registrable Instruments shall be sold through the lead or managing underwriter
selected by the Holder and the underwriter selected by the Company in any
underwritten public offering pursuant to a Demand Registration and (ii) all
decisions regarding whether a Share Limitation is necessary shall be made in the
sole discretion of the underwriter selected by the Company.


Section 5.03.  Piggyback Registration.  (a) If the Company proposes or is
required to file a registration statement under the Securities Act with respect
to an offering of Common Stock for its own account (other than (i) a
registration statement filed pursuant to Section 5.01, (ii) a registration
statement filed pursuant to Section 5.02, (iii) a registration statement on Form
S-4 or S-8 or any successors thereto, (iv) a registration statement covering
securities convertible into or exercisable or exchangeable for Common Stock
(other than Registrable Instruments) or (v) a registration statement covering an
offering of securities solely to the Company’s existing stockholders or
otherwise in connection with any offer to exchange securities), then the Company
shall give prompt written notice of such proposed filing at least 30 days before
the anticipated filing date (the “Piggyback Notice”) to the Holder.  The
Piggyback Notice shall offer the Holder the opportunity to include in such
registration statement the number of Registrable Instruments (for purposes of
this Section 5.03, “Registrable Instruments” shall be deemed to mean solely
securities of the same type as those proposed to be offered by the Company for
its own account) as they may request (a “Piggyback Registration”).  Subject to
Section 5.03(b), the Company shall include in each such Piggyback Registration
all Registrable Instruments with respect to which the Company has received
written requests for inclusion therein within 15 days after notice has been
given to the Holder.  The Holder shall be permitted to withdraw all or part of
the Registrable Instruments from a Piggyback Registration at any time up to the
pricing date.

 
23

--------------------------------------------------------------------------------

 

(b)         If any of the shares of Common Stock to be registered pursuant to
the registration giving rise to the Holder’s rights under this Section 5.03 are
to be sold in an underwritten public offering, the Holder shall (subject to
Section 2.02) be permitted to include all Registrable Instruments requested to
be included in such registration in such offering on the same terms and
conditions as any other Registrable Instruments, if any, of the Company included
therein; provided, that if such offering is subject to a Share Limitation, then
there shall be included in such offering: (i) first, the number or dollar amount
of securities the Company proposes to sell and (ii) second, the number or dollar
amount of Registrable Instruments requested to be included in such registration
by the Holder (and any Other Instruments requested to be included therein by the
holders thereof) that in the opinion of the underwriter selected by the Company
can be sold without adversely affecting the price, timing, distribution or
marketability of such offering, and such number or dollar amount of securities
shall be allocated for inclusion pro rata among the holders of all such
securities (including the Registrable Instruments of the Holder) on the basis of
the number of such securities of the Company owned by each such holder.


(c)         The Company may select the lead underwriter and co-manager or
co-managers to administer any offering of Registrable Instruments pursuant to a
Piggyback Registration; provided, however, that if the Holder’s Registrable
Instruments that are expected to be included in any such offering constitute, in
the Company’s reasonable judgment, at least 25% of the shares of Common Stock
expected to be Transferred in such offering, the Holder shall have the right to
appoint one co-manager (reasonably acceptable to the Company) for such offering,
who shall participate in such offering on the same terms as the co-managers
appointed by the Company.  In connection with any underwritten public offering
pursuant to a Piggyback Registration, the Holder agrees to enter into a
customary underwriting agreement with the Company and the underwriters selected
pursuant to the preceding sentence, such underwriting agreement to be reasonably
satisfactory in form and substance to the Company, the Holder and the
underwriters (it being understood that the Holder shall not be required to make
any representations and warranties other than with respect to itself, its
ownership of the Registrable Instruments and its intended method of distribution
thereof and shall not be required to provide an indemnity other than with
respect to information it provides to the Company in writing expressly for use
in such Piggyback Registration, and any such indemnity shall be limited in
amount to the net proceeds of such Piggyback Registration actually received by
the Holder).

 
24

--------------------------------------------------------------------------------

 

(d)         In the event that the Company gives the Holder notice of its
intention to effect an offering pursuant to a Piggyback Registration and
subsequently declines to proceed with such offering, the Holder shall have no
rights in connection with such offering; provided, however, that at the request
of the Holder, the Company shall proceed with such offering, subject to the
other terms of this Agreement, with respect to the Registrable Instruments,
which registration shall be deemed to be a Demand Registration for all purposes
hereunder.  The Holder shall participate in any offering of Registrable
Instruments pursuant to a Piggyback Registration in accordance with the same
plan of distribution for such Piggyback Registration as the Company or the
holder or holders of Common Stock that proposed such Piggyback Registration, as
the case may be.


(e)         No registration of Registrable Instruments effected pursuant to a
request under this Section 5.03 shall be deemed to have been effected pursuant
to Section 5.01 and Section 5.02 or shall relieve the Company of its obligations
under Section 5.01 or Section 5.02.


Section 5.04.  Postponement of Registrations.  Notwithstanding anything to the
contrary in Section 5.01 or Section 5.02, the Company may postpone the filing or
effectiveness of any Demand Registration Statement or Shelf Registration
Statement, or suspend the use of any Demand Registration Statement or Shelf
Registration Statement, at any time if the Company determines, in its sole
discretion, that such action or proposed action (i) would adversely affect or
interfere with any proposal or plan by the Company or any of its Affiliates to
engage in any material financing or in any material acquisition, merger,
consolidation, tender offer, business combination, securities offering or other
material transaction or (ii) would require the Company to make an Adverse
Disclosure; provided, however, that the Company will not exercise its rights of
postponement pursuant to this Section 5.04 for more than 180 days (which need
not be consecutive) in any consecutive 12-month period.  The Company shall
promptly notify the Holder of any postponement pursuant to this Section 5.04 and
the Company agrees that it will terminate any such postponement as promptly as
reasonably practicable and will promptly notify the Holder of such
termination.  In making any such determination to initiate or terminate a
postponement, the Company shall not be required to consult with or obtain the
consent of the Holder or any investment manager therefor (including the
Trustee), and any such determination shall be in the sole discretion of the
Company, and neither the Holder nor any investment manager for the Holder
(including the Trustee) shall be responsible or have any liability therefor.

 
25

--------------------------------------------------------------------------------

 

Section 5.05.  Holdback Period.  (a) The Holder agrees, in connection with any
underwritten public offering in which the Holder has elected to include
Registrable Instruments, or which underwritten public offering is being effected
by the Company for its own account, not to effect any public sale or
distribution of any Common Stock (or securities convertible into or exchangeable
or exercisable for Common Stock) (except as part of such underwritten public
offering) during the period commencing on, and continuing for not more than 60
days (or such shorter period as the managing underwriter(s) may permit) after
the effective date of the registration statement pursuant to which such
underwritten offering shall be made or, in the case of a shelf registration
statement, the period commencing on, and continuing for not more than 60 days
(or such shorter period as the managing underwriter(s) may permit) after the
Company’s notice of a distribution in connection with such offering; provided,
however, that (i) any applicable period shall terminate on such earlier date as
the Company gives notice to the Holder that the Company declines to proceed with
any such offering and (ii) the sum of all holdback periods shall not exceed 120
days in any given 12-month period.


(b)         In connection with any underwritten public offering made pursuant to
a Registration Statement filed pursuant to Section 5.01 or Section 5.02, the
Company will not effect any public sale or distribution of any Common Stock (or
securities convertible into or exchangeable or exercisable for Common Stock) for
its own account (other than (x) a Registration Statement (i) on Form S-4, Form
S-8 or any successor forms thereto or (ii) filed solely in connection with an
exchange offer or any employee benefit or dividend  reinvestment plan or (y)
pursuant to such underwritten offering), during the period commencing on, and
continuing for not more than 60 days (or such shorter period as the managing
underwriter(s) may permit) after the effective date of the registration
statement pursuant to which such underwritten offering shall be made or, in the
case of a Shelf Registration Statement, the period commencing on, and continuing
for not more than 60 days (or such shorter period as the managing underwriter(s)
may permit) after the Company’s notice of a distribution in connection with such
offering, or, in either case, on such earlier date as the Holder gives notice to
the Company that it declines to proceed with any such offering, except (i) for
the issuance of shares of Common Stock upon the conversion, exercise or
exchange, by the holder thereof, of options, warrants or other securities
convertible into or exercisable or exchangeable for the Common Stock pursuant to
the terms of such options, warrants or other securities, (ii) pursuant to the
terms of any other agreement to issue shares of Common Stock (or any securities
convertible into or exchangeable or exercisable for the Common Stock) in effect
on the date of the notice of a proposed Transfer, including any such agreement
in connection with any previously disclosed acquisition, merger, consolidation
or other business combination and (iii) in connection with Transfers to dividend
reinvestment plans or to employee benefit plans in order to enable any such
employee benefit plan to fulfill its funding obligations in the ordinary course,
unless the managing underwriter(s) agree otherwise.  Notwithstanding the
foregoing, the provisions of this Section 5.05 shall be subject to the
provisions of Section 5.04, and if the Company exercises its rights of
postponement pursuant to Section 5.04 with respect to any proposed underwritten
public offering, the provisions of this Section 5.05 shall not apply unless and
until such time as the Company notifies the Holder of the termination of such
postponement and the Holder notifies the Company of its intention to continue
with such proposed offering.

 
26

--------------------------------------------------------------------------------

 

Section 5.06.  No Inconsistent Agreements.  Nothing herein shall restrict the
authority of the Company to grant to any Person the rights to obtain
registration under the Securities Act of any equity securities of the Company,
or any securities convertible into or exchangeable or exercisable for such
securities; provided, however, that the Company shall not grant any such rights
with respect to the Common Stock or securities convertible into or exchangeable
or exercisable for Common Stock that conflicts with the rights of the Holder
under this Agreement.   The Company shall cause each holder of Common Stock who
obtains the right, after the date of the Registration Rights Agreement, to
propose a registration giving rise to a Piggyback Registration, if any, to agree
not to Transfer any shares of Common Stock or securities convertible into or
exchangeable or exercisable for the Common Stock, for the applicable period set
forth in Section 5.05(a).


Section 5.07.  Registration Procedures.  (a) If and whenever the Company is
required to effect the registration of any Registrable Instruments under the
Securities Act as provided in this Article 5, the Company shall effect such
registration to permit the sale of such Registrable Instruments in accordance
with the intended method or methods of disposition thereof, and pursuant thereto
the Company shall cooperate in the sale of the securities and shall, as
expeditiously as possible:


(i)         Prepare and file with the SEC a Registration Statement or
Registration Statements on such form which shall be available for the sale of
the Registrable Instruments by the Holder or the Company in accordance with the
intended method or methods of distribution thereof, and use its reasonable best
efforts to cause such Registration Statement to become effective and to remain
effective as provided herein; provided, however, that before filing a
Registration Statement or Prospectus (including any Issuer Free Writing
Prospectus related thereto) or any amendments or supplements thereto, the
Company shall furnish or otherwise make available to the Holder, its counsel and
the managing underwriter(s), if any, copies of all such documents proposed to be
filed, which documents will be subject to the reasonable review and comment of
such counsel (provided that any comments made on behalf of the Holder and the
managing underwriter(s), if any, are provided to the Company promptly upon
receipt of the documents but in no event later than ten (10) Business Days after
receipt of such documents by the Holder), and such other documents reasonably
requested by such counsel, including any comment letter from the SEC, and, if
requested by such counsel, provide such counsel reasonable opportunity to
participate in the preparation of such Registration Statement and each
Prospectus included therein (including any Issuer Free Writing Prospectus
related thereto) and such other opportunities to conduct a reasonable
investigation within the meaning of the Securities Act, including reasonable
access to the Company’s books and records, officers, accountants and other
advisors. The Company shall not file any such Registration Statement or
Prospectus (including any Issuer Free Writing Prospectus related thereto) or any
amendments or supplements thereto with respect to any registration pursuant to
Section 5.01 or Section 5.02 to which the Holder’s Representative, its counsel,
or the managing underwriter(s), if any, shall reasonably object, in writing, on
a timely basis, unless, in the opinion of the Company, such filing is necessary
to comply with applicable Law.

 
27

--------------------------------------------------------------------------------

 

(ii)        Prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be reasonably requested by the
Holder or necessary to keep such Registration Statement continuously effective
during the period provided herein and comply in all material respects with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement, and cause the related
Prospectus to be supplemented by any Prospectus supplement or Issuer Free
Writing Prospectus as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of the securities covered by such
Registration Statement, and as so supplemented to be filed pursuant to Rule 424
or Rule 433, as applicable (or any similar provisions then in force) under the
Securities Act.


(iii)       Notify the Holder and the managing underwriter(s), if any, promptly
(A) when a Prospectus or any Prospectus supplement, Issuer Free Writing
Prospectus or post-effective amendment has been filed, and, with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective, (B) of any request by the SEC or any other Governmental Entity for
amendments or supplements to a Registration Statement or related Prospectus or
Issuer Free Writing Prospectus or for additional information, (C) of the
issuance by the SEC of any stop order suspending the effectiveness of a
Registration Statement or the initiation of any proceedings for that purpose,
(D) if at any time the representations and warranties of the Company contained
in any agreement (including any underwriting agreement contemplated by Section
5.07(a)(xvi) below) cease to be true and correct, (E) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Instruments for sale
in any jurisdiction, or the initiation or threatening of any proceeding for such
purpose, and (F) of the happening of any event that makes any statement made in
such Registration Statement or related Prospectus or Issuer Free Writing
Prospectus untrue in any material respect or that requires the making of any
changes in such Registration Statement, Prospectus, documents or Issuer Free
Writing Prospectus so that, in the case of the Registration Statement, it will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of any Prospectus or Issuer Free
Writing Prospectus, it will not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
 
 
28

--------------------------------------------------------------------------------

 

(iv)       Use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement, or the lifting of any
suspension of the qualification (or exemption from qualification) of any of the
Registrable Instruments for sale in any jurisdiction at the reasonably earliest
practical date.


(v)        If requested by the managing underwriter(s), if any, or the Holder,
promptly include in a Prospectus supplement, post-effective amendment or Issuer
Free Writing Prospectus such information as the managing underwriter(s), if any,
or the Holder may reasonably request in order to permit the intended method of
distribution of such securities and make all required filings of such Prospectus
supplement, such post-effective amendment or Issuer Free Writing Prospectus as
soon as practicable after the Company has received such request.


(vi)       Furnish or make available to the Holder, and each managing
underwriter, if any, without charge, such number of conformed copies of the
Registration Statement and each post-effective amendment thereto, including
financial statements (but excluding schedules, all documents incorporated or
deemed to be incorporated therein by reference, and all exhibits, unless
requested in writing by the Holder, counsel or managing underwriter(s)), and
such other documents, as the Holder or such managing underwriter(s) may
reasonably request, and upon request a copy of any and all transmittal letters
or other correspondence to or received from the SEC or any other Governmental
Entity relating to such offering.


(vii)      Deliver to the Holder, and the managing underwriter(s), if any,
without charge, as many copies of the Prospectus or Prospectuses (including each
form of Prospectus and any Issuer Free Writing Prospectus related to any such
Prospectuses) and each amendment or supplement thereto as such Persons may
reasonably request in connection with the distribution of the Registrable
Instruments; and the Company, subject to Section 5.07(b), hereby consents to the
use of such Prospectus and each amendment or supplement thereto by each of the
Holder and the managing underwriter(s), if any, in connection with the offering
and sale of the Registrable Instruments covered by such Prospectus and any such
amendment or supplement thereto.

 
29

--------------------------------------------------------------------------------

 

(viii)     Prior to any public offering of Registrable Instruments, use its
reasonable best efforts to register or qualify or cooperate with the Holder, the
managing underwriter(s), if any, and their respective counsel in connection with
the registration or qualification (or exemption from such registration or
qualification) of such Registrable Instruments for offer and sale under the
securities or “Blue Sky” laws of such jurisdictions within the United States as
any seller or managing underwriter(s) reasonably requests in writing and to keep
each such registration or qualification (or exemption therefrom) effective
during the period such Registration Statement is required to be kept effective
and to take any other action that may be necessary or advisable to enable the
Holder to consummate the disposition of such Registrable Instruments in such
jurisdiction; provided, however, that the Company will not be required to (i)
qualify generally to do business in any jurisdiction where it is not then so
qualified or (ii) take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject.


(ix)        Cooperate with the Holder and the managing underwriter(s), if any,
to facilitate the timely preparation and delivery of certificates (not bearing
any legends) representing Registrable Instruments to be sold after receiving a
written representation from the Holder that the Registrable Instruments
represented by the certificates so delivered by the Holder will be transferred
in accordance with the Registration Statement, and enable such Registrable
Instruments to be in such denominations and registered in such names as the
managing underwriter(s), if any, or the Holder may request at least two (2)
Business Days prior to any sale of Registrable Instruments.


(x)         Upon the occurrence of any event contemplated by Section
5.07(a)(iii)(B) through Section 5.07(a)(iii)(F), at the request of the Holder,
prepare and file with the SEC a supplement or post-effective amendment to the
Registration Statement, Prospectus or Issuer Free Writing Prospectus so that, as
thereafter delivered to the purchasers of such Registrable Instruments, such
Prospectus will not contain an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in light of
the circumstances in which they are made, not misleading.

 
30

--------------------------------------------------------------------------------

 

(xi)         Prior to the effective date of the Registration Statement relating
to the Registrable Instruments, provide a CUSIP number for the Registrable
Instruments.


(xii)       So long as the Common Stock is listed on any United States
securities exchange or a quotation system, use its best efforts to cause all of
the Underlying Shares to be listed on such exchange or quotation system.


(xiii)      Provide and cause to be maintained a transfer agent and registrar
for all Registrable Instruments covered by such Registration Statement from and
after a date not later than the effective date of such Registration Statement.


(xiv)      Enter into such agreements (including an underwriting agreement in
form, scope and substance as is customary in underwritten offerings) and take
all such other actions reasonably requested by the Holder or by the managing
underwriter(s), if any, to expedite or facilitate the disposition of such
Registrable Instruments, and in connection therewith, whether or not an
underwriting agreement is entered into and whether or not the registration is an
underwritten registration, (i) make such representations and warranties to the
Holder and the managing underwriter(s), if any, with respect to the business of
the Company and its Subsidiaries, and the Registration Statement, Prospectus and
documents, if any, incorporated or deemed to be incorporated by reference
therein, in each case, in form, substance and scope as are customarily made by
the Company in its underwritten offerings, and, if true, confirm the same if and
when requested, (ii) use its reasonable best efforts to furnish to the Holder
opinions of counsel to the Company and updates thereof (which counsel and
opinions (in form, scope and substance) shall be reasonably satisfactory to the
managing underwriter(s), if any, and counsel to the Holder), addressed to the
Holder and each of the managing underwriter(s), if any, covering the matters
customarily covered in opinions provided by the Company in its underwritten
offerings and such other matters as may be reasonably requested by such counsel
and managing underwriter(s), (iii) use its reasonable best efforts to obtain
“cold comfort” letters and updates thereof from the independent registered
public accounting firm of the Company (and, if necessary, any other independent
registered public accounting firm of any Subsidiary of the Company or of any
business acquired by the Company for which financial statements and financial
data are, or are required to be, included in the Registration Statement) who
have certified the financial statements included in such Registration Statement,
addressed to the Holder (unless such accountants shall be prohibited from so
addressing such letters by applicable standards of the accounting profession)
and each of the managing underwriter(s), if any, such letters to be in customary
form and covering matters of the type customarily covered in “cold comfort”
letters in connection with the Company's underwritten offerings, (iv) if an
underwriting agreement is entered into, the same shall contain indemnification
provisions and procedures substantially to the effect set forth in Article 6
hereof with respect to all parties to be indemnified pursuant to said Article
except as otherwise agreed by the Holder and the managing underwriter(s) and (v)
deliver such documents and certificates as may be reasonably requested by the
Holder, its counsel and the managing underwriter(s), if any, to evidence the
continued validity of the representations and warranties made pursuant to clause
(i) above and to evidence compliance with any customary conditions contained in
the underwriting agreement or other agreement entered into by the Company.  The
above shall be done at each closing under such underwriting or similar
agreement, or as and to the extent required thereunder.

 
31

--------------------------------------------------------------------------------

 

(xv)       Upon execution of a customary confidentiality agreement, make
available for inspection by a Representative of the Holder, the managing
underwriter(s), if any, and any attorneys, accountants or other agents or
Representatives retained by the Holder or managing underwriter(s), at the
offices where normally kept, during reasonable business hours, financial and
other records, pertinent corporate documents and properties of the Company and
its Subsidiaries, and cause the officers, directors and employees of the Company
and its Subsidiaries to supply all information in each case reasonably requested
by any such Representative, managing underwriter(s), attorney, accountant or
Representatives in connection with such Registration Statement.


(xvi)      Otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the SEC and any applicable national
securities exchange, and make available to the Holder, as soon as reasonably
practicable (but not more than 18 months) after the effective date of the
Registration Statement, an earnings statement which shall satisfy the provisions
of Section 11(a) of the Securities Act.


(b)         Each of the parties will treat all notices of proposed Transfers and
registrations, and all information relating to any blackout periods under
Section 5.04 received from the other party with the strictest confidence (and in
accordance with the terms of any applicable confidentiality agreement among the
Company and the Holder) and will not disseminate such information.  Nothing
herein shall be construed to require the Company or any of its Affiliates to
make any public disclosure of information at any time.  In the event the Company
has notified the Holder of any occurrence of any event contemplated by Section
5.07(a)(iii)(B) through Section 5.07(a)(iii)(F) then the Holder shall not
deliver such Prospectus or Issuer Free Writing Prospectus to any purchaser and
will forthwith discontinue disposition of any Registrable Instruments covered by
such Registration Statement, Prospectus or Issuer Free Writing Prospectus unless
and until a supplement or post-effective amendment to such Prospectus or Issuer
Free Writing Prospectus has been prepared and filed as set forth in Section
5.07(a)(x) or until the Company advises the Holder in writing that the use of
such Prospectus or Issuer Free Writing Prospectus may be resumed.

 
32

--------------------------------------------------------------------------------

 

(c)         The Holder shall cooperate with the Company in the preparation and
filing of any Registration Statement under the Securities Act pursuant to this
Agreement and provide the Company with all information reasonably necessary to
complete such preparation as the Company may, from time to time, reasonably
request in writing and the Company may exclude from such registration the
Registrable Instruments of the Holder if the Holder unreasonably fails to
furnish such information within a reasonable time after receiving such request.


Section 5.08.  Participation in Public Offering Transfers.  (a) In the case of
an underwritten offering made pursuant to a Registration Statement filed
pursuant to Section 5.01 or Section 5.02, the price, underwriting discount and
other financial terms for each class of Registrable Instruments of the related
underwriting agreement shall be determined by the Holder.  In the case of any
underwritten offering registered pursuant to the registration giving rise to the
Holder’s rights under Section 5.03, such price, underwriting discount and other
financial terms shall be determined by the Company, subject to the right of the
Holder to withdraw its request to participate in the registration pursuant to
Section 5.03(a).


(b)         The Holder may not participate in any underwritten Transfers
hereunder unless it (i) agrees to sell its securities on the basis provided in
any customary underwriting arrangements approved by the Person or Persons
entitled hereunder to approve such arrangements and (ii) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements,
custodian agreements and other documents customarily required under the terms of
such underwriting arrangements, it being understood that the Holder shall not be
required to make any representations and warranties other than with respect to
itself, its ownership of the Registrable Instruments and its intended method of
distribution thereof and shall not be required to provide an indemnity other
than with respect to information it provides to the Company in writing expressly
for use in such underwritten Transfer, and any such indemnity shall be limited
in amount to the net proceeds of such underwritten Transfer actually received by
the Holder.


Section 5.09.  Cooperation by Management.  The Company shall make available
members of the management of the Company and its Affiliates for reasonable
assistance in the selling efforts relating to any offering of the Registrable
Instruments, to the extent customary for such offering (including, without
limitation, to the extent customary, senior management attendance at due
diligence meetings with prospective investors or underwriters and their counsel
and road shows), and for such assistance as is reasonably requested by the
Holder and its counsel in the selling efforts relating to any such offering;
provided, however, that management need only be made available for (i) one
offering in any 12-month period and (ii) an offering that contemplates a sale of
at least 20 million Underlying Shares (inclusive of Underlying Shares underlying
any Warrants included in such offering).

 
33

--------------------------------------------------------------------------------

 

Section 5.10.  Registration Expenses and Legal Counsel.  The Company shall pay
all reasonable fees and expenses incident to the performance of or compliance
with its obligations under this Article 5, including (i) all registration and
filing fees (including fees and expenses (A) with respect to filings required to
be made with all applicable securities exchanges and/or the Financial Industry
Regulatory Authority, Inc. and (B) of compliance with securities or Blue Sky
laws including any fees and disbursements of counsel for the underwriter(s) in
connection with Blue Sky qualifications of the Registrable Instruments pursuant
to Section 5.07(a)(viii)), (ii) printing expenses (including expenses of
printing certificates for Registrable Instruments in a form eligible for deposit
with The Depository Trust Company and of printing Prospectuses if the printing
of Prospectuses is requested by the managing underwriter(s), if any, or by the
Holder), (iii) messenger, telephone and delivery expenses of the Company, (iv)
fees and disbursements of counsel for the Company, (v) expenses of the Company
incurred in connection with any “road show”, (vi) fees and disbursements of all
independent registered public accounting firms (including, without limitation,
the expenses of any special audit and “cold comfort” letters required by or
incident to this Agreement) and any other persons, including special experts,
retained by the Company and (vii) fees up to $250,000 and reasonable
disbursements of one legal counsel for the Holder in connection with each
registration of Registrable Instruments or sale of Registrable Instruments under
the Shelf Registration Statement, provided that a registration or sale either is
effected or is postponed pursuant to Section 5.04.  For the avoidance of doubt,
the Company shall not be required to pay underwriting discounts and commissions
and transfer taxes, if any, relating to the sale or disposition of Registrable
Instruments pursuant to any Registration Statement, or any other expenses of the
Holder.  In addition, the Company shall bear all of its internal expenses
(including all salaries and expenses of its officers and employees performing
legal or accounting duties), the expense of any annual audit, the fees and
expenses incurred in connection with the listing of the securities to be
registered on any securities exchange or inter-dealer quotation system on which
similar securities issued by the Company are then listed and rating agency fees
and the fees and expenses of any Person, including special experts, retained by
the Company.


Section 5.11.  Rules 144 and 144A and Regulation S.  The Company covenants that
it will file the reports required to be filed by it under the Securities Act and
the Exchange Act and the rules and regulations adopted by the SEC thereunder
(or, if the Company is not required to file such reports, it will, upon the
reasonable request of the Holder, make publicly available such necessary
information for so long as necessary to permit sales pursuant to Rules 144, 144A
or Regulation S under the Securities Act), and it will take any such further
action as the Holder may reasonably request, all to the extent required from
time to time to enable the Holder to sell Registrable Instruments without
registration under the Securities Act within the limitation of the exemptions
provided by (i) Rules 144, 144A or Regulation S under the Securities Act, as
such Rules may be amended from time to time, or (ii) any similar rule or
regulation hereafter adopted by the SEC.

 
34

--------------------------------------------------------------------------------

 

ARTICLE 6
Indemnification


Section 6.01.  Indemnification by the Company.  The Company agrees to indemnify
and hold harmless, to the fullest extent permitted by law, the Holder, the
trustee of the Holder, the investment manager or managers acting on behalf of
the Holder with respect to the Registrable Instruments, Persons, if any, who
Control any of them, and each of their respective Representatives (each an
“Indemnitee”), from and against any and all losses, penalties, judgments, suits,
costs, claims, damages, liabilities and expenses, joint or several (including
reasonable costs of investigation and legal expenses) (“Losses”) arising out of
or caused by any untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement described herein or any related
Prospectus or Issuer Free Writing Prospectus relating to the Registrable
Instruments (as amended or supplemented if the Company shall have furnished any
amendments or supplements thereto), or arising out of or caused by any omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein in the case of the
Prospectus, in light of the circumstances in which they were made, not
misleading, except insofar as such Losses arise out of or are caused by any such
untrue statement or omission included or omitted in conformity with information
furnished to the Company in writing by such Indemnitee or any Person acting on
behalf of such Indemnitee expressly for use therein; provided, however, that the
foregoing indemnity agreement shall not inure to the benefit of such Indemnitee
if the Company shall have complied with its obligation to furnish copies of the
Prospectus and any Issuer Free Writing Prospectus in accordance with Section
5.07(a)(vii) and such Indemnitee, or any underwriter, broker or dealer selected
by it, shall have failed to comply with its obligations under Section 5.07(b) to
discontinue use of a Prospectus or Issuer Free Writing Prospectus in accordance
therewith. This indemnity shall be in addition to any liability the Company may
otherwise have under this Agreement or otherwise.  Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
the Holder or any indemnified party and shall survive the transfer of
Registrable Instruments by the Holder.

 
35

--------------------------------------------------------------------------------

 

Section 6.02.  Indemnification by the Holder.  The Holder agrees, to the fullest
extent permitted under applicable law, and each underwriter selected shall
agree, severally and not jointly, to indemnify and hold harmless each of the
Company, its directors, officers, employees and agents, and each Person, if any,
who Controls the Company, to the same extent as the foregoing indemnity from the
Company, but only with respect to Losses arising out of or caused by an untrue
statement or omission included or omitted in conformity with information
furnished in writing by or on behalf of the Holder or such underwriter, as the
case may be, expressly for use in any Registration Statement described herein or
any related Prospectus relating to the Registrable Instruments (as amended or
supplemented if the Company shall have furnished any amendments or supplements
thereto) or arising out of or caused by the failure of the Holder, or each
underwriter, broker or dealer selected by the Holder, to comply with its
obligations under Section 5.07(b) to discontinue use of a Prospectus or Issuer
Free Writing Prospectus in accordance therewith. No claim against the assets of
the Holder shall be created by this Section 6.02, except as and to the extent
permitted by applicable law.  Notwithstanding the foregoing, the Holder shall
not be liable to the Company or any such Person for any amount in excess of the
net amount received by the Holder from the sale of Registrable Instruments in
the offering giving rise to such liability.


Section 6.03.  Indemnification Procedures.  (a) In case any claim is asserted or
any proceeding (including any governmental investigation) shall be instituted
where indemnity may be sought by an Indemnitee pursuant to any of the preceding
paragraphs of this Article 6, such Indemnitee shall promptly notify in writing
the Person against whom such indemnity may be sought (the “Indemnitor”);
provided, however, that the omission so to notify the Indemnitor shall not
relieve the Indemnitor of any liability which it may have to such Indemnitee
except to the extent that the Indemnitor was prejudiced by such failure to
notify.  The Indemnitor, upon request of the Indemnitee, shall retain counsel
reasonably satisfactory to the Indemnitee to represent (subject to the following
sentences of this Section 6.03(a)) the Indemnitee and any others the Indemnitor
may designate in such proceeding and shall pay the fees and disbursements of
such counsel related to such proceeding.  In any such proceeding, any Indemnitee
shall have the right to retain its own counsel, but the fees and expenses of
such counsel shall be at the expense of such Indemnitee unless (i) the
Indemnitor and the Indemnitee shall have mutually agreed to the retention of
such counsel, (ii) the Indemnitor fails to take reasonable steps necessary to
defend diligently any claim within ten calendar days after receiving written
notice from the Indemnitee that the Indemnitee believes the Indemnitor has
failed to take such steps, or (iii) the named parties to any such proceeding
(including any impleaded parties) include both the Indemnitor and the Indemnitee
and representation of both parties by the same counsel would be inappropriate
due to actual or potential differing interests or legal defenses between them
and, in all such cases, the Indemnitor shall only be responsible for the
reasonable fees and expenses of such counsel.  It is understood that the
Indemnitor shall not, in connection with any proceeding or related proceedings
in the same jurisdiction, be liable for the reasonable fees and expenses of more
than one separate law firm (in addition to any local counsel) for all such
Indemnitees not having actual or potential differing interests or legal defenses
among them, and that all such fees and expenses shall be reimbursed as they are
incurred.  In the case of any such firm for the New VEBA or any Control Person
of the New VEBA, such firm shall be designated in writing by the named fiduciary
(as determined in accordance with Section 402(a) of ERISA).  The Indemnitor
shall not be liable for any settlement of any proceeding affected without its
written consent.

 
36

--------------------------------------------------------------------------------

 

(b)         If the indemnification provided for in this Article 6 is unavailable
to an Indemnitee in respect of any Losses referred to herein, then the
Indemnitor, in lieu of indemnifying such Indemnitee hereunder, shall contribute
to the amount paid or payable by such Indemnitee as a result of such Losses in
such proportion as is appropriate to reflect the relative fault of the
Indemnitor and the Indemnitee and Persons acting on behalf of or Controlling the
Indemnitor or the Indemnitee in connection with the statements or omissions or
violations which resulted in such Losses, as well as any other relevant
equitable considerations.  If the indemnification described in Section 6.01 or
Section 6.02 is unavailable to an Indemnitee, the relative fault of the Company,
the Holder and Persons acting on behalf of or Controlling the Company or the
Holder shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
Company, the Holder or by Persons acting on behalf of the Company or the Holder
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.  The Indemnitor
shall not be required to contribute pursuant to this Section 6.03(b) if there
has been a settlement of any proceeding affected without its written
consent.  No claim against the assets of the Holder shall be created by this
Section 6.03(b), except as and to the extent permitted by applicable
law.  Notwithstanding the foregoing, the Holder shall not be required to make a
contribution in excess of the net amount received by the Holder from the sale of
Registrable Instruments in the offering giving rise to such liability.


Section 6.04.  Survival.  The indemnification contained in this Article 6 shall
remain operative and in full force and effect regardless of any termination of
this Agreement.


ARTICLE 7
Miscellaneous


Section 7.01.  Binding Effect; Assignment.  This Agreement shall be binding upon
and shall inure to the benefit of and be enforceable by each of the parties and
their successors and permitted assigns.  The rights or obligations under this
Agreement may be assigned only (i) as contemplated by Section 3.04, (ii) in
connection with a Transfer of Registrable Instruments by the Initial Holder to
the New VEBA or the trustee thereof, as appropriate, pursuant to the Settlement
Agreement, or (iii) in connection with a sale by the Initial Holder or the New
VEBA or the trustee thereof, as appropriate, of the Registrable Instruments in a
Negotiated Transaction in which the purchaser/transferee executes an assignment
and assumption agreement reasonably satisfactory to the Company pursuant to
which such purchaser agrees to assume the transferor's obligations set forth
herein, including without limitation, those set forth in Section 2.01, 2.02(a),
(c), (d), Error! Reference source not found., (f), (g), and (i), 2.03, 5.01,
5.02, 5.05, 5.07(b), 5.07(c), and 6.02 and Articles 3 and 4 of this
Agreement.  Except as described in the immediately preceding sentence, none of
the rights or obligations under this Agreement shall be assigned without the
consent of the other parties hereto.

 
37

--------------------------------------------------------------------------------

 

Section 7.02.  Adjustments; Restatement of Agreement.  In the event of any stock
dividend or distribution, stock split (forward or reverse), combination of
shares, recapitalization, merger, consolidation, redemption, exchange of
securities or other reorganization or reclassification after the date hereof
with respect to the Registrable Instruments or similar transactions affecting
the Registrable Instruments, all references herein to any designation of
securities and to any specific number of shares or Registrable Instruments shall
be appropriately adjusted to give full effect thereto. Further, in the event of
any of the foregoing transactions, the Company shall be entitled, without the
consent of any other party hereto, to restate this Agreement in its entirety to
reflect such adjustments, and the Company and the Holder hereby agree to execute
any such restatement of this Agreement.


Section 7.03.  Termination.  All rights, restrictions and obligations of the
parties hereto shall terminate and this Agreement shall have no further force
and effect upon the date the Holder reduces its aggregate ownership of the
Registrable Instruments such that the Underlying Shares held by the Holder
represent less than 2% of the aggregate number of shares of Common Stock then
outstanding (it being understood that, for purposes of this Section 7.03, all
Underlying Shares issuable upon settlement or exercise of the Registrable
Instruments held by the Holder shall be deemed to be outstanding and held by the
Holder); provided, that (i) all rights and obligations under Section 5.01
through Section 5.08 and Section 5.10, if they have not previously terminated,
shall terminate on the date when the Holder is able to sell all the Registrable
Instruments immediately without restriction pursuant to Rule 144 and (ii) all
rights and obligations under Article 6 and Article 7 shall continue in
perpetuity.


Section 7.04.  Amendments and Waivers.  Except as otherwise provided herein, the
provisions of this Agreement may not be amended, modified or supplemented except
by a writing signed by the Company and the Holder.  Any obligation of, or
restriction applicable to, the Holder hereunder may be waived by a writing
signed by the Company.  Any obligation of, or restriction applicable to, the
Company hereunder may be waived by a writing signed by the Holder.

 
38

--------------------------------------------------------------------------------

 

Section 7.05.  Attorneys’ Fees.  In any action or proceeding brought to enforce
any provision of this Agreement or where any provision hereof is validly
asserted as a defense, the successful party shall, to the extent permitted by
applicable law, be entitled to recover reasonable attorneys’ fees in addition to
any other available remedy.


Section 7.06.  Notices.  All notices and other communications provided for or
permitted hereunder shall be in writing and, except as specified herein, shall
be made by hand delivery, by registered or certified first-class mail, return
receipt requested, overnight courier or facsimile transmission:


(i)    If to the Company:


Ford Motor Company
One American Road
Dearborn, Michigan 48126
 
Attention:
Treasurer

 
Telephone:
(313) 845-5575

 
Facsimile:
(212) 418-3695



with a copy to:


Ford Motor Company
One American Road
Dearborn, Michigan 48126
 
Attention:
Secretary

 
Telephone:
(313) 323-2130

 
Facsimile:
(313) 248-8713



(ii)   If to the Holder:


Ford-UAW Holdings LLC
15041 Commerce Drive South
Rotunda Court #4
Dearborn, MI  48120
 
Attention:
Director – Employee Benefits Finance

 
Telephone:
(313) 253-7409

 
Facsimile:
(313) 248-4425



with a copy to:


Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, New York 10006
 
Attention:
Richard S. Lincer, Esq./ David I. Gottlieb, Esq.

 
Telephone:
(212) 225-2000

 
Facsimile:
(212) 225-3999


 
39

--------------------------------------------------------------------------------

 

All notices and communications shall be deemed to have been duly given and
received: when delivered by hand, if hand delivered; the fifth Business Day
after being deposited in the mail, registered or certified, return receipt
requested, first class postage prepaid, or earlier Business Day actually
received, if mailed; the first Business Day after being deposited with an
overnight courier, postage prepaid, if by overnight courier; upon oral
confirmation of receipt, if by facsimile transmission.  Each party agrees
promptly to confirm receipt of all notices.


Section 7.07.  No Third Party Beneficiaries.  This Agreement shall be for the
sole and exclusive benefit of (i) the Company and its successors and permitted
assigns, (ii) the Holder, the trustee of the Holder (following an assignment
hereof from the Initial Holder to the New VEBA) and any other investment manager
or managers acting on behalf of the Holder with respect to the Registrable
Instruments and their respective successors and permitted assigns and (iii) each
of the Persons entitled to indemnification under Article 6 hereof.  Nothing in
this Agreement shall be construed to give any other Person any legal or
equitable right, remedy or claim under this Agreement.


Section 7.08.  Cooperation.  Each party hereto shall take such further action,
and execute such additional documents, as may be reasonably requested by any
other party hereto in order to carry out the purposes of this Agreement.


Section 7.09.  Counterparts.  This Agreement may be executed in counterparts,
and shall be deemed to have been duly executed and delivered by all parties when
each party has executed a counterpart hereof and delivered an original or
facsimile copy thereof to the other party.  Each such counterpart hereof shall
be deemed to be an original, and all of such counterparts together shall
constitute one and the same instrument.


Section 7.10.  Remedies.  (a) Each party hereto acknowledges that monetary
damages would not be an adequate remedy in the event that any of the covenants
or agreements in this Agreement is not performed in accordance with its terms,
and it is therefore agreed that, in addition to and without limiting any other
remedy or right it may have, the non-breaching party will have the right to an
injunction, temporary restraining order or other equitable relief in any state
court sitting in the State of New York enjoining any such breach or threatened
breach and enforcing specifically the terms and provisions hereof. Each party
hereto agrees not to oppose the granting of such relief in the event such court
determines that such a breach has occurred, and to waive any requirement for the
securing or posting of any bond in connection with such remedy.

 
40

--------------------------------------------------------------------------------

 

(b)         All rights, powers and remedies provided under this Agreement or
otherwise available in respect hereof at law or in equity shall be cumulative
and not alternative, and the exercise or beginning of the exercise of any
thereof by any party shall not preclude the simultaneous or later exercise of
any other such right, power or remedy by such party.


Section 7.11.  GOVERNING LAW; FORUM SELECTION.  THIS AGREEMENT SHALL BE GOVERNED
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO THE CONFLICTS OF LAW PRINCIPLES THEREOF.  ANY ACTION OR PROCEEDING
AGAINST THE PARTIES RELATING IN ANY WAY TO THIS AGREEMENT MAY BE BROUGHT AND
ENFORCED EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE
BOROUGH OF MANHATTAN OR (TO THE EXTENT SUBJECT MATTER JURISDICTION EXISTS
THEREFORE) THE U.S. DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND
THE PARTIES IRREVOCABLY SUBMIT TO THE JURISDICTION OF BOTH SUCH COURTS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING.


Section 7.12.  WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY WAIVES
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY.  EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 7.12.


Section 7.13.  Severability.  If any provision of this Agreement shall be held
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.


Section 7.14.  Acknowledgments.  The Holder agrees that it will obtain written
acknowledgments, and provide a copy of such acknowledgments to the Company, from
each of its underwriters, brokers, dealers and investment managers with respect
to the Registrable Instruments and from the valuation advisers of the trustee of
the Holder (following an assignment hereof from the Initial Holder to the New
VEBA), confirming that such entity has received and reviewed this Agreement and
will comply with the terms of this Agreement applicable to it.


*           *           *           *

 
41

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, being duly authorized, have executed and
delivered this Securityholder and Registration Rights Agreement on the date
first above written



 
FORD MOTOR COMPANY
         
By:
     
Name:
   
Title:




 
FORD-UAW HOLDINGS LLC
         
By:
     
Name:
   
Title:

 
 
 

--------------------------------------------------------------------------------

 
 
SETTLEMENT AGREEMENT (AS AMENDED AND RESTATED)
EXHIBIT (D), FORM OF
SECURITIES EXCHANGE AGREEMENT


 
 

--------------------------------------------------------------------------------

 
 
___________________________________________________________________________




SECURITIES EXCHANGE AGREEMENT
Dated as of [___], 2009


By and among


FORD MOTOR COMPANY, as Issuer,


FORD-UAW HOLDINGS LLC, as Purchaser, and


3000 SCHAEFER ROAD COMPANY
FORD BH 1 LTD.
FORD BH 2 LTD.
FORD EUROPEAN HOLDINGS LLC
FORD GLOBAL TECHNOLOGIES, LLC
FORD HOLDINGS LLC
FORD INTERNATIONAL CAPITAL LLC
FORD MEXICO HOLDINGS, INC.
FORD MOTOR SERVICE COMPANY
FORD MOTOR VEHICLE ASSURANCE COMPANY, LLC
FORD SOUTH AMERICA HOLDINGS, LLC
FORD TRADING COMPANY, LLC
FORD COMPONENT SALES, L.L.C.
GRUPO FORD, S. de R.L. de C.V.
VOLVO CARS OF NORTH AMERICA, LLC
VOLVO HOLDING COMPANY INC.,
as Subsidiary Guarantors




___________________________________________________________________

 
 

--------------------------------------------------------------------------------

 

SECURITIES EXCHANGE AGREEMENT
 
This SECURITIES EXCHANGE AGREEMENT (the “Agreement”) dated as of [___], 2009, is
by and among FORD MOTOR COMPANY, a Delaware corporation (the “Issuer”), each of
the entities identified and described in Schedule I hereto (each a “Subsidiary
Guarantor” and collectively, the “Subsidiary Guarantors,” subject to the
modifications set forth in Section 3(t) of New Note A and Section 3(t) of New
Note B) and FORD-UAW HOLDINGS LLC, a Delaware limited liability company (the
“Purchaser”).


WHEREAS, pursuant to the Settlement Agreement dated as of March 28, 2008 (the
“Original Settlement Agreement”) among and between the Issuer, the International
Union, United Automobile, Aerospace and Agricultural Implement Workers of
America (the “UAW”), and certain class representatives, on behalf of the class
of plaintiffs as set forth therein (the “Settlement Parties”), the Issuer issued
to the Purchaser: (a) $3.334 billion aggregate principal amount of 5.75%
Convertible Notes Due January 1, 2013 issued pursuant to a Second Supplemental
Indenture dated January 1, 2008 by and between the Issuer and The Bank of New
York, as Trustee (the “Convertible Notes”); (b) a $3.0 billion aggregate
principal amount 9.50% Second Lien Term Note Due January 1, 2018 (the “Term
Note”) and a corresponding guaranty issued by the Subsidiary Guarantors (the
“Term Note Guaranty”); and (c) a promissory note of the Issuer dated January 5,
2009 in an aggregate principal amount of $2,281,908,687, which is equal to the
market value of the assets in the Temporary Asset Account held by the Purchaser
on December 31, 2008 (the “TAA Note” and, together with the Convertible Notes,
the Term Note and the Term Note Guaranty, the “Old Securities”);


WHEREAS, pursuant to an Amended Settlement Agreement dated as of [____], 2009
among the Settlement Parties (the “Amended Settlement Agreement”), the Issuer
desires to exchange the Old Securities held by the Purchaser for (i) an
Amortizing Guaranteed Secured Note Maturing June 30, 2022 issued by the Issuer
in the principal amount of $6,705,470,000 substantially in the form of Exhibit A
attached hereto (“New Note A”); (ii) an Amortizing Guaranteed Secured Note
Maturing June 30, 2022 issued by the Issuer in the principal amount of
$6,511,850,000 substantially in the form of Exhibit B attached hereto (“New Note
B” and, together with New Note A, the “New Notes”); and (iii) warrants to
purchase 362,391,305 shares of the Issuer’s common stock, par value $0.01 per
share (the “Common Stock”), issued pursuant to the Warrant Agreement (the
“Warrant Agreement”) between the Issuer and the Purchaser substantially in the
form of Exhibit C hereto (the “Warrants” and, together with the New Notes and
the Guaranties described below, the “New Securities”);


NOW, THEREFORE, in consideration of issuance and delivery of the New Securities
by the Issuer to the Purchaser and surrender by the Purchaser to the Issuer of
the Old Securities for cancellation, and certain other consideration as more
fully described in the Amended Settlement Agreement, the Issuer, the Subsidiary
Guarantors and the Purchaser execute and deliver this Agreement and agree as
follows:

 
- 1 -

--------------------------------------------------------------------------------

 

SECTION 1
Authorization, Issue and Exchange of New Securities


As soon as practicable after the later of (i) the Amendment Effective Date (as
defined in the Amended Settlement Agreement) or (ii) November 30, 2009, the
Issuer shall select, in its sole discretion, a date as the exchange date (the
selected date being referred to herein as the “Exchange Date”).  On or prior to
the Exchange Date, the Issuer shall duly authorize the issuance and delivery of
the New Securities.  In accordance with the Amended Settlement Agreement and
subject to the terms and conditions herein set forth, on the Exchange Date, the
Issuer hereby agrees to issue and deliver to the Purchaser the New Securities in
exchange for the Old Securities by the Purchaser. The New Securities shall be
issued against delivery of the Old Securities. The New Securities shall be
registered in the Purchaser’s name or in the name of the Purchaser’s
nominee.  Such exchange will take place at the offices of the Issuer at 10:00
a.m., Dearborn, Michigan time, on the Exchange Date, or such other date or place
as shall be mutually agreed upon by the Issuer, the Purchaser and the Subsidiary
Guarantors.




SECTION 2
Guaranty and Security


2.1           Guaranty. (a) New Note A shall be endorsed with an unconditional
guaranty of payment issued by the Subsidiary Guarantors substantially in the
form set forth on the reverse side of Exhibit A hereto (the “New Note A
Guaranty”); provided that (i) the liability of the Subsidiary Guarantors in
respect of the aggregate principal amount of New Note A outstanding shall be
limited to the New Note Lien Amount (as defined below) of New Note A and (ii)
the New Note A Guaranty shall cease to be in full force and effect at the time
the New Note Lien Amount of New Note A is reduced to zero ($0).


(b)           New Note B shall be endorsed with an unconditional guaranty of
payment issued by the Subsidiary Guarantors substantially in the form set forth
on the reverse side of Exhibit B hereto (the “New Note B Guaranty” and, together
with the New Note A Guaranty, the “Guaranties”); provided that (i) the liability
of the Subsidiary Guarantors shall be limited to the New Note Lien Amount (as
defined below) of New Note B and (ii) the New Note B Guaranty shall cease to be
in full force and effect at the time the New Note Lien Amount of New Note B is
reduced to zero ($0).


2.2           Security.  (a) Issuer will designate the New Notes as Primary
Second Lien Debt and Second Priority Additional Debt in accordance with and
subject to the terms of that certain Credit Agreement dated as of December 15,
2006 among the Issuer, the Subsidiary Borrowers from time to time parties
thereto, the banks and other financial institutions or entities from time to
time parties thereto (“Lenders”), and JPMorgan Chase Bank, N.A., as
Administrative Agent (“Administrative Agent”) for the Lenders (the “Credit
Agreement”) and the Loan Documents (such term and other capitalized terms used
in this Section but not otherwise defined in this Agreement shall have the
meanings assigned to them in the Credit Agreement).  As such, payment and
delivery on the New Notes will be secured on a second lien basis with the
Collateral pledged by the Issuer and the Subsidiary Guarantors to the Lenders
under and in accordance with the Credit Agreement and the Loan Documents,
including the Collateral Trust Agreement dated as of December 15, 2006 among the
Issuer, the Subsidiary Guarantors and Wilmington Trust Company, as Collateral
Trustee (“Collateral Trustee”) (the “Collateral Trust Agreement”), and the
Security Agreement dated as of December 15, 2006 made by the Issuer and the
Subsidiary Guarantors in favor of the Collateral Trustee (the “Security
Agreement”); provided that:

 
- 2 -

--------------------------------------------------------------------------------

 

 
(i)
the aggregate amount of outstanding obligations under the New Notes secured on a
second lien basis as contemplated by this Section 2.2(a) (the “Aggregate New
Note Lien Amount”) shall be limited to the lesser of (A) $3,000,000,000 and (B)
the sum of the Remaining Principal Balance (as defined below) of New Note A and
the Remaining Principal Balance of New Note B (such sum being referred to herein
as the “Aggregate Remaining Principal Balance”);  provided that, if the Stock
Settlement Conditions (as defined in New Note B) (other than the Stock
Settlement Conditions set forth in Section 2(d)(iv) and Section 2(d)(viii) of
New Note B) are satisfied on July 1, 2017, the Aggregate New Note Lien Amount
shall thereafter be limited to the lesser of (A) $1,500,000,000 and (B) the
Aggregate Remaining Principal Balance; provided further that, if the Stock
Settlement Conditions (other than the Stock Settlement Conditions set forth in
Section 2(d)(iv) and Section 2(d)(viii) of New Note B) are satisfied on July 1,
2018, the Aggregate New Note Lien Amount shall be reduced to zero ($0); and



 
(ii)
the amount of outstanding obligations under each New Note secured on a second
lien basis as contemplated by this Section 2.2(a) at any time (the “New Note
Lien Amount” for such New Note) shall be limited to (A) the Aggregate New Note
Lien Amount at such time multiplied by (B) a fraction the numerator of which is
the Remaining Principal Balance of such New Note at such time and the
denominator of which is the Aggregate Remaining Principal Balance at such time.



If the amount of outstanding obligations under any New Note secured on a second
lien basis as contemplated by this Section 2.2(a) at any time exceeds the
limitation thereon set forth in clause (ii) above, such lien shall be
automatically released to the extent of such excess. Notwithstanding anything
herein or in the New Notes to the contrary, solely for purposes of the second
proviso in the definition of “Primary Second Lien Debt” in the Credit Agreement
(x) the “Outstanding Amount” of the New Notes shall, at any time, be equal to
the Aggregate New Note Lien Amount at such time and (y) the “Outstanding Amount”
of each New Note shall, at any time, be equal to the New Note Lien Amount for
such New Note at such time.


“Remaining Principal Balance” means with respect to New Note A or New Note B, as
the case may be, on any date, the aggregate sum of all unpaid Principal Payments
(as defined in New Note A or New Note B, as applicable), including, in the case
of New Note B, any unpaid Deferred Payments (as defined in New Note B), as of
such date.


(b)           Holders of the New Notes will be subject to the intercreditor
provisions contained in Section 8 of the Collateral Trust Agreement.  Issuer
will provide copies of the Credit Agreement, Collateral Trust Agreement and
Security Agreement to any holder of the New Notes upon the request of such
holder.

 
- 3 -

--------------------------------------------------------------------------------

 

SECTION 3
Representation and Warranties of the Issuer


The Issuer represents and warrants to the Purchaser as follows:


3.1           Corporate Existence and Power. The Issuer has been duly
incorporated, and is validly existing as a corporation in good standing under
the laws of the State of Delaware.  The Issuer has corporate power and
authority, and has all licenses, permits, orders and other governmental and
regulatory approvals, to own or lease its properties and conduct its business in
the jurisdictions in which such business is transacted, except for such
licenses, permits, orders and other governmental and regulatory approvals the
absence of which would not have a material adverse effect on the
condition  (financial or otherwise), earnings, business affairs or business
prospects of the Issuer and its subsidiaries considered as a whole (“Material
Adverse Effect”).


3.2           Corporate  Authority; Binding  Effect. The execution, delivery and
performance of this Agreement and the New Securities are within the corporate
powers of the Issuer and have been duly authorized by all necessary corporate
action on the part of the Issuer; this Agreement has, and as of the Exchange
Date the New Securities will have, been duly executed and delivered by the
Issuer and as of the Exchange Date each will constitute the legal, valid and
binding obligations of the Issuer, enforceable against the Issuer in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the enforcement of creditors’ rights generally and by
general principles of equity.


3.3           Consents. Etc. There is no consent, approval, authorization,
order, registration or qualification of or with any court or any regulatory
authority or other governmental body having jurisdiction over the Issuer which
is required for, and the absence of which would affect, the valid authorization,
issuance, sale and delivery of the New Securities or the valid execution and
delivery by the Issuer of this Agreement, except for such consents, approvals,
authorizations, orders, registrations or qualifications as have been, or will on
the Exchange Date have been, obtained or made and are or will then be in full
force and effect.


3.4           No Conflicts with Agreements. Etc. The Issuer is not in violation
of its certificate of incorporation or by-laws.  The Issuer is not in default in
the performance or observance of any obligation, agreement, covenant or
condition contained in any contract, indenture, mortgage, deed of trust, loan
agreement, note, lease or other agreement or instrument to which it is a party
or by which it is bound or to which any of its properties are subject, except
for defaults that would not have a Material Adverse Effect. The execution and
delivery by the Issuer of this Agreement, the issuance and delivery of the New
Securities, the consummation of the transactions contemplated herein and in the
New Securities and compliance by the Issuer with the terms of this Agreement and
the New Securities (1) do not and will not result in any violation of the
certificate of incorporation or by-laws of the Issuer, and (2) do not and will
not conflict with, or result in a breach of any of the terms or provisions of,
or constitute a default under, or, except as described in Section 2.2 hereof,
result in the creation or imposition of any lien, charge or encumbrance upon any
property or assets of the Issuer under (A) any contract, indenture, mortgage,
deed of trust, loan agreement, note, lease or other agreement or instrument to
which the Issuer is a party or by which it is bound or to which any of its
properties are subject, (B) any existing applicable law, rule, regulation or (C)
any judgment, order or decree of any government, governmental instrumentality or
court, domestic or foreign, having jurisdiction over the Issuer or any of its
properties, except in the case of clause (2), for conflicts, breaches or
defaults or liens, charges or encumbrances that would not have a Material
Adverse Effect.


3.5           Investment  Company.  The Issuer is not and, after the issuance of
the New Securities and the exchange of the New Securities for the Old Securities
on the Exchange Date as described in Section 1, will not be, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended
(the “Investment Company Act”).


3.6           No Registration. Neither the Issuer nor any Person (as hereinafter
defined) acting on its behalf has taken or will take any action to register or
that would require registration of the issuance and exchange as contemplated
herein of the New Securities under the Securities Act of 1933, as amended (the
“Securities Act”).

 
- 4 -

--------------------------------------------------------------------------------

 

3.7           No Brokers. The Issuer has not paid nor will it become obligated
to pay any fee or commission to any broker, finder, investment banker or other
intermediary other than The Blackstone Group L.P. in connection with the
transactions contemplated by this Agreement. The Issuer shall, jointly and
severally with the Subsidiary Guarantors, indemnify and hold the Purchaser
harmless against any claims made by The Blackstone Group L.P. for any such fees
or commissions.




SECTION 4
Representations and Warranties of the Subsidiary Guarantors


Each of the Subsidiary Guarantors represents and warrants to the Purchaser as
follows:


4.1            Existence  and  Power. It has been duly organized and is validly
existing in good standing under the laws of the jurisdiction of its
organization.  It has the power and authority, and has all licenses, permits,
orders and other governmental and regulatory approvals, to own or lease its
properties and conduct its business in the jurisdictions in which such business
is transacted, except for such licenses, permits, orders and other governmental
and regulatory approvals the absence of which would not have a Material Adverse
Effect.


4.2            Authority;  Binding  Effect. The execution, delivery and
performance of the Guaranties are within its powers and it has been duly
authorized by all necessary corporate or other action on its part; on the
Exchange Date, the Guaranties will have been duly executed and delivered by it
and will constitute its legal, valid and binding obligations, enforceable
against it in accordance with their terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting the enforcement of creditors’ rights
generally and by general principles of equity.


4.3           Consents, Etc. There is no consent, approval, authorization,
order, registration or qualification of or with any court or any regulatory
authority or other governmental body having jurisdiction over it that is
required for, and the absence of which would affect, the valid execution and
delivery by it of the Guaranties, except for such consents, approvals,
authorizations, orders, registrations or qualifications as have been, or will on
the Exchange Date have been, obtained or made and are or will then be in full
force and effect.


4.4            No  Conflicts  with  Agreements,   Etc. It is not in violation of
its organizational or constituting documents and is not in default in the
performance or observance of any obligation, agreement, covenant or condition
contained in any contract, indenture, mortgage, deed of trust, loan agreement,
note, lease or other agreement or instrument to which it is a party or by which
it is bound or to which any of its properties are subject, except for defaults
that would not have a Material Adverse Effect. The execution and delivery by it
of the Guaranties, the consummation of the transactions contemplated herein and
compliance by it with the terms of the Guaranties (1) do not and will not result
in any violation of its organizational or constituting documents and (2) do not
and will not conflict with, or result in a breach of any of the terms or
provisions of, or constitute a default under, or, except as provided in Section
2.2 hereof, result in the creation or imposition of any lien, charge or
encumbrance upon any of its property or assets under (A) any contract indenture,
mortgage, deed of trust, loan agreement, note, lease or other agreement or
instrument to which it is a party or by which it is bound or to which its
properties are subject, (B) any existing applicable law, rule, regulation or (C)
any judgment, order or decree of any government, governmental instrumentality or
court, domestic or foreign, having jurisdiction over it or any of its
properties, except in the case of clause (2) for conflicts, breaches or defaults
or liens, charges or encumbrances that would not have a Material Adverse Effect.

 
- 5 -

--------------------------------------------------------------------------------

 

4.5            Investment Company. No Subsidiary Guarantor is an “investment
company” within the meaning of the Investment Company Act.


4.6            No Registration. No Subsidiary Guarantor or any Person acting on
behalf of any Subsidiary Guarantor, has taken or will take any action to
register or that would require the registration of  the issuance and exchange of
the New Securities under the Securities Act.




SECTION 5
Representations and Warranties and
Covenants of the Purchaser


The Purchaser hereby represents and warrants to and agrees with the Issuer (with
respect to the New Securities) and each Subsidiary Guarantor (with respect to
the New Notes and Guaranties) as follows:


5.1           Acquisition  of  the  New Securities. Except as contemplated by
the Securityholder and Registration Rights Agreement between the Issuer and the
Purchaser dated as of [____], 2009 (the “Registration Rights Agreement”) with
respect to the Warrants and shares of Common Stock issued pursuant to the terms
of the Warrants and New Note B, the Purchaser is acquiring the New Securities
for its account and not with a view to or for sale in connection with any
distribution of the New Securities, nor with any present intention of
distributing or selling the New Securities, but subject nevertheless to any
requirement of law that the disposition of the Purchaser’s property shall at all
times be and remain within its control. The Purchaser is an institutional
“accredited investor” as defined in Section 5.0l(a)(l), (2) or (3) of Regulation
D promulgated under the Securities Act. The Purchaser acknowledges that (i) the
New Securities have not been registered under the Securities Act, and that
neither the Issuer nor any Subsidiary Guarantor contemplates filing, or is
contractually or legally required to file, any registration statement to effect
such registration; and (ii) it has been advised that, except as contemplated by
the Registration Rights Agreement and subject to subsection 5.2 hereof, the New
Securities are only transferable pursuant to a registration statement filed
under the Securities Act or an exemption from registration thereunder.


5.2           Assignments, Transfers  and  Participations of New Notes. (a)
Except for a transfer from the Purchaser to the New VEBA, the Purchaser will not
assign or transfer all or any portion of the New Note B or this Agreement (or
any right or interest therein) without the prior written consent of the Issuer,
which consent may be withheld by the Issuer in its sole discretion. The
Purchaser can assign or transfer all or any portion of New Note A and the New
Note A Guaranty without the prior written consent of the Issuer if each and all
of the following conditions have been satisfied or complied with:


(i) no assignment or transfer of any portion of New Note A having an initial
principal amount of less than $250,000,000 shall be made, and any assignment or
transfer of a portion of New Note A in excess thereof shall be in an initial
principal amount of an integral multiple of $100,000,000;

 
- 6 -

--------------------------------------------------------------------------------

 

(ii) the assignment or transfer shall not result in a violation of any
applicable law, including but not limited to, the Securities Act, any other
applicable securities law or the Employee Retirement Income Security Act of
1974, as amended (“ERISA”);


(iii) the Issuer and the Subsidiary Guarantor shall have received a written
agreement from the assignee or transferee to undertake on its own behalf the
representations, warranties and covenants in this Section 5, including those in
this subsection 5.2; and


(iv) the Issuer shall have received written notice from the Purchaser of any
such assignment or transfer at least 10 business days prior to the effective
date of such assignment or transfer, together with drafts of any certificates,
opinions and agreements to be delivered in accordance with the foregoing
conditions and such other evidence as the Issuer and each Subsidiary Guarantor
may consider necessary to establish compliance with the foregoing conditions.


(b) The Purchaser shall not sell to one or more Persons any participation in New
Note B without the express prior written consent of the Issuer, which consent
may be withheld by the Issuer in its sole discretion. The Purchaser shall not
sell to one or more Persons any participation in New Note A without the express
prior written consent of the Issuer unless the participation shall not result in
a violation of any applicable law, including but not limited to, the Securities
Act, any other applicable securities laws or ERISA; provided, however, that (A)
any Person to whom the Purchaser sells a participation in New Note A shall not
be entitled by virtue of such participation to any rights or benefits under this
Agreement, New Note A or the New Note A Guaranty, (B) the Purchaser’s
obligations with respect to New Note A under this Agreement shall remain
unchanged, (C) the Purchaser shall remain solely responsible to the other
parties hereto for the performance of such obligations, (D) the Issuer and the
Subsidiary Guarantors shall continue to deal solely and directly with the
Purchaser in connection with the Purchaser’s rights and obligations under this
Agreement with respect to New Note A and the New Note A Guaranty, and (E) no
later than January 31 of each year, the Purchaser shall provide the Issuer with
a written description of each participation in New Note A sold by the Purchaser
during the prior year (it being understood that any failure to provide notice
shall not render the participation invalid).


(c) For purposes of this subsection 5.2 and elsewhere in this Agreement, a
“Person” shall mean any individual, corporation, partnership, joint venture,
association, joint-stock company, trust or unincorporated organization; and
“control” when used with respect to any specified Person shall mean the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.


(d) Each Guaranty and this Agreement shall be assignable and may be transferred
only to the extent the corresponding New Note is assignable and may be
transferred, as permitted under this Section 5 and Section 8.4(c), and shall not
be separable from and may only be assigned or transferred accompanying such New
Note, and each permitted assignee or transferee of such New Note shall enjoy the
full benefits of such Guaranty and this Agreement to the extent related to such
New Note.


(e)  The restrictions on assignments, transfers and sales of participations in
the New Securities shall be applicable to successors to the Purchaser as holders
or owners of the New Securities, and neither the Purchaser nor any such
successor shall assign or transfer any New Security or any portion thereof
unless the subsequent holder or owner of such New Security or such portion
thereof acknowledges and agrees to comply with and abide by the transfer
restrictions in respect thereof applicable to the Purchaser hereunder.

 
- 7 -

--------------------------------------------------------------------------------

 

5.3           Intercreditor Provisions.  The Purchaser acknowledges (and each
successor in interest of the Purchaser will acknowledge) that the New Notes and
the Guaranties will be subject to, and the Purchaser agrees (and each successor
in interest of the Purchaser will agree) to comply with and abide by, the
intercreditor provisions contained in Section 8 of the Collateral Trust
Agreement and any other provision of the Credit Agreement or Loan Documents (as
defined in the Credit Agreement) applicable to or affecting the New Notes by
virtue of its designation thereunder as Primary Second Lien Debt and Second
Priority Additional Debt.  Neither the Purchaser nor any such successor to the
Purchaser as holder or owner of any New Note or Guaranty shall assign or
transfer any New Note or Guaranty, or any portion thereof, unless the subsequent
holder or owner of such New Security or such portion thereof acknowledges and
agrees to comply with and abide by such intercreditor provisions to the same
extent the Purchaser is required to do so hereunder.


5.4           Additional Deferral Rights.  In the event that the Issuer shall
have exhausted its deferral rights described in Section 2(e) of New Note B, and
a Stock Contribution Condition in Section 2(d)(iv), Section 2(d)(vii) and/or
Section 2(d)(viii) of New Note B subsequently occurs, the Purchaser and its
successors and assigns as holders of New Note B shall consider in good faith the
Issuer’s request for additional deferral rights, but shall be under no
obligation to grant any such request.

 
SECTION 6
Exchange Conditions


6.1           Effectiveness of Agreement.  This Agreement shall become effective
if and only if the Amendment Effective Date, as defined in the Amended
Settlement Agreement, shall have occurred and if such Amendment Effective Date
does not occur, this Agreement shall be of no force or effect.


6.2           Exchange Conditions.  The Purchaser’s obligations under this
Agreement, including, without limitation, its obligations to exchange the Old
Securities for the New Securities on the Exchange Date as described in Section
1, shall be subject to the performance by the Issuer and the Subsidiary
Guarantors of all of the agreements to be performed by them under this Agreement
and the New Securities, and to the satisfaction of the following further
conditions:


 
(a)
Opinion of Counsel. The Purchaser shall have received on the Exchange Date an
opinion of counsel to the Issuer and the Subsidiary Guarantors (who may be an
employee of the Issuer or a Subsidiary Guarantor) addressed to the Purchaser and
substantially in the form attached hereto as Schedule II.



 
(b)
Representations and Warranties of the Issuer. The representations and warranties
of the Issuer contained in Section 3 of this Agreement shall be true and correct
(to the extent qualified by materiality or Material Adverse Effect) or true and
correct in all material respects (to the extent not so qualified) on and as of
the Exchange Date, except for the representations and warranties set forth in
Section 3.3 of this Agreement, which shall be true and correct on and as of the
Exchange Date, and except to the extent such representations and warranties
expressly relate to an earlier date.


 
- 8 -

--------------------------------------------------------------------------------

 

 
(c)
Representations and Warranties of Subsidiary Guarantors. The representation and
warranties of each Subsidiary Guarantor contained in Section 4 of this Agreement
shall be true and correct (to the extent qualified by materiality or Material
Adverse Effect) or true and correct in all material respects (to the extent not
so qualified) on and as of the Exchange Date, except for the representations and
warranties set forth in Section 4.3 of this Agreement, which shall be true and
correct on and as of the Exchange Date, except to the extent such
representations and warranties expressly relate to an earlier date.



 
(d)
No Default. No event shall have occurred and be continuing on the Exchange Date
which, with the giving of notice or lapse of time, or both, would constitute a
default under this Agreement, the Amended Settlement Agreement or under the
terms of the Convertible Notes, the Term Note or the TAA Note.



 
(e)
Guaranties.  The Guaranties shall have been duly completed, executed and
delivered.



 
(f)
Designation Under Credit Agreement. (i) The notice required by the definition of
“Primary Second Lien Debt” in Section 1.1 of the Credit Agreement shall have
been timely given by the Issuer to the Administrative Agent under the Credit
Agreement and no objection thereto shall have been made by the Administrative
Agent; (ii) the certification required by Section 7.2 of the Collateral Trust
Agreement designating the New Notes as Second Priority Additional Debt, among
other things, shall have been made by the Issuer to the Collateral Trustee; and
(iii) copies of such notice and certification shall have been delivered to the
Purchaser on or prior to the Exchange Date.



 
(g)
Payment of Scheduled Amounts.  The Issuer shall have paid in full all amounts
scheduled to have been paid or transferred prior to the Exchange Date under the
Original Settlement Agreement, the Convertible Note and the Term Note, including
(i) the July 1, 2009 interest payment due under the Convertible Note and (ii)
the July 1, 2009 interest payment due under the Term Note.


 
6.3           Waiver of Conditions. If the conditions specified in Section 6.2
have not been fulfilled, the Purchaser may waive compliance with any such
condition to such extent as the Purchaser may in the Purchaser’s sole discretion
determine. Except as so waived by the Purchaser, nothing in this Section 6.3
shall operate to relieve either the Issuer or any Subsidiary Guarantor of any of
its respective obligations hereunder or to waive any of the Purchaser’s rights
against either of them.




SECTION 7
Survival of Representations and Warranties


All representations and warranties contained herein or made in writing by or on
behalf of any party to this Agreement or otherwise in connection herewith shall
(1) survive the execution and delivery of this Agreement and the delivery of the
New Securities to the Purchaser for the Old Securities on the Exchange Date as
contemplated in Section 1, and shall continue in effect as long as any New
Securities are outstanding, and (ii) be deemed to have been relied upon by the
parties, regardless of any investigation made by the parties or on their behalf.

 
- 9 -

--------------------------------------------------------------------------------

 

SECTION 8
Miscellaneous


8.1           Communications and Notices. All communications and notices
provided for in this Agreement and the New Securities shall be in writing and,
if to the Issuer, mailed certified mail, return receipt requested, delivered or
transmitted by facsimile to it at One American Road, Dearborn, Michigan 48126,
Fax No. (313) 206-5989, Confirmation No. (313) 845-5575, Attention: Treasurer,
provided that any notice pursuant to Section 5 of New Note A or Section 5 of New
Note B shall also be delivered or transmitted to the Issuer at One American
Road, Dearborn, Michigan 48126, Fax No. (313) 248-8713, Confirmation No. (313)
323-2130, Attention: Secretary, and, if to any Subsidiary Guarantor, mailed
certified mail, return receipt requested, delivered or transmitted by facsimile
to it c/o the Issuer at the address and facsimile number specified above, or at
any other address which the Issuer or any Subsidiary Guarantor, as the case may
be, may hereafter designate by written notice to the Purchaser, and, if to the
Purchaser, mailed, delivered or transmitted by facsimile to the Purchaser at
15041 Commerce Drive South, Rotunda Court #4, Dearborn, MI  48120, Fax No. (313)
253-7409, Confirmation No. (313) 248-4425, Attention: President, or to such
other address and to such attention as the Purchaser may from time to time
designate to the Issuer in writing.


Except as specified herein, all notices and other communications shall be deemed
to have been duly given (i) on the date of delivery if delivered personally,
(ii) five days following posting if transmitted by U.S. mail or (iii) on the day
of transmission if transmitted by facsimile (provided receipt of such
transmission is confirmed by the recipient thereof by telephone), whichever
shall first occur.


8.2           New  York  Law. This Agreement shall be construed in accordance
with, and governed by, the laws of the State of New York applicable to contracts
made and to be wholly performed within such State.


8.3           Payment of Certain Expenses. Whether or not the exchange of the
New Securities for the Old Securities as contemplated in Section 1 is
consummated on the Exchange Date, the Issuer shall:


(a)           upon the occurrence of an event of default as set forth in Section
5 of New Note A or Section 5 of New Note B, pay all reasonable out-of-pocket
expenses incurred by the Purchaser (including counsel fees) in connection with
such event of default and collection and other enforcement proceedings resulting
therefrom; and


(b)           pay all stamp and other taxes, if any, which may be determined to
be payable in connection with the execution and delivery of this Agreement, the
issuance of the New Securities, the exchange of the New Securities for the Old
Securities as contemplated in Section 1, or in connection with any modification
of any of the New Securities or of this Agreement or any waiver or consent under
or in respect of this Agreement or the New Securities, and shall save the
Purchaser and all subsequent holders of the New Securities harmless against any
loss or liability (including interest and penalties) resulting from nonpayment
or delay in payment of any such taxes; provided, however, that the Issuer shall
not be obligated to pay any taxes on transfers of the New Securities or portions
thereof or any taxes on or measured by income or capital, or any taxes on
intangibles or other property taxes levied on the New Securities or portions
thereof, the income therefrom or on the holders of the New Securities or
portions thereof, except with respect to the transfer of the New Securities to
the New VEBA.


The obligations of the Issuer under this Section 8.3 shall survive the exchange
of the New Securities for the Old Securities as contemplated in Section 1.

 
- 10 -

--------------------------------------------------------------------------------

 

8.4          Form  of  New Notes.  Registration.  Transfer  and Replacement. (a)
Each New Note initially delivered under this Agreement will be in the form of a
fully registered note substantially in the form of Exhibit A or Exhibit B
attached hereto, as applicable.  New Note A shall be issuable only in fully
registered form and any portion of such New Note shall be in an initial
principal amount of at least $250,000,000 or an initial integral multiple of
$100,000,000 in excess thereof.  New Note B shall be issuable only in fully
registered form in the principal amount of $6,511,850,000.


(b)  The Issuer shall cause to be kept at its principal office a register (the
“Note Register”) for the registration and transfer of New Notes or portions
thereof. The name and address of the holder or holders of the New Notes or
portions thereof, the transfer of New Notes and the names and addresses of the
transferees of New Notes or portions thereof shall be registered in the Note
Register. The Issuer may deem and treat the persons in whose name the New Notes
or portions thereof are so registered as the holders and owners thereof for all
purposes and shall not be affected by any notice to the contrary, until due
presentment of such New Notes or portion thereof for registration of transfer as
provided in this Section 8.3.


(c)  Upon compliance with Section 5.2 hereof and surrender for registration of
transfer of the New Notes or portion thereof, or upon surrender for registration
of exchange of any New Notes or portion thereof without transfer, in each case,
at the office of the Issuer designated for notices in Section 8.1 hereof, the
Issuer shall execute and deliver, at its expense, a new New Note or New Notes of
the same aggregate unpaid principal amount as such surrendered New Note or
portion thereof (but in no case in an initial principal amount of less than
$250,000,000 or in a principal amount in excess thereof that is not an initial
integral multiple of $100,000,000, unless the principal amount of such New Note
being exchanged is a lesser amount), dated the date of issue of such New Note,
and registered in the name of such Person or Persons as shall be designated in
writing by the holder of such surrendered New Note. Every New Note surrendered
for registration of transfer or exchange shall be duly endorsed, or be
accompanied by a written instrument of transfer or exchange duly authorized in
writing.  The Issuer may additionally condition its issuance of any new New Note
or New Notes on the payment to it of a sum sufficient to cover any stamp tax or
other governmental charge imposed in respect of such transfer or exchange,
except with respect to the transfer of such New Note to the New VEBA.


(d)  In case any New Note shall become mutilated or be destroyed, lost or
stolen, the Issuer upon request shall execute and deliver a new New Note in
exchange and substitution for the mutilated New Note, or in lieu of and
substitution for the New Note so destroyed, lost or stolen. In every case of
destruction, loss or theft, the applicant for a substituted New Note shall
furnish to the Issuer such security or indemnity as may be required by it to
save it harmless from all risk, however remote (it being understood that, if the
holder of such destroyed, lost or stolen New Note is the Purchaser, the
indemnity agreement of the Purchaser shall be satisfactory to the Issuer for
such purpose), and the applicant shall also furnish to the Issuer evidence to
its satisfaction of the destruction, loss or theft of such New Note and of the
ownership thereof. Upon the issuance of any substituted New Note, the Issuer may
require the payment of a sum sufficient to cover any tax or other government
charge that may be imposed in relation thereto and any other expenses connected
therewith. In case any New Note has matured or is about to mature and shall
become mutilated or be destroyed, lost or stolen, the Issuer may, instead of
issuing a substituted New Note, pay the same (without surrender thereof except
in the case of a mutilated New Note) if the applicant for such payment shall
furnish the Issuer with such security or indemnity as it may require to save it
harmless from all risk, however remote, and, in case of destruction, loss or
theft, evidence to the satisfaction of the Issuer of the destruction, loss or
theft of such New Note and of the ownership thereof. Every substituted New Note
issued pursuant to the provisions of this Section 8.4(d) by virtue of the fact
that any New Note is destroyed, lost or stolen shall constitute an additional
contractual obligation of the Issuer, whether or not the destroyed, lost or
stolen New Note shall be found at any time.

 
- 11 -

--------------------------------------------------------------------------------

 

8.5           Changes; Waivers. Neither this Agreement nor any provision hereof
may be changed, waived, discharged or terminated orally, but only by an
agreement in writing signed by the Issuer, the Subsidiary Guarantors (with
respect to the New Notes and Guaranties) and holders of a majority of the
outstanding aggregate principal amount (in the case of the New Notes) or
notional amount (in the case of the Warrants) of the New Securities; provided,
however, that (x) in the case of the New Notes, no such change, waiver,
discharge or termination shall forgive or reduce any principal amount of the New
Notes, extend the final date of maturity thereof, reduce the rate of interest on
overdue payments specified therein, extend any scheduled date for a payment
thereon, adversely affect the validity of the second lien security interest, or
lower the priority or ranking thereof, in each case, without the written consent
of each holder of the New Notes affected or (y) in the case of the Warrants, no
such change, waiver, discharge or termination shall be made to the terms of the
Warrants set forth in Section 5.03(c) of the Warrant Agreement without the
written consent of each holder of the Warrants affected.


8.6           Severability. If any provision of this Agreement or the
application thereof to any person or circumstance shall be invalid or
unenforceable to any extent, the remainder of this Agreement, or the application
of such provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby, and each provision of
this Agreement shall be valid and enforceable to the extent permitted by law.


8.7           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.


8.8           Counterparts. This Agreement may be signed in any number of
counterparts, by separate parties on separate counterparts, with the same effect
as if the signatures thereto and hereto were upon the same instrument. Complete
sets of counterparts shall be delivered to the Issuer, the Subsidiary Guarantors
and to the Purchaser.


8.9           Authority. The Purchaser shall promptly deliver to the Issuer such
documents as the Issuer may reasonably request demonstrating due authorization,
execution and delivery of this Agreement by the Purchaser.

 
- 12 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the Issuer, the Subsidiary Guarantors and the
Purchaser has caused this Agreement to be duly executed as of the date first
above written.





 
FORD MOTOR COMPANY, as Issuer
         
By:
     
Name:
 
Title:
         
3000 SCHAEFER ROAD COMPANY
 
FORD BH 1 LTD.
 
FORD BH 2 LTD.
 
FORD GLOBAL TECHNOLOGIES, LLC
 
FORD MOTOR SERVICE COMPANY
 
FORD MOTOR VEHICLE ASSURANCE COMPANY, LLC
 
FORD TRADING COMPANY, LLC
 
VOLVO CARS OF NORTH AMERICA, LLC
 
VOLVO HOLDING COMPANY INC., as Subsidiary Guarantors
         
By: :
     
Name:
 
Title:
         
FORD EUROPEAN HOLDINGS LLC
 
FORD HOLDINGS LLC
 
FORD INTERNATIONAL CAPITAL LLC
 
FORD MEXICO HOLDINGS, INC.
 
FORD COMPONENT SALES, L.L.C., as Subsidiary
 
Guarantors
         
By:
     
Name:
 
Title:


 
- 13 -

--------------------------------------------------------------------------------

 




 
FORD SOUTH AMERICA HOLDINGS, LLC, as Subsidiary Guarantor
     
By:  Ford Motor Company, as sole member
         
By:
     
Name:
 
Title:
         
GRUPO FORD, S. de R.L. de C.V., as Subsidiary Guarantor
         
By:
     
Name:
 
Title:



The foregoing agreement is hereby accepted as of the date first written above:


FORD-UAW HOLDINGS LLC
 
By:
   
Name:  Peter J. Daniel
Title:  Chairman and Chief Executive Officer


 
- 14 -

--------------------------------------------------------------------------------

 
 
SCHEDULE I
SUBSIDIARY GUARANTORS
 
 
 
 
 
 
Federal
 
 
 
 
 
 
 
 
 
 
Taxpayer
 
 
 
Principal
 
 
 
Organizational
Identification
 
State of
 
Place of
Legal Name
 
Type of Entity
 
Number
 
Number
 
Formation
 
Business
3000 Schaefer Road Company
 
Corporation
 
144453
 
38 - 1906301
 
Michigan
 
Michigan
 
 
 
 
 
 
 
 
 
 
 
Ford BH 1 Ltd.*
 
Company Limited by Shares
 
41950
 
N/A
 
Bermuda
 
Michigan
                     
Ford BH 2 Ltd.*
 
Company Limited by Shares
 
41950
 
N/A
 
Bermuda
 
Michigan
                     
Ford European Holdings LLC
 
Limited Liability Company
 
2974559
 
38 - 3442908
 
Delaware
 
Michigan
 
 
 
 
 
 
 
 
 
 
 
Ford Global Technologies, LLC
 
Limited Liability Company
 
3593792
 
38 - 6058810
 
Delaware
 
Michigan
 
 
 
 
 
 
 
 
 
 
 
Ford Holdings LLC
 
Limited Liability Company
 
2206682
 
38 - 2890269
 
Delaware
 
Michigan
 
 
 
 
 
 
 
 
 
 
 
Ford International Capital  LLC*
 
Limited Liability Company
 
4467134
 
26 - 1538425
 
Delaware
 
Michigan
 
 
 
 
 
 
 
 
 
 
 
Ford Mexico Holdings, Inc.*
 
Corporation
 
3281198
 
38 - 3563830
 
Delaware
 
Michigan
 
 
 
 
 
 
 
 
 
 
 
Ford Motor Service Company
 
Corporation
 
486480
 
38 - 3364381
 
Michigan
 
Michigan
 
 
 
 
 
 
 
 
 
 
 
Ford Motor Vehicle Assurance Company, LLC
 
Limited Liability Company
 
4083499
 
38 - 3419908
 
Delaware
 
Michigan
 
 
 
 
 
 
 
 
 
 
 
Ford South America Holdings, LLC
 
Limited Liability Company
 
3080817
 
38 - 0549190
 
Delaware
 
Michigan
 
 
 
 
 
 
 
 
 
 
 
Ford Trading Company, LLC
 
Limited Liability Company
 
2919002
 
38 - 0549190
 
Delaware
 
Michigan
 
 
 
 
 
 
 
 
 
 
 
Ford Component Sales, L.L.C.
 
Limited Liability Company
 
2830472
 
38 - 3384550
 
Delaware
 
Michigan
                     
 Grupo Ford, S. de R.L. de C.V.*
 
 Corporation
 
 N/A
 
 N/A
 
 Mexico
 
 Mexico
                     
Volvo Cars of North America, LLC
 
Limited Liability Company
 
0906002
 
31 - 1814807
 
Delaware
 
Michigan
                     
Volvo Holding Company Inc.*
 
Corporation
 
2770399
 
38 - 3441286
 
Delaware
 
Michigan

 
*
Guaranties have limited recourse to the pledged assets of the relevant entity.


 
- 1 -

--------------------------------------------------------------------------------

 

SCHEDULE II
OPINION OF COUNSEL


1.             Each of the Issuer (with respect to the New Notes and Warrants)
and Subsidiary Guarantors (with respect to the Guaranties) (collectively, the
“Credit Parties”) (a) has been duly incorporated or formed, as the case may be,
and is validly existing and in good standing as a corporation or limited
liability company in the jurisdiction set forth opposite its name on Schedule I
to the Agreement, (b) has the corporate or limited liability company power and
authority, as the case may be, to execute and deliver the Agreement, the New
Notes, the Warrants and the Guaranties, as applicable (the “Credit Documents”),
to which it is a party and to borrow and perform its obligations thereunder, and
to grant the security interests to be granted by it pursuant to the Credit
Agreement and Loan Documents (as defined therein and collectively referred to
herein as the “Security Documents”), and (c) has duly authorized, executed and
delivered each Credit Document to which it is a party.
 
2.             The execution and delivery by any Credit Party of the Credit
Documents to which it is a party, its exchange in accordance with the terms of
the Credit Documents, and performance of its obligations thereunder and granting
of the security interests to be granted by it pursuant to the Security Documents
(a) will not result in any violation of (1) the Certificate of Incorporation,
Articles of Incorporation, By-Laws, certificate of formation or limited
liability company operating agreement, as applicable, of such Credit Party, (2)
any Federal, Michigan or New York statute or the Delaware General Corporation
Law or the Delaware Limited Liability Company Act or any rule or regulation
issued pursuant to any Federal, Michigan or New York statute or the Delaware
General Corporation Law or the Delaware Limited Liability Company Act or any
order known to me issued by any court or governmental agency or body and (b)
will not breach or result in a default under (in each case material to the
Issuer and its subsidiaries considered as a whole) or, except as described in
Section 2.2 of the Agreement, result in the creation of any lien upon or
security interest (in each case material to the Issuer and its subsidiaries
considered as a whole) in the Credit Parties’ properties pursuant to the terms
of any indenture, mortgage, deed of trust, loan agreement, guarantee, lease
financing agreement or other similar agreement or instrument known to me under
which any Credit Party is a debtor or guarantor.
 
3.             No consent, approval, authorization, order, filing, registration
or qualification of or with any Federal, Michigan or New York governmental
agency or body or any Delaware governmental agency or body acting pursuant to
the Delaware General Corporation Law or the Delaware Limited Liability Company
Act is required for the execution and delivery by any Credit Party of the Credit
Documents to which it is a party, the exchange by any Credit Party in accordance
with the terms of the Credit Documents or the performance by the Credit Parties
of their respective obligations under the Credit Documents or the granting of
any security interests under the Security Documents, except filings and
recordings required for the perfection of security interests granted pursuant to
the Security Documents.
 
4.             I do not know of any legal or governmental proceeding pending to
which any Credit Party is a party, or to which any property of any Credit Party
is subject, and no such proceedings are known by me to be threatened or
contemplated by governmental authorities or threatened by others, that in either
case questions the validity of the Credit Documents.


 
- 2 -

--------------------------------------------------------------------------------

 
 
SETTLEMENT AGREEMENT (AS AMENDED AND RESTATED)
EXHIBIT (D)(A), FORM OF NEW NOTE A

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A TO
SECURITIES EXCHANGE AGREEMENT




THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, REGISTRATION.


BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER
AGREES FOR THE BENEFIT OF FORD MOTOR COMPANY (THE “ISSUER”) THAT IT WILL NOT
OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL
INTEREST HEREIN, EXCEPT (A) IN COMPLIANCE WITH APPLICABLE TRANSFER RESTRICTIONS,
IF ANY, SET FORTH IN SECTION 5 OF THE SECURITIES EXCHANGE AGREEMENT DATED AS OF
[_______ __], 2009 AMONG THE ISSUER, THE SUBSIDIARY GUARANTORS LISTED IN
SCHEDULE I THERETO AND FORD-UAW HOLDINGS LLC AND (B):


 
(I)
TO THE ISSUER OR ANY SUBSIDIARY THEREOF; OR

 
 
(II)
PURSUANT TO A REGISTRATION STATEMENT COVERING THE RESALE OF THIS SECURITY THAT
HAS BECOME EFFECTIVE UNDER THE SECURITIES ACT; OR

 
 
(III)
PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT; OR

 
 
(IV)
TO THE NEW VEBA PURSUANT TO THE AMENDED SETTLEMENT AGREEMENT (AS SUCH TERMS ARE
DEFINED HEREIN).

 
PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE (B)(III)
ABOVE, THE ISSUER RESERVES THE RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL
OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED IN
ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE WITH
THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS.  NO REPRESENTATION IS
MADE HEREBY OR OTHERWISE BY THE ISSUER AS TO THE AVAILABILITY OF ANY EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 
 

--------------------------------------------------------------------------------

 

Dearborn, Michigan


FORD MOTOR COMPANY


$6,705,470,000
AMORTIZING GUARANTEED SECURED NOTE MATURING JUNE 30, 2022


FOR VALUE RECEIVED, FORD MOTOR COMPANY, a Delaware corporation (the “Issuer”),
hereby promises to pay to FORD-UAW HOLDINGS LLC (or the permitted transferees or
assignees if the Note is transferred or assigned in accordance with the Exchange
Agreement (as defined below)) the initial principal amount set forth on Schedule
I hereto as described in Section 2 of this Note, as adjusted from time to time.


Unpaid Principal Payments hereunder shall not bear interest until such Principal
Payments become due, either as scheduled or by acceleration.  The Issuer shall
pay interest (computed on the basis of a 360-day year of twelve 30-day months)
on any overdue Principal Payment, until the same shall be paid in full, at a
rate per annum equal to 9%, plus a default premium of 2% per annum from the due
date to the date of payment.


Unpaid Principal Payments hereunder may be prepaid on any Payment Date, in whole
or in part, prior to the Payment Date corresponding to such Principal Payment
without premium or penalty as set forth in Section 2(b) of this Note.


All payments in respect of this Note shall be paid in such coin or currency of
the United States as at the time of payment shall be legal tender for the
payment of public and private debts, and shall be payable in Federal funds or
other immediately available funds.


This Note is the New Note A referred to in the Securities Exchange Agreement
dated as of [_______ __], 2009 among the Issuer, the Subsidiary Guarantors
listed in Schedule I thereto and Ford-UAW Holdings LLC (the “Exchange
Agreement”).  Terms defined in the Exchange Agreement are used herein as therein
defined. This Note can be transferred as provided in the Exchange Agreement and
subject to the limitations set forth therein.  The registered holder of this
Note is entitled to the benefits of the Exchange Agreement and may enforce the
agreements, covenants and representations of the Issuer contained therein and
exercise the remedies provided thereby or otherwise available in respect
thereof.


Subject to the limitations set forth in the Exchange Agreement, Principal
Payments on this Note and interest on any overdue Principal Payments are
guaranteed by the Subsidiary Guarantors named in the Exchange Agreement pursuant
to the Guaranty endorsed on the reverse hereof.


This Note has been designated by the Issuer as Primary Second Lien Debt and
Second Priority Additional Debt in accordance with and subject to the terms of
that certain Credit Agreement dated as of December 15, 2006 among the Issuer,
the Subsidiary Borrowers from time to time parties thereto, the banks and other
financial institutions or entities from time to time parties thereto
(“Lenders”), and JPMorgan Chase Bank, as Administrative Agent for the Lenders
(the “Credit Agreement”) and the Loan Documents (such term and other capitalized
terms used in this paragraph but not otherwise defined in this Note or the
Exchange Agreement shall have the meanings assigned to them in the Credit
Agreement).  As such, Principal Payments on this Note and interest on any
overdue Principal Payments will be secured on a second lien basis with the
Collateral pledged by the Issuer and the Subsidiary Guarantors to the Lenders
under and in accordance with the Credit Agreement and the Loan Documents,
including the Collateral Trust Agreement dated as of December 15, 2006 among the
Issuer, the Subsidiary Guarantors and Wilmington Trust Company, as Collateral
Trustee (the “Collateral Trust Agreement”), and the Security Agreement dated as
of December 15, 2006 made by the Issuer and the Subsidiary Guarantors in favor
of said Collateral Trustee (the “Security Agreement”), subject to the
limitations set forth Section 2.2 of the Exchange Agreement.  Holders hereof
will be subject to the intercreditor provisions contained in Section 8 of the
Collateral Trust Agreement.  The Issuer will provide copies of the Credit
Agreement, Collateral Trust Agreement and Security Agreement to any holder
hereof upon the request of such holder.

 
1

--------------------------------------------------------------------------------

 

This Note and the Guaranty endorsed hereon shall be governed by, and construed
in accordance with, the laws of the State of New York.


SECTION 1.  Definitions.
 
“Accelerated Principal Amount” means the aggregate amount of Principal Payments
that would be due and payable by the Issuer on the date of acceleration if the
Issuer elected to prepay this Note in full on such date of acceleration. If the
date of acceleration is a Payment Date, the corresponding Accelerated Principal
Amount shall be equal to the Prepayment Amount corresponding to such Payment
Date as set forth in Section 2(b).  If, however, the date of acceleration is not
a Payment Date, the corresponding Accelerated Principal Amount shall be equal to
the sum of (x) the present value as of such date of acceleration of the
Prepayment Amount corresponding to the Payment Date immediately following such
date of acceleration (calculated assuming a discount rate of 9% per annum), and
(y) unpaid Principal Payment(s), if any, that were due and payable prior to such
date of acceleration.  For example, if the date of acceleration were to be 90
days before the Payment Date of June 30, 2015, the Accelerated Principal Amount
payable on such date of acceleration would be $2,410,503,616, calculated by
discounting the $2,463,000,000 Prepayment Amount due on June 30, 2015 by 90 days
assuming a discount rate of 9% per annum, plus any amounts payable under (y)
above (computed on the basis of a 360-day year of twelve 30-day months).


“Amended Settlement Agreement” means the Amended Settlement Agreement dated as
of [_____], 2009 among and between the Issuer, the International Union, United
Automobile, Aerospace and Agricultural Implement Workers of America, and certain
class representatives, on behalf of the class of plaintiffs as set forth
therein.


“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Credit Agreement Person (other than a
corporation) and any and all warrants, rights or options to purchase any of the
foregoing.


“Change of Control” means the occurrence of either (a) more than 50% of the
Voting Stock of the Issuer being held by a Credit Agreement Person or Credit
Agreement Persons (other than Permitted Holders) who “act as a partnership,
limited partnership, syndicate or other group for the purpose of acquiring,
holding or disposing of securities” of the Issuer within the meaning of Section
13(d)(3) of the Exchange Act or (b) Continuing Directors ceasing to constitute
at least a majority of the board of directors of the Issuer.


“Collateral Trust Agreement” shall have the meaning set forth in the seventh
paragraph of this Note.


“Commitment Letter” means the Conditional Commitment Letter by and between
United States Department of Energy and Ford Motor Company, dated as of June 23,
2009.


“Common Equity” shall have the meaning set forth in Section 3(r).


“Continuing Director” means, at any date, an individual (a) who is a member of
the board of directors of the Issuer on December 15, 2006, (b) who has been
elected as a member of such board of directors with a majority of the total
votes of Permitted Holders that were cast in such election voted in favor of
such member or (c) who has been nominated to be a member of such board of
directors by a majority of the other Continuing Directors then in office.

 
2

--------------------------------------------------------------------------------

 

“Credit Agreement” shall have the meaning set forth in the seventh paragraph of
this Note; provided that if, as a result of the Credit Agreement being
terminated, amended, supplemented, modified, waived, replaced or changed, any
capitalized term used herein and defined by reference to the Credit Agreement is
no longer defined in the Credit Agreement or any section of the Credit Agreement
referenced herein no longer exists in the Credit Agreement, with respect to such
capitalized term or section, “Credit Agreement” shall mean the Credit Agreement
as in effect immediately prior to such termination, amendment, modification,
supplement, waiver, replacement or change.


“Credit Agreement Person” means an individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, Governmental Authority or other entity of whatever
nature.


 “Debt” shall have the meaning set forth in Section 3(i).


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Exchange Agreement” shall have the meaning set forth in the fifth paragraph of
this Note.


“Existing Credit Agreement” means the Credit Agreement as in effect on the
Exchange Date, without regard to any amendments, modifications, supplements,
waivers, refinancings, replacements or other changes occurring after the
Exchange Date.


“Governmental Authority” means any federal, state, provincial, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, or any federal, state or municipal court, in each case whether
of the United States or foreign.


“Indenture” means the indenture dated as of January 30, 2002 by and between the
Issuer and JPMorgan Chase Bank, as trustee; provided that if, as a result of the
Indenture being terminated, amended, supplemented, modified, waived, replaced or
changed, any capitalized term used herein and defined by reference to the
Indenture is no longer defined in the Indenture, with respect to such
capitalized term, “Indenture” shall mean the Indenture as in effect immediately
prior to such termination, amendment, modification, supplement, waiver,
replacement or change.


“Initial Holder” means Ford-UAW Holdings LLC; provided that the “Initial Holder”
shall mean the New VEBA upon the transfer of the Note by Ford-UAW Holdings LLC
to the New VEBA pursuant to the Amended Settlement Agreement.


“Issuer” shall have the meaning set forth in the first paragraph of this Note.


“Junior Lien Debt” shall have the meaning set forth in Section 3(f).


“Lehman lndex Return” means the 2009 investment return (assuming reinvestment of
interest and dividends) for the Lehman Long Government Credit Index (as found in
the Bloomberg Finance L.P. financial information system using the following
steps: 1. Type “LEHM” <go> 2. type “13” <go> 3. type “1” <go>, with the “Lehman
Long Gov/Credit” found on page 1).


“Lenders” shall have the meaning set forth in the seventh paragraph of this
Note.


“Mortgage” shall have the meaning set forth in Section 3(i).


“New Note B” means an Amortizing Guaranteed Secured Note maturing June 30, 2022
issued by the Issuer in the principal amount of $6,511,850,000.

 
3

--------------------------------------------------------------------------------

 

“New VEBA” shall have the meaning set forth in the Amended Settlement Agreement.


“Note Register” means a register in which is kept a record of holders of Notes
and transfers.


“Payment Date” shall have the meaning set forth in Section 2(a).


“Permitted Holders” means holders of the Issuer’s Class B Stock, par value
$0.01, on December 15, 2006 and other holders of such Capital Stock from time to
time; provided that such holders satisfy the qualifications set forth in clauses
(i) through (vii) of subsection 2.2 of Article Fourth of the Issuer’s Restated
Certificate of Incorporation as in effect on December 15, 2006.


“Permitted Liens” mean:


(a) liens for taxes, assessments, governmental charges and utility charges, in
each case that are not yet subject to penalties for non-payment or that are
being contested in good faith by appropriate proceedings; provided that adequate
reserves with respect thereto are maintained on the books of the Issuer in
conformity with United States generally accepted accounting principles (“GAAP”);
 
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
construction or other like liens arising in the ordinary course of business;
 
(c) permits, servitudes, licenses, easements, rights-of-way, restrictions and
other similar encumbrances imposed by applicable law or incurred in the ordinary
course of business or minor imperfections in title to real property that do not
in the aggregate materially interfere with the ordinary conduct of the business
of the Issuer and its subsidiaries taken as a whole;
 
(d) leases, licenses, subleases or sublicenses of assets (including, without
limitation, real property and intellectual property rights) granted to others
that do not in the aggregate materially interfere with the ordinary conduct of
the business of the Issuer and its subsidiaries taken as a whole and licenses of
trademarks and intellectual property rights in the ordinary course of business;
 
(e) pledges or deposits made in the ordinary course of business or statutory
liens imposed in connection with worker’s compensation, unemployment insurance
or other types of social security or pension benefits or liens incurred or
pledges or deposits made to secure the performance of bids, tenders, sales,
contracts (other than for the repayment of borrowed money), statutory
obligations, and surety, appeal, customs or performance bonds and similar
obligations, or deposits as security for contested taxes or import or customs
duties or for the payment of rent, in each case incurred in the ordinary course
of business;


(f) liens arising from UCC financing statement filings (or similar filings)
regarding or otherwise arising under leases entered into by the Issuer or any of
its subsidiaries or in connection with sales of accounts, payment intangibles,
chattel paper or instruments;


(g) purchase money liens on property (other than shares of capital stock or
indebtedness) existing at the time of acquisition (including acquisition through
amalgamation, merger or consolidation) or to secure the payment of any part of
the purchase price thereof or to secure any indebtedness incurred prior to, at
the time of, or within 60 days after, the acquisition of such property for the
purpose of financing all or any part of the purchase price thereof or to secure
indebtedness provided, or guaranteed, by a governmental authority to finance
research and development, limited in each case to the property purchased (or
developed) with the proceeds thereof;


(h) other than liens existing pursuant to the Existing Credit Agreement and the
Loan Documents (as defined therein), liens in existence on April 7, 2008;
provided that no such lien is spread to cover any additional property after the
Exchange Date and that  the amount of indebtedness for borrowed money secured
thereby is not increased;

 
4

--------------------------------------------------------------------------------

 

(i) liens on property or capital stock of a person at the time such person
becomes a subsidiary of the Issuer; provided, however, that such liens are not
created, incurred or assumed in connection with, or in contemplation of, such
other person becoming a subsidiary; provided further, however, that any such
lien may not extend to any other property owned by the Issuer or any subsidiary
of the Issuer;


(j) liens on property at the time the Issuer acquires the property, including
any acquisition by means of a merger or consolidation with or into the Issuer;
provided, however, that such liens are not created, incurred or assumed in
connection with, or in contemplation of, such acquisition; provided further,
however, that such liens may not extend to any other property owned by the
Issuer or any subsidiary of the Issuer;


(k) any lien securing the renewal, refinancing, replacing, refunding, amendment,
extension or modification, as a whole or in part, of any indebtedness secured by
any lien permitted by clause (g), (h), (i), (j), and (u) of this definition or
this paragraph (k) without any change in the assets subject to such lien;


(l) any lien arising out of claims under a judgment or award rendered or claim
filed, so long as such judgments, awards or claims do not constitute an event of
default under the Credit Agreement;


(m) any lien consisting of rights reserved to or vested in any governmental
authority by any statutory provision;


(n) liens created in the ordinary course of business in favor of banks and other
financial institutions over credit balances of any bank accounts held at such
banks or financial institutions or over investment property held in a securities
account, as the case may be, to facilitate the operation of cash pooling and/or
interest set-off arrangements in respect of such bank accounts or securities
accounts in the ordinary course of business;


(o) liens in favor of lessors pursuant to sale and leaseback transactions to the
extent the disposition of the asset subject to any such sale and leaseback
transaction is permitted under the Existing Credit Agreement;


(p) liens under industrial revenue, municipal or similar bonds;


(q) liens on securities accounts (other than liens to secure indebtedness for
borrowed money);
 
(r) statutory liens incurred or pledges or deposits made in favor of a
governmental authority to secure the performance of obligations of the Issuer or
any of its subsidiaries under environmental laws to which any assets of the
Issuer or any such subsidiaries are subject;


(s) liens granted by the Issuer or any of its subsidiaries to a landlord to
secure the payment of arrears of rent in respect of leased properties in the
Province of Quebec leased from such landlord, provided that any such lien is
limited to the assets located at or about such leased properties;


(t) servicing agreements, development agreements, site plan agreements and other
agreements with governmental authorities pertaining to the use or development of
any of the property and assets of the Issuer consisting of real property,
provided such agreements are complied with; and


(u) liens not otherwise permitted by the foregoing clauses securing obligations
or other liabilities of the Issuer; provided that the outstanding amount of all
such obligations and liabilities shall not exceed $500,000,000 at any time.

 
5

--------------------------------------------------------------------------------

 

“Principal Payment” shall have the meaning set forth in Section 2(a).


“Record Date” means (a) with respect to the Payment Date occurring on December
31, 2009, the later of (x) the Exchange Date and (y) December 15, 2009 and (b)
with respect to any other Payment Date, the June 15 immediately preceding such
Payment Date.


“Remaining Principal Amount” means, on any date, the aggregate sum of all unpaid
Principal Payments as of such date.


“S&P Return” means the 2009 investment return (assuming reinvestment of
dividends) for the S&P BMI Developed Index, adjusted to reflect a 60% foreign
exchange hedge ratio (as calculated and reported by The Northern Trust Company,
as custodian of the assets in the Temporary Asset Account held by Ford-UAW
Holdings LLC).


“Restricted Payment” shall have the meaning set forth in Section 3(r).


“Sale and Leaseback Transaction” shall have the meaning set forth in Section
3(j).


“SEC” means the Securities and Exchange Commission.


“Security Agreement” shall have the meaning set forth in the seventh paragraph
of this Note.
“TAA Note” means a promissory note of the Issuer dated January 5, 2009 in an
aggregate principal amount of $2,281,908,687, which is equal to the market value
of the assets in the Temporary Asset Account held by Ford-UAW Holdings LLC on
December 31, 2008.


“True-Up Amount” means the lesser of (a) $150 million and (b) an amount equal to
75% of the excess, if any, of (A) the sum of the products of (x) the S&P Return
multiplied by 70% of the aggregate principal amount of the TAA Note and (y) the
Lehman Index Return multiplied by 30% of the aggregate principal amount of the
TAA Note over (B) 9% multiplied by 100% of the aggregate principal amount of the
TAA Note.


“Voting Stock” means, with respect to any Credit Agreement Person, such Credit
Agreement Person’s Capital Stock having the right to vote for election of
directors (or the equivalent thereof) of such Credit Agreement Person under
ordinary circumstances.


Capitalized terms used in Section 3(b)(ii) and Sections 3(k) through 3(s) of
this Note and not otherwise defined herein shall have the meanings ascribed to
them in the Existing Credit Agreement.


Section 2.  Principal Payments.   On each of the dates set forth in the table
below under the heading “Payments Dates” (each, a “Payment Date” and
collectively, “Payment Dates”), the Issuer shall pay the holders of this Note on
the Record Date corresponding to such Payment Date their pro rata portion
(calculated as described below) of the installment of principal payable on such
Payment Date in respect of this Note, as such principal may be reduced from time
to time in accordance with Section 2 (each, a “Principal Payment” and
collectively, “Principal Payments”).   For each holder of a Note, for any
Payment Date, its pro rata portion of an installment of principal payable in
respect of its Note shall be equal to (x) the amount set forth in the table
below opposite the relevant Payment Date under the heading “Principal Payment,”
multiplied by (y) the Remaining Principal Amount of its Note, divided by (z) the
aggregate Remaining Principal Amount of all Notes.  All Principal Payments shall
be paid in cash.

 
6

--------------------------------------------------------------------------------

 
 
Payment Dates
Principal Payments
December 31, 2009
$1,268,470,000, plus the True-Up Amount
June 30, 2010
$290,000,000
June 30, 2011
$290,000,000
June 30, 2012
$679,000,000
June 30, 2013
$679,000,000
June 30, 2014
$679,000,000
June 30, 2015
$679,000,000
June 30, 2016
$679,000,000
June 30, 2017
$679,000,000
June 30, 2018
$679,000,000
June 30, 2019
$26,000,000
June 30, 2020
$26,000,000
June 30, 2021
$26,000,000
June 30, 2022
$26,000,000



(b)           The Issuer may prepay this Note, in whole or in part, on any
Payment Date with concurrent written notice to the holders of the Note.  In the
case of any prepayment in whole, the Issuer shall pay to each holder of this
Note their pro rata portion (calculated as described in Section 2(a) above) of
the amount set forth under the heading “Prepayment Amount” for the relevant
Payment Date as set forth in the table below.  In the event of any partial
prepayment, future Principal Payments shall be reduced in a proportionate manner
determined by the Issuer, subject to review and confirmation by the Initial
Holder, so that the present value and duration of all of such reduced future
Principal Payments under this Note, after giving effect to such prepayment,
remain economically equivalent to the present value and duration of the
originally scheduled Principal Payments using a discount rate of 9% per
annum.  After giving effect to such adjustment, the  Remaining Principal Amount
due under the Note shall be determined by the Issuer and shall be endorsed by
the Issuer on Schedule I hereto.  Notwithstanding anything to the contrary, any
prepayment in respect of this Note shall be made in cash.
 
Payment Date
Prepayment Amount
December 31, 2009
$4,845,000,000
June 30, 2010
$3,734,000,000
June 30, 2011
$3,753,000,000
June 30, 2012
$3,775,000,000
June 30, 2013
$3,375,000,000
June 30, 2014
$2,938,000,000
June 30, 2015
$2,463,000,000
June 30, 2016
$1,944,000,000
June 30, 2017
$1,379,000,000
June 30, 2018
$763,000,000
June 30, 2019
$92,000,000
June 30, 2020
$72,000,000
June 30, 2021
$50,000,000
June 30, 2022
$26,000,000


 
7

--------------------------------------------------------------------------------

 

(c)           This Note may not be reoffered, sold, assigned, transferred,
pledged, encumbered or otherwise disposed of by the holder thereof except (A) in
compliance with applicable transfer restrictions, if any, set forth in Section 5
of the Exchange Agreement and (B)(I) to the New VEBA pursuant to the Amended
Settlement Agreement, (II) to the Issuer or a subsidiary thereof, (III) pursuant
to a registration statement that has become effective under the Securities Act
or (IV) pursuant to an exemption from registration provided by Rule 144 under
the Securities Act or any other available exemption from the registration
requirements of the Securities Act.  Prior to the registration of any transfer
in accordance with clause (B)(IV) above, the Issuer reserves the right to
require the delivery of such legal opinion, certifications or other evidence as
may reasonably be required in order to determine that the proposed transfer is
being made in compliance with the Securities Act and applicable state securities
laws.  No representation is made hereby of otherwise by the Issuer as to the
availability of any exemption from the registration requirements of the
Securities Act.
 
(d)           Any Note as to which such restrictions on transfer shall have
expired in accordance with their terms such that such Note can be freely sold
without limits under the Securities Act and any applicable state securities law
may, upon surrender of such Note for exchange in accordance with the procedures
set forth in Section 8.4 of the Exchange Agreement (together with any legal
opinion, certifications or other evidence as may reasonably be required by the
Issuer in order to determine that the proposed transfer is being made in
compliance with the Securities Act and applicable state securities laws), be
exchanged for a new Note or Notes with a like Remaining Principal Amount, which
shall not bear such legend.
 
Section 3.  Covenants Of The Issuer And The Subsidiary Guarantors. The Issuer
and/or each of the Subsidiary Guarantors, as applicable, covenant and agree
that:  (a) The Issuer will duly and punctually pay all Principal Payments on
this Note in accordance with its terms.
 
(b)           (i)             The Issuer shall deliver to the Initial Holder of
this Note its audited annual financial statements and unaudited quarterly
financial statements within 15 days after the Issuer is required to file the
same with the SEC pursuant to Section 13 or Section 15(d) of the Exchange Act
(or, if the Issuer is not required to file annual financial statements or
unaudited quarterly financial statements with the SEC pursuant to Section 13 or
Section 15(d) of the Exchange Act, then within 15 days after the Issuer would be
required to file the same with the SEC pursuant to Section 13 or Section 15(d)
of the Exchange Act if it had a security listed and registered on a national
securities exchange); provided, that such 15-day period shall automatically be
extended to the earlier of (x) the date that is five days prior to the date of
the occurrence of any event of default (or any comparable term) under any of the
Issuer’s Existing Notes (as defined in the Existing Credit Agreement) as a
result of the Issuer’s failure to provide annual or quarterly financial
statements to the extent required under the related indenture and (y) in the
case of audited annual financial statements, within 240 days after the end of
the Issuer’s fiscal year, and, in the case of unaudited quarterly financial
statements, within 220 days after the end of the respective quarters for each of
the first three quarterly periods of each fiscal year; provided, further, that
such financial statements shall be deemed to be delivered upon the filing with
the SEC of the Issuer’s Form 10-K or Form 10-Q for the relevant fiscal period.
 
(ii)           The Issuer shall deliver to the Initial Holder (x) statutory
audited consolidated financial statements for each of FMCC, Ford South Africa
and Volvo, (y) statutory audited annual statements for each of Ford Argentina,
Ford Canada, Grupo Ford and Ford Mexico and (z) during any period when the
Capital Stock of any other Foreign Pledgee has an Eligible Value of greater than
$0, the statutory audited annual financial statements for such Foreign Pledgee
(commencing with the statements that have been used as the basis for such
Eligible Value), in each case, promptly after the same become available;
provided that the failure to deliver such financial statements shall not
otherwise constitute a default or an event of default hereunder.

 
8

--------------------------------------------------------------------------------

 

(c)           Promptly after it provides them to the Administrative Agent in
accordance with Section 6.3 of the Credit Agreement, the Issuer shall provide
the Initial Holder, at the Initial Holder’s address specified in Section 8.1 of
the Exchange Agreement, with copies of the compliance and Borrowing Base
certificates it is required to deliver pursuant to said Section 6.3.
 
(d)           Neither the Issuer nor any Subsidiary Guarantor shall assign,
convey or otherwise transfer any of its rights or obligations under the Exchange
Agreement, under this Note or under the Guaranty, as the case may be, without
the express written consent of holders of a majority of the outstanding
aggregate Remaining Principal Amount of this Note.
 
(e)           (i)             Each of the Issuer and the Subsidiary Guarantors
may consolidate with, or sell or convey all or substantially all its assets to,
or merge with or into, (1) any entity if the Issuer or such Subsidiary Guarantor
or another Subsidiary Guarantor shall be the continuing entity or (2) any entity
existing under the laws of (x) the United States, any state thereof, or the
District of Columbia, in the case of the Issuer, and (y) any jurisdiction, in
the case of a Significant Guarantor (as defined in the Existing Credit
Agreement) in connection with an asset sale permitted under Section 7.5 of the
Existing Credit Agreement; provided, however, that in the case of clause (1)
there shall be no default or event of default continuing after giving effect to
such transaction; and provided, further, that in the case of clause (2) that is
not in connection with an asset sale that is permitted under Section 7.5 of the
Existing Credit Agreement, (x) the successor entity shall expressly assume the
due and punctual payment of Principal Payments on this Note and interest on any
overdue Principal Payments, in the case of the Issuer, in accordance with its
terms and the due and punctual performance and observance of all the covenants
and conditions of the Exchange Agreement and this Note, in the case of the
Issuer, or the Exchange Agreement and the Guaranty, in the case of a Subsidiary
Guarantor, by an instrument satisfactory to the Initial Holder in its reasonable
judgment, executed and delivered to the holders of this Note by such entity, and
(y) such successor entity shall not, immediately after such merger or
consolidation or such sale or conveyance, be in default in the performance of
any such covenant or condition.
 
(ii)           Upon any consolidation by the Issuer or a Subsidiary Guarantor
with or merger by the Issuer or a Subsidiary Guarantor into any other person or
any conveyance, transfer or lease of the properties and assets of the Issuer or
a Subsidiary Guarantor substantially as an entirety in accordance with clause
(i) above, (x) the successor Person formed by such consolidation or into which
the Issuer or Subsidiary Guarantor, as the case may be, is merged or to which
such conveyance, transfer or lease is made, shall succeed to, and be substituted
for, and may exercise every right and power of, the Issuer hereunder and under
this Note, or of such Subsidiary Guarantor under the Guaranty, as the case may
be, with the same effect as if such successor had been named as the Issuer or
such Subsidiary Guarantor, as the case may be, and (y) thereafter, the
predecessor entity shall be relieved of all obligations and covenants hereunder
and under this Note.
 
(iii)           Notwithstanding anything to the contrary contained herein or in
this Note, if a Subsidiary Guarantor is released from its guaranty under the
Credit Agreement, such Subsidiary Guarantor shall automatically be released from
the Guaranty (without requirement of notice to or consent of any holder of the
Note).  If requested by the Issuer, the holders of the Note agree to take
promptly any action reasonably requested by the Issuer to evidence the release
of such Subsidiary Guarantor from its Guaranty.
 
(f)            Other than Permitted Liens, the Issuer shall not at any time have
outstanding more than $20,485,000,000 principal amount of indebtedness for
borrowed money secured on a first lien basis with its assets nor more than
$14,400,000,000 principal amount of indebtedness for borrowed money secured on a
second or junior lien basis with its assets; provided, however, that (i) any
such indebtedness for borrowed money secured on a second or junior lien basis in
excess of $4 billion (including the New Notes) (“Junior Lien Debt”) shall
consist only of loans from or obligations to the U.S. Department of Energy or
other federal governmental authorities (or a commercial bank and guaranteed by
the U.S. Department of Energy or other federal governmental authority), (ii) any
Junior Lien Debt  shall be secured by a lien on Collateral pledged under the
Credit Agreement and the Loan Documents, including the Collateral Trust
Agreement and the Security Agreement that, although constituting Permitted
Second Lien Debt thereunder, will, as between the Initial Holder or any
subsequent holder of the New Notes and the lenders of such Junior Lien Debt, be
junior to the second lien securing the Note, and the priority of which will be
governed by an intercreditor agreement among the parties hereto and the lenders
of such Junior Lien Debt substantially similar to the intercreditor provisions
of Section 8 of the Collateral Trust Agreement (as if the second lien securing
the Note were a first priority secured obligation and the Junior Lien Debt were
a second priority secured obligation), and (iii) this Note shall be amended to
reflect the benefit of any terms contained in existing and future Junior Lien
Debt if such terms, taken as whole, are more favorable to the lenders thereof
than those contained herein for the benefit of the Initial Holder or any
subsequent holder of the Note (other than in respect of interest rates, fees,
call protection or the absence of a call feature, premiums or maturity dates);
provided, however, that to the extent the future Junior Lien Debt provides for
specified project financing, this clause (iii) shall not apply to any terms that
relate to such project or its eligibility for financing; provided further that
any such amendments shall have effect only for so long as is necessary to comply
with this clause (iii).  For avoidance of doubt, such amendments shall no longer
have effect after any such Junior Lien Debt is no longer outstanding or its
terms, taken as whole, are no longer more favorable from a lender’s perspective
than the terms of the Note without such amendments.

 
9

--------------------------------------------------------------------------------

 

(g)           (i)             In the event the conditions in Section 10.15(c) of
the Existing Credit Agreement shall be met for the automatic release of the
Collateral pledged under the Existing Credit Agreement and/or Loan Documents (as
defined therein), then such Collateral shall also be concurrently released with
respect to this Note and the Guaranty shall be concurrently terminated.
 
(ii)           In the event the Existing Credit Agreement and/or Loan Documents
(as defined therein) are amended or terminated such that the Covered Debt
thereunder is no longer secured by any Collateral pledged thereunder for reasons
other than the conditions in Section 10.15(c) of the Existing Credit Agreement
having been met, and as a result this Note is no longer secured on a second lien
basis by any Collateral pledged thereunder, then the Issuer shall promptly
provide for replacement security of this Note in a manner consistent with that
provided prior to such amendment or termination, which replacement security
shall be reasonably acceptable to the Initial Holder.  For avoidance of doubt,
such replacement security shall be deemed reasonably acceptable if it
constitutes a second lien on collateral pledged under a new secured credit
agreement entered into by Issuer.
 
(h)           From time to time, while this Note is outstanding, upon the
reasonable request of the Initial Holder, officials of the Issuer will confer
with officials of such Initial Holder and advise them as to matters bearing on
the Issuer’s and the Subsidiary Guarantors’ financial condition.
 
(i)           The Issuer will not itself, and will not permit any Manufacturing
Subsidiary (as such term is defined in the Indenture) to, incur, issue, assume,
guarantee or suffer to exist any notes, bonds, debentures or other similar
evidences of indebtedness for money borrowed (notes, bonds, debentures or other
similar evidences of indebtedness for money borrowed being hereinafter in this
clause (i) called “Debt”), secured by a pledge of, or mortgage or lien on, any
Principal Domestic Manufacturing Property (as such term is defined in the
Indenture) of the Issuer or any Manufacturing Subsidiary, or any shares of stock
of or Debt of any Manufacturing Subsidiary (mortgages, pledges and liens being
hereinafter in this clause (i) called “Mortgage” or “Mortgages”), without
effectively providing that this Note (together with, if the Issuer shall so
determine, any other Debt of the Issuer or such Manufacturing Subsidiary then
existing or thereafter created ranking equally with this Note) shall be secured
equally and ratably with (or prior to) such secured Debt, so long as such
secured Debt shall be so secured, unless, after giving effect thereto, the
aggregate amount of all such secured Debt so secured plus all Attributable Debt
(as such term is defined in the Indenture) of the Issuer and its Manufacturing
Subsidiaries in respect of sale and leaseback transactions (as defined in
Section 10.05 of the Indenture) would not exceed 5% of Consolidated Net Tangible
Automotive Assets (as such term is defined in the Indenture); provided, however,
that this Section 3(i) shall not apply to Debt secured by:

 
10

--------------------------------------------------------------------------------

 

(i)             Mortgages on property of, or on any shares of stock or of Debt
of, any corporation existing at the time such corporation becomes a
Manufacturing Subsidiary;
 
(ii)            Mortgages in favor of the Issuer or any Manufacturing
Subsidiary;
 
(iii)           Mortgages in favor of any governmental body to secure progress,
advance or other payments pursuant to any contract or provision of any statute;
 
(iv)           Mortgages on property, shares of stock or Debt existing at the
time of acquisition thereof (including acquisition through merger or
consolidation) or to secure the payment of all or any part of the purchase price
thereof or to secure any Debt incurred prior to, at the time of, or within 60
days after, the acquisition of such property or shares of Debt for the purpose
of financing all or any part of the purchase price thereof; and
 
(v)           any extension, renewal or replacement (or successive extensions
renewals or replacements), as a whole or in part, of any Mortgage referred to in
the foregoing clauses (i) to (iv), inclusive; provided that such extension,
renewal or replacement Mortgage shall be limited to all or a part of the same
property, shares of stock or Debt that secured the Mortgage extended, renewed or
replaced (plus improvements on such property).
 
(j)           The Issuer will not itself, and it will not permit any
Manufacturing Subsidiary (as such term is defined in the Existing Credit
Agreement) to, enter into any arrangement with any bank, insurance company or
other lender or investor (not including the Issuer or any Manufacturing
Subsidiary) or to which any such lender or investor is a party, providing for
the leasing by the Issuer or a Manufacturing Subsidiary for a period, including
renewals, in excess of three years of any Principal Domestic Manufacturing
Property (as such term is defined in the Existing Credit Agreement) which has
been or is to be sold or transferred by the Issuer or such Manufacturing
Subsidiary to such lender or investor or to any person to whom funds have been
or are to be advanced by such lender or investor on the security of such
Principal Domestic Manufacturing Property (herein referred to as a “Sale and
Leaseback Transaction”) unless either:
 
(i)            the Issuer or such Manufacturing Subsidiary could create Debt
secured by a Mortgage pursuant to Section 7.8 of the Existing Credit Agreement
on the Principal Domestic Manufacturing Property to be leased in an amount equal
to the Attributable Debt (as such term is defined in the Existing Credit
Agreement) with respect to such Sale and Leaseback Transaction without equally
and ratably securing the Obligations; or
 
(ii)           the Issuer, within 120 days after the sale or transfer shall have
been made by the Issuer or by a Manufacturing Subsidiary, applies an amount
equal to the greater of:
 
(x)           the net proceeds of the sale of the Principal Domestic
Manufacturing Property leased pursuant to such arrangement; and
 
(y)          the fair market value of the Principal Domestic Manufacturing
Property so leased at the time of entering into such arrangement (as determined
by any two of the following: the Chairman of the Board of the Issuer, its
President, any Executive Vice President of the Issuer, any Group Vice President
of the Issuer, any Vice President of the Issuer, its Treasurer or its
Controller);
 
to the retirement of Funded Debt (as defined in the Existing Credit Agreement)
of the Issuer; provided, however, that the amount to be applied to the
retirement of Funded Debt of the Issuer shall be reduced by the principal amount
of Funded Debt voluntarily retired by the Issuer within 120 days after such
sale.

 
11

--------------------------------------------------------------------------------

 

(k)           The Issuer shall continue to engage primarily in the automotive
business and preserve, renew and keep in full force and effect its corporate
existence and take all reasonable actions to maintain all rights necessary for
the normal conduct of its business, except to the extent that failure to do so
would not have a Material Adverse Effect.
 
(l)            The Issuer shall, and shall cause each Significant Guarantor to,
maintain, as appropriate, with insurance companies that the Issuer believes (in
the good faith judgment of the management of the Issuer) are financially sound
and responsible at the time the relevant coverage is placed or renewed,
insurance in amounts (after giving effect to any self-insurance which the Issuer
believes (in the good faith judgment of management of the Issuer) is reasonable
and prudent in light of the size and nature of its business) and against at
least such risks (and with such risk retentions) as the Issuer believes (in the
good faith judgment of the management of the Issuer) are reasonable in light of
the size and nature of its business.
 
(m)           (i)           Within 30 days after the formation or acquisition of
any Additional Subsidiary Guarantor (or the making of a single investment or a
series of related investments having a value (determined by reference to Net
Book Value, in the case of an investment of assets) of $500,000,000 or more in
the aggregate by the Issuer or a Subsidiary Guarantor, directly or indirectly,
in a Domestic Subsidiary (other than an Excluded Subsidiary) that is not a
Subsidiary Guarantor that results in such Domestic Subsidiary becoming an
Additional Subsidiary Guarantor), the Issuer shall (or shall cause the relevant
Subsidiary to) (x) execute and deliver to the Collateral Trustee such amendments
or supplements to the Security Agreement as the Administrative Agent deems
necessary to grant to the Collateral Trustee, for the benefit of the Secured
Parties, a perfected security interest in the Capital Stock of such Additional
Subsidiary Guarantor (or Domestic Subsidiary receiving such investment(s)), (y)
deliver to the Collateral Trustee the certificates, if any, representing such
Capital Stock (to the extent constituting “certificated securities” under the
UCC), together with undated stock powers, in blank, executed and delivered by a
duly authorized officer of the relevant Loan Party, and (z) cause such
Additional Subsidiary Guarantor (or Domestic Subsidiary receiving such
investment(s)) (A) to become a party to the Security Agreement, the Guarantee
and the Collateral Trust Agreement, (B) to take such actions as necessary to
grant to the Collateral Trustee for the benefit of the Secured Parties a valid,
perfected security interest in the Collateral described in the Security
Agreement with respect to such Additional Subsidiary Guarantor (or Domestic
Subsidiary receiving such investment(s)), including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
law.
 
(ii)           Within 30 days after the formation or acquisition any new Foreign
Subsidiary the Capital Stock of which is owned directly by the Issuer or any
Subsidiary Guarantor (other than the Capital Stock of any Excluded Subsidiary or
any other Subsidiary to the extent the ownership interest in such Subsidiary has
a Net Book Value of $500,000,000 or less), the Issuer shall (or shall cause the
relevant Subsidiary to) promptly (x) execute and deliver to the Administrative
Agent such amendments or supplements to the Security Agreement as the Collateral
Trustee or the Administrative Agent deems necessary to grant to the Collateral
Trustee, for the benefit of the Secured Parties, a perfected security interest
in a portion of the Capital Stock of such new Foreign Subsidiary that is owned
by the Issuer or such Subsidiary Guarantor (provided that in no event shall more
than 66% of the total outstanding Voting Stock of any such new Foreign
Subsidiary be required to be so pledged unless the Issuer in its sole discretion
otherwise agrees) and (y) deliver to the Collateral Trustee the certificates, if
any, representing such Capital Stock, together with undated stock powers, in
blank, executed and delivered by a duly authorized officer of the Issuer or the
relevant Subsidiary Guarantor, and take such other action as may be reasonably
requested by the Collateral Trustee or the Administrative Agent in order to
perfect the Collateral Trustee’s security interest therein (provided that in no
event shall such actions require the execution or delivery of a pledge agreement
or similar instrument governed by any law other than the laws of the State of
New York).

 
12

--------------------------------------------------------------------------------

 

(iii)           The Issuer shall use its commercially reasonable efforts to (x)
grant a security interest in the Capital Stock of any newly-formed or
after-acquired joint venture (or a holding company parent thereof) owned
directly by the Issuer or a Subsidiary Guarantor if the amount recorded by the
Issuer or such Subsidiary Guarantor as its investment in such joint venture
exceeds $250,000,000 and (y) in the case of any domestic joint venture in which
the Issuer directly or indirectly owns at least 80% of the voting or economic
interest, to cause such joint venture to become a Subsidiary Guarantor (in each
case, it being understood that such efforts shall not require any economic or
other significant concession with respect the terms of such joint venture
arrangements).
 
(iv)           Within 60 days of the occurrence thereof, the Issuer will notify
the Collateral Trustee, the Administrative Agent and the Initial Holder of any
changes to the name, jurisdiction of incorporation or legal form of the Issuer
or any Subsidiary Guarantor.
 
(v)           The Issuer shall promptly take such steps as the Administrative
Agent may reasonably request in order to grant, preserve, protect and perfect
the validity and priority of the security interests created or intended to be
created in the Collateral. Notwithstanding anything to the contrary herein or in
any other Loan Document, neither the Issuer nor any Subsidiary Guarantor shall
be required to perfect the security interests granted by it in any Collateral by
any means other than by (A) execution, delivery and recordation of a Mortgage,
(B) filings pursuant to the Uniform Commercial Code of the relevant State(s)
(including with respect to fixtures covered by any Mortgage) or equivalent
filings under local jurisdictions to the extent required with respect to the
pledge of the Capital Stock of any member of the Restricted Pledgee Group, (C)
delivery to the Collateral Trustee to be held in its possession of each
promissory note listed on Schedule 5.1(g) to the Existing Credit Agreement,
together with an undated endorsement for each such promissory note executed in
blank by a duly authorized officer of the pledgor thereof, and, to the extent
certificated and constituting “certificated securities” under the UCC, Capital
Stock listed on Schedule 4.13 to the Existing Credit Agreement or required to be
pledged pursuant to Section 6.7(a) of the Existing Credit Agreement, together
with an undated stock power for each such certificate executed in blank by a
duly authorized officer of the pledgor thereof, (D) delivery of each other
promissory note or certificated Capital Stock and constituting “certificated
securities” under the UCC constituting Collateral to the extent such promissory
note evidences Indebtedness, or such Capital Stock has a Net Book Value, in
excess of $250,000,000, together with an undated endorsement or stock power for
each such promissory note or certificate, as applicable, executed in blank by a
duly authorized officer of the pledgor thereof and (E) filing with the United
States Patent and Trademark Office against trademarks listed on Schedule 1.1F to
the Existing Credit Agreement.
 
(n)           The Issuer shall not permit the Outstanding Amount of Borrowing
Base Debt at any time to exceed the Borrowing Base in effect at such time for
any period of five consecutive Business Days.
 
(o)           The Issuer shall not permit Available Liquidity to be less than
$4,000,000,000 at any time.
 
(p)           Prior to the Collateral Release Date, none of Volvo, any of its
Subsidiaries or any member of the Restricted Pledgee Group will incur
Indebtedness or provide a Material Guarantee, except:
 
(i)           Indebtedness of the type described in clause (g) of the definition
of Permitted Liens;
 
(ii)           Indebtedness incurred under working capital facilities entered
into in the ordinary course of business;
 
(iii)           Indebtedness owing to the Issuer or any Subsidiary; provided
that any such Indebtedness owing to a Subsidiary that is not a Subsidiary
Guarantor shall be subordinated in right of payment to any Indebtedness owing by
Volvo or any of its Subsidiaries or such member of the Restricted Pledgee Group
to the Issuer or any Subsidiary Guarantor;

 
13

--------------------------------------------------------------------------------

 

(iv)           Indebtedness consisting of subsidized loans made, or guaranteed,
by a governmental or quasi-governmental entity (including any international
organization or agency);
 
(v)           Indebtedness outstanding as of the Closing Date and any Permitted
Refinancing thereof;
 
(vi)           in the case of any member of the Restricted Pledgee Group, any
additional Indebtedness; provided that (i) the Borrowing Base Coverage Ratio
after giving pro forma effect to the incurrence and application of proceeds
thereof is at least 1.15 to 1.00 and (ii) any dividends received by the Issuer
from the proceeds of any such Indebtedness in excess of $250,000,000 are
reinvested in the Issuer’s business within 15 months or, to the extent not so
reinvested, are applied as a Mandatory Prepayment pursuant to Section 2.18(a) of
the Existing Credit Agreement (together with any applicable prepayment premium
provided in Section 2.24(b) of the Existing Credit Agreement); and
 
(vii)           in the case of Volvo and its Subsidiaries, additional Material
Guarantees and Indebtedness in an Outstanding Amount with respect to all such
Material Guarantees and Indebtedness not to exceed $1,000,000,000 at any time;
 
provided, in each case, that the Outstanding Amount of such Indebtedness or
Material Guarantees shall reduce the Eligible Value (but not below zero) of the
Capital Stock or intercompany notes of such Person that constitute Collateral as
provided in Schedule 1.1B to the Existing Credit Agreement.
 
(q)           (i)            The Issuer shall not, and shall not permit any
Subsidiary Guarantor to, Dispose of any receivables or inventory included in the
Borrowing Base, except in the ordinary course of business.
 
(ii)           The Issuer shall not, nor shall it permit any Subsidiary to (i)
Dispose of all or any portion of the Capital Stock (including by way of merger),
or all or substantially all of the assets, of  Automotive Components Holdings,
and/or Automobile Protection Corp., unless in each case, the Net Cash Proceeds
thereof are reinvested in the business of the Issuer within 15 months of such
Disposition or, to the extent not so reinvested, are applied as a Mandatory
Prepayment pursuant to Section 2.18(a) of the Existing Credit Agreement.
 
(iii)          The Issuer shall not, nor shall it permit any Subsidiary to,
Dispose of (i) all or any portion of the Capital Stock (including by way of
merger) or to Dispose of (other than in the ordinary course of business or to
another Subsidiary or the Issuer) more than 20% of the then Consolidated Total
Assets of Volvo (initially determined based upon the audited financial
statements of Volvo for the fiscal year ending December 31, 2005 and, commencing
with the delivery of financial statements of Volvo delivered pursuant to Section
6.2 of the Existing Credit Agreement, based upon the most recent consolidated
balance sheet of Volvo contained therein) in a single transaction or a series of
related transactions, unless (A) after giving pro forma effect to such
Disposition and the application of proceeds thereof, the Borrowing Base Coverage
Ratio is at least 1.25 to 1.00, (B) the greater of (1) 50% of the Net Cash
Proceeds thereof and (2) the amount of such proceeds necessary so that, after
giving pro forma effect to such Disposition and application of proceeds thereof,
the Borrowing Base Coverage Ratio is at least 1.25 to 1.00, are applied as a
Mandatory Prepayment pursuant to Section 2.18(a) of the Existing Credit
Agreement and (C) the remaining Net Cash Proceeds of such Disposition are
reinvested in the business of the Issuer within 15 months of such Disposition
or, to the extent not so reinvested, are applied as Mandatory Prepayment
pursuant to Section 2.18(a) of the Existing Credit Agreement or (ii) the Volvo
Trade Name except in connection with a Disposition of all or substantially all
of the Capital Stock or assets of Volvo.

 
14

--------------------------------------------------------------------------------

 

(iv)          The Issuer shall not permit any Disposition or issuance of the
Capital Stock of FMCC that results in the Issuer owning, directly or indirectly,
less than 49% of the outstanding Capital Stock of FMCC. The Issuer shall not
permit any other Disposition or issuance of the Capital Stock of FMCC unless (i)
in the case of a primary offering of Capital Stock of FMCC, the Net Cash
Proceeds of such Disposition are reinvested in the business of FMCC within 15
months of such Disposition or, to the extent not so reinvested, are applied as a
Mandatory Prepayment pursuant to Section 2.18(a) and (ii) in the case of a
Disposition of the Capital Stock of FMCC by the Issuer or any Subsidiary
thereof, the Net Cash Proceeds thereof in an amount equal to the product of the
Eligible Value of such Capital Stock constituting Eligible FMCC Pledged Equity
and the Advance Percentage therefor as set forth in the most recent Borrowing
Base Certificate delivered to the Administrative Agent are applied as a
Mandatory Prepayment pursuant to Section 2.18(a) of the Existing Credit
Agreement.
 
(v)           The Issuer shall not permit the Disposition of all or any portion
of the Capital Stock (including by way of merger), or all or substantially all
of the assets, of Ford Global Technologies, LLC, except pursuant to Section
7.7(b)(i) of the Existing Credit Agreement.
 
(vi)          The Issuer shall not Dispose of any Principal Trade Name.
 
(vii)         The Issuer shall not Dispose of any Other Principal Trade Name
unless (i) after giving pro forma effect to such Disposition and the application
of proceeds thereof, the Borrowing Base Coverage Ratio is at least 1.00 to 1.00
and (ii) the greater of (A) 50% of the Net Cash Proceeds thereof and (B) the
amount of such proceeds necessary so that, after giving pro forma effect to such
Disposition and application of proceeds thereof, the Borrowing Base Coverage
Ratio is at least 1.00 to 1.00, are applied as a Mandatory Prepayment pursuant
to Section 2.18(a) of the Existing Credit Agreement.
 
(viii)           The Issuer shall not, nor shall it permit, any Subsidiary
Guarantor to Dispose of any PDMP having a Net Book Value in excess of
$250,000,000 in a single transaction or a series of related transactions unless
(i) after giving pro forma effect to such Disposition and the application of
proceeds thereof, the Borrowing Base Coverage Ratio is at least 1.00 to 1.00 and
(ii) the Eligible Value of the Eligible PDMP PP&E is reduced as provided in
Schedule 1.1B of the Existing Credit Agreement.
 
(ix)           The Issuer shall not, nor shall it permit any Subsidiary
Guarantor to Dispose of any other Collateral not otherwise covered in paragraphs
(i) through (viii) above (other than in the ordinary course of business) having
a Net Book Value equal to or greater than $500,000,000 in a single transaction
or a series of related transactions unless (i) after giving pro forma effect to
such Disposition and the application of proceeds therefrom, the Borrowing Base
Coverage Ratio is at least 1.15 to 1.00 and (ii) Net Cash Proceeds thereof are
reinvested in the business of the Issuer within 15 months of such Disposition
or, if not so reinvested, are applied as a Mandatory Prepayment pursuant to
Section 2.18(a) of the Existing Credit Agreement.
 
Notwithstanding anything in this Section 3(q) to the contrary, (A) any
Disposition described in paragraphs (ii), (iii), (vii), (viii) or (ix) above
shall be permitted if (1) 100% of the Net Cash Proceeds of such Disposition are
applied as a Mandatory Prepayment pursuant to Section 2.18(a) of the Existing
Credit Agreement and (2) at least 75% of the consideration for such Disposition
is in the form of cash or cash equivalents and (B) any Disposition described in
this Section 3(q) shall be permitted if such Disposition is to the Issuer, any
Subsidiary Guarantor or, in the case of paragraph (b), any wholly-owned
Subsidiary of the Issuer. In addition it is understood that the Issuer and its
Subsidiaries may otherwise Dispose of their assets except to the extent
expressly restricted pursuant to Sections 7.5, 7.7 and 7.9 of the Existing
Credit Agreement.

 
15

--------------------------------------------------------------------------------

 

(r)           The Issuer will not (x) pay any dividend (other than dividends
payable solely in stock of the Issuer) on, or redeem, retire or purchase, for
cash consideration, its common stock (including any Class B stock, “Common
Equity”), (y) optionally prepay, repurchase, redeem or otherwise optionally
satisfy or defease with cash or cash equivalents any Material Unsecured
Indebtedness or any Permitted Second Lien Debt (other than this Note and New
Note B) and (z) so long as the Note is outstanding, make any cash payments to
holders of convertible debt securities with respect to the conversion value of
any convertible debt securities upon the conversion thereof (any such payment
referred to in clauses (x), (y) and (z), a “Restricted Payment”), other than:
 
(i)           repurchases of shares of Common Equity upon the exercise of stock
options or warrants for such Common Equity;
 
(ii)           repurchases of shares of Common Equity from officers, directors
and employees or any executive or employee savings or compensation plans;
 
(iii)           derivatives or forward purchase agreements entered into to hedge
obligations to repurchase Capital Stock under paragraphs (a) and (b) of Section
7.6 of the Existing Credit Agreement or in connection with the issuance of
convertible debt securities;
 
(iv)           any Permitted Refinancing of Material Unsecured Indebtedness or
any Permitted Second Lien Debt; provided that a certificate of a Responsible
Officer of the Issuer is delivered to the Initial Holder at least five Business
Days (or such shorter period as the Initial Holder may reasonably agree) prior
to the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Issuer has determined in
good faith that such terms and conditions satisfy the foregoing requirement and
such terms and conditions shall be deemed to satisfy the foregoing requirement
unless the Initial Holder notifies the Issuer within such period that it
disagrees with such determination (including a reasonable description of the
basis upon which it disagrees);
 
(v)           any Restricted Payments constituting redemption or other
prepayment of Material Unsecured Indebtedness having a scheduled final maturity
prior to the maturity date of the Note; provided that such redemption or
prepayment occurs no earlier than the date that is six months prior to such
scheduled final maturity;
 
(vi)           additional Restricted Payments in an aggregate amount not to
exceed $250,000,000 during any fiscal year and $500,000,000 in the aggregate;
 
(vii)          additional redemptions or prepayments of Material Unsecured
Indebtedness or Permitted Second Lien Debt in an aggregate amount not to exceed
$250,000,000 during any fiscal year and $500,000,000 in the aggregate; and
 
(viii)         additional Restricted Payments at any time after January 1, 2010
in an amount not to exceed the Cumulative Growth Amount at such time.
 
(s)           Promptly upon a Responsible Officer of the Issuer becoming aware
thereof, the Issuer will give notice to the Initial Holder of the occurrence of
any default or event of default hereunder.  Each notice pursuant to this section
shall be accompanied by a statement of a Responsible Officer setting forth
details of the occurrence referred to therein and stating what action the Issuer
or the relevant subsidiary proposes to take with respect thereto.

 
16

--------------------------------------------------------------------------------

 

(t)           If any subsidiary of the Issuer, other than the subsidiaries that
are parties to the Guaranty, guarantees the Credit Agreement, the Issuer shall
promptly cause such subsidiary to become a party to the Guaranty.  If any
subsidiary of the Issuer that is a party to the Guaranty no longer guarantees
the Credit Agreement in accordance with its terms, that subsidiary automatically
shall be deemed to have been released from the Guaranty and the Initial Holder
or any holder of the Note shall, at the request of the Issuer or such
subsidiary, promptly execute and deliver such documents as shall reasonably
evidence such release.
 
(u)           If the terms of any applicable covenant (and any equivalent or
related provision or related definition) in Section 6 and Section 7 of the
Existing Credit Agreement are amended or modified or a replacement credit
agreement is executed in connection with any refinancing of the Existing Credit
Agreement, the corresponding covenant in Sections 3(k) through 3(s) of this Note
(and any equivalent or related provision or related definition herein) will,
subject to Section 3(v), be deemed to be automatically amended accordingly.
 
(v)           Subject in all respects to clause (iii) of the first proviso in
Section 3(f), if (i) the Loan Documents (as defined in the Commitment Letter)
cease to be in full force and effect or (ii) the multi-draw term loan facility
set forth in the Loan Documents (as defined in the Commitment Letter) ceases to
constitute a Junior Lien Debt as a result of the circumstances described in the
last paragraph of Section 15 of the Term Sheet attached to the Commitment Letter
as Appendix A thereto, the covenants set forth in Sections 3(k) through 3(s)
shall not apply and Section 4(i) shall be deemed to be automatically amended and
restated to read as follows: “an event of default under the Credit Agreement
shall have occurred and be continuing that has resulted in any outstanding
indebtedness or other obligations thereunder to be declared immediately due and
payable.”
 
SECTION 4.  Events Of Default.  Each of the following is an event of default:
 
(a)           default in the payment of any Principal Payment on this Note on
the relevant Payment Date; or
 
(b)           the Issuer or any Significant Guarantor (as defined in the
Existing Credit Agreement) shall default in the observance or performance of (i)
its agreements under Section 3(b), (ii) its agreements under Section 3(n) or
Section 3(o) for a period of 20 consecutive days or (iii) any other agreement
contained in this Note, the Exchange Agreement or the Guaranty, as the case may
be, and, with respect to clause (iii) only, such default shall continue
unremedied for a period of 30 days after notice thereof to the Issuer by a
holder of this Note; or
 
(c)           any representation or warranty made by the Issuer or any
Subsidiary Guarantor in the Exchange Agreement shall prove to have been untrue
in any material respect as of the date on which it was made; or
 
(d)           any representation or warranty made by the Issuer or any
Subsidiary Guarantor in the Exchange Agreement shall prove to have been untrue
in any material respect as of the date on which it was made; or
 
(e)           (i)             the Issuer shall (A) commence any case, proceeding
or other action under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors (1) seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (2) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or (B) make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against the
Issuer any case, proceeding or other action of a nature referred to in clause
(i) above that (A) results in the entry of an order for relief or any such
adjudication or appointment or (B) remains undismissed, undischarged or unbonded
for a period of 90 days; or

 
17

--------------------------------------------------------------------------------

 

(f)            (i)            any Significant Guarantor, FMCC, a Volvo Group
Member or Ford Canada (as such terms are defined in the Existing Credit
Agreement) shall (A) commence any case, proceeding or other action under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors (1) seeking to have
an order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (2) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or (B) make a general assignment for the benefit
of its creditors; or (ii) there shall be commenced against any Significant
Guarantor, FMCC, a Volvo Group Member or Ford Canada any case, proceeding or
other action of a nature referred to in clause (i) above that (A) results in the
entry of an order for relief or any such adjudication or appointment or (B)
remains undismissed, undischarged or unbonded for a period of 90 days; or
 
(g)           the guaranty of any Significant Guarantor contained in the
Guaranty shall cease to be in full force and effect; or
 
(h)           the Collateral Trust Agreement or any Security Document (as
defined in the Credit Agreement) shall cease to be in full force and effect, or
any lien thereunder shall cease to be enforceable and perfected, with respect to
Collateral, such that it would constitute an event of default under the Credit
Agreement; or
 
(i)           (A) an event of default under clause (d), (e), (g), (h) or (k) of
Section 8 of the Credit Agreement shall have occurred and be continuing or (B)
an event of default under any other clause of Section 8 of the Credit Agreement
shall have occurred and be continuing that has resulted in any outstanding
indebtedness or other obligations thereunder to be declared immediately due and
payable; or
 
(j)           the occurrence of a Change of Control; or
 
(k)           failure to comply with the Issuer’s payment obligations under
Section 12.D of the Amended Settlement Agreement for a period of 15 business
days after the date on which written notice of such failure, requiring the
Issuer to remedy the same, shall have been given to the Issuer by the committee
that administers the New VEBA, unless, within such 15 business day period, the
Issuer remedies the failure to comply with its payment obligations under the
Amended Settlement Agreement by paying the amount then in default plus accrued
interest on such amount at the rate of 9% per annum; provided that an event of
default shall not arise under this clause (k) with respect to any portion of the
principal amount of any Notes  that is held or beneficially owned by any Person
other than the New VEBA;
 
provided that none of the events described in clause (f), (g) or (h) above shall
constitute an event of default if on the date such event occurs, the New Note
Lien Amount of this Note is equal to zero ($0).
 
In case one or more of the above events of default shall have occurred and be
continuing, then, other than pursuant to clause (e) or (f) above, unless all
Principal Payments in respect of this Note shall have already become due and
payable, the holders of a majority of the outstanding aggregate Remaining
Principal Amount of this Note, by notice in writing to the Issuer, may declare
the Accelerated Principal Amount of this Note on such date to be due and payable
immediately, and upon any such declaration the same shall become and shall be
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived. In the case of an event
of default pursuant to clause (e) or (f) above with respect to the Issuer,
unless all Principal Payments in respect of this Note shall have already become
due and payable, the Accelerated Principal Amount of this Note on such date
shall automatically become and be immediately due and payable.  Whenever the
Accelerated Principal Amount of this Note on such date shall have become or been
declared to be immediately due and payable, the holders of a majority of the
outstanding aggregate Remaining Principal Amount of this Note may, if there are
no First Priority Secured Obligations or commitments in respect thereof then
outstanding and subject to the provisions of the Collateral Trust Agreement,
deliver a Notice of Acceleration to the Collateral Trustee; provided that, by
written notice to the Issuer, such holders may, for such periods and/or subject
to such conditions as may be specified in such notice, withdraw any declaration
of acceleration effected in accordance with this sentence.  If a declaration of
acceleration in accordance with the immediately preceding sentence shall have
been withdrawn in accordance with the proviso to the immediately preceding
sentence, such holders shall forthwith deliver to the Collateral Trustee a
notice of cancellation of the respective Notice of Acceleration theretofore
delivered to the Collateral Trustee.

 
18

--------------------------------------------------------------------------------

 

SECTION 5.  Method and Place of Principal Payments.  All payments in respect of
this Note shall be made in such coin or currency of the United States as at the
time of payment shall be legal tender for the payment of public and private
debts by credit of in Federal funds or other immediately available funds the
account designated by the relevant holder of this Note in writing in the manner
provided in Section 8.1 of the Exchange Agreement (or, if no such account has
been designated, by check mailed to the address of such holder at it appears in
the Note Register).

 
19

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Issuer has caused this Note to be executed as of the
[__]th day of [_______], 2009.
 



 
FORD MOTOR COMPANY
         
By:
     
Name:
 
Title:
   


 
20

--------------------------------------------------------------------------------

 

SCHEDULE I
TO NOTE




FORD MOTOR COMPANY
AMORTIZING GUARANTEED SECURED NOTE MATURING JUNE 30, 2022


The initial principal amount of this Note is $6,705,470,000.  The following
increases or decreases in the initial principal amount of this Note have been
made:
 
Date of Exchange
 
Amount of decrease in initial principal amount of this Note
 
Amount of increase in initial principal amount of this Note
 
Initial principal amount of this Note following such decrease or increase
 
Remaining Principal
Amount After Giving
Effect to Prepayment*
 
Signature of authorized signatory of Issuer
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                 



* Applicable in the event of a prepayment pursuant to Section 2(b).

 
21

--------------------------------------------------------------------------------

 

[Reverse of Note]
GUARANTY


Reference is made to that Exchange Agreement (the “Exchange Agreement”), dated
as of [________ __], 2009 among FORD MOTOR COMPANY, a Delaware corporation (the
“Issuer”), the Subsidiary Guarantors listed in Schedule I thereto (the
“Subsidiary Guarantors”), and FORD-UAW HOLDINGS LLC.


FOR VALUE RECEIVED, the Subsidiary Guarantors hereby, jointly and severally,
unconditionally guarantee to the holders of the Note (the “Note”) on which this
Guaranty is endorsed the full and punctual payment when due (whether on a
Payment Date, by acceleration or otherwise) of any and all sums whether
Principal Payments, interest on any overdue Principal Payments, fees, costs,
expenses or otherwise, due and payable by the Issuer pursuant to the Exchange
Agreement and the Note (any such payment or performance obligation being herein
called an “Issuer Obligation”); provided, however, that the liability of the
Subsidiary Guarantors to each holder of the Note shall be limited to (x) the New
Note Lien Amount (as defined in the Exchange Agreement) of the Note as of the
date on which such Issuer Obligation becomes due multiplied by (y) the Remaining
Principal Amount of the Note held by such holder, divided by (z) the aggregate
Remaining Principal Amount of all Notes; provided further that the liability of
Ford BH1 Ltd, Ford BH2 Ltd, Volvo Holding Company Inc., Ford International
Capital LLC, Ford Mexico Holdings, Inc. and Grupo Ford, S. de R.L. de C.V. (each
a “Non-Recourse Party”) under this Guaranty shall be limited to any property
(the “Non-Recourse Collateral”) in which such Non-Recourse Party has granted a
Lien to the Collateral Trustee pursuant to the Collateral Trust Agreement and
Security Agreement and Loan Documents referred to in the Note and that the
rights of any holder of the Note to recover against any such Non-Recourse Party
shall be limited solely to such Non-Recourse Party’s Non-Recourse Collateral.


Upon failure by the Issuer to pay punctually any Issuer Obligation, each
Subsidiary Guarantor that is not a Non-Recourse Party will forthwith pay, on the
day such sum is due, without notice of demand, the full amount not paid by the
Issuer or any other Subsidiary Guarantor at the place and in the manner
specified in the Exchange Agreement; provided that the aggregate amount of
payments by the Subsidiary Guarantors on or prior to such day shall not exceed
the New Note Lien Amount (as defined in the Exchange Agreement) of the Note on
such day.


Except as provided in Section 3(g) of the Note, the obligations of each
Subsidiary Guarantor hereunder will be unconditional and absolute and, without
limiting the generality of the foregoing, will not be released, discharged or
otherwise affected by (i) any extension, renewal, settlement, compromise, waiver
or release in respect of any Issuer Obligation, (ii) any modification or
amendment of or supplement to the Exchange Agreement or the Note, (iii) any
change in the corporate or other existence, structure or ownership of the Issuer
or any Subsidiary Guarantor, or any insolvency, bankruptcy, reorganization or
other similar proceedings affecting the Issuer, any Subsidiary Guarantor or any
of its or their assets, (iv) the invalidity or unenforceability relating to or
against the Issuer or any Subsidiary Guarantor for any reason of the Exchange
Agreement or the Note, (v) the existence of any claim, setoff or other rights
which any Subsidiary Guarantor may have at any time against the Issuer, any
holder of the Note or any other person, or (vi) any other act or omission to act
or delay of any kind by the Issuer, any Subsidiary Guarantor or any holder of
the Note or any other circumstance whatsoever which might, but for the
provisions of this paragraph, constitute a legal or equitable discharge of the
Issuer’s obligations under the Exchange Agreement or the Note or any Subsidiary
Guarantor’s obligations hereunder.


Each Subsidiary Guarantor hereby waives acceptance hereof, presentment, demand
for payment and protest of any kind whatsoever, as well as any right to require
a proceeding first against the Issuer.

 
22

--------------------------------------------------------------------------------

 

Except as provided in Section 3(g)(i) of the Note, each Subsidiary Guarantor’s
obligations hereunder will remain in full force and effect until all such
obligations have been satisfied.  If at any time payment or any part thereof of
any amount guaranteed hereby is rescinded or must otherwise be restored upon the
bankruptcy or reorganization of the Issuer, each Subsidiary Guarantor’s
obligations hereunder with respect to such payment will be reinstated as though
such payment had been due but not made at such time.


Each Subsidiary Guarantor agrees that, without notice to it and without the
necessity for any additional enforcement, consent or guaranty by it, the
liability of the Issuer hereby guaranteed may, from time to time, be renewed,
extended, modified (with respect to time for payment or the terms of
indebtedness or otherwise), compromised, released or discharged by the holders
of the Note without terminating, affecting or impairing the validity of this
Guaranty or the obligations of such Subsidiary Guarantor hereunder.


Upon a Subsidiary Guarantor making any payment with respect to any Issuer
Obligation, such Subsidiary Guarantor will be subrogated to the rights of the
payee against the Issuer with respect to such payment; provided that such
Subsidiary Guarantor will not enforce any payment by way of subrogation until
all the Issuer’s obligations hereunder have been satisfied in full.

 
23

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Subsidiary Guarantor has caused this Guaranty to be
executed as of the [__]th day of [______], 2009.



 
3000 SCHAEFER ROAD COMPANY
 
FORD BH 1 LTD.
 
FORD BH 2 LTD.
 
FORD EUROPEAN HOLDINGS LLC
 
FORD GLOBAL TECHNOLOGIES, LLC
 
FORD HOLDINGS LLC
 
FORD INTERNATIONAL CAPITAL LLC
 
FORD MEXICO HOLDINGS, INC.
 
FORD MOTOR SERVICE COMPANY
 
FORD MOTOR VEHICLE ASSURANCE COMPANY, LLC
 
FORD SOUTH AMERICA HOLDINGS, LLC
 
FORD TRADING COMPANY, LLC
 
FORD COMPONENT SALES, L.L.C.
 
GRUPO FORD, S. de R.L. de C.V.
 
VOLVO CARS OF NORTH AMERICA, LLC
 
VOLVO HOLDING COMPANY INC.
         
By:
     
Name:
 
Title:



 
24

--------------------------------------------------------------------------------

 
 
SETTLEMENT AGREEMENT (AS AMENDED AND RESTATED)
EXHIBIT (D)(B), FORM OF NEW NOTE B

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B TO
SECURITIES EXCHANGE AGREEMENT


THE NOTE EVIDENCED HEREBY MAY NOT BE TRANSFERRED OR SOLD BY THE HOLDER, EXCEPT
TO THE NEW VEBA PURSUANT TO THE AMENDED SETTLEMENT AGREEMENT (AS SUCH TERMS ARE
DEFINED HEREIN)


Dearborn, Michigan


FORD MOTOR COMPANY


$6,511,850,000
AMORTIZING GUARANTEED SECURED NOTE MATURING JUNE 30, 2022


FOR VALUE RECEIVED, FORD MOTOR COMPANY, a Delaware corporation (the “Issuer”),
hereby promises to pay to FORD-UAW HOLDINGS LLC (the “Holder”) the initial
principal amount of Six Billion, Five Hundred and Eleven Million, Eight Hundred
and Fifty Thousand United States Dollars ($6,511,850,000) described in Section 2
of this Note.
 
Except as provided in Section 2(e) of this Note with respect to Deferred
Payments, unpaid Principal Payments hereunder shall not bear interest until such
Principal Payments become due, either as scheduled or by acceleration.  The
Issuer shall pay interest (computed on the basis of a 360-day year of twelve
30-day months) on any overdue Principal Payment, until the same shall be paid in
full, at a rate per annum equal to 9%, plus a default premium of 2% per annum
from the due date to the date of payment.


Unpaid Principal Payments hereunder may be prepaid on any Payment Date, in whole
or in part, prior to the Payment Date corresponding to such Principal Payment
without premium or penalty as set forth in Section 2(g) of this Note.


Subject to the Issuer’s right to pay all or a portion of each Principal Payment
by delivering shares of its common stock, par value $0.01 per share (the “Common
Stock”), pursuant to Section 2(c) or Section 2(e), as applicable, of this Note,
all payments in respect of this Note shall be paid in such coin or currency of
the United States as at the time of payment shall be legal tender for the
payment of public and private debts, and shall be payable in Federal funds or
other immediately available funds.


This Note is the New Note B referred to in the Securities Exchange Agreement
dated as of [_______ __], 2009 among the Issuer, the Subsidiary Guarantors
listed in Schedule I thereto and Ford-UAW Holdings LLC (the “Exchange
Agreement”).  Terms defined in the Exchange Agreement are used herein as therein
defined. Except as provided in the Exchange Agreement and subject to the
limitations set forth therein, this Note may not be transferred at any
time.  The Holder is entitled to the benefits of the Exchange Agreement and may
enforce the agreements, covenants and representations of the Issuer contained
therein and exercise the remedies provided thereby or otherwise available in
respect thereof.


Subject to the limitations set forth in the Exchange Agreement, Principal
Payments on this Note, and interest on any overdue Principal Payments or on any
Deferred Payments, are guaranteed by the Subsidiary Guarantors named in the
Exchange Agreement pursuant to the Guaranty endorsed on the reverse hereof.

 
 

--------------------------------------------------------------------------------

 

This Note has been designated by the Issuer as Primary Second Lien Debt and
Second Priority Additional Debt in accordance with and subject to the terms of
that certain Credit Agreement dated as of December 15, 2006 among the Issuer,
the Subsidiary Borrowers from time to time parties thereto, the banks and other
financial institutions or entities from time to time parties thereto
(“Lenders”), and JPMorgan Chase Bank, as Administrative Agent for the Lenders
(the “Credit Agreement”) and the Loan Documents (such term and other capitalized
terms used in this paragraph but not otherwise defined in this Note or the
Exchange Agreement shall have the meanings assigned to them in the Credit
Agreement).  As such, Principal Payments on this Note, and interest on any
overdue Principal Payments or on any Deferred Payments, will be secured on a
second lien basis with the Collateral pledged by the Issuer and the Subsidiary
Guarantors to the Lenders under and in accordance with the Credit Agreement and
the Loan Documents, including the Collateral Trust Agreement dated as of
December 15, 2006 among the Issuer, the Subsidiary Guarantors and Wilmington
Trust Company, as Collateral Trustee (the “Collateral Trust Agreement”), and the
Security Agreement dated as of December 15, 2006 made by the Issuer and the
Subsidiary Guarantors in favor of said Collateral Trustee (the “Security
Agreement”), subject to the limitations set forth Section 2.2 of the Exchange
Agreement.  The Holder hereof will be subject to the intercreditor provisions
contained in Section 8 of the Collateral Trust Agreement.  The Issuer will
provide copies of the Credit Agreement, Collateral Trust Agreement and Security
Agreement to any holder hereof upon the request of such holder.


This Note and the Guaranty endorsed hereon shall be governed by, and construed
in accordance with, the laws of the State of New York.


SECTION 1.  Definitions.
 
“Accelerated Principal Amount” means the aggregate amount of Principal Payments
that would be due and payable by the Issuer on the date of acceleration if the
Issuer elected to prepay this Note in full on such date of acceleration. If the
date of acceleration is a Payment Date, the corresponding Accelerated Principal
Amount shall be equal to the Prepayment Amount corresponding to such Payment
Date as set forth in Section 2(g).  If, however, the date of acceleration is not
a Payment Date, the corresponding Accelerated Principal Amount shall be equal to
the sum of (x) the present value as of such date of acceleration of the
Prepayment Amount corresponding to the Payment Date immediately following such
date of acceleration (calculated assuming a discount rate of 9% per annum), and
(y) unpaid Principal Payment(s), if any, that were due and payable prior to such
date of acceleration.  For example, if the date of acceleration were to be 90
days before the Payment Date of June 30, 2015, the Accelerated Principal Amount
payable on such date of acceleration would be $2,324,379,248, calculated by
discounting the $2,375,000,000 Prepayment Amount due on June 30, 2015 by 90 days
assuming a discount rate of 9% per annum, plus any amounts payable under (y)
above (computed on the basis of a 360-day year of twelve 30-day months).


“Amended Settlement Agreement” means the Amended Settlement Agreement dated as
of [_____], 2009 among and between the Issuer, the International Union, United
Automobile, Aerospace and Agricultural Implement Workers of America, and certain
class representatives, on behalf of the class of plaintiffs as set forth
therein.


“Bankruptcy Event” means (i) the Issuer shall (A) commence any case, proceeding
or other action under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors (1) seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (2) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or (B) make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against the
Issuer any case, proceeding or other action of a nature referred to in clause
(i) above that (A) results in the entry of an order for relief or any such
adjudication or appointment or (B) remains undismissed, undischarged or unbonded
for a period of 90 days.

 
2

--------------------------------------------------------------------------------

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Credit Agreement Person (other than a
corporation) and any and all warrants, rights or options to purchase any of the
foregoing.


“Change of Control” means the occurrence of either (a) more than 50% of the
Voting Stock of the Issuer being held by a Credit Agreement Person or Credit
Agreement Persons (other than Permitted Holders) who “act as a partnership,
limited partnership, syndicate or other group for the purpose of acquiring,
holding or disposing of securities” of the Issuer within the meaning of
Section 13(d)(3) of the Exchange Act or (b) Continuing Directors ceasing to
constitute at least a majority of the board of directors of the Issuer.


“Closing Sale Price” means, as of any date, the last reported per share sales
price of a share of Common Stock or any other security on such date (or, if no
last reported sale price is reported, the average of the bid and ask prices or,
if more than one in either case, the average of the average bid and the average
ask prices on such date) as reported on the New York Stock Exchange, or if the
Common Stock or such other security is not listed on the New York Stock
Exchange, as reported by the principal U.S. national or regional securities
exchange or quotation system on which the Common Stock or such other security is
then listed or quoted; provided, however, that in the absence of such
quotations, the board of directors of the Issuer will make a good faith
determination of the Closing Sale Price.  If during a period applicable for
calculating the Closing Sale Price, an issuance, distribution, subdivision,
combination or other transaction or event occurs that requires an adjustment to
the Exercise Price (as such term is defined in the Warrant Agreement) pursuant
to Article 5 of the Warrant Agreement, the Closing Sale Price shall be
calculated for such period in a manner determined by the Issuer to appropriately
reflect the impact of such issuance, distribution, subdivision or combination on
the price of the Common Stock during such period.


“Collateral Trust Agreement” shall have the meaning set forth in the seventh
paragraph of this Note.


“Commitment Letter” means the Conditional Commitment Letter by and between
United States Department of Energy and Ford Motor Company, dated as of June 23,
2009.


“Common Equity” shall have the meaning set forth in Section 3(r).


“Common Stock” shall have the meaning set forth in the fourth paragraph of this
Note.


“Continuing Director” means, at any date, an individual (a) who is a member of
the board of directors of the Issuer on December 15, 2006, (b) who has been
elected as a member of such board of directors with a majority of the total
votes of Permitted Holders that were cast in such election voted in favor of
such member or (c) who has been nominated to be a member of such board of
directors by a majority of the other Continuing Directors then in office.


“Credit Agreement” shall have the meaning set forth in the seventh paragraph of
this Note; provided that if, as a result of the Credit Agreement being
terminated, amended, supplemented, modified, waived, replaced or changed, any
capitalized term used herein and defined by reference to the Credit Agreement is
no longer defined in the Credit Agreement or any section of the Credit Agreement
referenced herein no longer exists in the Credit Agreement, with respect to such
capitalized term or section, “Credit Agreement” shall mean the Credit Agreement
as in effect immediately prior to such termination, amendment, modification,
supplement, waiver, replacement or change.


“Credit Agreement Person” means an individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, Governmental Authority or other entity of whatever
nature.


“Current Market Price” means, in connection with a dividend, issuance or
distribution, the average of the Closing Sale Prices of the Common Stock for
each of the 10 consecutive Trading Days ending on, but excluding, the earlier of
the date in question and the Trading Day immediately preceding the Ex-Date for
such dividend, issuance or distribution.

 
3

--------------------------------------------------------------------------------

 

“Debt” shall have the meaning set forth in Section 3(i).


“Deferred Payment” shall have the meaning set forth in Section 2(e)(i).


“ERISA Termination Event” means a “termination event” (as defined under Employee
Retirement Income Security Act of 1974, as amended) with respect to the Ford-UAW
Retirement Plan, covering the Issuer’s hourly employees represented by the UAW,
and the General Retirement Plan, covering substantially all other employees in
the United Sated hired by the Issuer on or before December 31, 2003.


“Event of Default” means an event of default under Issuer’s outstanding public
debt securities, bank credit facilities, the New Notes, or other securities
issued by the Issuer to the Holder.


“Ex-Date” means, in connection with any dividend, issuance or distribution, the
first date on which the shares of Common Stock trade on the applicable exchange
or in the applicable market, regular way, without the right to receive such
dividend, issuance or distribution.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Exchange Agreement” shall have the meaning set forth in the fifth paragraph of
this Note.
 
“Existing Credit Agreement” means the Credit Agreement as in effect on the
Exchange Date, without regard to any amendments, modifications, supplements,
waivers, refinancings, replacements or other changes occurring after the
Exchange Date.


“Governmental Authority” means any federal, state, provincial, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, or any federal, state or municipal court, in each case whether
of the United States or foreign.


“Holder” shall have the meaning set forth in the first paragraph of this Note;
provided that the “Holder” shall mean the New VEBA upon the transfer of this
Note by Ford-UAW Holdings LLC to the New VEBA pursuant to Section 12.E of the
Amended Settlement Agreement.


“Indenture” means the indenture dated as of January 30, 2002 by and between the
Issuer and JPMorgan Chase Bank, as trustee; provided that if, as a result of the
Indenture being terminated, amended, supplemented, modified, waived, replaced or
changed, any capitalized term used herein and defined by reference to the
Indenture is no longer defined in the Indenture, with respect to such
capitalized term, “Indenture” shall mean the Indenture as in effect immediately
prior to such termination, amendment, modification, supplement, waiver,
replacement or change.


“Installment Payment Date” shall have the meaning set forth in Section 2(e)(i).


“Issuer” shall have the meaning set forth in the first paragraph of this Note.


“Judgment Event” means one or more final judgments or decrees are entered in the
United States against the Issuer or any Significant Guarantor (as defined in the
Credit Agreement), which are not within 30 days vacated, discharged, or
satisfied, or the execution of which is not stayed or bonded pending appeal or
post-trial motions and involves a liability (not paid or above amounts fully
covered by insurance and as to which the relevant insurance company has not
denied coverage) of either (a) $100,000,000 or more, in the case of any single
judgment or (b) $200,000,000 or more in the aggregate.

 
4

--------------------------------------------------------------------------------

 

“Junior Lien Debt” shall have the meaning set forth in Section 3(f).


“Lenders” shall have the meaning set forth in the seventh paragraph of this
Note.


“Mortgage” shall have the meaning set forth in Section 3(i).


“New Note A” means an Amortizing Guaranteed Secured Note maturing June 30, 2022
issued by the Issuer in the principal amount of $6,705,470,000.


“New Note Payment Default” means, for any Payment Date, a failure by the Issuer
to pay in full all amounts due on or prior to such Payment Date on the New Notes
(whether by paying cash, delivering shares of Common Stock, if permitted by the
terms hereof, or paying or delivering, as the case may be, a combination
thereof).


“New VEBA” shall have the meaning set forth in the Amended Settlement Agreement.


“Payment Date” shall have the meaning set forth in Section 2(a).


“Permitted Holders” means holders of the Issuer’s Class B Stock, par value
$0.01, on December 15, 2006 and other holders of such Capital Stock from time to
time; provided that such holders satisfy the qualifications set forth in clauses
(i) through (vii) of subsection 2.2 of Article Fourth of the Issuer’s Restated
Certificate of Incorporation as in effect on December 15, 2006.


“Permitted Liens” mean:


(a) liens for taxes, assessments, governmental charges and utility charges, in
each case that are not yet subject to penalties for non-payment or that are
being contested in good faith by appropriate proceedings; provided that adequate
reserves with respect thereto are maintained on the books of the Issuer in
conformity with United States generally accepted accounting principles (“GAAP”);


(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
construction or other like liens arising in the ordinary course of business;


(c) permits, servitudes, licenses, easements, rights-of-way, restrictions and
other similar encumbrances imposed by applicable law or incurred in the ordinary
course of business or minor imperfections in title to real property that do not
in the aggregate materially interfere with the ordinary conduct of the business
of the Issuer and its subsidiaries taken as a whole;


(d) leases, licenses, subleases or sublicenses of assets (including, without
limitation, real property and intellectual property rights) granted to others
that do not in the aggregate materially interfere with the ordinary conduct of
the business of the Issuer and its subsidiaries taken as a whole and licenses of
trademarks and intellectual property rights in the ordinary course of business;


(e) pledges or deposits made in the ordinary course of business or statutory
liens imposed in connection with worker’s compensation, unemployment insurance
or other types of social security or pension benefits or liens incurred or
pledges or deposits made to secure the performance of bids, tenders, sales,
contracts (other than for the repayment of borrowed money), statutory
obligations, and surety, appeal, customs or performance bonds and similar
obligations, or deposits as security for contested taxes or import or customs
duties or for the payment of rent, in each case incurred in the ordinary course
of business;


(f) liens arising from UCC financing statement filings (or similar filings)
regarding or otherwise arising under leases entered into by the Issuer or any of
its subsidiaries or in connection with sales of accounts, payment intangibles,
chattel paper or instruments;

 
5

--------------------------------------------------------------------------------

 

(g) purchase money liens on property (other than shares of capital stock or
indebtedness) existing at the time of acquisition (including acquisition through
amalgamation, merger or consolidation) or to secure the payment of any part of
the purchase price thereof or to secure any indebtedness incurred prior to, at
the time of, or within 60 days after, the acquisition of such property for the
purpose of financing all or any part of the purchase price thereof or to secure
indebtedness provided, or guaranteed, by a governmental authority to finance
research and development, limited in each case to the property purchased (or
developed) with the proceeds thereof;


(h) other than liens existing pursuant to the Existing Credit Agreement and the
Loan Documents (as defined therein), liens in existence on April 7, 2008;
provided that no such lien is spread to cover any additional property after the
Exchange Date and that the amount of indebtedness for borrowed money secured
thereby is not increased;


(i) liens on property or capital stock of a person at the time such person
becomes a subsidiary of the Issuer; provided, however, that such liens are not
created, incurred or assumed in connection with, or in contemplation of, such
other person becoming a subsidiary; provided further, however, that any such
lien may not extend to any other property owned by the Issuer or any subsidiary
of the Issuer;


(j) liens on property at the time the Issuer acquires the property, including
any acquisition by means of a merger or consolidation with or into the Issuer;
provided, however, that such liens are not created, incurred or assumed in
connection with, or in contemplation of, such acquisition; provided further,
however, that such liens may not extend to any other property owned by the
Issuer or any subsidiary of the Issuer;


(k) any lien securing the renewal, refinancing, replacing, refunding, amendment,
extension or modification, as a whole or in part, of any indebtedness secured by
any lien permitted by clause (g), (h), (i), (j), and (u) of this definition or
this paragraph (k) without any change in the assets subject to such lien;


(l) any lien arising out of claims under a judgment or award rendered or claim
filed, so long as such judgments, awards or claims do not constitute an event of
default under the Credit Agreement;


(m) any lien consisting of rights reserved to or vested in any governmental
authority by any statutory provision;


(n) liens created in the ordinary course of business in favor of banks and other
financial institutions over credit balances of any bank accounts held at such
banks or financial institutions or over investment property held in a securities
account, as the case may be, to facilitate the operation of cash pooling and/or
interest set-off arrangements in respect of such bank accounts or securities
accounts in the ordinary course of business;


(o) liens in favor of lessors pursuant to sale and leaseback transactions to the
extent the disposition of the asset subject to any such sale and leaseback
transaction is permitted under the Existing Credit Agreement;


(p) liens under industrial revenue, municipal or similar bonds;


(q) liens on securities accounts (other than liens to secure indebtedness for
borrowed money);


(r) statutory liens incurred or pledges or deposits made in favor of a
governmental authority to secure the performance of obligations of the Issuer or
any of its subsidiaries under environmental laws to which any assets of the
Issuer or any such subsidiaries are subject;

 
6

--------------------------------------------------------------------------------

 

(s) liens granted by the Issuer or any of its subsidiaries to a landlord to
secure the payment of arrears of rent in respect of leased properties in the
Province of Quebec leased from such landlord, provided that any such lien is
limited to the assets located at or about such leased properties;


(t) servicing agreements, development agreements, site plan agreements and other
agreements with governmental authorities pertaining to the use or development of
any of the property and assets of the Issuer consisting of real property;
provided such agreements are complied with; and


(u) liens not otherwise permitted by the foregoing clauses securing obligations
or other liabilities of the Issuer; provided that the outstanding amount of all
such obligations and liabilities shall not exceed $500,000,000 at any time.


“Prepayment Amount” shall have the meaning set forth in Section 2(g).


“Principal Payment” shall have the meaning set forth in Section 2(a).


“Quotation Agent” means a nationally recognized independent investment banking
firm selected by the Holder from two nationally recognized independent
investment banking firms proposed by the Issuer to the Holder in writing for the
purpose of determining the Volume-Weighted Average Price; provided that if the
Holder does not so select a Quotation Agent within two business days following
receipt of the Issuer’s proposal, the Issuer shall select, in its sole
discretion, one of the two proposed investment banking firms as the Quotation
Agent.


“Reference Property” shall have the meaning set forth in Section 2(i).


“Registration Rights Agreement” means the Securityholder and Registration Rights
Agreement dated as of [_______ __], 2009 by and between the Issuer and the
Holder.


“Reorganization Event” shall have the meaning set forth in Section 2(i).


“Restricted Payment” shall have the meaning set forth in Section 3(r).


“Sale and Leaseback Transaction” shall have the meaning set forth in Section
3(j).


“SEC” means the Securities and Exchange Commission.


“Securities Act” means the Securities Act of 1933, as amended.


“Security Agreement” shall have the meaning set forth in the seventh paragraph
of this Note.
 
“Stock Price” means, for any Payment Date, the Volume-Weighted Average Price per
share of Common Stock for the 30 consecutive Trading Day period ending on the
second business day immediately preceding such Payment Date.


“Stock Price Threshold” shall have the meaning set forth in Section 2(d)(viii).


“Stock Settlement Conditions” shall have the meaning set forth in Section 2(c).


“Trading Day” means (i) if the applicable security is listed on the New York
Stock Exchange, a day on which trades may be made thereon or (ii) if the
applicable security is listed or admitted for trading on the American Stock
Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market or other
national securities exchange or market, a day on which the American Stock
Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market or such
other national securities exchange or market is open for business or (iii) if
the applicable security is not so listed, admitted for trading or quoted, any
day other than a Saturday or Sunday or other than a day on which banking
institutions in New York City, New York are authorized or obligated by law or
executive order to close.

 
7

--------------------------------------------------------------------------------

 

“Unit of Reference Property” shall have the meaning set forth in Section 2(i).


“Volume-Weighted Average Price” means, for any period of consecutive Trading
Days, the price per share of Common Stock as displayed on Bloomberg (or any
successor service) page “Equity VWAP” (or any successor page displaying a
volume-weighted average price) relating to the Common Stock in respect of such
period of consecutive Trading Days (or, if such price is not available, the
Volume-Weighted Average Price shall mean the volume-weighted average price per
share of Common Stock during such period of consecutive Trading Days as
determined by the Quotation Agent).


“Voting Stock” means, with respect to any Credit Agreement Person, such Credit
Agreement Person’s Capital Stock having the right to vote for election of
directors (or the equivalent thereof) of such Credit Agreement Person under
ordinary circumstances.


“Warrant Agreement” means the warrant agreement dated as of [_______ __], 2009
between the Issuer and Computershare Trust Company, N.A., as Warrant Agent.


Capitalized terms used in Section 3(b)(ii) and Sections 3(k) through 3(s) of
this Note and not otherwise defined herein shall have the meanings ascribed to
them in the Existing Credit Agreement.


SECTION 2.  Principal Payments. (a) Subject to the deferral provisions set forth
in Section 2(e) below, the Issuer shall pay the Holder fourteen installments of
principal (each, a “Principal Payment” and collectively, “Principal Payments”)
in the amounts set forth in the table below under the heading “Principal
Payment” on each of the dates (each, a “Payment Date” and collectively, “Payment
Dates”) corresponding to such Principal Payments under the heading “Payments
Dates” on such table.
 
Payment Dates
Principal Payments
December 31, 2009
$609,950,000
June 30, 2010
$609,950,000
June 30, 2011
$609,950,000
June 30, 2012
$654,000,000
June 30, 2013
$654,000,000
June 30, 2014
$654,000,000
June 30, 2015
$654,000,000
June 30, 2016
$654,000,000
June 30, 2017
$654,000,000
June 30, 2018
$654,000,000
June 30, 2019
$26,000,000
June 30, 2020
$26,000,000
June 30, 2021
$26,000,000
June 30, 2022
$26,000,000


 
8

--------------------------------------------------------------------------------

 

(b)           Subject to the Issuer’s right to satisfy its obligation to pay all
or a portion of any Principal Payment by delivering Common Stock as set forth in
Section 2(c), all Principal Payments shall be paid in cash.


(c)           On each Payment Date, upon concurrent written notice to the Holder
and subject to satisfaction of the conditions set forth in Section 2(d) below
(the “Stock Settlement Conditions”), the Issuer shall have the option to settle
all or any portion of its obligation to pay the Principal Payment due on such
Payment Date by delivering to the Holder shares of Common Stock with an equal
value based on the Stock Price; provided that if the Issuer elects to settle all
or any portion of its obligation to pay the Principal Payment due on December
31, 2009 by delivering shares of Common Stock, the Issuer may, at its option,
deliver such shares of Common Stock on January 4, 2010.


(d)           The Issuer’s option to settle all or any portion of its obligation
to pay the Principal Payment due on a Payment Date by delivering Common Stock
pursuant to Section 2(c) above shall be subject to satisfaction of the following
conditions on such Payment Date:


(i)            no Event of Default shall have occurred and be continuing;


(ii)           no New Note Payment Default shall have occurred and be
continuing;


(iii)          no Bankruptcy Event shall have occurred and be continuing;


(iv)          the Common Stock shall be listed on the New York Stock Exchange
(or another U.S. national securities exchange) on such Payment Date, and the New
York Stock Exchange (or such other U.S. national securities exchange) shall not
have commenced, or provided notice of the commencement of, any delisting
proceedings or inquiries on or prior to such Payment Date;


(v)           no Judgment Event shall have occurred and be continuing;


(vi)          no ERISA Termination Event shall have occurred;


(vii)         no audit opinion containing a going concern explanatory paragraph
shall have been received by the Issuer for the fiscal year immediately preceding
such Payment Date;


(viii)        the Stock Price for such Payment Date is greater than $1.00 (as
the same may be adjusted pursuant to Section (a) of Annex A hereof, the “Stock
Price Threshold”);


(ix)           the Issuer shall not have taken any corporate action in
furtherance of an Event of Default, a New Note Payment Default, a Bankruptcy
Event or an ERISA Termination Event.


(e)           If, on any Payment Date the Issuer shall (x) be in compliance with
all of the Stock Settlement Conditions other than those set forth in Section
2(d)(iv), Section 2(d)(vii) and/or Section 2(d)(viii) and (y) have been in
compliance with each of the Stock Settlement Conditions on each prior Payment
Date (provided, however, that the foregoing clause (y) shall not apply in the
event that (1) the Issuer has failed to comply solely with the Stock Settlement
Conditions set forth in Section 2(d)(iv), Section 2(d)(vii) and/or Section
2(d)(viii) on no more than two prior Payment Dates, (2) the Issuer has otherwise
complied with each of the Stock Settlement Conditions on each prior Payment
Date, and (3) not more than two of the Payment Dates covered by this proviso
shall have occurred in consecutive years), then the Issuer shall make the
Principal Payment due on such Payment Date to the Holder in cash, but, at the
Issuer’s option upon prompt written notice to the Holder:

 
9

--------------------------------------------------------------------------------

 

(i)           the Issuer may elect to settle its obligations in respect of such
Principal Payment (the “Deferred Payment”) in up to five equal installments (the
number of installments to be specified by the Issuer in the written notice
described above) payable, together with interest on the Deferred Payment then
due, on the first through fifth anniversaries of the originally scheduled
Payment Date for such Deferred Payment (each, an “Installment Payment Date”);


(ii)           on each Installment Payment Date, subject to satisfaction of the
Stock Contribution Conditions on such Payment Date, the Issuer shall have the
option to settle all or any portion of the applicable installment of the
Deferred Payment (including the interest, if any, accrued thereon) by delivering
shares of Common Stock; and


(iii)           for each installment of a Deferred Payment satisfied through the
delivery of Common Stock, the number of shares of Common Stock deliverable in
respect of such installment shall be calculated by reference to the Stock Price
for the applicable Installment Payment Date (determined as if such Installment
Payment Date were a Payment Date for purposes of the “Stock Price” definition),
notwithstanding the proviso in the definition of Stock Price.


Interest shall accrue on each Deferred Payment from the Payment Date on which
the applicable Principal Payment was originally due through the Installment
Payment Date on which such Deferred Payment becomes due at a rate of 9% per
annum (computed on the basis of a 360-day year of twelve 30-day months) and
shall be payable on the Installment Payment Date on which the related Deferred
Payment becomes due.


(f)           (i)  All certificates representing shares of Common Stock issued
to Holder pursuant to Section 2(c) in satisfaction of all or in portion of the
Issuer’s obligation to pay the Principal Payment due on a Payment Date shall
bear the following legend:


THESE SHARES OF COMMON STOCK HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.
NEITHER THESE SHARES OF COMMON STOCK NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION. 


BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER
AGREES FOR THE BENEFIT OF FORD MOTOR COMPANY (THE “ISSUER”) THAT IT WILL NOT
OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THESE SHARES OF COMMON STOCK OR ANY
BENEFICIAL INTEREST HEREIN, EXCEPT (A) IN COMPLIANCE WITH APPLICABLE TRANSFER
RESTRICTIONS, IF ANY, SET FORTH IN SECTION 2.02 OF THE SECURITYHOLDER AND
REGISTRATION RIGHTS AGREEMENT DATED AS OF [________ __], 2009 BY AND BETWEEN THE
ISSUER AND FORD-UAW HOLDINGS LLC (THE “REGISTRATION RIGHTS AGREEMENT”) AND (B):


 
(I)
TO THE ISSUER OR ANY SUBSIDIARY THEREOF; OR



 
(II)
PURSUANT TO A REGISTRATION STATEMENT COVERING THE RESALE OF SUCH SHARES OF
COMMON STOCK THAT HAS BECOME EFFECTIVE UNDER THE SECURITIES ACT; OR



 
(III)
PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT; OR



 
(IV)
TO THE NEW VEBA PURSUANT TO THE AMENDED SETTLEMENT AGREEMENT.


 
10

--------------------------------------------------------------------------------

 

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE (B)(III)
ABOVE, THE ISSUER AND THE TRANSFER AGENT FOR SUCH SHARES OF COMMON STOCK RESERVE
THE RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS OR
OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED IN ORDER TO DETERMINE THAT THE
PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE WITH THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS.  NO REPRESENTATION IS MADE HEREBY OR OTHERWISE
BY THE ISSUER AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.


THE SALE, TRANSFER, ASSIGNMENT, HEDGE, PLEDGE, ENCUMBRANCE, HYPOTHECATION OR
DISPOSAL OF THESE SHARES OF COMMON STOCK IS SUBJECT TO THE RESTRICTIONS, TERMS
AND CONDITIONS OF THE REGISTRATION RIGHTS AGREEMENT.  COPIES OF SUCH AGREEMENT
MAY BE OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE ISSUER.


Any such shares of Common Stock as to which such restrictions on transfer shall
have expired in accordance with their terms such that the shares of Common Stock
can be freely sold without limits under the Securities Act and any applicable
state securities law may, upon surrender of the certificates representing such
shares of Common Stock for exchange in accordance with the procedures of the
transfer agent for the Common Stock (together with any legal opinion,
certifications or other evidence as may reasonably be required by the Issuer or
the transfer agent in order to determine that the proposed transfer is being
made in compliance with the Securities Act and applicable state securities
laws), be exchanged for a new certificate or certificates for a like number of
shares of Common Stock, which shall not bear such legend.


(ii)           Shares of Common Stock issued to the Holder pursuant to Section
2(c) in satisfaction of all or in portion of the Issuer’s obligation to pay the
Principal Payment due on a Payment Date may not be reoffered, sold, assigned,
transferred, pledged, encumbered or otherwise disposed of by the Holder except
(A) in compliance with applicable transfer restrictions, if any, set forth in
Section 2.02 of the Registration Rights Agreement and (B)(I) to the Issuer or a
subsidiary thereof, (II) pursuant to a registration statement covering the
resale of such shares of Common Stock that has become effective under the
Securities Act, (III) pursuant to an exemption from registration provided by
Rule 144 under the Securities Act or any other available exemption from the
registration requirements of the Securities Act or (IV) to the New VEBA pursuant
to the Amended Settlement Agreement.  Prior to the registration of any transfer
in accordance with clause (III) above, the Issuer and the Transfer Agent for
such shares of Common Stock reserve the right to require the delivery of such
legal opinion, certifications or other evidence as may reasonably be required in
order to determine that the proposed transfer is being made in compliance with
the Securities Act and applicable state securities laws.  No representation is
made hereby of otherwise by the Issuer as to the availability of any exemption
from the registration requirements of the Securities Act.


(g)           The Issuer may prepay this Note, in whole or in part, on any
Payment Date with concurrent written notice to the Holder.  In the case of any
prepayment in whole, the Issuer shall pay the amount set forth under the heading
“Prepayment Amount” (the “Prepayment Amount”) for the relevant Payment Date as
set forth in the table below. In the event of any partial prepayment, future
Principal Payments shall be reduced in a proportionate manner determined by the
Issuer, subject to review and confirmation by the Holder, so that the present
value and duration of all of such reduced future Principal Payments under this
Note, after giving effect to such prepayment, remain economically equivalent to
the present value of the originally scheduled Principal Payments using a
discount rate of 9% per annum.  Notwithstanding anything to the contrary, any
prepayment in respect of this Note shall be made in cash.

 
11

--------------------------------------------------------------------------------

 



Payment Date
Prepayment Amount
December 31, 2009
$4,663,000,000
June 30, 2010
$4,232,000,000
June 30, 2011
$3,948,000,000
June 30, 2012
$3,638,000,000
June 30, 2013
$3,253,000,000
June 30, 2014
$2,832,000,000
June 30, 2015
$2,375,000,000
June 30, 2016
$1,875,000,000
June 30, 2017
$1,331,000,000
June 30, 2018
$738,000,000
June 30, 2019
$92,000,000
June 30, 2020
$72,000,000
June 30, 2021
$50,000,000
June 30, 2022
$26,000,000



(h)           If, on any day, the Issuer combines the Common Stock, the Stock
Price Threshold will be increased based on the formula set forth in Annex A
hereto.


(i)            If any of the following events occur:


(i)            any recapitalization;


(ii)           any reclassification or change of the outstanding shares of
Common Stock (other than changes resulting from a subdivision or combination to
which Section 5.01(a) of the Warrant Agreement applies);


(iii)           any consolidation, merger or combination involving the Issuer;


(iv)           any sale or conveyance to a third party of all or substantially
all of the Issuer’s assets; or


(v)           any statutory share exchange;


(each such event a “Reorganization Event”), in each case as a result of which
the Common Stock would be converted into, or exchanged for, stock, other
securities, other property or assets (including cash or any combination thereof)
(the “Reference Property”), then, following the effective time of the
transaction, in lieu of delivering Common Stock upon an election by the Issuer
to settle all or any portion of its obligation to pay the Principal Payment due
on a Payment Date pursuant to Section 2(c), the Issuer shall deliver the kind
and amount of shares of stock, other securities or other property or assets
(including cash or any combination thereof) that a holder of one share of Common
Stock would have owned or been entitled to receive in connection with such
Reorganization Event (such kind and amount of Reference Property per share of
Common Stock, a “Unit of Reference Property”).  In the event holders of Common
Stock have the opportunity to elect the form of consideration to be received in
a Reorganization Event, the type and amount of consideration to be delivered
from and after the effective time of such Reorganization Event upon an election
by the Issuer to settle all or any portion of its obligation to pay the
Principal Payment due on a Payment Date by delivering Common Stock pursuant to
Section 2(c) shall be deemed to be the weighted average of the types and amounts
of consideration received by the holders of Common Stock in such Reorganization
Event. If the Issuer becomes a party to any Reorganization Event with terms that
are not consistent with this Section 2(i), thereafter, the Issuer shall not have
the option to settle all or any portion of its obligation to pay the Principal
Payment due on such Payment Date by delivering to the Holder shares of Common
Stock or Units of Reference Property with an equal value based on the Stock
Price as set forth in Section 2(c).

 
12

--------------------------------------------------------------------------------

 

(j)            At any time from, and including, the effective time of a
Reorganization Event, if the Issuer elects to deliver Common Stock to settle all
or any portion of its obligation to pay the Principal Payment due on a Payment
Date pursuant to Section 2(c), in lieu of delivering Common Stock, the Issuer
shall deliver a number of Units of Reference Property based on the value of a
Unit of Reference Property (calculated as set forth in clause (k) below).


(k)           The value of a Unit of Reference Property shall be determined as
follows:


(i)            any shares of common stock of the successor or purchasing
corporation or any other corporation that are traded on a national or regional
stock exchange included in such Unit of Reference Property shall be valued as if
such shares were “Common Stock” using procedures set forth in the definition of
“Closing Sale Price” in Section 1;


(ii)           any other property (other than cash) included in such Unit of
Reference Property shall be valued in good faith by the board of directors of
the Issuer or by a New York Stock Exchange member firm selected by the board of
directors of the Issuer; and


(iii)           any cash included in such Unit of Reference Property shall be
valued at the amount thereof.


(l)           On or prior to the effective time of any Reorganization Event, the
Issuer or the successor or purchasing entity, as the case may be, shall execute
an amendment to this Note providing in lieu of delivering Common Stock upon an
election by the Issuer to settle all or any portion of its obligation to pay the
Principal Payment due on a Payment Date pursuant to Section 2(c), the Issuer
shall deliver Units of Reference Property calculated pursuant clauses (j) and
(k) above.  If the Reference Property in connection with any Reorganization
Event includes shares of stock or other securities and assets of an entity other
than the successor or purchasing entity, as the case may be, in such
Reorganization Event, then the Issuer shall use commercially reasonable efforts
to cause such amendment to this Note to be executed by such other entity and
such amendment shall contain such additional provisions to protect the interests
of the Holder as the board of directors of the Issuer shall reasonably consider
necessary by reason of the foregoing.  Any such amendment to this Note shall
provide for adjustments which shall be as nearly equivalent as may be
practicable to the adjustments provided for in Article 5 of the Warrant
Agreement.


(m)           The above provisions of this Section 2(i) through Section 2(l)
shall similarly apply to successive Reorganization Events.


SECTION 3.  Covenants Of The Issuer And The Subsidiary Guarantors.  The Issuer
and/or each of the Subsidiary Guarantors, as applicable, covenant and agree
that:


(a)           The Issuer will duly and punctually pay all Principal Payments on
this Note in accordance with its terms.


(b)           (i)           The Issuer shall deliver to the Holder its audited
annual financial statements and unaudited quarterly financial statements within
15 days after the Issuer is required to file the same with the SEC pursuant to
Section 13 or Section 15(d) of the Exchange Act (or, if the Issuer is not
required to file annual financial statements or unaudited quarterly financial
statements with the SEC pursuant to Section 13 or Section 15(d) of the Exchange
Act, then within 15 days after the Issuer would be required to file the same
with the SEC pursuant to Section 13 or Section 15(d) of the Exchange Act if it
had a security listed and registered on a national securities exchange);
provided, that such 15-day period shall automatically be extended to the earlier
of (x) the date that is five days prior to the date of the occurrence of any
event of default (or any comparable term) under any of the Issuer’s Existing
Notes (as defined in the Existing Credit Agreement) as a result of the Issuer’s
failure to provide annual or quarterly financial statements to the extent
required under the related indenture and (y) in the case of audited annual
financial statements, within 240 days after the end of the Issuer’s fiscal year,
and, in the case of unaudited quarterly financial statements, within 220 days
after the end of the respective quarters for each of the first three quarterly
periods of each fiscal year; provided, further, that such financial statements
shall be deemed to be delivered upon the filing with the SEC of the Issuer’s
Form 10-K or Form 10-Q for the relevant fiscal period.


(ii)           The Issuer shall deliver to the Holder (x) statutory audited
consolidated financial statements for each of FMCC, Ford South Africa and Volvo,
(y) statutory audited annual statements for each of Ford Argentina, Ford Canada,
Grupo Ford and Ford Mexico and (z) during any period when the Capital Stock of
any other Foreign Pledgee has an Eligible Value of greater than $0, the
statutory audited annual financial statements for such Foreign Pledgee
(commencing with the statements that have been used as the basis for such
Eligible Value), in each case, promptly after the same become available;
provided that the failure to deliver such financial statements shall not
otherwise constitute a default or an event of default hereunder.


(c)           Promptly after it provides them to the Administrative Agent in
accordance with Section 6.3 of the Credit Agreement, the Issuer shall provide
the Holder, at the Holder’s address specified in Section 8.1 of the Exchange
Agreement, with copies of the compliance and Borrowing Base certificates it is
required to deliver pursuant to said Section 6.3.


(d)           Neither the Issuer nor any Subsidiary Guarantor shall assign,
convey or otherwise transfer any of its rights or obligations under the Exchange
Agreement, under this Note or under the Guaranty, as the case may be, without
the express written consent of the Holder.


(e)           (i)             Each of the Issuer and the Subsidiary Guarantors
may consolidate with, or sell or convey all or substantially all its assets to,
or merge with or into, (1) any entity if the Issuer or such Subsidiary Guarantor
or another Subsidiary Guarantor shall be the continuing entity or (2) any entity
existing under the laws of (x) the United States, any state thereof, or the
District of Columbia, in the case of the Issuer, and (y) any jurisdiction, in
the case of a Significant Guarantor (as defined in the Existing Credit
Agreement) in connection with an asset sale permitted under Section 7.5 of the
Existing Credit Agreement; provided, however, that in the case of clause (1)
there shall be no default or event of default continuing after giving effect to
such transaction; and provided, further, that in the case of clause (2) that is
not in connection with an asset sale that is permitted under Section 7.5 of the
Existing Credit Agreement, (x) the successor entity shall expressly assume the
due and punctual payment of Principal Payments on this Note and interest on any
overdue Principal Payments or on any Deferred Payments, in the case of the
Issuer, in accordance with its terms and the due and punctual performance and
observance of all the covenants and conditions of the Exchange Agreement and
this Note, in the case of the Issuer, or the Exchange Agreement and the
Guaranty, in the case of a Subsidiary Guarantor, by an instrument satisfactory
to the Holder in its reasonable judgment, executed and delivered to the Holder
by such entity, and (y) such successor entity shall not, immediately after such
merger or consolidation or such sale or conveyance, be in default in the
performance of any such covenant or condition.


(ii)           Upon any consolidation by the Issuer or a Subsidiary Guarantor
with or merger by the Issuer or a Subsidiary Guarantor into any other person or
any conveyance, transfer or lease of the properties and assets of the Issuer or
a Subsidiary Guarantor substantially as an entirety in accordance with clause
(i) above, (x) the successor Person formed by such consolidation or into which
the Issuer or Subsidiary Guarantor, as the case may be, is merged or to which
such conveyance, transfer or lease is made, shall succeed to, and be substituted
for, and may exercise every right and power of, the Issuer hereunder and under
this Note, or of such Subsidiary Guarantor under the Guaranty, as the case may
be, with the same effect as if such successor had been named as the Issuer or
such Subsidiary Guarantor, as the case may be, and (y) thereafter, the
predecessor entity shall be relieved of all obligations and covenants hereunder
and under this Note.

 
13

--------------------------------------------------------------------------------

 

(iii)           Notwithstanding anything to the contrary contained herein or in
this Note, if a Subsidiary Guarantor is released from its guaranty under the
Credit Agreement, such Subsidiary Guarantor shall automatically be released from
the Guaranty (without requirement of notice to or consent of the Holder).  If
requested by the Issuer, the Holder agrees to take promptly any action
reasonably requested by the Issuer to evidence the release of such Subsidiary
Guarantor from its Guaranty.


(f)           Other than Permitted Liens, the Issuer shall not at any time have
outstanding more than $20,485,000,000 principal amount of indebtedness for
borrowed money secured on a first lien basis with its assets nor more than
$14,400,000,000 principal amount of indebtedness for borrowed money secured on a
second or junior lien basis with its assets; provided, however, that (i) any
such indebtedness for borrowed money secured on a second or junior lien basis in
excess of $4 billion (including the New Notes) (“Junior Lien Debt”) shall
consist only of loans from or obligations to the U.S. Department of Energy or
other federal governmental authorities (or a commercial bank and guaranteed by
the U.S. Department of Energy or other federal governmental authority), (ii) any
Junior Lien Debt  shall be secured by a lien on Collateral pledged under the
Credit Agreement and the Loan Documents, including the Collateral Trust
Agreement and the Security Agreement that, although constituting Permitted
Second Lien Debt thereunder, will, as between the Holder or any subsequent
holder of the New Notes and the lenders of such Junior Lien Debt, be junior to
the second lien securing the Note, and the priority of which will be governed by
an intercreditor agreement among the parties hereto and the lenders of such
Junior Lien Debt substantially similar to the intercreditor provisions of
Section 8 of the Collateral Trust Agreement (as if the second lien securing the
Note were a first priority secured obligation and the Junior Lien Debt were a
second priority secured obligation), and (iii) this Note shall be amended to
reflect the benefit of any terms contained in existing and future Junior Lien
Debt if such terms, taken as whole, are more favorable to the lenders thereof
than those contained herein for the benefit of the Holder or any subsequent
holder of the Note (other than in respect of interest rates, fees, call
protection or the absence of a call feature, premiums or maturity dates);
provided, however, that to the extent the future Junior Lien Debt provides for
specified project financing, this clause (iii) shall not apply to any terms that
relate to such project or its eligibility for financing; provided further that
any such amendments shall have effect only for so long as is necessary to comply
with this clause (iii).  For avoidance of doubt, such amendments shall no longer
have effect after any such Junior Lien Debt is no longer outstanding or its
terms, taken as whole, are no longer more favorable from a lender’s perspective
than the terms of the Note without such amendments.


(g)           (i)           In the event the conditions in Section 10.15(c) of
the Existing Credit Agreement shall be met for the automatic release of the
Collateral pledged under the Existing Credit Agreement and/or Loan Documents (as
defined therein), then such Collateral shall also be concurrently released with
respect to this Note and the Guaranty shall be concurrently terminated.


(ii)           In the event the Existing Credit Agreement and/or Loan Documents
(as defined therein) are amended or terminated such that the Covered Debt
thereunder is no longer secured by any Collateral pledged thereunder for reasons
other than the conditions in Section 10.15(c) of the Existing Credit Agreement
having been met, and as a result this Note is no longer secured on a second lien
basis by any Collateral pledged thereunder, then the Issuer shall promptly
provide for replacement security of this Note in a manner consistent with that
provided prior to such amendment or termination, which replacement security
shall be reasonably acceptable to the Holder.  For avoidance of doubt, such
replacement security shall be deemed reasonably acceptable if it constitutes a
second lien on collateral pledged under a new secured credit agreement entered
into by Issuer.

 
14

--------------------------------------------------------------------------------

 

(h)           From time to time, while this Note is outstanding, upon the
reasonable request of the Holder, officials of the Issuer will confer with
officials of the Holder and advise them as to matters bearing on the Issuer’s
and the Subsidiary Guarantors’ financial condition.


(i)           The Issuer will not itself, and will not permit any Manufacturing
Subsidiary (as such term is defined in the Indenture) to, incur, issue, assume,
guarantee or suffer to exist any notes, bonds, debentures or other similar
evidences of indebtedness for money borrowed (notes, bonds, debentures or other
similar evidences of indebtedness for money borrowed being hereinafter in this
clause (i) called “Debt”), secured by a pledge of, or mortgage or lien on, any
Principal Domestic Manufacturing Property (as such term is defined in the
Indenture) of the Issuer or any Manufacturing Subsidiary, or any shares of stock
of or Debt of any Manufacturing Subsidiary (mortgages, pledges and liens being
hereinafter in this clause (i) called “Mortgage” or “Mortgages”), without
effectively providing that this Note (together with, if the Issuer shall so
determine, any other Debt of the Issuer or such Manufacturing Subsidiary then
existing or thereafter created ranking equally with this Note) shall be secured
equally and ratably with (or prior to) such secured Debt, so long as such
secured Debt shall be so secured, unless, after giving effect thereto, the
aggregate amount of all such secured Debt so secured plus all Attributable Debt
(as such term is defined in the Indenture) of the Issuer and its Manufacturing
Subsidiaries in respect of sale and leaseback transactions (as defined in
Section 10.05 of the Indenture) would not exceed 5% of Consolidated Net Tangible
Automotive Assets (as such term is defined in the Indenture); provided, however,
that this Section 3(i) shall not apply to Debt secured by:


(i)           Mortgages on property of, or on any shares of stock or of Debt of,
any corporation existing at the time such corporation becomes a Manufacturing
Subsidiary;


(ii)           Mortgages in favor of the Issuer or any Manufacturing Subsidiary;


(iii)           Mortgages in favor of any governmental body to secure progress,
advance or other payments pursuant to any contract or provision of any statute;


(iv)           Mortgages on property, shares of stock or Debt existing at the
time of acquisition thereof (including acquisition through merger or
consolidation) or to secure the payment of all or any part of the purchase price
thereof or to secure any Debt incurred prior to, at the time of, or within
60 days after, the acquisition of such property or shares of Debt for the
purpose of financing all or any part of the purchase price thereof; and


(v)           any extension, renewal or replacement (or successive extensions
renewals or replacements), as a whole or in part, of any Mortgage referred to in
the foregoing clauses (i) to (iv), inclusive; provided that such extension,
renewal or replacement Mortgage shall be limited to all or a part of the same
property, shares of stock or Debt that secured the Mortgage extended, renewed or
replaced (plus improvements on such property).


(j)           The Issuer will not itself, and it will not permit any
Manufacturing Subsidiary (as such term is defined in the Existing Credit
Agreement) to, enter into any arrangement with any bank, insurance company or
other lender or investor (not including the Issuer or any Manufacturing
Subsidiary) or to which any such lender or investor is a party, providing for
the leasing by the Issuer or a Manufacturing Subsidiary for a period, including
renewals, in excess of three years of any Principal Domestic Manufacturing
Property (as such term is defined in the Existing Credit Agreement) which has
been or is to be sold or transferred by the Issuer or such Manufacturing
Subsidiary to such lender or investor or to any person to whom funds have been
or are to be advanced by such lender or investor on the security of such
Principal Domestic Manufacturing Property (herein referred to as a “Sale and
Leaseback Transaction”) unless either:

 
15

--------------------------------------------------------------------------------

 

(i)           the Issuer or such Manufacturing Subsidiary could create Debt
secured by a Mortgage pursuant to Section 7.8 of the Existing Credit Agreement
on the Principal Domestic Manufacturing Property to be leased in an amount equal
to the Attributable Debt (as such term is defined in the Existing Credit
Agreement) with respect to such Sale and Leaseback Transaction without equally
and ratably securing the Obligations; or


(ii)           the Issuer, within 120 days after the sale or transfer shall have
been made by the Issuer or by a Manufacturing Subsidiary, applies an amount
equal to the greater of:


(x)           the net proceeds of the sale of the Principal Domestic
Manufacturing Property leased pursuant to such arrangement; and


(y)           the fair market value of the Principal Domestic Manufacturing
Property so leased at the time of entering into such arrangement (as determined
by any two of the following: the Chairman of the Board of the Issuer, its
President, any Executive Vice President of the Issuer, any Group Vice President
of the Issuer, any Vice President of the Issuer, its Treasurer or its
Controller);


to the retirement of Funded Debt (as defined in the Existing Credit Agreement)
of the Issuer; provided, however, that the amount to be applied to the
retirement of Funded Debt of the Issuer shall be reduced by the principal amount
of Funded Debt voluntarily retired by the Issuer within 120 days after such
sale.


(k)           The Issuer shall continue to engage primarily in the automotive
business and preserve, renew and keep in full force and effect its corporate
existence and take all reasonable actions to maintain all rights necessary for
the normal conduct of its business, except to the extent that failure to do so
would not have a Material Adverse Effect.


(l)            The Issuer shall, and shall cause each Significant Guarantor to,
maintain, as appropriate, with insurance companies that the Issuer believes (in
the good faith judgment of the management of the Issuer) are financially sound
and responsible at the time the relevant coverage is placed or renewed,
insurance in amounts (after giving effect to any self-insurance which the Issuer
believes (in the good faith judgment of management of the Issuer) is reasonable
and prudent in light of the size and nature of its business) and against at
least such risks (and with such risk retentions) as the Issuer believes (in the
good faith judgment of the management of the Issuer) are reasonable in light of
the size and nature of its business.


(m)           (i)           Within 30 days after the formation or acquisition of
any Additional Subsidiary Guarantor (or the making of a single investment or a
series of related investments having a value (determined by reference to Net
Book Value, in the case of an investment of assets) of $500,000,000 or more in
the aggregate by the Issuer or a Subsidiary Guarantor, directly or indirectly,
in a Domestic Subsidiary (other than an Excluded Subsidiary) that is not a
Subsidiary Guarantor that results in such Domestic Subsidiary becoming an
Additional Subsidiary Guarantor), the Issuer shall (or shall cause the relevant
Subsidiary to) (x) execute and deliver to the Collateral Trustee such amendments
or supplements to the Security Agreement as the Administrative Agent deems
necessary to grant to the Collateral Trustee, for the benefit of the Secured
Parties, a perfected security interest in the Capital Stock of such Additional
Subsidiary Guarantor (or Domestic Subsidiary receiving such investment(s)),
(y) deliver to the Collateral Trustee the certificates, if any, representing
such Capital Stock (to the extent constituting “certificated securities” under
the UCC), together with undated stock powers, in blank, executed and delivered
by a duly authorized officer of the relevant Loan Party, and (z) cause such
Additional Subsidiary Guarantor (or Domestic Subsidiary receiving such
investment(s)) (A) to become a party to the Security Agreement, the Guarantee
and the Collateral Trust Agreement, (B) to take such actions as necessary to
grant to the Collateral Trustee for the benefit of the Secured Parties a valid,
perfected security interest in the Collateral described in the Security
Agreement with respect to such Additional Subsidiary Guarantor (or Domestic
Subsidiary receiving such investment(s)), including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
law.

 
16

--------------------------------------------------------------------------------

 

(ii)           Within 30 days after the formation or acquisition any new Foreign
Subsidiary the Capital Stock of which is owned directly by the Issuer or any
Subsidiary Guarantor (other than the Capital Stock of any Excluded Subsidiary or
any other Subsidiary to the extent the ownership interest in such Subsidiary has
a Net Book Value of $500,000,000 or less), the Issuer shall (or shall cause the
relevant Subsidiary to) promptly (x) execute and deliver to the Administrative
Agent such amendments or supplements to the Security Agreement as the Collateral
Trustee or the Administrative Agent deems necessary to grant to the Collateral
Trustee, for the benefit of the Secured Parties, a perfected security interest
in a portion of the Capital Stock of such new Foreign Subsidiary that is owned
by the Issuer or such Subsidiary Guarantor (provided that in no event shall more
than 66% of the total outstanding Voting Stock of any such new Foreign
Subsidiary be required to be so pledged unless the Issuer in its sole discretion
otherwise agrees) and (y) deliver to the Collateral Trustee the certificates, if
any, representing such Capital Stock, together with undated stock powers, in
blank, executed and delivered by a duly authorized officer of the Issuer or the
relevant Subsidiary Guarantor, and take such other action as may be reasonably
requested by the Collateral Trustee or the Administrative Agent in order to
perfect the Collateral Trustee’s security interest therein (provided that in no
event shall such actions require the execution or delivery of a pledge agreement
or similar instrument governed by any law other than the laws of the State of
New York).


(iii)           The Issuer shall use its commercially reasonable efforts to
(x) grant a security interest in the Capital Stock of any newly-formed or
after-acquired joint venture (or a holding company parent thereof) owned
directly by the Issuer or a Subsidiary Guarantor if the amount recorded by the
Issuer or such Subsidiary Guarantor as its investment in such joint venture
exceeds $250,000,000 and (y) in the case of any domestic joint venture in which
the Issuer directly or indirectly owns at least 80% of the voting or economic
interest, to cause such joint venture to become a Subsidiary Guarantor (in each
case, it being understood that such efforts shall not require any economic or
other significant concession with respect the terms of such joint venture
arrangements).


(iv)           Within 60 days of the occurrence thereof, the Issuer will notify
the Collateral Trustee, the Administrative Agent and the Holder of any changes
to the name, jurisdiction of incorporation or legal form of the Issuer or any
Subsidiary Guarantor.


(v)           The Issuer shall promptly take such steps as the Administrative
Agent may reasonably request in order to grant, preserve, protect and perfect
the validity and priority of the security interests created or intended to be
created in the Collateral. Notwithstanding anything to the contrary herein or in
any other Loan Document, neither the Issuer nor any Subsidiary Guarantor shall
be required to perfect the security interests granted by it in any Collateral by
any means other than by (A) execution, delivery and recordation of a Mortgage,
(B) filings pursuant to the Uniform Commercial Code of the relevant State(s)
(including with respect to fixtures covered by any Mortgage) or equivalent
filings under local jurisdictions to the extent required with respect to the
pledge of the Capital Stock of any member of the Restricted Pledgee Group,
(C) delivery to the Collateral Trustee to be held in its possession of each
promissory note listed on Schedule 5.1(g) to the Existing Credit Agreement,
together with an undated endorsement for each such promissory note executed in
blank by a duly authorized officer of the pledgor thereof, and, to the extent
certificated and constituting “certificated securities” under the UCC, Capital
Stock listed on Schedule 4.13 to the Existing Credit Agreement or required to be
pledged pursuant to Section 6.7(a) of the Existing Credit Agreement, together
with an undated stock power for each such certificate executed in blank by a
duly authorized officer of the pledgor thereof, (D) delivery of each other
promissory note or certificated Capital Stock and constituting “certificated
securities” under the UCC constituting Collateral to the extent such promissory
note evidences Indebtedness, or such Capital Stock has a Net Book Value, in
excess of $250,000,000, together with an undated endorsement or stock power for
each such promissory note or certificate, as applicable, executed in blank by a
duly authorized officer of the pledgor thereof and (E) filing with the United
States Patent and Trademark Office against trademarks listed on Schedule 1.1F to
the Existing Credit Agreement.

 
17

--------------------------------------------------------------------------------

 

(n)           The Issuer shall not permit the Outstanding Amount of Borrowing
Base Debt at any time to exceed the Borrowing Base in effect at such time for
any period of five consecutive Business Days.


(o)           The Issuer shall not permit Available Liquidity to be less than
$4,000,000,000 at any time.


(p)           Prior to the Collateral Release Date, none of Volvo, any of its
Subsidiaries or any member of the Restricted Pledgee Group will incur
Indebtedness or provide a Material Guarantee, except:


(i)           Indebtedness of the type described in clause (g) of the definition
of Permitted Liens;


(ii)           Indebtedness incurred under working capital facilities entered
into in the ordinary course of business;


(iii)           Indebtedness owing to the Issuer or any Subsidiary; provided
that any such Indebtedness owing to a Subsidiary that is not a Subsidiary
Guarantor shall be subordinated in right of payment to any Indebtedness owing by
Volvo or any of its Subsidiaries or such member of the Restricted Pledgee Group
to the Issuer or any Subsidiary Guarantor;


(iv)           Indebtedness consisting of subsidized loans made, or guaranteed,
by a governmental or quasi-governmental entity (including any international
organization or agency);


(v)           Indebtedness outstanding as of the Closing Date and any Permitted
Refinancing thereof;


(vi)           in the case of any member of the Restricted Pledgee Group, any
additional Indebtedness; provided that (i) the Borrowing Base Coverage Ratio
after giving pro forma effect to the incurrence and application of proceeds
thereof is at least 1.15 to 1.00 and (ii) any dividends received by the Issuer
from the proceeds of any such Indebtedness in excess of $250,000,000 are
reinvested in the Issuer’s business within 15 months or, to the extent not so
reinvested, are applied as a Mandatory Prepayment pursuant to Section 2.18(a) of
the Existing Credit Agreement (together with any applicable prepayment premium
provided in Section 2.24(b) of the Existing Credit Agreement); and


(vii)           in the case of Volvo and its Subsidiaries, additional Material
Guarantees and Indebtedness in an Outstanding Amount with respect to all such
Material Guarantees and Indebtedness not to exceed $1,000,000,000 at any time;


provided, in each case, that the Outstanding Amount of such Indebtedness or
Material Guarantees shall reduce the Eligible Value (but not below zero) of the
Capital Stock or intercompany notes of such Person that constitute Collateral as
provided in Schedule 1.1B to the Existing Credit Agreement.


(q)           (i)            The Issuer shall not, and shall not permit any
Subsidiary Guarantor to, Dispose of any receivables or inventory included in the
Borrowing Base, except in the ordinary course of business.

 
18

--------------------------------------------------------------------------------

 

(ii)           The Issuer shall not, nor shall it permit any Subsidiary to
(i) Dispose of all or any portion of the Capital Stock (including by way of
merger), or all or substantially all of the assets, of  Automotive Components
Holdings, and/or Automobile Protection Corp., unless in each case, the Net Cash
Proceeds thereof are reinvested in the business of the Issuer within 15 months
of such Disposition or, to the extent not so reinvested, are applied as a
Mandatory Prepayment pursuant to Section 2.18(a) of the Existing Credit
Agreement.


(iii)           The Issuer shall not, nor shall it permit any Subsidiary to,
Dispose of (i) all or any portion of the Capital Stock (including by way of
merger) or to Dispose of (other than in the ordinary course of business or to
another Subsidiary or the Issuer) more than 20% of the then Consolidated Total
Assets of Volvo (initially determined based upon the audited financial
statements of Volvo for the fiscal year ending December 31, 2005 and, commencing
with the delivery of financial statements of Volvo delivered pursuant to
Section 6.2 of the Existing Credit Agreement, based upon the most recent
consolidated balance sheet of Volvo contained therein) in a single transaction
or a series of related transactions, unless (A) after giving pro forma effect to
such Disposition and the application of proceeds thereof, the Borrowing Base
Coverage Ratio is at least 1.25 to 1.00, (B) the greater of (1) 50% of the Net
Cash Proceeds thereof and (2) the amount of such proceeds necessary so that,
after giving pro forma effect to such Disposition and application of proceeds
thereof, the Borrowing Base Coverage Ratio is at least 1.25 to 1.00, are applied
as a Mandatory Prepayment pursuant to Section 2.18(a) of the Existing Credit
Agreement and (C) the remaining Net Cash Proceeds of such Disposition are
reinvested in the business of the Issuer within 15 months of such Disposition
or, to the extent not so reinvested, are applied as Mandatory Prepayment
pursuant to Section 2.18(a) of the Existing Credit Agreement or (ii) the Volvo
Trade Name except in connection with a Disposition of all or substantially all
of the Capital Stock or assets of Volvo.


(iv)           The Issuer shall not permit any Disposition or issuance of the
Capital Stock of FMCC that results in the Issuer owning, directly or indirectly,
less than 49% of the outstanding Capital Stock of FMCC. The Issuer shall not
permit any other Disposition or issuance of the Capital Stock of FMCC unless
(i) in the case of a primary offering of Capital Stock of FMCC, the Net Cash
Proceeds of such Disposition are reinvested in the business of FMCC within
15 months of such Disposition or, to the extent not so reinvested, are applied
as a Mandatory Prepayment pursuant to Section 2.18(a) and (ii) in the case of a
Disposition of the Capital Stock of FMCC by the Issuer or any Subsidiary
thereof, the Net Cash Proceeds thereof in an amount equal to the product of the
Eligible Value of such Capital Stock constituting Eligible FMCC Pledged Equity
and the Advance Percentage therefor as set forth in the most recent Borrowing
Base Certificate delivered to the Administrative Agent are applied as a
Mandatory Prepayment pursuant to Section 2.18(a) of the Existing Credit
Agreement.


(v)           The Issuer shall not permit the Disposition of all or any portion
of the Capital Stock (including by way of merger), or all or substantially all
of the assets, of Ford Global Technologies, LLC, except pursuant to
Section 7.7(b)(i) of the Existing Credit Agreement.


(vi)           The Issuer shall not Dispose of any Principal Trade Name.


(vii)           The Issuer shall not Dispose of any Other Principal Trade Name
unless (i) after giving pro forma effect to such Disposition and the application
of proceeds thereof, the Borrowing Base Coverage Ratio is at least 1.00 to 1.00
and (ii) the greater of (A) 50% of the Net Cash Proceeds thereof and (B) the
amount of such proceeds necessary so that, after giving pro forma effect to such
Disposition and application of proceeds thereof, the Borrowing Base Coverage
Ratio is at least 1.00 to 1.00, are applied as a Mandatory Prepayment pursuant
to Section 2.18(a) of the Existing Credit Agreement.

 
19

--------------------------------------------------------------------------------

 

(viii)        The Issuer shall not, nor shall it permit, any Subsidiary
Guarantor to Dispose of any PDMP having a Net Book Value in excess of
$250,000,000 in a single transaction or a series of related transactions unless
(i) after giving pro forma effect to such Disposition and the application of
proceeds thereof, the Borrowing Base Coverage Ratio is at least 1.00 to 1.00 and
(ii) the Eligible Value of the Eligible PDMP PP&E is reduced as provided in
Schedule 1.1B of the Existing Credit Agreement.


(ix)           The Issuer shall not, nor shall it permit any Subsidiary
Guarantor to Dispose of any other Collateral not otherwise covered in paragraphs
(i) through (viii) above (other than in the ordinary course of business) having
a Net Book Value equal to or greater than $500,000,000 in a single transaction
or a series of related transactions unless (i) after giving pro forma effect to
such Disposition and the application of proceeds therefrom, the Borrowing Base
Coverage Ratio is at least 1.15 to 1.00 and (ii) Net Cash Proceeds thereof are
reinvested in the business of the Issuer within 15 months of such Disposition
or, if not so reinvested, are applied as a Mandatory Prepayment pursuant to
Section 2.18(a) of the Existing Credit Agreement.


Notwithstanding anything in this Section 3(q) to the contrary, (A) any
Disposition described in paragraphs (ii), (iii), (vii), (viii) or (ix) above
shall be permitted if (1) 100% of the Net Cash Proceeds of such Disposition are
applied as a Mandatory Prepayment pursuant to Section 2.18(a) of the Existing
Credit Agreement and (2) at least 75% of the consideration for such Disposition
is in the form of cash or cash equivalents and (B) any Disposition described in
this Section 3(q) shall be permitted if such Disposition is to the Issuer, any
Subsidiary Guarantor or, in the case of paragraph (b), any wholly-owned
Subsidiary of the Issuer. In addition it is understood that the Issuer and its
Subsidiaries may otherwise Dispose of their assets except to the extent
expressly restricted pursuant to Sections 7.5, 7.7 and 7.9 of the Existing
Credit Agreement.


(r)           The Issuer will not (x) pay any dividend (other than dividends
payable solely in stock of the Issuer) on, or redeem, retire or purchase, for
cash consideration, its common stock (including any Class B stock, “Common
Equity”), (y) optionally prepay, repurchase, redeem or otherwise optionally
satisfy or defease with cash or cash equivalents any Material Unsecured
Indebtedness or any Permitted Second Lien Debt (other than this Note and New
Note A) and (z) so long as the Note is outstanding, make any cash payments to
holders of convertible debt securities with respect to the conversion value of
any convertible debt securities upon the conversion thereof (any such payment
referred to in clauses (x), (y) and (z), a “Restricted Payment”), other than:


(i)            repurchases of shares of Common Equity upon the exercise of stock
options or warrants for such Common Equity;


(ii)           repurchases of shares of Common Equity from officers, directors
and employees or any executive or employee savings or compensation plans;


(iii)           derivatives or forward purchase agreements entered into to hedge
obligations to repurchase Capital Stock under paragraphs (a) and (b) of
Section 7.6 of the Existing Credit Agreement or in connection with the issuance
of convertible debt securities;


(iv)           any Permitted Refinancing of Material Unsecured Indebtedness or
any Permitted Second Lien Debt; provided that a certificate of a Responsible
Officer of the Issuer is delivered to the Holder at least five Business Days (or
such shorter period as the Holder may reasonably agree) prior to the incurrence
of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Issuer has determined in good
faith that such terms and conditions satisfy the foregoing requirement and such
terms and conditions shall be deemed to satisfy the foregoing requirement unless
the Holder notifies the Issuer within such period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees);

 
20

--------------------------------------------------------------------------------

 

(v)           any Restricted Payments constituting redemption or other
prepayment of Material Unsecured Indebtedness having a scheduled final maturity
prior to the maturity date of the Note; provided that such redemption or
prepayment occurs no earlier than the date that is six months prior to such
scheduled final maturity;


(vi)          additional Restricted Payments in an aggregate amount not to
exceed $250,000,000 during any fiscal year and $500,000,000 in the aggregate;


(vii)         additional redemptions or prepayments of Material Unsecured
Indebtedness or Permitted Second Lien Debt in an aggregate amount not to exceed
$250,000,000 during any fiscal year and $500,000,000 in the aggregate; and


(viii)        additional Restricted Payments at any time after January 1, 2010
in an amount not to exceed the Cumulative Growth Amount at such time.


(s)           Promptly upon a Responsible Officer of the Issuer becoming aware
thereof, the Issuer will give notice to the Holder of the occurrence of any
default or event of default hereunder.  Each notice pursuant to this section
shall be accompanied by a statement of a Responsible Officer setting forth
details of the occurrence referred to therein and stating what action the Issuer
or the relevant subsidiary proposes to take with respect thereto.


(t)            If any subsidiary of the Issuer, other than the subsidiaries that
are parties to the Guaranty, guarantees the Credit Agreement, the Issuer shall
promptly cause such subsidiary to become a party to the Guaranty.  If any
subsidiary of the Issuer that is a party to the Guaranty no longer guarantees
the Credit Agreement in accordance with its terms, that subsidiary automatically
shall be deemed to have been released from the Guaranty and the Holder or any
holder of the Note shall, at the request of the Issuer or such subsidiary,
promptly execute and deliver such documents as shall reasonably evidence such
release.


(u)           If the terms of any applicable covenant (and any equivalent or
related provision or related definition) in Section 6 and Section 7 of the
Existing Credit Agreement are amended or modified or a replacement credit
agreement is executed in connection with any refinancing of the Existing Credit
Agreement, the corresponding covenant in Sections 3(k) through 3(s) of this Note
(and any equivalent or related provision or related definition herein) will,
subject to Section 3(v), be deemed to be automatically amended accordingly.


(v)           Subject in all respects to clause (iii) of the first proviso in
Section 3(f), if (i) the Loan Documents (as defined in the Commitment Letter)
cease to be in full force and effect or (ii) the multi-draw term loan facility
set forth in the Loan Documents (as defined in the Commitment Letter) ceases to
constitute a Junior Lien Debt as a result of the circumstances described in the
last paragraph of Section 15 of the Term Sheet attached to the Commitment Letter
as Appendix A thereto, the covenants set forth in Sections 3(k) through 3(s)
shall not apply and Section 4(i) shall be deemed to be automatically amended and
restated to read as follows: “an event of default under the Credit Agreement
shall have occurred and be continuing that has resulted in any outstanding
indebtedness or other obligations thereunder to be declared immediately due and
payable.”


SECTION 4.  Events Of Default.  Each of the following is an event of default:


(a)           default in the payment (whether in cash, Common Stock or a
combination thereof) of any Principal Payment on this Note on the relevant
Payment Date or any Deferred Payment or interest thereon on any Installment
Date; or


(b)           the Issuer or any Significant Guarantor (as defined in the
Existing Credit Agreement) shall default in the observance or performance of (i)
its agreements under Section 3(b), (ii) its agreements under Section 3(n) or
Section 3(o) for a period of 20 consecutive days or (iii) any other agreement
contained in this Note, the Exchange Agreement or the Guaranty, as the case may
be, and, with respect to clause (iii) only, such default shall continue
unremedied for a period of 30 days after notice thereof to the Issuer by the
holder of this Note; or

 
21

--------------------------------------------------------------------------------

 

(c)           any representation or warranty made by the Issuer or any
Subsidiary Guarantor in the Exchange Agreement shall prove to have been untrue
in any material respect as of the date on which it was made; or


(d)           any representation or warranty made by the Issuer or any
Subsidiary Guarantor in the Exchange Agreement shall prove to have been untrue
in any material respect as of the date on which it was made; or


(e)           (i) the Issuer shall (A) commence any case, proceeding or other
action under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of debtors
(1) seeking to have an order for relief entered with respect to it, or seeking
to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (2) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or (B) make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against the
Issuer any case, proceeding or other action of a nature referred to in clause
(i) above that (A) results in the entry of an order for relief or any such
adjudication or appointment or (B) remains undismissed, undischarged or unbonded
for a period of 90 days; or


(f)           (i) any Significant Guarantor, FMCC, a Volvo Group Member or Ford
Canada (as such terms are defined in the Existing Credit Agreement) shall
(A) commence any case, proceeding or other action under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors (1) seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (2) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or (B) make a general assignment for the benefit of its creditors; or
(ii) there shall be commenced against any Significant Guarantor, FMCC, a Volvo
Group Member or Ford Canada any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 90 days; or


(g)           the guaranty of any Significant Guarantor contained in the
Guaranty shall cease to be in full force and effect; or


(h)           the Collateral Trust Agreement or any Security Document (as
defined in the Credit Agreement) shall cease to be in full force and effect, or
any lien thereunder shall cease to be enforceable and perfected, with respect to
Collateral, such that it would constitute an event of default under the Credit
Agreement; or


(i)           (A) an event of default under clause (d), (e), (g), (h) or (k) of
Section 8 of the Credit Agreement shall have occurred and be continuing or (B)
an event of default under any other clause of Section 8 of the Credit Agreement
shall have occurred and be continuing that has resulted in any outstanding
indebtedness or other obligations thereunder to be declared immediately due and
payable; or


(j)           the occurrence of a Change of Control; or


(k)           failure to comply with the Issuer’s payment obligations under
Section 12.D of the Amended Settlement Agreement for a period of 15 business
days after the date on which written notice of such failure, requiring the
Issuer to remedy the same, shall have been given to the Issuer by the committee
that administers the New VEBA, unless, within such 15 business day period, the
Issuer remedies the failure to comply with its payment obligations under the
Amended Settlement Agreement by paying the amount then in default plus accrued
interest on such amount at the rate of 9% per annum;

 
22

--------------------------------------------------------------------------------

 

provided that none of the events described in clause (f), (g) or (h)above shall
constitute an event of default if on the date such event occurs, the New Note
Lien Amount of this Note is equal to zero ($0).


In case one or more of the above events of default shall have occurred and be
continuing, then, other than pursuant to clause (e) or (f) above, unless all
Principal Payments in respect of this Note shall have already become due and
payable, the Holder, by notice in writing to the Issuer, may declare the
Accelerated Principal Amount of this Note on such date to be due and payable
immediately, and upon any such declaration the same shall become and shall be
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived. In the case of an event
of default pursuant to clause (e) or (f) above with respect to the Issuer,
unless all Principal Payments in respect of this Note shall have already become
due and payable, the Accelerated Principal Amount of this Note on such date
shall automatically become and be immediately due and payable.  Whenever the
Accelerated Principal Amount of this Note on such date shall have become or been
declared to be immediately due and payable, the Holder may, if there are no
First Priority Secured Obligations or commitments in respect thereof then
outstanding and subject to the provisions of the Collateral Trust Agreement,
deliver a Notice of Acceleration to the Collateral Trustee; provided that, by
written notice to the Issuer, the Holder may, for such periods and/or subject to
such conditions as may be specified in such notice, withdraw any declaration of
acceleration effected in accordance with this sentence.  If a declaration of
acceleration in accordance with the immediately preceding sentence shall have
been withdrawn in accordance with the proviso to the immediately preceding
sentence, the Holder shall forthwith deliver to the Collateral Trustee a notice
of cancellation of the respective Notice of Acceleration theretofore delivered
to the Collateral Trustee.


SECTION 5.  Method and Place of Principal Payments.  All payments in respect of
this Note shall be made in such coin or currency of the United States as at the
time of payment shall be legal tender for the payment of public and private
debts by credit of in Federal funds or other immediately available funds to the
Holder’s account (Account No. 5186061000; Reference: Further Credit to FORD-UAW
FUW05 /26-93555) at The Northern Trust Company, 50 South LaSalle Street,
Chicago, IL 60603 (ABA No. 071000152) or to such other account or such other
address, maintained or located in the United States, as the Holder may designate
in writing in the manner provided in Section 8.1 of the Exchange Agreement.

 
23

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Issuer has caused this Note to be executed as of the
[__]th day of [_______], 2009.
 

 
FORD MOTOR COMPANY
         
By:
     
Name:
 
Title:


 
24

--------------------------------------------------------------------------------

 

[Reverse of Note]
GUARANTY


Reference is made to that Exchange Agreement (the “Exchange Agreement”), dated
as of [________ __], 2009 among FORD MOTOR COMPANY, a Delaware corporation (the
“Issuer”), the Subsidiary Guarantors listed in Schedule I thereto (the
“Subsidiary Guarantors”), and FORD-UAW HOLDINGS LLC.


FOR VALUE RECEIVED, the Subsidiary Guarantors hereby, jointly and severally,
unconditionally guarantee to the holder of the Note (the “Note”) on which this
Guaranty is endorsed the full and punctual payment when due (whether on a
Payment Date, by acceleration or otherwise) of any and all sums whether
Principal Payments, interest on any overdue Principal Payments or on any
Deferred Payments, fees, costs, expenses or otherwise, due and payable by the
Issuer pursuant to the Exchange Agreement and the Note (any such payment or
performance obligation being herein called an “Issuer Obligation”); provided,
however, that the liability of the Subsidiary Guarantors shall be limited to the
New Note Lien Amount as of such date (as defined in the Exchange Agreement) of
the Note as of the date on which such Issuer Obligation becomes due; provided
further that the liability of Ford BH1 Ltd, Ford BH2 Ltd, Volvo Holding Company
Inc., Ford International Capital LLC, Ford Mexico Holdings, Inc. and Grupo Ford,
S. de R.L. de C.V. (each a “Non-Recourse Party”) under this Guaranty shall be
limited to any property (the “Non-Recourse Collateral”) in which such
Non-Recourse Party has granted a Lien to the Collateral Trustee pursuant to the
Collateral Trust Agreement and Security Agreement and Loan Documents referred to
in the Note and that the rights of the holder of the Note to recover against any
such Non-Recourse Party shall be limited solely to such Non-Recourse Party’s
Non-Recourse Collateral.


Upon failure by the Issuer to pay punctually any Issuer Obligation, each
Subsidiary Guarantor that is not a Non-Recourse Party will forthwith pay, on the
day such sum is due, without notice of demand, the full amount not paid by the
Issuer or any other Subsidiary Guarantor at the place and in the manner
specified in the Exchange Agreement; provided that the aggregate amount of
payments by the Subsidiary Guarantors on or prior to such day shall not exceed
the New Note Lien Amount (as defined in the Exchange Agreement) of the Note on
such day.


Except as provided in Section 3(g) of the Note, the obligations of each
Subsidiary Guarantor hereunder will be unconditional and absolute and, without
limiting the generality of the foregoing, will not be released, discharged or
otherwise affected by (i) any extension, renewal, settlement, compromise, waiver
or release in respect of any Issuer Obligation, (ii) any modification or
amendment of or supplement to the Exchange Agreement or the Note, (iii) any
change in the corporate or other existence, structure or ownership of the Issuer
or any Subsidiary Guarantor, or any insolvency, bankruptcy, reorganization or
other similar proceedings affecting the Issuer, any Subsidiary Guarantor or any
of its or their assets, (iv) the invalidity or unenforceability relating to or
against the Issuer or any Subsidiary Guarantor for any reason of the Exchange
Agreement or the Note, (v) the existence of any claim, setoff or other rights
which any Subsidiary Guarantor may have at any time against the Issuer, the
holder of the Note or any other person, or (vi) any other act or omission to act
or delay of any kind by the Issuer, any Subsidiary Guarantor or the holder of
the Note or any other circumstance whatsoever which might, but for the
provisions of this paragraph, constitute a legal or equitable discharge of the
Issuer’s obligations under the Exchange Agreement or the Note or any Subsidiary
Guarantor’s obligations hereunder.


Each Subsidiary Guarantor hereby waives acceptance hereof, presentment, demand
for payment and protest of any kind whatsoever, as well as any right to require
a proceeding first against the Issuer.


Except as provided in Section 3(g)(i) of the Note, each Subsidiary Guarantor’s
obligations hereunder will remain in full force and effect until all such
obligations have been satisfied.  If at any time payment or any part thereof of
any amount guaranteed hereby is rescinded or must otherwise be restored upon the
bankruptcy or reorganization of the Issuer, each Subsidiary Guarantor’s
obligations hereunder with respect to such payment will be reinstated as though
such payment had been due but not made at such time.

 
25

--------------------------------------------------------------------------------

 

Each Subsidiary Guarantor agrees that, without notice to it and without the
necessity for any additional enforcement, consent or guaranty by it, the
liability of the Issuer hereby guaranteed may, from time to time, be renewed,
extended, modified (with respect to time for payment or the terms of
indebtedness or otherwise), compromised, released or discharged by the holder of
the Note without terminating, affecting or impairing the validity of this
Guaranty or the obligations of such Subsidiary Guarantor hereunder.


Upon a Subsidiary Guarantor making any payment with respect to any Issuer
Obligation, such Subsidiary Guarantor will be subrogated to the rights of the
payee against the Issuer with respect to such payment; provided that such
Subsidiary Guarantor will not enforce any payment by way of subrogation until
all the Issuer’s obligations hereunder have been satisfied in full.


 
26

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Subsidiary Guarantor has caused this Guaranty to be
executed as of the [__]th day of [______], 2009.



 
3000 SCHAEFER ROAD COMPANY
 
FORD BH 1 LTD.
 
FORD BH 2 LTD.
 
FORD EUROPEAN HOLDINGS LLC
 
FORD GLOBAL TECHNOLOGIES, LLC
 
FORD HOLDINGS LLC
 
FORD INTERNATIONAL CAPITAL LLC
 
FORD MEXICO HOLDINGS, INC.
 
FORD MOTOR SERVICE COMPANY
 
FORD MOTOR VEHICLE ASSURANCE COMPANY, LLC
 
FORD SOUTH AMERICA HOLDINGS, LLC
 
FORD TRADING COMPANY, LLC
 
FORD COMPONENT SALES, L.L.C.
 
GRUPO FORD, S. de R.L. de C.V.
 
VOLVO CARS OF NORTH AMERICA, LLC
 
VOLVO HOLDING COMPANY INC.
     
By:
     
Name:
 
Title:


 
27

--------------------------------------------------------------------------------

 

ANNEX A


(a)           If, on any day, the Issuer combines the Common Stock, the Stock
Price Threshold will be increased based on the following formula:
 
P1
=
P0
x
OS0
OS1

where,
 
 
P0
=
the Stock Price Threshold in effect immediately prior to the open of business on
the effective date for such combination;



 
P1
=
the Stock Price Threshold in effect immediately after the open of business on
the effective date for such combination;



 
OS0
=
the number of shares of Common Stock outstanding immediately prior to the open
of business on the effective date for such combination; and



 
OS1
=
the number of shares of Common Stock that would be outstanding immediately
after, and solely as a result of, such combination.



Such increase to the Stock Price Threshold shall become effective immediately
after the open of business on the effective date for such combination. If any
combination of the type described in this Section (a) is announced but not so
made, the Stock Price Threshold shall again be reduced to the Stock Price
Threshold that would then be in effect if such combination had not been
announced.


(b)           No adjustment shall be made to Stock Price Threshold unless the
adjustment would result in a change of at least 1% of the Stock Price Threshold;
provided that any adjustments that are less than 1% of the Stock Price Threshold
shall be carried forward and such carried forward adjustments, regardless of
whether the aggregate adjustment is less than 1% of the Stock Price Threshold
shall be made five Business Days prior to the Payment Date, unless such
adjustment has already been made.


 
28

--------------------------------------------------------------------------------

 

SETTLEMENT AGREEMENT (AS AMENDED AND RESTATED) EXHIBIT (D)(C), FORM OF WARRANT
AGREEMENT

 
 

--------------------------------------------------------------------------------

 

WARRANT AGREEMENT


dated as of [·], 2009


between


FORD MOTOR COMPANY


and


COMPUTERSHARE TRUST COMPANY, N.A.
as Warrant Agent


 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
Page
     
ARTICLE 1
Definitions
     
Section 1.01.
Certain Definitions
2
 
ARTICLE 2
Issuance, Execution and Transfer of Warrants
     
Section 2.01.
Issuance of Warrants
8
Section 2.02.
Execution and Authentication of Warrants
9
Section 2.03.
Form of Warrant Certificates
9
Section 2.04.
Transfer Restrictions and Legends
9
Section 2.05.
Transfer, Exchange and Substitution
11
Section 2.06.
Global Warrants
13
Section 2.07.
Surrender of Warrant Certificates; Cancellation
14
 
ARTICLE 3
Exercise and Settlement of Warrants
     
Section 3.01.
Exercise of Warrants
15
Section 3.02.
Procedure for Exercise
15
Section 3.03.
Settlement of Warrants
16
Section 3.04.
Delivery of Common Stock
16
Section 3.05.
Payments to the Company
17
Section 3.06.
No Fractional Shares to Be Issued
17
Section 3.07.
Acquisition of Warrants by Company
18
Section 3.08.
Direction of Warrant Agent
18
 
ARTICLE 4
Exercise of Warrants in Connection with a Designated Event
     
Section 4.01.
Adjustment to Exercise Price Upon Designated Event
19
Section 4.02.
Notice of Designated Event
19
Section 4.03.
Exercise Price Reduction
20
Section 4.04.
Adjustment to Number of Warrants
21
 
ARTICLE 5
Adjustments
     
Section 5.01.
Adjustments to Exercise Price.
21
Section 5.02.
Adjustments to Number of Warrants
27
Section 5.03.
Certain Distributions of Rights and Warrants.
27
Section 5.04.
Shareholder Rights Plans.
29


 
i

--------------------------------------------------------------------------------

 
 
Section 5.05.
Other Adjustments if Net Share Settlement Applies
29
Section 5.06.
Discretionary Adjustments
29
Section 5.07.
Restrictions on Adjustments
30
Section 5.08.
Deferral of Adjustments
31
Section 5.09.
Recapitalizations, Reclassifications and Other Changes.
31
Section 5.10.
Consolidation, Merger and Sale of Assets.
34
Section 5.11.
Common Stock Outstanding
34
Section 5.12.
Covenant to Reserve Shares for Issuance on Exercise
34
Section 5.13.
Company’s Determinations Final
35
Section 5.14.
Notice of Adjustments
35
Section 5.15.
Warrant Agent Not Responsible for Adjustments or Validity
36
Section 5.16.
Statements on Warrants
36
 
ARTICLE 6
Other Provisions Relating to Rights of Warrantholders
     
Section 6.01.
No Rights as Stockholders
36
Section 6.02.
Mutilated or Missing Warrant Certificates
37
Section 6.03.
Modification, Waiver and Meetings
37
 
ARTICLE 7
Concerning the Warrant Agent and Other Matters
 
Section 7.01.
Payments Generally
39
Section 7.02.
Payment of Certain Taxes
39
Section 7.03.
Certain Tax Filings
39
Section 7.04.
Change of Warrant Agent
40
Section 7.05.
Compensation; Further Assurances
41
Section 7.06.
Reliance on Counsel
42
Section 7.07.
Proof of Actions Taken
42
Section 7.08.
Correctness of Statements
42
Section 7.09.
Validity of Agreement
42
Section 7.10.
Use of Agents; Paying Agent
42
Section 7.11.
Indemnification of Warrant Agent
43
Section 7.12.
Legal Proceedings
43
Section 7.13.
Other Transactions in Securities of the Company
43
Section 7.14.
Actions as Agent
43
Section 7.15.
Appointment and Acceptance of Agency
44
Section 7.16.
Liability Of Warrant Agent
44
Section 7.17.
Successors and Assigns
44
Section 7.18.
Notices
44
Section 7.19.
Applicable Law.
45
Section 7.20.
Benefit of this Warrant Agreement
45
Section 7.21.
Registered Warrantholders
45
Section 7.22.
Inspection of this Warrant Agreement
46
Section 7.23.
Headings
46
Section 7.24.
Counterparts
46


 
ii

--------------------------------------------------------------------------------

 
 
EXHIBIT A
FORM OF RESTRICTIVE LEGEND FOR WARRANTS
A-1
     
EXHIBIT B
FORM OF RESTRICTIVE LEGEND FOR COMMON STOCK
B-1
     
EXHIBIT C
FORM OF GLOBAL WARRANT LEGEND
C-1
     
EXHIBIT D
FORM OF WARRANT CERTIFICATE
D-1
     
EXHIBIT E
FORM OF CERTIFICATE OF COMPLIANCE WITH TRANSFER RESTRICTIONS
E-1
     
EXHIBIT F
FORM OF COMMON STOCK REQUISITION ORDER
F-1


 
iii

--------------------------------------------------------------------------------

 

WARRANT AGREEMENT


This Warrant Agreement dated as of [·], 2009 is between FORD MOTOR COMPANY, a
corporation organized under the laws of Delaware (the “Company”), and
COMPUTERSHARE TRUST COMPANY, N.A., a federally chartered, limited-purpose trust
company (the “Warrant Agent”).


WITNESSETH THAT:


WHEREAS, pursuant to the Settlement Agreement (the “Settlement Agreement”) dated
as of March 28, 2008 among and between the Company, the International Union,
United Automobile, Aerospace and Agricultural Implement Workers of America, and
certain class representatives, on behalf of the class of plaintiffs as set forth
therein (the “Settlement Parties”), the Company issued to the Initial
Warrantholder (as defined below): (a) $3.334 billion aggregate principal amount
of 5.75% Convertible Notes Due January 1, 2013 issued pursuant to a Second
Supplemental Indenture dated January 1, 2008 by and between the Company and The
Bank of New York, as Trustee (the “Convertible Notes”); (b) a $3.0 billion
aggregate principal amount 9.50% Second Lien Term Note Due January 1, 2018 (the
“Term Note”) and a corresponding guaranty issued by the Subsidiary Guarantors
(the “Term Note Guaranty”); and (c) a promissory note of the Company dated
January 5, 2009 in an aggregate principal amount of $2,281,908,687, which is
equal to the market value of the assets in the Temporary Asset Account held by
the Initial Warrantholder (as defined herein) on December 31, 2008 (the “TAA
Note” and, together with the Convertible Notes, the Term Note and the Term Note
Guaranty, the “Old Securities”);


WHEREAS, pursuant to an Amended Settlement Agreement (the “Amended Settlement
Agreement”) dated as of [·], 2009 among the Settlement Parties, the Company
desires to exchange the Old Securities held by the Initial Warrantholder for (i)
an Amortizing Guaranteed Secured Note Maturing June 30, 2022 issued by the
Company in the principal amount of $6,705,470,000; (ii) an Amortizing Guaranteed
Secured Note Maturing June 30, 2022 issued by the Company in the principal
amount of $6,511,850,000; and (iii) an aggregate initial Number of Warrants
issued hereunder equal to 362,391,305, each of which is exercisable for one
share of Common Stock (as defined below);


WHEREAS, the Company desires that the Warrant Agent act on behalf of the
Company, and the Warrant Agent is willing to act, in connection with the
issuance, exchange, transfer, substitution and exercise of Warrants;


NOW THEREFORE in consideration of the mutual agreements herein contained, the
Company and the Warrant Agent agree as follows:

 
1

--------------------------------------------------------------------------------

 

ARTICLE 1
Definitions


Section 1.01.  Certain Definitions.  As used in this Warrant Agreement, the
following terms shall have their respective meanings set forth below:


“$” and “Dollars” refers to such coin or currency of the United States as at any
time of payment is legal tender for the payment of public and private debts.


“Adjustment Event” has the meaning set forth in Section 5.08.


“Agent Members” has the meaning set forth in Section 2.06(c).


“Amended Settlement Agreement” has the meaning set forth in the recitals.


“Applicable Price” means, for any Designated Event, (i) if the consideration
paid to holders of Common Stock in connection with such Designated Event
consists exclusively of Cash, the amount of such Cash per share of Common Stock,
and (ii) in all other cases, the average of the Closing Sale Prices of Common
Stock for the five consecutive Trading Days immediately preceding the Effective
Date of such Designated Event.


“Authentication Order” means a Company Order for authentication and delivery of
Warrants.


“Board of Directors” means the board of directors of the Company or any
committee of such board of directors duly authorized to exercise the power of
such board of directors with respect to the matters provided for in this Warrant
Agreement as to which the board of directors is authorized or required to act.


“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company to have been duly adopted by the Board of
Directors and to be in full force and effect on the date of such certification,
and delivered to the Warrant Agent.


“Business Day” means any day other than a Saturday or Sunday or other than a day
on which the New York Stock Exchange is authorized or obligated by law or
executive order to close.


“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of the Company and all
warrants or options to acquire such capital stock.


“Cash” means such coin or currency of the United States as at any time of
payment is legal tender for the payment of public and private debts.

 
2

--------------------------------------------------------------------------------

 

“Certificated Warrant” means a Warrant represented by a Warrant Certificate, in
definitive, fully registered form.


“Class B Stock” means the Class B stock, par value $0.01 per share, of the
Company.


“Close of Business” means 5:00 p.m. New York City time.


“Closing Sale Price” means, as of any date, the last reported per share sales
price of a share of Common Stock or any other security on such date (or, if no
last reported sale price is reported, the average of the bid and ask prices or,
if more than one in either case, the average of the average bid and the average
ask prices on such date) as reported on the New York Stock Exchange, or if the
Common Stock or such other security is not listed on the New York Stock
Exchange, as reported by the principal U.S. national or regional securities
exchange or quotation system on which the Common Stock or such other security is
then listed or quoted; provided, however, that in the absence of such
quotations, the Board of Directors will make a good faith determination of the
Closing Sale Price.


If during a period applicable for calculating the Closing Sale Price, an
issuance, distribution, subdivision, combination or other transaction or event
occurs that requires an adjustment to the Exercise Price or Number of Warrants
pursuant to Article 5, the Closing Sale Price shall be calculated for such
period in a manner determined by the Company in good faith to appropriately
reflect the impact of such issuance, distribution, subdivision or combination on
the price of the Common Stock during such period.


“Common Stock” means the common stock, par value $0.01 per share, of the Company
authorized at the date of this Warrant Agreement or as such stock may be
constituted from time to time.  Subject to the provisions of Section 5.09 and
Section 5.10, shares issuable upon exercise of Warrants shall include only
shares of the class designated as Common Stock of the Company as of the date of
this Warrant Agreement or shares of any class or classes resulting from any
reclassification or reclassifications or change or changes thereof and that have
no preference in respect of dividends or of amounts payable in the event of any
voluntary or involuntary liquidation, dissolution or winding up of the Company,
and if at any time there shall be more than one such resulting class, the shares
of each such class then so issuable shall be substantially in the proportion
that the total number of shares of such class resulting from all such
reclassifications or changes bears to the total number of shares of all such
classes resulting from such reclassifications or changes.  For the avoidance of
doubt, Common Stock shall not include the Class B Stock.

 
3

--------------------------------------------------------------------------------

 

“Company Order” means a written order signed in the name of the Company by any
two officers, at least one of whom must be its Chairman, its Chief Executive
Officer, its Chief Financial Officer, its Treasurer, an Assistant Treasurer, or
its Controller, and delivered to the Warrant Agent.


“Current Market Price” means, in connection with a dividend, issuance or
distribution, the average of the Closing Sale Prices of the Common Stock for
each of the 10 consecutive Trading Days ending on, but excluding, the earlier of
the date in question and the Trading Day immediately preceding the Ex-Date for
such dividend, issuance or distribution.


“Depositary” means The Depository Trust Company, its nominees, and their
respective successors.


“Designated Event” means any of the following:


(i)            more than 50% of the voting power of the Company’s Voting Stock
being held by a Person or Persons (other than Permitted Holders) who “act as a
partnership, limited partnership, syndicate or other group for the purpose of
acquiring, holding or disposing of securities” of the Company (within the
meaning of Section 13(d)(3) of the Exchange Act);


(ii)           more than 50% of the voting power of the Company’s Voting Stock
being held by a Person or Persons who “act as a partnership, limited
partnership, syndicate or other group for the purpose of acquiring, holding or
disposing of securities” of the Company (within the meaning of Section 13(d)(3)
of the Exchange Act), where such Person or Persons are Permitted Holders,
resulting in the Common Stock (or other securities or property for which the
Warrants are then exercisable) no longer being listed or approved for trading on
the New York Stock Exchange or on any other U.S. national securities exchange or
other similar market; or


(iii)           the Company consolidates or merges with or into another Person
(other than a subsidiary of the Company), or conveys, sells, transfers or leases
all or substantially all of the Company’s assets to another Person (other than a
subsidiary of the Company), or any Person (other than a subsidiary of the
Company) merges into or consolidates with the Company, and the Company’s
outstanding Common Stock is reclassified into, converted for or converted into
the right to receive any property or security; provided that no such transaction
shall constitute a Designated Event if Persons that beneficially own (as
determined in accordance with Rules 13d-3 and 13d-5 under the Exchange Act or
any successor provisions) Common Stock immediately prior to the transaction
beneficially own, directly or indirectly, common stock representing at least a
majority of the voting power of all the common stock of the surviving Person
after the transaction in substantially the same proportion as their voting power
immediately prior to the transaction.

 
4

--------------------------------------------------------------------------------

 

“Determination Date” has the meaning set forth in Section 5.08.


“Effective Date” has the meaning set forth in Section 4.01.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Exchange Date” has the meaning set forth in Section 1 of the Securities
Exchange Agreement.


“Ex-Date” means, in connection with any dividend, issuance or distribution, the
first date on which the shares of Common Stock trade on the applicable exchange
or in the applicable market, regular way, without the right to receive such
dividend, issuance or distribution.


“Exercise Date” has the meaning set forth in Section 3.02(b).


“Exercise Notice” means, for any Warrant, the exercise notice set forth on the
reverse of the Warrant Certificate, substantially in the form set forth in
Exhibit D hereto.


“Exercise Price” means initially $9.20 per Warrant, subject to adjustment
pursuant to Article 4 and Article 5.


“Exercise Price Reduction” has the meaning set forth in Section 4.01.


“Expiration Date” means, for any Warrant, January 1, 2013, regardless of whether
such date is a Trading Day.


“Full Physical Settlement” means the settlement method pursuant to which an
exercising Warrantholder shall be entitled to receive from the Company, for each
Warrant exercised, a number of shares of Common Stock equal to the Full Physical
Share Amount in exchange for payment by the Warrantholder of the Exercise Price.


“Full Physical Share Amount” has the meaning set forth in Section 3.03(b).


“Global Warrant” means a Warrant in the form of a permanent global Warrant
Certificate, in definitive, fully registered form.


“Global Warrant Legend” means the legend set forth in Section 2.06(b).


“Initial Warrantholder” means Ford–UAW Holdings LLC, a Delaware limited
liability company.

 
5

--------------------------------------------------------------------------------

 

“New VEBA” has the meaning set forth in the Settlement Agreement.


“Net Share Amount” has the meaning set forth in Section 3.03(c).


“Net Share Settlement” means the settlement method pursuant to which an
exercising Warrantholder shall be entitled to receive from the Company, for each
Warrant exercised, a number of shares of Common Stock equal to the Net Share
Amount without any payment therefor.


“Number of Warrants” means, for a Warrant Certificate, the “Number of Warrants”
specified on the face of such Warrant Certificate (or, in the case of a Global
Warrant, on Schedule A to such Warrant Certificate), subject to adjustment
pursuant to Article 4 and Article 5.


“Offer Expiration Date” has the meaning set forth in Section 5.01(e).


“Offer Expiration Time” has the meaning set forth in Section 5.01(e).


“Officer’s Certificate” means a certificate signed by any two officers of the
Company, at least one of whom must be its Chairman, its Chief Executive Officer,
its Chief Financial Officer, its Treasurer, an Assistant Treasurer, or its
Controller.


“Open of Business” means 9:00 a.m., New York City time.


“Opinion of Counsel” means an opinion in writing signed by legal counsel, who
may be an employee of or counsel to the Company and who shall otherwise be
reasonably satisfactory to the Warrant Agent.


“Paying Agent” means Computershare Inc., in its capacity as an agent of the
Warrant Agent under Section 7.10(b).


“Permitted Holders” means holders of the Class B Stock on January 1, 2008 and
such other holders of such Class B Stock from time to time; provided that any
such holder satisfies the qualification set forth in clauses (i) through (vii)
of subsection 2.2 of Article Fourth of the Company’s restated certificate of
incorporation as in effect on January 1, 2008.


“Person” means an individual, partnership, firm, corporation, business trust,
joint stock company, trust, unincorporated association, joint venture,
governmental authority or other entity of whatever nature.


“Purchased Shares” has the meaning set forth in Section 5.01(e).

 
6

--------------------------------------------------------------------------------

 

“Record Date” means, with respect to any dividend, distribution or other
transaction or event in which the holders of Common Stock have the right to
receive any Cash, securities or other property or in which Common Stock (or
other applicable security) is exchanged for or converted into any combination of
Cash, securities or other property, the date fixed for determination of holders
of Common Stock entitled to receive such Cash, securities or other property
(whether such date is fixed by the Board of Directors or by statute, contract or
otherwise).


“Reference Property” has the meaning set forth in Section 5.09.


“Reorganization Event” has the meaning set forth in Section 5.09.


“SEC” means Securities and Exchange Commission of the United States.


“Securities Act” means the Securities Act of 1933, as amended.


“Securities Exchange Agreement” means the Securities Exchange Agreement dated as
of [·], 2009 by and among the Company, the Initial Warrantholder and each of the
subsidiary guarantors described in Schedule I thereto.


“Settlement Agreement” has the meaning set forth in the recitals.


“Settlement Date” means, in respect of a Warrant that is exercised hereunder,
the third Trading Day immediately following the Exercise Date for such Warrant,
subject to Section 5.01(c).


“Subsidiary” means a corporation more than 50% of the outstanding Voting Stock
of which is owned, directly or indirectly, by the Company or by one or more
other Subsidiaries, or by the Company and one or more other Subsidiaries.


“Trading Day” means (i) if the applicable security is listed on the New York
Stock Exchange, a day on which trades may be made thereon or (ii) if the
applicable security is listed or admitted for trading on the American Stock
Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market or other
national securities exchange or market, a day on which the American Stock
Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market or such
other national securities exchange or market is open for business or (iii) if
the applicable security is not so listed, admitted for trading or quoted, any
Business Day.


“Trigger Event” has the meaning set forth in Section 5.03.


“Unit of Reference Property” has the meaning set forth in Section 5.09.


“Unit Value” has the meaning set forth in Section 5.09(c).

 
7

--------------------------------------------------------------------------------

 

“Valuation Period” has the meaning set forth in Section 5.01(c).


“Vice President” means any vice president, whether or not designated by a number
or a word or words added before or after the title “vice president” of the
Company.


“Voting Stock” means Capital Stock having the right to vote for the election of
directors under ordinary circumstances.


“Warrant” means a warrant of the Company exercisable for one share of Common
Stock as provided herein, and issued pursuant to this Warrant Agreement with the
terms, conditions and rights set forth in this Warrant Agreement.


“Warrant Agent” means Computershare Trust Company, N.A., in its capacity as
warrant agent hereunder.


“Warrant Certificate” means any certificate representing Warrants satisfying the
requirements set forth in Section 2.03.


“Warrant Register” has the meaning set forth in Section 2.05.


“Warrantholder” means each Person in whose name Warrants are registered in the
Warrant Register.


ARTICLE 2
Issuance, Execution and Transfer of Warrants


Section 2.01.  Issuance of Warrants.  (a) The Company shall execute and deliver
to the Warrant Agent, for authentication and delivery to the Initial
Warrantholder on the Exchange Date, a single Certificated Warrant in the name of
the Initial Warrantholder, together with an Authentication Order with respect
thereto, evidencing an initial aggregate Number of Warrants equal to 362,391,305
(such Number of Warrants subject to adjustment from time to time as described
herein).  The Warrant Agent shall, upon receipt of such Certificated Warrant and
Authentication Order, authenticate and deliver such Certificated Warrant to the
Initial Warrantholder in accordance with Section 2.02 and register the Initial
Warrantholder as the Warrantholder of such Warrants in accordance with Section
2.05.  All such Warrants shall be dated as of the Exchange Date.


(b)           Except as set forth in Section 2.05 and Section 6.02, the Warrants
issued to the Initial Warrantholder on the Exchange Date shall be the only
Warrants issued or outstanding under this Warrant Agreement.

 
8

--------------------------------------------------------------------------------

 

(c)           All Warrants issued under this Warrant Agreement shall in all
respects be equally and ratably entitled to the benefits hereof, without
preference, priority, or distinction on account of the actual time of the
issuance and authentication or any other terms thereof.


Section 2.02.  Execution and Authentication of Warrants.  (a) Warrants shall be
executed on behalf of the Company by any of the Chairman, any Executive Vice
President, any Senior Vice President, and any Vice President of the Company and
attested by its Secretary or any one of its Assistant Secretaries. The signature
of any of these officers on Warrants may be manual or facsimile. Typographical
and other minor errors or defects in any such signature shall not affect the
validity or enforceability of any Warrant that has been duly authenticated and
delivered by the Warrant Agent.


(b)           Warrants bearing the manual or facsimile signatures of
individuals, each of whom was, at the time he or she signed such Warrant or his
or her facsimile signature was affixed to such Warrant, as the case may be, a
proper officer of the Company, shall bind the Company, notwithstanding that such
individuals or any of them have ceased to hold such offices prior to the
authentication and delivery of such Warrants or did not hold such offices at the
date of such Warrants.


(c)           No Warrant shall be entitled to any benefit under this Warrant
Agreement or be valid or obligatory for any purpose unless there appears on such
Warrant a certificate of authentication substantially in the form provided for
herein executed by the Warrant Agent by manual or facsimile signature, and such
certificate upon any Warrant shall be conclusive evidence, and the only
evidence, that such Warrant has been duly authenticated and delivered hereunder.


Section 2.03.  Form of Warrant Certificates.    Each Warrant Certificate shall
be in substantially the form set forth in Exhibit D hereto and shall have such
insertions as are appropriate or required or permitted by this Warrant Agreement
and may have such letters, numbers or other marks of identification and such
legends and endorsements, stamped, printed, lithographed or engraved
thereon, (a) as the Company may deem appropriate and as are not inconsistent
with the provisions of this Warrant Agreement, (b) such as may be required to
comply with this Warrant Agreement, any law or any rule of any securities
exchange on which Warrants may be listed, and (c) such as may be necessary to
conform to customary usage.


Section 2.04.  Transfer Restrictions and Legends. (a) (i) Each Warrant issued
hereunder shall bear the legend set forth in Exhibit A hereto.

 
9

--------------------------------------------------------------------------------

 

(ii)           Warrants may not be reoffered, sold, assigned, transferred,
pledged, encumbered or otherwise disposed of by a Warrantholder except (A) in
compliance with applicable transfer restrictions, if any, set forth in Section
[2.02] of the Registration Rights Agreement and (B)(I) to the Company or a
subsidiary thereof, (II) pursuant to a registration statement covering the
resale of such Warrants that has become effective under the Securities Act,
(III) pursuant to an exemption from the registration requirements of the
Securities Act, including Rule 144 under the Securities Act or (IV) to the New
VEBA pursuant to the Amended Settlement Agreement.  Prior to the registration of
any transfer in accordance with clause (B)(III) above, the Company and the
Warrant Agent reserve the right to require the delivery of such legal opinions,
certifications or other evidence as may reasonably be required by either of them
in order to determine that the proposed transfer is being made in compliance
with the Securities Act and applicable state securities laws. No representation
is made hereby of otherwise by the Company as to the availability of any
exemption from the registration requirements of the Securities Act.


(iii)           Any Warrants as to which such restrictions on transfer shall
have expired in accordance with their terms such that they can be freely sold
without limits under the Securities Act and any applicable state securities law
may, upon surrender of the Warrant Certificates representing such Warrants for
exchange pursuant to Section 2.05 in accordance with the procedures of the
Warrant Agent (together with any legal opinions, certifications or other
evidence as may reasonably be required by the Company or the Warrant Agent in
order to determine that the proposed transfer is being made in compliance with
the Securities Act and applicable state securities laws), be exchanged for a new
Warrant Certificate for a like Number of Warrants, which shall not bear such
legend.


(b)           (i)    All shares of Common Stock issued to a Warrantholder upon
exercise of a Warrant shall bear the legend set forth in Exhibit B hereto.


(ii)           Shares of Common Stock issued to a Warrantholder upon exercise of
a Warrant may not be reoffered, sold, assigned, transferred, pledged, encumbered
or otherwise disposed of by such Warrantholder except (A) in compliance with
applicable transfer restrictions, if any, set forth in Section [2.02] of the
Registration Rights Agreement, (B) prior to October 1, 2012, only if the Closing
Sale Price of the Common Stock was greater than 120% of the then current
Exercise Price for at least 20 Trading Days in the 30 consecutive Trading Days
ending on the last Trading Day of the preceding calendar quarter, and (C)(I) to
the Company or a subsidiary thereof, (II) pursuant to a registration statement
covering the resale of such Common Stock that has become effective under the
Securities Act, (III) pursuant to an exemption from the registration
requirements of the Securities Act, including Rule 144 under the Securities Act
or (IV) to the New VEBA pursuant to the Amended Settlement Agreement.  Prior to
the registration of any transfer in accordance with clause (C)(III) above, the
Company and the transfer agent for such shares of Common Stock reserve the right
to require the delivery of such legal opinions, certifications or other evidence
as may reasonably be required by either of them in order to determine that the
proposed transfer is being made in compliance with the Securities Act and
applicable state securities laws. No representation is made hereby of otherwise
by the Company as to the availability of any exemption from the registration
requirements of the Securities Act.

 
10

--------------------------------------------------------------------------------

 

(iii)           Any such shares of Common Stock as to which such restrictions on
transfer shall have expired in accordance with their terms such that the shares
of Common Stock can be freely sold without limits under the Securities Act and
any applicable state securities law may, upon surrender of the certificates
representing such shares of Common Stock for exchange in accordance with the
procedures of the transfer agent for the Common Stock (together with any legal
opinions, certifications or other evidence as may reasonably be required by the
Company or the transfer agent in order to determine that the proposed transfer
is being made in compliance with the Securities Act and applicable state
securities laws), be exchanged for a new certificate or certificates for a like
number of shares of Common Stock, which shall not bear such legend.


(c)           Any Warrant that is purchased or owned by the Company or any
“affiliate” thereof (as defined under Rule 144 under the Securities Act) may not
be resold by the Company or such affiliate unless registered under the
Securities Act or resold pursuant to an exemption from the registration
requirements of the Securities Act in a transaction that results in such
Warrants no longer being “restricted securities” (as defined in Rule 144 under
the Securities Act).


(d)           Prior to October 1, 2012, shares of Common Stock issued to a
Warrantholder upon exercise of a Warrant may not be reoffered, sold, assigned,
transferred, pledged, encumbered or otherwise disposed of by such Warrantholder
unless the Closing Sale Price of the Common Stock was greater than 120% of the
then current Exercise Price for at least 20 Trading Days in the 30 consecutive
Trading Days ending on the last Trading Day of the preceding calendar quarter.


Section 2.05.  Transfer, Exchange and Substitution. (a) Warrants shall be issued
in registered form only.  The Company shall cause to be kept at the office of
the Warrant Agent, and the Warrant Agent shall maintain, a register (the
“Warrant Register”) in which the Company shall provide for the registration of
Warrants and transfers, exchanges or substitutions of Warrants as herein
provided.  All Warrants issued upon any registration of transfer or exchange of
or substitution for Warrants shall be valid obligations of the Company,
evidencing the same obligations, and entitled to the same benefits under this
Warrant Agreement, as Warrants surrendered for such registration of transfer,
exchange or substitution.

 
11

--------------------------------------------------------------------------------

 

(b)           A Warrantholder may transfer a Warrant only upon surrender of such
Warrant for registration of transfer.  Warrants may be presented for
registration of transfer and exchange at the offices of the Warrant Agent with a
written instruction of transfer in form satisfactory to the Warrant Agent, duly
executed by such Warrantholder or by such Warrantholder’s attorney, duly
authorized in writing. Such Warrantholder will also provide a written
certificate (substantially in the form of Exhibit E hereto) to the effect that
such transfer will comply with the appropriate transfer restrictions applicable
to such Warrants.  The Warrant Agent shall be entitled to conclusively rely upon
any such certification in connection with the transfer of a Warrant hereunder
and shall have no responsibility to monitor or verify whether any such transfer
complies with the requirements hereunder or otherwise complies with the
Securities Act.  No such transfer shall be effected until, and the transferee
shall succeed to the rights of a Warrantholder only upon, final acceptance and
registration of the transfer in the Warrant Register by the Warrant
Agent.  Prior to the registration of any transfer of a Warrant by a
Warrantholder as provided herein, the Company, the Warrant Agent, and any agent
of the Company or the Warrant Agent may treat the Person in whose name Warrants
are registered as the owner thereof for all purposes and as the Person entitled
to exercise the rights represented thereby, any notice to the contrary
notwithstanding.


(c)           Every Warrant presented or surrendered for registration of
transfer or for exchange or substitution shall (if so required by the Company or
the Warrant Agent) be duly endorsed, or be accompanied by a duly executed
instrument of transfer in form satisfactory to the Company and the Warrant
Agent, by the holder thereof or such Warrantholder’s attorney duly authorized in
writing.


(d)           When Warrants are presented to the Warrant Agent with a request to
register the transfer of, or to exchange or substitute, such Warrants, the
Warrant Agent shall register the transfer or make the exchange or substitution
as requested if its requirements for such transactions and any applicable
requirements hereunder are satisfied, which requirements may include, as
applicable, the signature guarantee of a guarantor institution approved by The
Securities Transfer Association.  To permit registrations of transfers,
exchanges and substitutions, the Company shall execute Warrant Certificates at
the Warrant Agent’s request and the Warrant Agent shall countersign and deliver
such Warrant Certificates.  No service charge shall be made for any registration
of transfer or exchange of or substitution for Warrants, but the Company may
require payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in connection with any registration of transfer of
Warrants.

 
12

--------------------------------------------------------------------------------

 

(e)           If less than all Warrants represented by a Certificated Warrant
are transferred, exchanged or substituted in accordance with this Warrant
Agreement, the Warrant Certificate shall be surrendered to the Warrant Agent and
a new Warrant Certificate for a Number of Warrants equal to the Warrants
represented by such Warrant Certificate that were not transferred, exchanged or
substituted, registered in such name or names as may be directed in writing by
the surrendering Warrantholder, shall be executed by the Company and delivered
to the Warrant Agent and the Warrant Agent shall countersign such new Warrant
Certificate and shall deliver such new Warrant Certificate to the Person or
Persons entitled to receive the same.


Section 2.06.  Global Warrants.  (a) The Warrants shall initially be issued in
the form of Certificated Warrants.  However, if the Warrants are sold pursuant
to an effective registration statement covering the resale of such Warrants
filed with the SEC, or at any other time selected by the Company, any
Certificated Warrants may be presented to the Warrant Agent by Warrantholders in
exchange for one or more Global Warrants up to the aggregate Number of Warrants
then outstanding, to be registered in the name of the Depositary, or its
nominee, and delivered by the Warrant Agent to the Depositary, or its custodian,
for crediting to the accounts of its participants pursuant to the procedures of
the Depositary.  Upon such presentation, the Company shall execute a Global
Warrant in such aggregate principal amount and deliver the same to the Warrant
Agent for authentication and delivery in accordance with Section 2.02.


(b)           Any Global Warrant shall bear the legend substantially in the form
set forth in Exhibit C hereto (the “Global Warrant Legend”).


(c)           So long as a Global Warrant is registered in the name of the
Depositary or its nominee, members of, or participants in, the Depositary
(“Agent Members”) shall have no rights under this Warrant Agreement with respect
to the Global Warrant held on their behalf by the Depositary or the Warrant
Agent as its custodian, and the Depositary may be treated by the Company, the
Warrant Agent and any agent of the Company or the Warrant Agent as the absolute
owner of such Global Warrant for all purposes.  Accordingly, any such owner’s
beneficial interest in such Global Warrant will be shown only on, and the
transfer of such interest shall be effected only through, records maintained by
the Depositary or its nominee or its Agent Members, and neither the Company nor
the Warrant Agent shall have any responsibility with respect to such records
maintained by the Depositary or its nominee or its Agent
Members.  Notwithstanding the foregoing, nothing herein shall (i) prevent the
Company, the Warrant Agent or any agent of the Company or the Warrant Agent from
giving effect to any written certification, proxy or other authorization
furnished by the Depositary or (ii) impair, as between the Depositary and its
Agent Members, the operation of customary practices governing the exercise of
the rights of a Warrantholder.

 
13

--------------------------------------------------------------------------------

 

(d)           Any holder of a Global Warrant registered in the name of the
Depositary or its nominee shall, by acceptance of such Global Warrant, agree
that transfers of beneficial interests in such Global Warrant may be effected
only through a book-entry system maintained by the holder of such Global Warrant
(or its agent), and that ownership of a beneficial interest in Warrants
represented thereby shall be required to be reflected in book-entry form.


(e)           Transfers of a Global Warrant registered in the name of the
Depositary or its nominee shall be limited to transfers in whole, and not in
part, to the Company, the Depositary, their successors, and their respective
nominees.  Interests of beneficial owners in a Global Warrant registered in the
name of the Depositary or its nominee shall be transferred in accordance with
the rules and procedures of the Depositary.


(f)           A Global Warrant registered in the name of the Depositary or its
nominee shall be exchanged for Certificated Warrants only if (i) the Depositary
(A) has notified the Company that it is unwilling or unable to continue as or
ceases to be a clearing agency registered under Section 17A of the Exchange Act
and (B) a successor to the Depositary registered as a clearing agency under
Section 17A of the Exchange Act is not able to be appointed by the Company
within 90 days or (ii) the Depositary is at any time unwilling or unable to
continue as Depositary and a successor to the Depositary is not able to be
appointed by the Company within 90 days.  In any such event, a Global Warrant
registered in the name of the Depositary or its nominee shall be surrendered to
the Warrant Agent for cancellation, and the Company shall execute, and the
Warrant Agent shall countersign and deliver, to each beneficial owner identified
by the Depositary, in exchange for such beneficial owner’s beneficial interest
in such Global Warrant, Certificated Warrants representing, in the aggregate,
the Number of Warrants theretofore represented by such Global Warrant with
respect to such beneficial owner’s respective beneficial interest.  Any
Certificated Warrant delivered in exchange for an interest in a Global Warrant
pursuant to this Section 2.06(f) shall not bear the Global Warrant
Legend.  Interests in the Global Warrant may not be exchanged for Certificated
Warrants other than as provided in this Section 2.06(f).


(g)           The holder of a Global Warrant registered in the name of the
Depositary or its nominee may grant proxies and otherwise authorize any Person,
including Agent Members and Persons that may hold interests through Agent
Members, to take any action which a Warrantholder is entitled to take under this
Warrant Agreement or the Warrant.


Section 2.07.  Surrender of Warrant Certificates; Cancellation.  Any Warrant
Certificate surrendered for registration of transfer, exchange, substitution or
exercise of Warrants represented thereby shall, if surrendered to the Company,
be delivered to the Warrant Agent, and all Warrant Certificates surrendered or
so delivered to the Warrant Agent shall be promptly cancelled by the Warrant
Agent and shall not be reissued by the Company and, except as provided in this
Article 2 in case of an exchange, transfer or substitution, or Article 3 in case
of the exercise of less than all Warrants represented thereby, or Section 6.02
in case of mutilation, no Warrant Certificate shall be issued hereunder in lieu
thereof.  The Warrant Agent shall deliver to the Company from time to time or
otherwise dispose of such cancelled Warrant Certificates as the Company may
direct.

 
14

--------------------------------------------------------------------------------

 

ARTICLE 3
Exercise and Settlement of Warrants


Section 3.01.  Exercise of Warrants. At any time prior to 5:00 p.m., New York
City time, on the Expiration Date, a Warrantholder shall be entitled to
exercise, in accordance with this Article 3, the full Number of Warrants
represented by any Warrant Certificate then registered in such Warrantholder’s
name (which may include fractional Warrants) or any portion thereof (which shall
not include any fractional Warrants).  Any Warrants not exercised prior to such
time shall expire unexercised.


Section 3.02.  Procedure for Exercise.  (a) To exercise a Warrant (i) in the
case of a Certificated Warrant, the Warrantholder must surrender the Warrant
Certificate evidencing such Warrant at the principal office of the Warrant Agent
(or successor warrant agent), with the Exercise Notice set forth on the reverse
of the Warrant Certificate duly completed and executed, together with any
applicable transfer taxes as set forth in Section 7.02(b), or (ii) in the case
of a Global Warrant, the Warrantholder must comply with the procedures
established by the Depositary for the exercise of Warrants.


(b)           The date on which a Warrantholder complies with the requirements
for exercise set forth in this Section 3.02 in respect of a Warrant is the
“Exercise Date” for such Warrant.  However, if such date is not a Trading Day or
the Warrantholder satisfies such requirements after the Close of Business on a
Trading Day, then the Exercise Date shall be the immediately succeeding Trading
Day, unless that Trading Day falls after the Expiration Date, in which case the
Exercise Date shall be the immediately preceding Trading Day.

 
15

--------------------------------------------------------------------------------

 

Section 3.03.  Settlement of Warrants.  (a) Full Physical Settlement shall apply
to each Warrant unless the Warrantholder elects for Net Share Settlement to
apply upon exercise of such Warrant.  Such election shall be made (i) in the
case of a Certificated Warrant, in the Exercise Notice for such Warrant, or (ii)
in the case of a Global Warrant, in accordance with the procedures established
by the Depositary for the exercise of Warrants.


(b)           If Full Physical Settlement is applicable with respect to the
exercise of a Warrant, then, for each Warrant exercised hereunder (i) prior to
11:00 a.m., New York City time, on the Settlement Date for such Warrant, the
Warrantholder shall pay the Exercise Price (determined as of such Exercise Date)
by federal wire or other immediately available funds payable to the order of the
Company to the account maintained by the Warrant Agent and notified to the
Warrantholder in accordance with Section 7.18, and (ii) on the Settlement Date,
following receipt by the Warrant Agent of such Exercise Price, the Company shall
cause to be delivered to the Warrantholder one share of Common Stock (the “Full
Physical Share Amount”), together with Cash in respect of any fractional Warrant
as provided in Section 3.06.


(c)           If Net Share Settlement is applicable with respect to the exercise
of a Warrant, then, for each Warrant exercised hereunder, on the Settlement Date
for such Warrant, the Company shall cause to be delivered to the Warrantholder a
number of shares of Common Stock (which in no event will be less than zero) (the
“Net Share Amount”) equal to (i) the Closing Sale Price on the relevant Exercise
Date, minus the Exercise Price (determined as of such Exercise Date), divided
by (ii) such Closing Sale Price, together with Cash in respect of any factional
shares or fractional Warrants as provided in Section 3.06.


Section 3.04.  Delivery of Common Stock.  (a) In connection with the delivery of
shares of Common Stock to an exercising Warrantholder pursuant to Section
3.03(b) or Section 3.03(c), as the case may be, the Warrant Agent shall:


(i)           (A) if such shares of Common Stock are in book-entry form at the
Depositary, deliver Common Stock by electronic transfer (with the assistance of
the Company and the transfer agent of Common Stock, if necessary) to such
Warrantholder’s account, or any other account as such Warrantholder may
designate, at the Depositary or at an Agent Member, or (B) if such shares of
Common Stock are not in book-entry form at the Depositary, requisition from the
transfer agent of the Common Stock and deliver to or upon the order of such
Warrantholder a certificate or certificates, in each case with legends thereon
as appropriate (as determined by the Company) and for the number of full shares
of Common Stock to which such Warrantholder is entitled, registered in such name
or names as may be directed by such Warrantholder;

 
16

--------------------------------------------------------------------------------

 

(ii)           deliver Cash to such Warrantholder in respect of any fractional
shares or fractional Warrants, as provided in Section 3.06; and


(iii)           if the Number of Warrants represented by a Warrant Certificate
shall not have been exercised in full, deliver a new Warrant Certificate,
countersigned by the Warrant Agent, for the balance of the number of Warrants
represented by the surrendered Warrant Certificate.


(b)           Each Person in whose name any shares of Common Stock are issued
shall for all purposes be deemed to have become the holder of record of such
shares as of the Exercise Date or, in the case of a Warrant subject to Full
Physical Settlement only, the date of payment by the Warrantholder of the
Exercise Price in accordance with Section 3.03(b), if later.  However, if any
such date is a date when the stock transfer books of the Company are closed,
such Person shall be deemed to have become the holder of such shares at the
Close of Business on the next succeeding date on which the stock transfer books
are open.


Section 3.05.  Payments to the Company.  (a) All funds received by the Warrant
Agent upon exercise of any Warrants shall be deposited by the Warrant Agent for
the account of the Company at [specify bank] promptly following receipt of such
funds by the Warrant Agent, unless the Company has previously instructed
otherwise in writing.


(b)           Promptly after the Warrant Agent shall have taken the action
required under Section 3.04 (or at such later time as may be mutually agreeable
to the Company and the Warrant Agent), the Warrant Agent shall account to the
Company with respect to any Warrants exercised (including, without limitation,
with respect to any Exercise Price paid to the Warrant Agent).  The Company
shall reimburse the Warrant Agent for any amounts paid by the Warrant Agent in
respect of a fractional share or fractional Warrant upon such exercise in
accordance with Section 3.06 hereof.


(c)           The Company acknowledges that any bank accounts maintained by the
Warrant Agent in connection with the services provided hereunder will be
established and maintained in the name of the Paying Agent.  The Company shall
not be entitled to any interest on any funds received or held by the Warrant
Agent pursuant to the terms of this Agreement.


Section 3.06.  No Fractional Shares to Be Issued. (a) Notwithstanding anything
to the contrary in this Warrant Agreement, the Company shall not be required to
issue any fraction of a share of Common Stock upon exercise of any Warrants.


(b)           If any fraction of a Warrant shall be exercised hereunder, the
Company shall pay the relevant Warrantholder Cash in lieu of the corresponding
fraction of a share of Common Stock valued at the Closing Sale Price on the
Exercise Date.  However, if more than one Warrant shall be exercised hereunder
at one time by the same Warrantholder, the number of full shares which shall be
issuable upon exercise thereof shall be computed on the basis of all Warrants
(including any fractional Warrants) so exercised.  If any fraction of a share of
Common Stock would, except for the provisions of this Section 3.06, be issuable
on the exercise of any Warrant or Warrants (including any fractional Warrants),
the Company shall pay the Warrantholder Cash in lieu of such fractional shares
valued at the Closing Sale Price on the Exercise Date.

 
17

--------------------------------------------------------------------------------

 

(c)           Each Warrantholder, by its acceptance of a Warrant Certificate,
expressly waives its right to receive any fraction of a share of Common Stock or
a stock certificate representing a fraction of a share of Common Stock.


Section 3.07.  Acquisition of Warrants by Company.  The Company shall have the
right, except as limited by law, to purchase or otherwise to acquire Warrants at
such times, in such manner and for such consideration as it may deem appropriate
and shall have agreed with the holder of such Warrants.


Section 3.08.  Direction of Warrant Agent.  (a) The Company shall be responsible
for performing all calculations required in connection with the exercise and
settlement of the Warrants and the payment or delivery, as the case may be, of
Cash and/or Common Stock as described in this Article 3.  In connection
therewith, the Company shall provide prompt written notice to the Warrant Agent
of the amount of Cash and the number of shares of Common Stock payable or
deliverable, as the case may be, upon exercise and settlement of the Warrants,
including, without limitation, the Net Share Amount and the Full Physical Share
Amount.


(b)           Any Cash to be paid, or Common Stock to be delivered, to the
Warrantholders hereunder shall be delivered to the Warrant Agent no later than
the Business Day immediately preceding the date such consideration is required
to be delivered to the Warrantholders.


(c)           The Warrant Agent shall have no liability for any failure or delay
in performing its duties hereunder caused by any failure or delay of the Company
in providing such calculations or items to the Warrant Agent.  The Warrant Agent
shall not be accountable with respect to the validity or value (or the kind or
amount) of any shares of Common Stock or Units of Reference Property that may at
any time be issued or delivered upon the exercise of any Warrant, and it makes
no representation with respect thereto.  The Warrant Agent shall not be
responsible for any failure of the Company to make any Cash payment or to issue,
transfer or deliver any shares of Common Stock or stock certificates or Units of
Reference Property, or to comply with any of the covenants of the Company
contained in this Article 3.

 
18

--------------------------------------------------------------------------------

 

ARTICLE 4
Exercise of Warrants in Connection with a Designated Event


Section 4.01.  Adjustment to Exercise Price Upon Designated Event. (a) If a
Designated Event occurs prior to January 1, 2011 and a Warrantholder elects to
exercise its Warrants in connection with such Designated Event, the Company
shall reduce the Exercise Price for the Warrants exercised by an amount (the
“Exercise Price Reduction”) and increase the Number of Warrants for the relevant
Warrant Certificate (or portion thereof) as described in this Article 4.  An
exercise of a Warrant shall be deemed for the purposes of this Section 4.01 to
be “in connection with” a Designated Event if the Exercise Date for such Warrant
falls during the period commencing on the effective date of the relevant
Designated Event (the “Effective Date”) and ending on the 30th calendar day
following the Effective Date for such Designated Event.


(b)           Notwithstanding Section 4.01(a), the Exercise Price shall not be
reduced (and the Number of Warrants for the relevant Warrant Certificate (or
portion thereof) shall not be correspondingly increased) in the case of any
Designated Event if at least 90% of the consideration, excluding Cash payments
for fractional shares of Common Stock and Cash payments made pursuant to
dissenters’ appraisal rights, in a transaction otherwise constituting a
Designated Event consists of shares of common stock, depositary receipts or
other certificates representing common equity interests traded on a U.S.
national securities exchange, or will be so traded immediately following such
transaction, and as a result of such transaction the Warrants become exercisable
solely for such consideration.


Section 4.02.  Notice of Designated Event.  (a) Within 15 calendar days after
the Effective Date of any Designated Event, the Company shall mail a written
notice of such Designated Event by first-class mail to the Warrant Agent and to
each Warrantholder.  The notice must state the events causing, and the Effective
Date of, such Designated Event.  If the Company fails to provide such notice
within 15 calendar days of the Effective Date, the period during which
Warrantholders may exercise their Warrants and receive the relevant Exercise
Price Reduction (and the corresponding increase in the Number of Warrants for
the relevant Warrant Certificate (or portion thereof)) will be extended by the
number of calendar days that such notification is delayed or not otherwise
provided to Warrantholders beyond the specified notice deadline.


(b)           The Company shall mail a notice to Warrantholders and issue a
press release through Dow Jones & Company, Inc. or Bloomberg Business News or
other similarly broad public medium that is customary for such press releases no
later than 10 days prior to the anticipated Effective Date for any Designated
Event. The failure to deliver such notice or issue such press release shall not
affect the validity of such transaction.

 
19

--------------------------------------------------------------------------------

 

Section 4.03.  Exercise Price Reduction. (a) The amount of the Exercise Price
Reduction with respect to Warrants exercised in connection with any Designated
Event shall be determined by reference to the table below in Section 4.03(c) and
shall be based on the Effective Date of, and the Applicable Price for, such
Designated Event.


(b)           The Applicable Prices set forth in the first row of the table
below (i.e., the column headers), and the Exercise Price Reduction amounts set
forth in the table below, shall each be adjusted at the same time and in the
manner as the Exercise Price as set forth in Article 5.


(c)           The following table sets forth the amount of the Exercise Price
Reduction for given Applicable Prices and Effective Dates:



   
Applicable Prices
 
Effective Date
  $ 8.00     $ 9.00     $ 10.00     $ 12.00     $ 14.00     $ 16.00     $ 18.00
    $ 20.00     $ 25.00     $ 30.00     $ 40.00  
January 1, 2009
  $ 1.2000     $ 1.2000     $ 1.2000     $ 1.2000     $ 1.1080     $ 0.9282    
$ 0.7967     $ 0.6967     $ 0.5279     $ 0.4220     $ 0.2945  
January 1, 2010
  $ 1.2000     $ 1.2000     $ 1.2000     $ 1.1508     $ 0.9098     $ 0.7491    
$ 0.6362     $ 0.5531     $ 0.4171     $ 0.3337     $ 0.2339  
January 1, 2011
  $ 1.2000     $ 1.2000     $ 1.2000     $ 0.8830     $ 0.6670     $ 0.5353    
$ 0.4491     $ 0.3886     $ 0.2935     $ 0.2360     $ 0.1665  



(d)           If the exact Applicable Price and/or Effective Date are not set
forth in the table above, then:


(i)           if the actual Applicable Price is between two Applicable Prices in
the table or the Effective Date is between two Effective Dates in the table, the
Exercise Price Reduction shall be determined by a straight-line interpolation
between the Exercise Price Reduction set forth for the higher and lower
Applicable Prices and/or the earlier and later Effective Dates in the table,
based on a 365-day year, as applicable;


(ii)           if the actual Applicable Price is equal to or in excess of $40.00
per share, subject to adjustment as set forth in Section 4.03(b), the Exercise
Price shall not be reduced pursuant to this Section 4.03 (and there shall be no
corresponding increase to the Number of Warrants for the relevant Warrant
Certificate (or portion thereof) pursuant to Section 4.04) upon exercise of any
Warrant in connection with the relevant Designated Event; and


(iii)           if the Applicable Price is equal to or less than $8.00 per
share, subject to adjustment as set forth in Section 4.03(b), the Exercise Price
shall not be reduced pursuant to this Section 4.03 (and there shall be no
corresponding increase to the Number of Warrants for the relevant Warrant
Certificate (or portion thereof) pursuant to Section 4.04) upon exercise of any
Warrant in connection with the relevant Designated Event.

 
20

--------------------------------------------------------------------------------

 

(e)           Notwithstanding the foregoing, in no event shall the Company
reduce the Exercise Price if the reduction would cause the Exercise Price to
fall below $8.00, such price subject to adjustment at the same time and in the
same manner as the Exercise Price as set forth in Article 5.


Section 4.04.  Adjustment to Number of Warrants.   If the Exercise Price for any
Warrants that are exercised in connection with a Designated Event is reduced
pursuant to Section 4.03, the Number of Warrants for the exercised Warrant
Certificate (or portion thereof) shall concurrently be increased by multiplying
the Number of Warrants for such exercised Warrant Certificate (or portion
thereof) prior to such increase by a fraction, (i) the numerator of which is the
Exercise Price prior to giving effect to such Exercise Price Reduction and (ii)
the denominator of which is the Exercise Price after giving effect to such
Exercise Price Reduction.


ARTICLE 5
Adjustments


Section 5.01.  Adjustments to Exercise Price. The Exercise Price for the
Warrants shall be subject to adjustment (without duplication) upon the
occurrence of any of the following events:


(a)           The issuance of Common Stock as a dividend or distribution to all
holders of Common Stock, or a subdivision or combination of Common Stock, in
which event the Exercise Price shall be adjusted based on the following formula:


EP1
=
EP0
x
OS0
OS1

 
where:


 
EP0
=
the Exercise Price in effect immediately prior to the Close of Business on the
Record Date for such dividend or distribution, or immediately prior to the Open
of Business on the effective date for such subdivision or combination, as the
case may be;



 
EP1
=
the Exercise Price in effect immediately after the Close of Business on the
Record Date for such dividend or distribution, or immediately after the Open of
Business on the effective date for such subdivision or combination, as the case
may be;


 
21

--------------------------------------------------------------------------------

 

 
OS0
=
the number of shares of Common Stock outstanding immediately prior to the Close
of Business on the Record Date for such dividend or distribution, or immediately
prior to the Open of Business on the effective date for such subdivision or
combination, as the case may be; and



 
OS1
=
the number of shares of Common Stock that would be outstanding immediately
after, and solely as a result of, such dividend, distribution, subdivision or
combination.



Such adjustment shall become effective immediately after the Close of Business
on the Record Date for such dividend or distribution, or immediately after the
Open of Business on the effective date for such subdivision or combination, as
the case may be. If any dividend or distribution or subdivision or combination
of the type described in this Section 5.01(a) is declared or announced but not
so paid or made, the Exercise Price shall again be adjusted to the Exercise
Price that would then be in effect if such dividend or distribution or
subdivision or combination had not been declared or announced, as the case may
be.


(b)           The issuance to all holders of Common Stock of rights or warrants
entitling them for a period expiring 60 days or less from the date of issuance
of such rights or warrants to purchase shares of Common Stock (or securities
convertible into Common Stock) at less than (or having a conversion price per
share less than) the Current Market Price of Common Stock, in which event the
Exercise Price will be adjusted based on the following formula:


EP1
=
EP0
x
OS0 + Y
OS0 + X

 
where:


 
EP0
=
the Exercise Price in effect immediately prior to the Close of Business on the
Record Date for such issuance;



 
EP1
=
the Exercise Price in effect immediately after the Close of Business on the
Record Date for such issuance;



 
OS0
=
the number of shares of Common Stock outstanding immediately prior to the Close
of Business on the Record Date for such issuance;


 
22

--------------------------------------------------------------------------------

 

 
X
=
the total number of shares of Common Stock issuable pursuant to such rights,
warrants or convertible securities; and



 
Y
=
the aggregate price payable to exercise such rights, warrants or convertible
securities divided by the Current Market Price.



Such adjustment shall become effective immediately after the Close of Business
on the Record Date for such issuance.  In the event that the issuance of such
rights, warrants or convertible securities is announced but such rights,
warrants or convertible securities are not so issued, the Exercise Price shall
again be adjusted to be the Exercise Price that would then be in effect if the
Record Date for such issuance had not occurred.  To the extent that such rights
or warrants are not exercised prior to their expiration or shares of Common
Stock are otherwise not delivered pursuant to such rights, warrants or
convertible securities, upon the expiration, termination or maturity of such
rights, warrants or convertible securities, the Exercise Price shall be
readjusted to the Exercise Price that would then be in effect had the
adjustments made upon the issuance of such rights, warrants or convertible
securities been made on the basis of the delivery of only the number of shares
of Common Stock actually delivered.  In determining the aggregate price payable
for such shares of Common Stock, there shall be taken into account any
consideration received for such rights or warrants, as well as any consideration
received in connection with the conversion of any convertible securities issued
upon exercise of such rights or warrants, and the value of such consideration,
if other than Cash, shall be determined in good faith by the Board of Directors.


(c)           The dividend or other distribution to all holders of Common Stock
of shares of the Company’s Capital Stock (other than Common Stock) or evidences
of the Company’s indebtedness, rights or warrants to purchase the Company’s
securities, or the Company’s assets (excluding any dividend, distribution or
issuance covered by clauses (a) or (b) above or (d) or (e) below), in which
event the Exercise Price will be adjusted based on the following formula:


EP1
=
EP0
x
SP0 - FMV
SP0

 
where:


 
EP0
=
the Exercise Price in effect immediately prior to the Close of Business on the
Record Date for such dividend or distribution;


 
23

--------------------------------------------------------------------------------

 

 
EP1
=
the Exercise Price in effect immediately after the Close of Business on the
Record Date for such dividend or distribution;



 
SP0
=
the Current Market Price; and



 
FMV
=
the fair market value (as determined in good faith by the Board of Directors),
on the Record Date for such dividend or distribution, of the shares of Capital
Stock, evidences of indebtedness or assets so distributed, expressed as an
amount per share of Common Stock.



Such decrease shall become effective immediately after the Close of Business on
the Record Date for such dividend or distribution. In the event that such
dividend or distribution is declared or announced but not so paid or made, the
Exercise Price shall again be adjusted to be the Exercise Price which would then
be in effect if such distribution had not been declared or announced.


However, if the transaction that gives rise to an adjustment pursuant to this
clause (c) is one pursuant to which the payment of a dividend or other
distribution on Common Stock consists of shares of capital stock of, or similar
equity interests in, a subsidiary of the Company or other business unit of the
Company (i.e., a spin-off) that are, or, when issued, will be, traded or quoted
on the New York Stock Exchange or any other national or regional securities
exchange or market, then the Exercise Price will instead be adjusted based on
the following formula:


EP1
=
EP0
x
MP0
MP0 + FMV

 
where:


 
EP0
=
the Exercise Price in effect immediately prior to the Close of Business on the
Record Date for such dividend or distribution;



 
EP1
=
the Exercise Price in effect immediately after the Close of Business on the
Record Date for such dividend or distribution;



 
FMV
=
the average of the Closing Sale Prices of the Capital Stock or similar equity
interests distributed to holders of Common Stock applicable to one share of
Common Stock over the 10 consecutive Trading Days commencing on, and including,
the third Trading Day after the Ex-Date for such dividend or distribution (the
“Valuation Period”); and


 
24

--------------------------------------------------------------------------------

 

 
MP0
=
the average of the Closing Sale Prices of the Common Stock over the Valuation
Period for such dividend or distribution.



Such decrease shall be made immediately after the Close of Business on the last
Trading Day of the Valuation Period for such dividend or distribution, but shall
be given effect immediately after the Close of Business on the Record Date for
such dividend or distribution.  To the extent that the Exercise Date for any
Warrant occurs during the Valuation Period for such dividend or distribution,
the Settlement Date for such Warrants shall be postponed to the third Business
Day immediately following the last Trading Day of such Valuation Period.  In the
event that such dividend or distribution is declared or announced but not so
paid or made, the Exercise Price shall again be adjusted to be the Exercise
Price which would then be in effect if such distribution had not been declared
or announced.


(d)           Dividends or other distributions consisting exclusively of Cash to
all holders of Common Stock, in which event the Exercise Price will be adjusted
based on the following formula:


EP1
=
EP0
x
SP0 - C
SP0

 
where:


 
EP0
=
the Exercise Price in effect immediately prior to the Close of Business on the
Record Date for such dividend or distribution;



 
EP1
=
the Exercise Price in effect immediately after the Close of Business on the
Record Date for such dividend or distribution;



 
SP0
=
the Current Market Price; and



 
C
=
the amount in Cash per share that the Company distributes to holders of Common
Stock for such dividend or distribution.



Such adjustment shall become effective immediately after the Close of Business
on the Record Date for such dividend or distribution. In the event that such
dividend or distribution declared or announced but is not so paid or made, the
Exercise Price shall again be adjusted to be the Exercise Price which would then
be in effect if such dividend or distribution had not been declared or
announced.

 
25

--------------------------------------------------------------------------------

 

(e)           The Company or one or more subsidiaries of the Company make
purchases of Common Stock pursuant to a tender offer or exchange offer (other
than offers not subject to Rule 13e-4 under the Exchange Act) by the Company or
a subsidiary of the Company for the Common Stock, to the extent that the Cash
and value of any other consideration included in the payment per share of Common
Stock validly tendered or exchanged exceeds the Closing Sale Price per share of
Common Stock on the Trading Day next succeeding the last date on which tenders
or exchanges may be made pursuant to such tender or exchange offer (the “Offer
Expiration Date”), in which event the Exercise Price will be adjusted based on
the following formula:
 
EP1
=
EP0
x
OS0 x SP1
FMV + (SP1 x OS1)

 
where:


 
EP0
=
the Exercise Price in effect immediately prior to the Close of Business on the
Trading Day next succeeding the Offer Expiration Date;



 
EP1
=
the Exercise Price in effect immediately after the Close of Business on the
Trading Day next succeeding the Offer Expiration Date;



 
FMV
=
the fair market value (as determined by the Board of Directors), on the Offer
Expiration Date, of the aggregate value of all Cash and any other consideration
paid or payable for shares of Common Stock validly tendered or exchanged and not
withdrawn as of the Offer Expiration Date (the “Purchased Shares”);



 
OS1
=
the number of shares of Common Stock outstanding as of the last time tenders or
exchanges may be made pursuant to such tender or exchange offer (the “Offer
Expiration Time”) less any Purchased Shares;



 
OS0
=
the number of shares of Common Stock outstanding as of the Offer Expiration
Time, including any Purchased Shares; and



 
SP1
=
the Closing Sale Price of Common Stock on the Trading Day next succeeding the
Offer Expiration Date.


 
26

--------------------------------------------------------------------------------

 

An adjustment, if any, to the Exercise Price pursuant to this clause (e) shall
become effective immediately prior to the Open of Business on the second Trading
Day immediately following the Offer Expiration Date.  In the event that the
Company or a subsidiary of the Company is obligated to purchase shares of Common
Stock pursuant to any such tender offer or exchange offer, but the Company or
such subsidiary is permanently prevented by applicable law from effecting any
such purchases, or all such purchases are rescinded, then the Exercise Price
shall again be adjusted to be the Exercise Price which would then be in effect
if such tender offer or exchange offer had not been made.  Except as set forth
in the preceding sentence, if the application of this clause (e) to any tender
offer or exchange offer would result in an increase in the Exercise Price, no
adjustment shall be made for such tender offer or exchange offer under this
clause (e).


(f)           For the purposes of Section 5.01(a), (b) and (c), any dividend or
distribution to which Section 5.01(c) is applicable that also includes shares of
Common Stock, or rights or warrants to subscribe for or purchase shares of
Common Stock (or both), shall be deemed instead to be (i) a dividend or
distribution of the indebtedness, assets or shares of Capital Stock other than
such shares of Common Stock or rights or warrants (and any Exercise Price
adjustment required by Section 5.01(c) with respect to such dividend or
distribution shall be made in respect of such dividend or distribution (without
regard to the parenthetical in Section 5.01(c) that begins with the word
“excluding”)) (ii) immediately followed by a dividend or distribution of such
shares of Common Stock or such rights or warrants (and any further Exercise
Price adjustment required by Section 5.01 with respect to such dividend or
distribution shall then be made), except any shares of Common Stock included in
such dividend or distribution shall not be deemed “outstanding at the Close of
Business on the Record Date.”


Section 5.02.  Adjustments to Number of Warrants.   Concurrently with any
adjustment to the Exercise Price under Section 5.01, the Number of Warrants for
each Warrant Certificate will be adjusted such that the Number of Warrants for
each such Warrant Certificate in effect immediately following the effectiveness
of such adjustment will be equal to the Number of Warrants for each such Warrant
Certificate in effect immediately prior to such adjustment, multiplied by a
fraction, (i) the numerator of which is the Exercise Price in effect immediately
prior to such adjustment and (ii) the denominator of which is the Exercise Price
in effect immediately following such adjustment.


Section 5.03.  Certain Distributions of Rights and Warrants. (a) Rights or
warrants distributed by the Company to all holders of Common Stock entitling the
holders thereof to subscribe for or purchase shares of the Company’s Capital
Stock (either initially or under certain circumstances), which rights or
warrants, until the occurrence of a specified event or events (a “Trigger
Event”):

 
27

--------------------------------------------------------------------------------

 

(i)           are deemed to be transferred with such shares of Common Stock;


(ii)           are not exercisable; and


(iii)           are also issued in respect of future issuances of Common Stock,


shall be deemed not to have been distributed for purposes of Article 5 (and no
adjustment to the Exercise Price or the Number of Warrants under this Article 5
will be made) until the occurrence of the earliest Trigger Event, whereupon such
rights and warrants shall be deemed to have been distributed and an appropriate
adjustment (if any is required) to the Exercise Price and the Number of Warrants
for each Warrant Certificate shall be made under this Article 5 (subject in all
respects to Section 5.04).


(b)           If any such right or warrant is subject to events, upon the
occurrence of which such rights or warrants become exercisable to purchase
different securities, evidences of indebtedness or other assets, then the date
of the occurrence of any and each such event shall be deemed to be the date of
distribution and Record Date with respect to new rights or warrants with such
rights (subject in all respects to Section 5.04).


(c)           In addition, except as set forth in Section 5.04, in the event of
any distribution (or deemed distribution) of rights or warrants, or any Trigger
Event or other event (of the type described in Section 5.03(b)) with respect
thereto that was counted for purposes of calculating a distribution amount for
which an adjustment to the Exercise Price and the Number of Warrants for each
Warrant Certificate under Article 5 was made (including any adjustment
contemplated in Section 5.04):


(i)           in the case of any such rights or warrants that shall all have
been redeemed or repurchased without exercise by the holders thereof, the
Exercise Price and the Number of Warrants for each Warrant Certificate shall be
readjusted upon such final redemption or repurchase to give effect to such
distribution or Trigger Event, as the case may be, as though it were a Cash
distribution, equal to the per share redemption or repurchase price received by
a holder or holders of Common Stock with respect to such rights or warrants
(assuming such holder had retained such rights or warrants), made to all holders
of Common Stock as of the date of such redemption or repurchase; and


(ii)           in the case of such rights or warrants that shall have expired or
been terminated without exercise by the holders thereof, the Exercise Price and
the Number of Warrants for each Warrant Certificate shall be readjusted as if
such rights and warrants had not been issued.

 
28

--------------------------------------------------------------------------------

 

Section 5.04.  Shareholder Rights Plans. If a Company shareholders rights plan
under which any rights are issued provides that each share of Common Stock
issued upon exercise of Warrants at any time prior to the distribution of
separate certificates representing such rights shall be entitled to receive such
rights, prior to the separation of such rights from the Common Stock, the
Exercise Price and the Number of Warrants for each Warrant Certificate shall not
be adjusted pursuant to Section 5.01.  If, however, prior to any exercise of a
Warrant, such rights have separated from the Common Stock, the Exercise Price
and the Number of Warrants for each Warrant Certificate shall be adjusted at the
time of separation as if the Company dividended or distributed to all holders of
Common Stock, the Company’s Capital Stock, evidences of the Company’s
indebtedness, certain rights or warrants to purchase the Company’s securities or
other of the Company’s assets as described in Section 5.01(c), subject to
readjustment in the event of the expiration, termination or redemption of such
rights.


Section 5.05.  Other Adjustments if Net Share Settlement Applies.  To the extent
Net Share Settlement applies to the exercise of any Warrant, the Board of
Directors shall make appropriate adjustments to the amount of Cash or number of
shares of Common Stock, as the case may be, due upon exercise of the Warrant, as
may be necessary or appropriate to effectuate the intent of this Article 5 and
to avoid unjust or inequitable results as determined in its good faith judgment,
to account for any adjustment to the Exercise Price and the Number of Warrants
for the relevant Warrant Certificate that becomes effective, or any event
requiring an adjustment to the Exercise Price and the Number of Warrants for the
relevant Warrant Certificate where the Record Date or effective date (in the
case of a subdivision or combination of the Common Stock) of the event occurs,
during the period beginning on, and including, the Exercise Date and ending on,
and including, the related Settlement Date.


Section 5.06.  Discretionary Adjustments.  The Company may from time to time, to
the extent permitted by law and subject to applicable rules of the New York
Stock Exchange, decrease the Exercise Price and/or increase the Number of
Warrants for each Warrant Certificate by any amount for any period of at least
20 days.  In that case, the Company shall give the Warrantholders at least 15
days’ prior notice of such increase or decrease, and such notice shall state the
decreased Exercise Price and/or increased Number of Warrants for each Warrant
Certificate and the period during which the decrease and/or increase will be in
effect.  The Company may make such decreases in the Exercise Price and/or
increases in the Number of Warrants for each Warrant Certificate, in addition to
those set forth in this Article 5, as the Company’s Board of Directors deems
advisable, including to avoid or diminish any income tax to holders of the
Common Stock resulting from any dividend or distribution of stock (or rights to
acquire stock) or from any event treated as such for income tax purposes.

 
29

--------------------------------------------------------------------------------

 

Section 5.07.  Restrictions on Adjustments.  (a) Except in accordance with
Section 5.01, the Exercise Price and the Number of Warrants for any Warrant
Certificate will not be adjusted for the issuance of Common Stock or any
securities convertible into or exchangeable for Common Stock or carrying the
right to purchase any of the foregoing.


(b)           Neither the Exercise Price nor the Number of Warrants for any
Warrant Certificate will be adjusted:


(i)           upon the issuance of any shares of Common Stock pursuant to any
present or future plan providing for the reinvestment of dividends or interest
payable on the Company’s securities and the investment of additional optional
amounts in shares of Common Stock under any plan; or


(ii)           for a change in the par value of the Common Stock.


(c)           In no event will the Company adjust the Exercise Price or make a
corresponding adjustment to the Number of Warrants for any Warrant Certificate
to the extent that the adjustment would reduce the Exercise Price below the par
value per share of Common Stock.


(d)           Notwithstanding anything in this Article 5 to the contrary, the
Exercise Price will not be adjusted, and no corresponding adjustment shall be
made to the Number of Warrants for any Warrant Certificate, to the extent that
the Exercise Price, as adjusted in accordance with Section 5.01, would be
reduced below $8.00 (such price subject to adjustment in the same manner and at
the same time as adjustments to the Exercise Price pursuant to this Article 5).


(e)           No adjustment shall be made to the Exercise Price or the Number of
Warrants for any Warrant Certificate for any of the transactions described in
Section 5.01 if the Company makes provisions for Warrantholders to participate
in any such transaction without exercising their Warrants on a basis and with
notice that the Board of Directors determines in good faith to be fair and
appropriate.


(f)           No adjustment shall be made to the Exercise Price, nor will any
corresponding adjustment be made to the Number of Warrants for any Warrant
Certificate, unless the adjustment would result in a change of at least 1% of
the Exercise Price; provided that any adjustments that are less than 1% of the
Exercise Price shall be carried forward and such carried forward adjustments,
regardless of whether the aggregate adjustment is less than 1% of the Exercise
Price, shall be made (i) annually, on each anniversary of the Exchange Date
and (ii) five Business Days prior to the Expiration Date, unless such adjustment
has already been made.

 
30

--------------------------------------------------------------------------------

 

(g)           If the Company takes a record of the holders of Common Stock for
the purpose of entitling them to receive a dividend or other distribution, and
thereafter (and before the dividend or distribution has been paid or delivered
to stockholders) legally abandons its plan to pay or deliver such dividend or
distribution, then thereafter no adjustment to the Exercise Price or the Number
of Warrants for any Warrant Certificate then in effect shall be required by
reason of the taking of such record.


Section 5.08.  Deferral of Adjustments.  In any case in which Section 5.01
provides that an adjustment shall become effective immediately after (a) a
Record Date for an event, (b) the effective date (in the case of a subdivision
or combination of the Common Stock) or (c) the Offer Expiration Date for any
tender or exchange offer pursuant to Section 5.01(e) (each a “Determination
Date”), the Company may elect to defer, until the later of the date the
adjustment to the Exercise Price and Number of Warrants for each Warrant
Certificate can be definitively determined and the occurrence of the applicable
Adjustment Event (as hereinafter defined), (i) issuing to the Warrantholder of
any Warrant exercised after such Determination Date and before the occurrence of
such Adjustment Event, the additional shares of Common Stock or other securities
or assets issuable upon such exercise by reason of the adjustment required by
such Adjustment Event over and above the Common Stock issuable upon such
exercise before giving effect to such adjustment and (ii) paying to such
Warrantholder any amount in Cash in lieu of any fractional share of Common Stock
or fractional Warrant pursuant to Section 3.06.  For the purposes of this
Section 5.08, the term “Adjustment Event” shall mean (A) in any case referred to
in clause (a) or clause (b) hereof, the occurrence of such event, (B) in any
case referred to in clause (c) hereof, the date a sale or exchange of Common
Stock pursuant to such tender or exchange offer is consummated and becomes
irrevocable.


Section 5.09.  Recapitalizations, Reclassifications and Other Changes. (a) If
any of the following events occur:


(i)            any recapitalization;


(ii)           any reclassification or change of the outstanding shares of
Common Stock (other than changes resulting from a subdivision or combination to
which Section 5.01(a) applies);


(iii)           any consolidation, merger or combination involving the Company;


(iv)           any sale or conveyance to a third party of all or substantially
all of the Company’s assets; or


(v)           any statutory share exchange,

 
31

--------------------------------------------------------------------------------

 

(each such event a “Reorganization Event”), in each case as a result of which
the Common Stock would be converted into, or exchanged for, stock, other
securities, other property or assets (including cash or any combination thereof)
(the “Reference Property”), then, following the effective time of the
transaction, the right to receive shares of Common Stock upon exercise of a
Warrant shall be changed to a right to receive, upon exercise of such Warrant,
the kind and amount of shares of stock, other securities or other property or
assets (including cash or any combination thereof) that a holder of one share of
Common Stock would have owned or been entitled to receive in connection with
such Reorganization Event (such kind and amount of Reference Property per share
of Common Stock, a “Unit of Reference Property”).  In the event holders of
Common Stock have the opportunity to elect the form of consideration to be
received in a Reorganization Event, the type and amount of consideration into
which the Warrants shall be exercisable from and after the effective time of
such Reorganization Event shall be deemed to be the weighted average of the
types and amounts of consideration received by the holders of Common Stock in
such Reorganization Event.  The Company hereby agrees not to become a party to
any Reorganization Event unless its terms are consistent with this Section 5.09.


(b)           At any time from, and including, the effective time of a
Reorganization Event:


(i)           if Full Physical Settlement applies upon exercise of a Warrant,
the Full Physical Share Amount per Warrant shall be equal to a single Unit of
Reference Property;


(ii)           if Net Share Settlement applies upon exercise of a Warrant, the
Net Share Amount per Warrant shall be a number of Units of Reference Property
calculated as set forth in Section 3.03(c), except that the Closing Sale Price
used to determine such Net Share Amount on any Trading Day shall be the Unit
Value for such Trading Day;


(iii)           the Company shall pay Cash in lieu of delivering any fraction of
a Unit of Reference Property or any fractional Warrant in accordance with
Section 3.06 based on the Unit Value as of the Exercise Date; and


(iv)           the Closing Sale Price and the Current Market Price shall be
calculated with respect to a Unit of Reference Property.


(c)           The value of a Unit of Reference Property (the “Unit Value”) shall
be determined as follows:

 
32

--------------------------------------------------------------------------------

 

(i)           any shares of common stock of the successor or purchasing
corporation or any other corporation that are traded on a national or regional
stock exchange included in such Unit of Reference Property shall be valued as if
such shares were “Common Stock” using procedures set forth in the definition of
“Closing Sale Price” in Section 1.01;


(ii)           any other property (other than Cash) included in such Unit of
Reference Property shall be valued in good faith by the Board of Directors or by
a New York Stock Exchange member firm selected by the Board of Directors; and


(iii)           any Cash included in such Unit of Reference Property shall be
valued at the amount thereof.


(d)           On or prior to the effective time of any Reorganization Event, the
Company or the successor or purchasing Person, as the case may be, shall execute
an amendment to this Warrant Agreement providing that the Warrants shall be
exercisable for Units of Reference Property in accordance with the terms of this
Section 5.09.  If the Reference Property in connection with any Reorganization
Event includes shares of stock or other securities and assets of a Person other
than the successor or purchasing Person, as the case may be, in such
Reorganization Event, then the Company shall use commercially reasonable efforts
to cause such amendment to this Warrant Agreement to be executed by such other
Person and such amendment shall contain such additional provisions to protect
the interests of the Warrantholders as the Board of Directors shall reasonably
consider necessary by reason of the foregoing.  Any such amendment to this
Warrant Agreement shall provide for adjustments which shall be as nearly
equivalent as may be practicable to the adjustments provided for in this Article
5.  In the event the Company shall execute an amendment to this Warrant
Agreement pursuant to this Section 5.09, the Company shall promptly file with
the Warrant Agent an Officers’ Certificate briefly stating the reasons therefor,
the kind or amount of cash, securities or property or asset that will comprise a
Unit of Reference Property after the relevant Reorganization Event, any
adjustment to be made with respect thereto and that all conditions precedent
have been complied with.  The Company shall cause notice of the execution of
amendment to be mailed to each Warrantholder, at its address appearing on the
Warrant Register, within 20 Business Days after execution thereof.  Failure to
deliver such notice shall not affect the legality or validity of such amendment.


(e)           The above provisions of this Section 5.09 shall similarly apply to
successive Reorganization Events.


(f)            If this Section 5.09 applies to any event or occurrence, no other
provision of this Article 5 shall apply to such event or occurrence.


(g)           This Section 5.09 does not limit the rights of Warrantholders or
the Company’s rights in the event of a Designated Event, including
Warrantholders’ right to receive an Exercise Price Reduction and corresponding
increase in the Number of Warrants for each Warrant Certificate in connection
with a Designated Event under Article 4.

 
33

--------------------------------------------------------------------------------

 

Section 5.10.  Consolidation, Merger and Sale of Assets. (a) The Company may,
without the consent of the Warrantholders, consolidate with, merge into or sell,
lease or otherwise transfer in one transaction or a series of related
transactions the consolidated assets of the Company and its subsidiaries
substantially as an entirety to any corporation, limited liability company,
partnership or trust organized under the laws of the United States or any of its
political subdivisions so long as:


(i)           the successor assumes all the Company’s obligations under this
Warrant Agreement and the Warrants; and


(ii)           an Officer’s Certificate and an Opinion of Counsel, each stating
that the consolidation, merger, sale, lease or other transfer complies with the
provisions of this Warrant Agreement, have been delivered to the Warrant Agent.


(b)           In case of any such consolidation, merger, sale, lease or other
transfer and upon any such assumption by the successor corporation, limited
liability company, partnership or trust, such successor entity shall succeed to
and be substituted for the Company with the same effect as if it had been named
herein as the Company. Such successor entity thereupon may cause to be signed,
and may issue any or all of the Warrants issuable pursuant to this Warrant
Agreement which theretofore shall not have been signed by the Company; and, upon
the order of such successor entity, instead of the Company, and subject to all
the terms, conditions and limitations in this Warrant Agreement prescribed, the
Warrant Agent shall authenticate and deliver, as applicable, any Warrants that
previously shall have been signed and delivered by the officers of the Company
to the Warrant Agent for authentication, and any Warrants which such successor
entity thereafter shall cause to be signed and delivered to the Warrant Agent
for such purpose.


Section 5.11.  Common Stock Outstanding.  For the purposes of this Article 5,
the number of shares of Common Stock at any time outstanding shall not include
shares held, directly or indirectly, by the Company, but shall include shares
issuable in respect of scrip certificates issued in lieu of fractions of shares
of Common Stock.


Section 5.12.  Covenant to Reserve Shares for Issuance on Exercise.  (a) The
Board of Directors has authorized and will reserve for issuance such number of
shares of Common Stock as the Board of Directors believes will be issuable upon
the exercise of all outstanding Warrants for shares of Common Stock (assuming,
for purposes of this covenant, that Full Physical Settlement applies to all
Warrants exercised hereunder). The Company covenants that all shares of Common
Stock that shall be so issuable shall be duly and validly issued, fully paid and
non-assessable.

 
34

--------------------------------------------------------------------------------

 

(b)           The Company agrees to authorize and direct its current and future
transfer agents for the Common Stock to reserve for issuance the number of
shares of Common Stock specified in this Section 5.12.  The Company shall
instruct the transfer agent to deliver to the Warrant Agent, upon written
request from the Warrant Agent substantially in the form of Exhibit F (or as
separately agreed between the Warrant Agent and the transfer agent), stock
certificates (or beneficial interests therein) required to honor outstanding
Warrants upon exercise thereof in accordance with the terms of this Warrant
Agreement.  The Company shall pay to the Warrant Agent, as agent for the
Warrantholders, any Cash that may be payable as provided in this Article
5.  Promptly after the date of expiration of Warrants, the Warrant Agent shall
certify to the Company the aggregate Number of Warrants then outstanding, and
thereafter no shares shall be required to be reserved in respect of such
Warrants.


(c)           If permitted or required by the rules of any national securities
exchange or over the counter market or other domestic market on which the Common
Stock is listed at any time, if any, the Company shall apply to have listed or
quoted all shares of Common Stock issued upon exercise of the Warrants (other
than shares of Common Stock bearing the restrictive legend set forth on Exhibit
B hereto) on any such exchange or market.


Section 5.13.  Company’s Determinations Final.  The Company shall be responsible
for making all calculations called for under this Warrant Agreement. These
calculations include, but are not limited to, the Exercise Date, the Current
Market Price, the Closing Sale Price, the Exercise Price, the Number of Warrants
for each Warrant Certificate and the number of shares of Common Stock or Units
of Reference Property, if any, to be issued upon exercise of any Warrants. The
Company shall make the foregoing calculations in good faith and, absent manifest
error, the Company’s calculations shall be final and binding on Warrantholders.
The Company shall provide a schedule of the Company’s calculations to the
Warrant Agent, and the Warrant Agent is entitled to rely upon the accuracy of
the Company’s calculations without independent verification.


Section 5.14.  Notice of Adjustments.  Whenever the Exercise Price or the Number
of Warrants for each Warrant Certificate is adjusted, the Company shall promptly
mail to Warrantholders a notice of the adjustment. The Company shall file with
the Warrant Agent such notice and an Officer’s Certificate briefly stating the
facts requiring the adjustment and the manner of computing it.  The certificate
shall be conclusive evidence that the adjustment is correct, and the Warrant
Agent shall not be deemed to have any knowledge of any adjustments unless and
until it has received such certificate.  The Warrant Agent shall not be under
any duty or responsibility with respect to any such certificate except to
exhibit the same to any Warrantholder desiring inspection thereof.

 
35

--------------------------------------------------------------------------------

 

Section 5.15.  Warrant Agent Not Responsible for Adjustments or Validity.  The
Warrant Agent shall at no time be under any duty or responsibility to any
Warrantholder to determine whether any facts exist that may require an
adjustment of the Exercise Price and the Number of Warrants for each Warrant
Certificate, or with respect to the nature or extent of any such adjustment when
made, or with respect to the method employed, herein or in any supplemental
agreement provided to be employed, in making the same.  The Warrant Agent shall
have no duty to verify or confirm any calculation called for hereunder.  The
Warrant Agent shall have no liability for any failure or delay in performing its
duties hereunder caused by any failure or delay of the Company in providing such
calculations to the Warrant Agent.  The Warrant Agent shall not be accountable
with respect to the validity or value (or the kind or amount) of any shares of
Common Stock or of any securities or property which may at any time be issued or
delivered upon the exercise of any Warrant or upon any adjustment pursuant to
this Article 5, and it makes no representation with respect thereto.  The
Warrant Agent shall not be responsible for any failure of the Company to make
any Cash payment or to issue, transfer or deliver any shares of Common Stock or
stock certificates or other securities or property or scrip upon the surrender
of any Warrant for the purpose of exercise or upon any adjustment pursuant to
this Article 5, or to comply with any of the covenants of the Company contained
in this Article 5.


Section 5.16.  Statements on Warrants.  The form of Warrant Certificate need not
be changed because of any adjustment made pursuant to this Article 5, and
Warrant Certificates issued after such adjustment may state the same information
(other than the adjusted Exercise Price and the adjusted Number of Warrants for
such Warrant Certificates) as are stated in the Warrant Certificates initially
issued pursuant to this Warrant Agreement.  However, the Company may at any time
in its sole discretion (which shall be conclusive) make any change in the form
of Warrant Certificate that it may deem appropriate and that does not materially
adversely affect the interest of the Warrantholders; and any Warrant
Certificates thereafter issued or countersigned, whether in exchange or
substitution for an outstanding Warrant Certificate or otherwise, may be in the
form as so changed.


ARTICLE 6
Other Provisions Relating to Rights of Warrantholders


Section 6.01.  No Rights as Stockholders.  Warrantholders shall not be entitled,
by virtue of holding Warrants, to vote, to consent, to receive dividends, to
receive notice as stockholders with respect to any meeting of stockholders for
the election of the Company’s directors or any other matter, or to exercise any
rights whatsoever as the Company’s stockholders unless, until and only to the
extent such holders become holders of record of shares of Common Stock issued
upon settlement of the Warrants.

 
36

--------------------------------------------------------------------------------

 

Section 6.02.  Mutilated or Missing Warrant Certificates.  If any Warrant at any
time is mutilated, defaced, lost, destroyed or stolen, then on the terms set
forth in this Warrant Agreement, such Warrant may be replaced at the cost of the
applicant (including legal fees of the Company) at the office of the Warrant
Agent. The applicant for a new Warrant shall, in the case of any mutilated or
defaced Warrant, surrender such Warrant to the Warrant Agent and, in the case of
any lost, destroyed or stolen Warrant, furnish evidence satisfactory to the
Company of such loss, destruction or theft, and, in each case, furnish evidence
satisfactory to the Company of the ownership and authenticity of the Warrant
together with such indemnity as the Company may require.  Any such new Warrant
Certificate shall constitute an original contractual obligation of the Company,
whether or not the allegedly lost, stolen, mutilated or destroyed Warrant
Certificate shall be at any time enforceable by anyone.  An applicant for such a
substitute Warrant Certificate shall also comply with such other reasonable
regulations and pay such other reasonable charges as the Company or the Warrant
Agent may prescribe.  All Warrant Certificates shall be held and owned upon the
express condition that the foregoing provisions are exclusive with respect to
the substitution for lost, stolen, mutilated or destroyed Warrant Certificates,
and shall preclude any and all other rights or remedies notwithstanding any law
or statute existing or hereafter enacted to the contrary with respect to the
substitution for and replacement of negotiable instruments or other securities
without their surrender.


Section 6.03.  Modification, Waiver and Meetings.  (a) This Warrant Agreement
may be modified or amended by the Company and the Warrant Agent in writing,
without the consent of the holder of any Warrant, for the purposes of, among
other things:


(i)           adding covenants for the benefit of the Warrantholders;


(ii)           adding a guarantor or other security for the benefit of the
Warrantholders;


(iii)           surrendering any right or power conferred upon the Company;


(iv)           providing for the settlement upon exercise of Warrants if any
reclassification or change of Common Stock or any consolidation, merger, sale,
lease or other transfer of the consolidated assets of the Company and its
subsidiaries substantially as an entirety occurs;

 
37

--------------------------------------------------------------------------------

 

(v)           providing for the assumption of the Company’s obligations in the
case of a merger, consolidation, conveyance, sale, lease or other transfer;


(vi)           adjusting the Exercise Price or the Number of Warrants in the
manner described in this Warrant Agreement;


(vii)         curing any ambiguity or correcting or supplementing any defective
provision contained in this Warrant Agreement; provided that such modification
or amendment does not adversely affect the interests of the Warrantholders in
any material respect; and


(viii)         adding or modifying any other provisions that the Company may
deem necessary or desirable and which will not adversely affect the interests of
the Warrantholders in any material respect.


(b)           Modifications and amendments to this Warrant Agreement or to the
terms and conditions of Warrants may also be made by the Company and the Warrant
Agent in writing, and noncompliance with any provision of the Warrant Agreement
or Warrants may be waived, either:


(i)           with the written consent of the Warrantholders of Warrants
representing a majority of the aggregate Number of Warrants at the time
outstanding; or


(ii)           by the adoption of a resolution at a meeting of Warrantholders
called with proper notice at which a quorum is present by at least a number of
Warrantholders of Warrants representing a majority of the Number of Warrants
represented at such meeting.


(c)            However, no such modification, amendment or waiver may, without
the written consent or the affirmative vote of each Warrantholder affected:


(i)           change the Expiration Date;


(ii)           increase the Exercise Price or decrease the Number of Warrants
(except as explicitly set forth in Article 5);


(iii)           impair the right to institute suit for the enforcement of any
payment or delivery with respect to the exercise and settlement of any Warrant;


(iv)           except as otherwise expressly permitted by provisions of this
Warrant Agreement concerning specified reclassifications or corporate
reorganizations, impair or adversely affect the exercise rights of
Warrantholders, including any change to the calculation or payment of the Full
Physical Share Amount or the Net Share Amount, as applicable;

 
38

--------------------------------------------------------------------------------

 

(v)           reduce the percentage of Warrants outstanding necessary to modify
or amend this Warrant Agreement or to waive any past default; or


(vi)           reduce the percentage in Warrants outstanding required for any
other waiver under this Warrant Agreement.


(d)           The quorum at any meeting called to adopt a resolution will be
Persons holding or representing Warrants representing a majority of the
aggregate Number of Warrants at the time outstanding.


ARTICLE 7
Concerning the Warrant Agent and Other Matters


Section 7.01.  Payments Generally.  All payments hereunder shall be made in
Dollars.


Section 7.02.  Payment of Certain Taxes. (a) The Company shall pay any and all
documentary, stamp or similar issue or transfer taxes that may be payable upon
the initial issuance of the Warrants hereunder and the transfer of the Warrants
to the New VEBA.


(b)           The Company shall pay any and all documentary, stamp or similar
issue or transfer taxes that may be payable upon the issuance of Common Stock
upon the exercise of Warrants hereunder and the issuance of stock certificates
in respect thereof in the respective names of, or in such names as may be
directed by, the exercising Warrantholders; provided, however, that, except with
respect to transfers to the New VEBA, the Company shall not be required to pay
any tax that may be payable in respect of any transfer involved in the issuance
and delivery of any such stock certificate, any Warrant Certificates or other
securities in a name other than that of the registered holder of the Warrant
Certificate surrendered upon exercise of the Warrant, and the Company shall not
be required to issue or deliver such certificates or other securities unless and
until the Person or Persons requesting the issuance thereof shall have paid to
the Company the amount of such tax or shall have established to the satisfaction
of the Company that such tax has been paid.


Section 7.03.  Certain Tax Filings.  The Warrant Agent shall prepare and file
with the appropriate governmental agency all appropriate tax information forms
in respect of any payments made by the Warrant Agent hereunder (including,
without limitation, Internal Revenue Service Form 1099-B) during each calendar
year, or any portion thereof, during which the Warrant Agent performs services
hereunder.

 
39

--------------------------------------------------------------------------------

 

Section 7.04.  Change of Warrant Agent.  (a) The Warrant Agent, or any successor
to it hereafter appointed, may resign its duties and be discharged from all
further duties and liabilities hereunder after giving 60 days’ notice in writing
to the Company, except that such shorter notice may be given as the Company
shall, in writing, accept as sufficient.  If the office of the Warrant Agent
becomes vacant by resignation or incapacity to act or otherwise, the Company
shall appoint in writing a successor warrant agent in place of the Warrant
Agent.  If the Company shall fail to make such appointment within a period of 60
days after it has been notified in writing of such resignation or incapacity by
the resigning or incapacitated warrant agent or by any holder of Warrants (who
shall, with such notice, submit his Warrant Certificate for inspection by the
Company), then the holder of any Warrants may apply to any court of competent
jurisdiction for the appointment of a successor warrant agent.


(b)           The Warrant Agent shall have the right to resign as Warrant Agent
hereunder or may be removed by the Company at any time, in each case upon 30
days’ written notice to the other party; provided, however, that the Company
shall not be required to remove the Warrant Agent until a successor warrant
agent meeting the qualifications hereof shall have been appointed.  In no event
shall the Warrant Agent be required to continue to perform hereunder for more
than 30 days following the notice indicated in this Section 7.04(b).


(c)           Any successor warrant agent, whether appointed by the Company or
by such a court, shall be a corporation or banking association organized, in
good standing and doing business under the laws of the United States of America
or any state thereof or the District of Columbia, and authorized under such laws
to exercise corporate trust powers and subject to supervision or examination by
Federal or state authority and having a combined capital and surplus of not less
than $50,000,000.  The combined capital and surplus of any such successor
warrant agent shall be deemed to be the combined capital and surplus as set
forth in the most recent report of its condition published prior to its
appointment; provided that such reports are published at least annually pursuant
to law or to the requirements of a Federal or state supervising or examining
authority.  After appointment, any successor warrant agent shall be vested with
all the authority, powers, rights, immunities, duties and obligations of its
predecessor warrant agent with like effect as if originally named as warrant
agent hereunder, without any further act or deed; but if for any reason it
becomes necessary or appropriate, the predecessor warrant agent shall execute
and deliver, at the expense of the Company, an instrument transferring to such
successor warrant agent all the authority, powers and rights of such predecessor
warrant agent hereunder; and upon request of any successor warrant agent, the
Company shall make, execute, acknowledge and deliver any and all instruments in
writing to more fully and effectually vest in and conform to such successor
warrant agent all such authority, powers, rights, immunities, duties and
obligations.  Upon assumption by a successor warrant agent of the duties and
responsibilities hereunder, the predecessor warrant agent shall deliver and
transfer, at the expense of the Company, to the successor warrant agent any
property at the time held by it hereunder.  As soon as practicable after such
appointment, the Company shall give notice thereof to the predecessor warrant
agent, the Warrantholders and each transfer agent for the shares of its Common
Stock.  Failure to give such notice, or any defect therein, shall not affect the
validity of the appointment of the successor warrant agent.

 
40

--------------------------------------------------------------------------------

 

(d)           Any entity into which the Warrant Agent may be merged or with
which it may be consolidated, or any corporation resulting from any merger or
consolidation to which the Warrant Agent shall be a party, shall be the
successor Warrant Agent under this Warrant Agreement without any further
act.  In case at the time such successor to the Warrant Agent shall succeed to
the agency created by this Warrant Agreement, any of the Warrant Certificates
shall have been countersigned but not delivered, any such successor to the
Warrant Agent may adopt the countersignature of the original Warrant Agent and
deliver such Warrant Certificates so countersigned, and in case at that time any
of the Warrant Certificates shall not have been countersigned, any successor to
the Warrant Agent may countersign such Warrant Certificates either in the name
of the predecessor Warrant Agent or in the name of the successor Warrant Agent;
and in all such cases Warrant Certificates shall have the full force provided in
the Warrant Certificates and in this Warrant Agreement.


(e)           In case at any time the name of the Warrant Agent shall be changed
and at such time any of the Warrant Certificates shall have been countersigned
but not delivered, the Warrant Agent may adopt the countersignatures under its
prior name and deliver such Warrant Certificates so countersigned; and in case
at that time any of the Warrant Certificates shall not have been countersigned,
the Warrant Agent may countersign such Warrant Certificates either in its prior
name or in its changed name; and in all such cases such Warrant Certificates
shall have the full force provided in the Warrant Certificates and in this
Warrant Agreement.


Section 7.05.  Compensation; Further Assurances.  The Company agrees that it
will (a) pay the Warrant Agent reasonable compensation for its services as
Warrant Agent hereunder and, except as otherwise expressly provided, will pay or
reimburse the Warrant Agent upon demand for all reasonable expenses,
disbursements and advances incurred or made by the Warrant Agent in accordance
with any of the provisions of this Warrant Agreement (including the reasonable
compensation, expenses and disbursements of its agents and counsel) except any
such expense, disbursement or advance as may arise from its or any of their
negligence or bad faith, and (b) perform, execute, acknowledge and deliver or
cause to be performed, executed, acknowledged and delivered all such further and
other acts, instruments and assurances as may reasonably be required by the
Warrant Agent for the carrying out or performing of the provisions of this
Warrant Agreement.

 
41

--------------------------------------------------------------------------------

 

Section 7.06.  Reliance on Counsel.  The Warrant Agent may consult with legal
counsel (who may be legal counsel for the Company), and the written opinion of
such counsel or any advice of legal counsel subsequently confirmed by a written
opinion of such counsel shall be full and complete authorization and protection
to the Warrant Agent as to any action taken or omitted by it in good faith and
in accordance with such written opinion or advice.


Section 7.07.  Proof of Actions Taken.  Whenever in the performance of its
duties under this Warrant Agreement the Warrant Agent shall deem it necessary or
desirable that any matter be proved or established by the Company prior to
taking or suffering or omitting any action hereunder, such matter (unless other
evidence in respect thereof be herein specifically prescribed) may, in the
absence of bad faith on the part of the Warrant Agent, be deemed to be
conclusively proved and established by an Officer’s Certificate delivered to the
Warrant Agent; and such Officer’s Certificate shall, in the absence of bad faith
on the part of the Warrant Agent, be full warrant to the Warrant Agent for any
action taken, suffered or omitted in good faith by it under the provisions of
this Warrant Agreement in reliance upon such certificate; but in its discretion
the Warrant Agent may in lieu thereof accept other evidence of such fact or
matter or may require such further or additional evidence as to it may seem
reasonable.


Section 7.08.  Correctness of Statements.  The Warrant Agent shall not be liable
for or by reason of any of the statements of fact or recitals contained in this
Warrant Agreement or in the Warrant Certificates (except its countersignature
thereof) or be required to verify the same, and all such statements and recitals
are and shall be deemed to have been made by the Company only.


Section 7.09.  Validity of Agreement.  The Warrant Agent shall not be under any
responsibility in respect of the validity of this Warrant Agreement or the
execution and delivery hereof or in respect of the validity or execution of any
Warrant Certificates (except its countersignature thereof); nor shall it be
responsible for any breach by the Company of any covenant or condition contained
in this Warrant Agreement or in any Warrant Certificate; nor shall it by any act
hereunder be deemed to make any representation or warranty as to the
authorization or reservation of any shares of Common Stock to be issued pursuant
to this Warrant Agreement or any Warrants or as to whether any shares of Common
Stock will, when issued, be validly issued and fully paid and nonassessable.


Section 7.10.  Use of Agents; Paying Agent.  (a) The Warrant Agent may execute
and exercise any of the rights or powers hereby vested in it or perform any duty
hereunder either itself or by or through its attorneys or agents and the Warrant
Agent shall not be responsible for the misconduct or negligence of any agent or
attorney, provided due care had been exercised in the appointment and continued
employment thereof.

 
42

--------------------------------------------------------------------------------

 

(b)           The Warrant Agent hereby appoints the Paying Agent as its agent to
make and receive any payments to be made or received by the Warrant Agent
hereunder.


Section 7.11.  Indemnification of Warrant Agent.  The Warrant Agent shall incur
no liability or responsibility to the Company or to any holder of Warrants for
any action taken in reliance on any notice, resolution, waiver, consent, order,
certificate, or other paper, document or instrument believed by it to be genuine
and to have been signed, sent or presented by the proper party or parties.  The
Company agrees to indemnify the Warrant Agent and save it harmless against any
and all losses, expenses and liabilities, including judgments, costs and
reasonable counsel fees, for anything done or omitted in good faith by the
Warrant Agent in the execution of this Warrant Agreement or otherwise arising in
connection with this Warrant Agreement, except as a result of the Warrant
Agent’s negligence or willful misconduct or bad faith.


Section 7.12.  Legal Proceedings.  The Warrant Agent shall be under no
obligation to institute any action, suit or legal proceeding or to take any
other action likely to involve expense unless the Company or one or more
Warrantholders shall furnish the Warrant Agent with reasonable security and
indemnity for any costs and expenses which may be incurred, but this provision
shall not affect the power of the Warrant Agent to take such action as the
Warrant Agent may consider proper, whether with or without any such security or
indemnity.


Section 7.13.  Other Transactions in Securities of the Company.  The Warrant
Agent in its individual or any other capacity may become the owner of Warrants
or other securities of the Company, or become pecuniarily interested in any
transaction in which the Company may be interested, or contract with or lend
money to the Company or otherwise act as fully and freely as though it were not
Warrant Agent under this Warrant Agreement.  Nothing herein shall preclude the
Warrant Agent from acting in any other capacity for the Company or for any other
legal entity.


Section 7.14.  Actions as Agent.  The Warrant Agent shall act hereunder solely
as agent and not in a ministerial or fiduciary capacity, and its duties shall be
determined solely by the provisions hereof.  The duties and obligations of the
Warrant Agent shall be determined solely by the express provisions of the
Warrant Agreement, and the Warrant Agent shall not be liable except for the
performance of such duties and obligations as are specifically set forth in the
Warrant Agreement.  No implied covenants or obligations shall be read into the
Warrant Agreement against the Warrant Agent.  No provision of the Warrant
Agreement shall require the Warrant Agent to expend or risk its own funds or
otherwise incur any financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers, if it shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.

 
43

--------------------------------------------------------------------------------

 

Section 7.15.  Appointment and Acceptance of Agency.  The Company hereby
appoints the Warrant Agent to act as agent for the Company in accordance with
the instructions set forth in this Warrant Agreement, and the Warrant Agent
hereby accepts the agency established by this Warrant Agreement and agrees to
perform the same upon the terms and conditions herein set forth.


Section 7.16.  Liability Of Warrant Agent.  The Warrant Agent shall not be
liable, whether in contract, in tort or otherwise, for anything that it may do
or refrain from doing in good faith in connection with this Warrant Agreement,
except for its own negligence or willful misconduct or bad faith.  To the extent
the Warrant Agent is so liable notwithstanding the preceding sentence, the
aggregate amount of any such liability shall not exceed $100,000, except to the
extent such liability arises as a result of the Warrant Agent’s gross
negligence, willful misconduct or bad faith.


Section 7.17.  Successors and Assigns.  All the covenants and provisions of this
Warrant Agreement by or for the benefit of the Company or the Warrant Agent
shall bind and inure to the benefit of their respective successors and assigns
hereunder.


Section 7.18.  Notices.  Any notice or demand authorized by this Warrant
Agreement to be given or made by the Warrant Agent or by any Warrantholder to or
on the Company shall be sufficiently given or made if sent by mail first-class,
postage prepaid, addressed (until another address is filed in writing by the
Company with the Warrant Agent), as follows:


Ford Motor Company
One American Road
Dearborn, Michigan 48126
Attention:  Treasurer


With a copy to:


Davis Polk & Wardwell
450 Lexington Avenue
New York, NY 10017
Attention:  Donald S. Bernstein

 
44

--------------------------------------------------------------------------------

 

Any notice or demand authorized by this Warrant Agreement to be given or made by
any Warrantholder or by the Company to or on the Warrant Agent shall be
sufficiently given or made if sent by mail first-class, postage prepaid,
addressed (until another address is filed in writing by the Warrant Agent with
the Company), as follows:


Computershare Trust Company, N.A.
250 Royall Street
Canton, MA 02021
Attention:              [·]


Any notice of demand authorized by this Warrant Agreement to be given or made to
any Warrantholder shall be sufficiently given or made if sent by first-class
mail, postage prepaid to the last address of such Warrantholder as it shall
appear on the Warrant Register.


Section 7.19.  Applicable Law. The validity, interpretation and performance of
this Warrant Agreement and of the Warrant Certificates shall be governed by the
law of the State of New York without giving effect to the principles of
conflicts of laws thereof.


Section 7.20.  Benefit of this Warrant Agreement.  Nothing in this Warrant
Agreement expressed and nothing that may be implied from any of the provisions
hereof is intended, or shall be construed, to confer upon, or give to, any
Person or corporation other than the parties hereto and the Warrantholders any
right, remedy or claim under or by reason of this Warrant Agreement or of any
covenant, condition, stipulation, promise or agreement hereof, and all
covenants, conditions, stipulations, promises and agreements in this Warrant
Agreement contained shall be for the sole and exclusive benefit of the parties
hereto and their successors and of the Warrantholders.


Section 7.21.  Registered Warrantholders.  Prior to due presentment for
registration of transfer, the Company and the Warrant Agent may deem and treat
the Person in whose name any Warrants are registered in the Warrant Register as
the absolute owner thereof for all purposes whatever (notwithstanding any
notation of ownership or other writing thereon made by anyone other than the
Company or the Warrant Agent) and neither the Company nor the Warrant Agent
shall be affected by any notice to the contrary or be bound to recognize any
equitable or other claim to or interest in any Warrants on the part of any other
Person and shall not be liable for any registration of transfer of Warrants that
are registered or to be registered in the name of a fiduciary or the nominee of
a fiduciary unless made with actual knowledge that a fiduciary or nominee is
committing a breach of trust in requesting such registration of transfer or with
such knowledge of such facts that its participation therein amounts to bad
faith.

 
45

--------------------------------------------------------------------------------

 

Section 7.22.  Inspection of this Warrant Agreement.  A copy of this Warrant
Agreement shall be available at all reasonable times for inspection by any
registered Warrantholder at the principal office of the Warrant Agent (or
successor warrant agent).  The Warrant Agent may require any such holder to
submit his Warrant Certificate for inspection by it before allowing such holder
to inspect a copy of this Warrant Agreement.


Section 7.23.  Headings.  The Article and Section headings herein are for
convenience only and are not a part of this Warrant Agreement and shall not
affect the interpretation thereof.


Section 7.24.  Counterparts.  This Warrant Agreement may be executed in any
number of counterparts on separate counterparts, each of which so executed shall
be deemed to be an original, but all such counterparts shall together constitute
one and the same instrument.

 
46

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Warrant Agreement has been duly executed by the parties
hereto as of the day and year first above written.



 
FORD MOTOR COMPANY
 
 
 
By:
     
Name:
   
Title:




 
COMPUTERSHARE TRUST COMPANY, N.A., as Warrant Agent
 
 
 
By:
     
Name:
   
Title:


 
47

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF RESTRICTIVE LEGEND FOR WARRANTS


THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NONE OF THIS
SECURITY, ANY SHARES OF COMMON STOCK DELIVERED UPON EXERCISE OF THIS SECURITY OR
ANY INTEREST OR PARTICIPATION HEREIN OR THEREIN MAY BE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, REGISTRATION.


BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER
AGREES FOR THE BENEFIT OF FORD MOTOR COMPANY (THE “ISSUER”) THAT IT WILL NOT
OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL
INTEREST HEREIN, EXCEPT (A) IN COMPLIANCE WITH APPLICABLE TRANSFER RESTRICTIONS,
IF ANY, SET FORTH IN SECTION [2.02] OF THE SECURITYHOLDER AND REGISTRATION
RIGHTS AGREEMENT, DATED AS OF [·], 2009, BY AND BETWEEN FORD MOTOR COMPANY AND
FORD-UAW HOLDINGS LLC (THE “REGISTRATION RIGHTS AGREEMENT”) AND (B):


(I)
TO THE ISSUER OR ANY SUBSIDIARY THEREOF; OR



(II)
PURSUANT TO A REGISTRATION STATEMENT COVERING THE RESALE OF THIS SECURITY THAT
HAS BECOME EFFECTIVE UNDER THE SECURITIES ACT; OR



(III)
PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT, INCLUDING RULE 144 UNDER THE SECURITIES ACT; OR



(IV)
TO THE NEW VEBA PURSUANT TO THE AMENDED SETTLEMENT AGREEMENT (AS SUCH TERMS ARE
DEFINED IN THE WARRANT AGREEMENT DATED AS OF [·], 2009, BY AND BETWEEN THE
ISSUER AND COMPUTERSHARE TRUST COMPANY, N.A., AS WARRANT AGENT).


 
A-1

--------------------------------------------------------------------------------

 

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE (B)(III)
ABOVE, THE ISSUER AND THE WARRANT AGENT RESERVE THE RIGHT TO REQUIRE THE
DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS EITHER OF
THEM MAY DEEM REASONABLY NECESSARY IN ORDER TO DETERMINE THAT THE PROPOSED
TRANSFER IS BEING MADE IN COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS. NO REPRESENTATION IS MADE HEREBY OR OTHERWISE BY THE
ISSUER AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.


THE SALE, TRANSFER, ASSIGNMENT, HEDGE, PLEDGE, ENCUMBRANCE, HYPOTHECATION OR
DISPOSAL OF THESE SECURITIES AND THE SHARES OF COMMON STOCK ISSUABLE UPON
EXERCISE HEREOF IS SUBJECT TO THE RESTRICTIONS, TERMS AND CONDITIONS OF THE
REGISTRATION RIGHTS AGREEMENT.  COPIES OF SUCH AGREEMENT MAY BE OBTAINED UPON
WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY.

 
A-2

--------------------------------------------------------------------------------

 

EXHIBIT B


FORM OF RESTRICTIVE LEGEND FOR COMMON STOCK


THESE SHARES OF COMMON STOCK HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.
NEITHER THESE SHARES NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED,
SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, REGISTRATION.


BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER
AGREES FOR THE BENEFIT OF FORD MOTOR COMPANY (THE “ISSUER”) THAT IT WILL NOT
OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL
INTEREST HEREIN, EXCEPT (A) IN COMPLIANCE WITH APPLICABLE TRANSFER RESTRICTIONS,
IF ANY, SET FORTH IN SECTION [2.02] OF THE SECURITYHOLDER AND REGISTRATION
RIGHTS AGREEMENT, DATED AS OF [·], 2009, BY AND BETWEEN FORD MOTOR COMPANY AND
FORD-UAW HOLDINGS LLC (THE “REGISTRATION RIGHTS AGREEMENT”), (B) PRIOR TO
OCTOBER 1, 2012, ONLY IF THE “CLOSING SALE PRICE” (AS DEFINED IN THE WARRANT
AGREEMENT, DATED AS OF [·], 2009, BY AND BETWEEN THE ISSUER AND COMPUTERSHARE
TRUST COMPANY, N.A., AS WARRANT AGENT (THE “WARRANT AGREEMENT”)) OF THE COMMON
STOCK OF THE ISSUER WAS GREATER THAN 120% OF THE THEN CURRENT “EXERCISE PRICE”
(AS DEFINED IN THE WARRANT AGREEMENT) FOR AT LEAST 20 “TRADING DAYS” (AS DEFINED
IN THE WARRANT AGREEMENT) IN THE 30 CONSECUTIVE TRADING DAYS ENDING ON THE LAST
TRADING DAY OF THE PRECEDING CALENDAR QUARTER, AND (C):


(I)
TO THE ISSUER OR ANY SUBSIDIARY THEREOF; OR



(II)
PURSUANT TO A REGISTRATION STATEMENT COVERING THE RESALE OF THIS SECURITY THAT
HAS BECOME EFFECTIVE UNDER THE SECURITIES ACT; OR



(III)
PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT, INCLUDING RULE 144 UNDER THE SECURITIES ACT; OR


 
B-1

--------------------------------------------------------------------------------

 

(IV)
TO THE NEW VEBA PURSUANT TO THE AMENDED SETTLEMENT AGREEMENT (AS SUCH TERMS ARE
DEFINED IN THE WARRANT AGREEMENT).



PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE (C)(III)
ABOVE, THE ISSUER AND THE TRANSFER AGENT FOR SUCH SHARES OF COMMON STOCK RESERVE
THE RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS OR
OTHER EVIDENCE AS EITHER OF THEM MAY DEEM REASONABLY NECESSARY IN ORDER TO
DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE WITH THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO REPRESENTATION IS MADE
HEREBY OR OTHERWISE BY THE ISSUER AS TO THE AVAILABILITY OF ANY EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.


THE SALE, TRANSFER, ASSIGNMENT, HEDGE, PLEDGE, ENCUMBRANCE, HYPOTHECATION OR
DISPOSAL OF THIS SECURITY IS SUBJECT TO THE RESTRICTIONS, TERMS AND CONDITIONS
OF THE REGISTRATION RIGHTS AGREEMENT.  COPIES OF SUCH AGREEMENT MAY BE OBTAINED
UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY.

 
B-2

--------------------------------------------------------------------------------

 

EXHIBIT C


FORM OF GLOBAL WARRANT LEGEND


UNLESS THIS GLOBAL WARRANT IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO FORD MOTOR COMPANY
(THE “ISSUER”), THE CUSTODIAN OR ITS AGENT FOR REGISTRATION OF TRANSFER,
EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF
CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE
OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR
OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH
AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.


TRANSFER OF THIS GLOBAL WARRANT SHALL BE LIMITED TO TRANSFERS IN WHOLE, AND NOT
IN PART, TO THE COMPANY, DTC, THEIR SUCCESSORS AND THEIR RESPECTIVE NOMINEES.

 
C-1

--------------------------------------------------------------------------------

 

EXHIBIT D


FORM OF WARRANT CERTIFICATE


[FACE]


No. _____
CUSIP No. __________



[UNLESS THIS GLOBAL WARRANT IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO FORD MOTOR COMPANY
(THE “ISSUER”), THE CUSTODIAN OR ITS AGENT FOR REGISTRATION OF TRANSFER,
EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF
CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE
OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR
OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH
AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.


TRANSFER OF THIS GLOBAL WARRANT SHALL BE LIMITED TO TRANSFERS IN WHOLE, AND NOT
IN PART, TO THE COMPANY, DTC, THEIR SUCCESSORS AND THEIR RESPECTIVE NOMINEES.]**


THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NONE OF THIS
SECURITY, ANY SHARES OF COMMON STOCK DELIVERED UPON EXERCISE OF THIS SECURITY OR
ANY INTEREST OR PARTICIPATION HEREIN OR THEREIN MAY BE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, REGISTRATION.


BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER
AGREES FOR THE BENEFIT OF FORD MOTOR COMPANY (THE “ISSUER”) THAT IT WILL NOT
OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL
INTEREST HEREIN, EXCEPT (A) IN COMPLIANCE WITH APPLICABLE TRANSFER RESTRICTIONS,
IF ANY, SET FORTH IN SECTION [2.02] OF THE SECURITYHOLDER AND REGISTRATION
RIGHTS AGREEMENT, DATED AS OF [·], 2009, BY AND BETWEEN FORD MOTOR COMPANY AND
FORD-UAW HOLDINGS LLC (THE “REGISTRATION RIGHTS AGREEMENT”) AND (B):
 

--------------------------------------------------------------------------------

** Bracketed language only appears on Global Warrants held in the name of DTC
(or nominee thereof).


 
D-1

--------------------------------------------------------------------------------

 
 
(I)
TO THE ISSUER OR ANY SUBSIDIARY THEREOF; OR



(II)
PURSUANT TO A REGISTRATION STATEMENT COVERING THE RESALE OF THIS SECURITY THAT
HAS BECOME EFFECTIVE UNDER THE SECURITIES ACT; OR



(III)
PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT, INCLUDING RULE 144 UNDER THE SECURITIES ACT; OR



(IV)
TO THE NEW VEBA PURSUANT TO THE AMENDED SETTLEMENT AGREEMENT (AS SUCH TERMS ARE
DEFINED IN THE WARRANT AGREEMENT DATED AS OF [·], 2009, BY AND BETWEEN THE
ISSUER AND COMPUTERSHARE TRUST COMPANY, N.A., AS WARRANT AGENT).



PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE (B)(III)
ABOVE, THE ISSUER AND THE WARRANT AGENT RESERVE THE RIGHT TO REQUIRE THE
DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS EITHER OF
THEM MAY DEEM REASONABLY NECESSARY IN ORDER TO DETERMINE THAT THE PROPOSED
TRANSFER IS BEING MADE IN COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS. NO REPRESENTATION IS MADE HEREBY OR OTHERWISE BY THE
ISSUER AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.


THE SALE, TRANSFER, ASSIGNMENT, HEDGE, PLEDGE, ENCUMBRANCE, HYPOTHECATION OR
DISPOSAL OF THESE SECURITIES AND THE SHARES OF COMMON STOCK ISSUABLE UPON
EXERCISE HEREOF IS SUBJECT TO THE RESTRICTIONS, TERMS AND CONDITIONS OF THE
REGISTRATION RIGHTS AGREEMENT.  COPIES OF SUCH AGREEMENT MAY BE OBTAINED UPON
WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY.

 
D-2

--------------------------------------------------------------------------------

 

FORD MOTOR COMPANY


[Designation of Warrants]


NUMBER OF WARRANTS: Initially, [_____] Warrants, subject to adjustment as
described in the Warrant Agreement dated as of [·], 2009 between Ford Motor
Company and Computershare Trust Company, N.A., as Warrant Agent (the “Warrant
Agreement”), each of which is exercisable for one share of Common Stock.


EXERCISE PRICE: Initially, $[_____] per Warrant, subject to adjustment as
described in the Warrant Agreement.


FORM OF PAYMENT OF EXERCISE PRICE: Cash (if Full Physical Settlement is
applicable), or Net Share Settlement (if Net Share Settlement is applicable).


FORM OF SETTLEMENT: Upon exercise of any Warrants represented hereby, the
Warrantholder shall be entitled to receive, at the Warrantholder’s election,
either (a) upon payment to the Warrant Agent of the Exercise Price (determined
as of the relevant Exercise Date), one share of Common Stock per Warrant
exercised, together with Cash in lieu of any fractional Warrants, or (b) without
any payment therefor, a number of shares of Common Stock equal to the Net Share
Amount, together with Cash in lieu of any fractional shares or fractional
Warrants, in each case, as described in the Warrant Agreement.


DATES OF EXERCISE: At any time, and from time to time, prior to 5:00 p.m., New
York City time, on the Expiration Date, the Warrantholder shall be entitled to
exercise all Warrants then represented hereby and outstanding (which may include
fractional Warrants) or any portion thereof (which shall not include any
fractional Warrants).


PROCEDURE FOR EXERCISE:  Warrants may be exercised by (a) in the case of a
Certificated Warrant, surrendering the Warrant Certificate evidencing such
Warrant at the principal office of the Warrant Agent (or successor warrant
agent), with the Exercise Notice set forth on the reverse of the Warrant
Certificate duly completed and executed, together with any applicable transfer
taxes, or (b) in the case of a Global Warrant, complying with the procedures
established by the Depositary for the exercise of Warrants.


EXPIRATION DATE: January 1, 2013.

 
D-3

--------------------------------------------------------------------------------

 

This Warrant Certificate certifies that __________________________, or its
registered assigns, is the Warrantholder of the Number of Warrants (the
“Warrants”) specified above[, as modified in Schedule A hereto,]** (such number
subject to adjustment from time to time as described in the Warrant Agreement).


In connection with the exercise of any Warrants, (a) the Company shall determine
the Full Physical Share Amount or Net Share Amount, as applicable,  for each
Warrant, and (b) the Company shall, or shall cause the Warrant Agent to, deliver
to the exercising Warrantholder, on the applicable Settlement Date, for each
Warrant exercised, a number of Shares of Common Stock equal to the relevant Full
Physical Share Amount or Net Share Amount, as applicable, together with Cash in
lieu of any fractional shares or fractional Warrants as described in the Warrant
Agreement.


Prior to the relevant Exercise Date as described more fully in the Warrant
Agreement, Warrants will not entitle the Warrantholder to any of the rights of
the holders of shares of Common Stock.


Reference is hereby made to the further provisions of this Warrant Certificate
set forth on the reverse hereof, and such further provisions shall for all
purposes have the same effect as though fully set forth in this place.


This Warrant Certificate shall not be valid unless countersigned by the Warrant
Agent.


In the event of any inconsistency between the Warrant Agreement and this Warrant
Certificate, the Warrant Agreement shall govern.



--------------------------------------------------------------------------------

** Bracketed language only appears on Global Warrants.


 
D-4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Ford Motor Company has caused this instrument to be duly
executed.


Dated:
                           
FORD MOTOR COMPANY
                     
By:
         
Name:
       
Title:

 
Attest
   
By:
  Secretary

 
Countersigned as of the date above written:




COMPUTERSHARE TRUST COMPANY, N.A., as Warrant Agent
   
By:
 
Authorized Officer


 
D-5

--------------------------------------------------------------------------------

 

[FORM OF REVERSE OF WARRANT CERTIFICATE]


FORD MOTOR COMPANY


The Warrants evidenced by this Warrant Certificate are part of a duly authorized
issue of Warrants issued by the Company pursuant to a Warrant Agreement, dated
as of [·], 2009 (the “Warrant Agreement”), between the Company and Computershare
Trust Company, N.A. (the “Warrant Agent”), and are subject to the terms and
provisions contained in the Warrant Agreement, to all of which terms and
provisions each Warrantholder consents by acceptance of this Warrant Certificate
or a beneficial interest therein.  Without limiting the foregoing, all
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Warrant Agreement.  A copy of the Warrant Agreement is on file
at the Warrant Agent’s Office.


The Warrant Agreement and the terms of the Warrants are subject to amendment as
provided in the Warrant Agreement.


This Warrant Certificate shall be governed by, and interpreted in accordance
with, the laws of the State of New York without regard to the conflicts of laws
principles thereof.

 
D-6

--------------------------------------------------------------------------------

 

[To be attached if Warrant is a Certificated Warrant]


Exercise Notice


Computershare Trust Company, N.A.

250 Royall Street

Canton, MA 02021


Attention:          [·]


The undersigned (the “Registered Warrantholder”) hereby irrevocably exercises
______________ Warrants (the “Exercised Warrants”) and delivers to you herewith
a Warrant Certificate or Warrant Certificates, registered in the Registered
Warrantholder’s name, representing a Number of Warrants at least equal to the
number of Exercised Warrants.


The Registered Warrantholder hereby either:


 
o
elects for Full Physical Settlement to apply to the Exercised Warrants pursuant
to Section 3.03 of the Warrant Agreement and confirms that it will, prior to
11:00 a.m., New York City time, on the Settlement Date, pay an amount equal to
the Exercise Price (determined as of the relevant Exercise Date), multiplied by
the number of Exercised Warrants, by federal wire or other immediately available
funds payable to the order of the Company to the account maintained by the
Warrant Agent and notified to the Registered Warrantholder as required under
Section 3.03(b) of the Warrant Agreement; or



 
o
elects for Net Share Settlement to apply to the Exercised Warrants pursuant to
Section 3.03 of the Warrant Agreement.



The Registered Warrantholder hereby directs the Warrant Agent to:


(a)           deliver the Full Physical Share Amount or Net Share Amount, as
applicable, for each of the Exercised Warrants as follows:


__________________________________________________________; and


(b)           if the number of Exercised Warrants is less than the Number of
Warrants represented by the enclosed Warrant Certificates, to deliver a Warrant
Certificate representing the unexercised Warrants to:


__________________________________________________________

 
D-7

--------------------------------------------------------------------------------

 
 
Dated:
 
 
 
     
 (Registered Warrantholder)




     
By:
     
Authorized Signature
   
Address:
   
Telephone:


 
D-8

--------------------------------------------------------------------------------

 

[To Be Attached if Warrant is a Global Warrant]


SCHEDULE A


SCHEDULE OF INCREASES OR DECREASES IN WARRANTS


The initial Number of Warrants represented by this Global Warrant is
__________.  In accordance with the Warrant Agreement dated as of [·], 2009
among the Company and Computershare Trust Company, N.A., as Warrant Agent, the
following increases or decreases in the Number of Warrants represented by this
certificate have been made:
 
Date
 
Amount of increase in Number of Warrants evidenced by this Global Warrant
 
Amount of decrease in Number of Warrants evidenced by this Global Warrant
 
Number of Warrants evidenced by this Global Warrant following such decrease or
increase
 
Signature of authorized signatory
                                                     


 
D-9

--------------------------------------------------------------------------------

 

[To Be Attached if Warrant is a Global Warrant or Certificated Warrant]


FORM OF ASSIGNMENT


FOR VALUE RECEIVED, the undersigned assigns and transfers the Warrant(s)
represented by this Certificate to:


 
 
Name, Address and Zip Code of Assignee



and irrevocably appoints
 
   
Name of Agent
 



as its agent to transfer this Warrant Certificate on the books of the Warrant
Agent.


[Signature page follows]


 
D-10

--------------------------------------------------------------------------------

 
 
Date:
 
 




         
Name of Transferee
 
 
 
By:
     
Name:
   
Title:

 
(Sign exactly as your name appears on the other side of this Certificate)


NOTICE: The signature(s) should be guaranteed by an eligible guarantor
institution (banks, stockbrokers, savings and loan associations and credit
unions with membership in an approved signature guarantee medallion program),
pursuant to S.E.C. Rule 17Ad-15.

 
D-11

--------------------------------------------------------------------------------

 

EXHIBIT E


FORM OF CERTIFICATE OF COMPLIANCE WITH TRANSFER RESTRICTIONS


In connection with the sale, assignment and transfer of ____________ Warrants by
______________________________ unto ___________________________________ (Please
insert social security or other Taxpayer Identification Number of assignee)
prior to the expiration of the holding period applicable to sales thereof under
Rule 144 under the Securities Act of 1933, as amended (the “Securities Act”) (or
any successor provision), the undersigned confirms that such Warrants are being
transferred:


 
o
To Ford Motor Company (the “Issuer”) or any subsidiaries thereof; or



 
o
Pursuant to a registration statement covering the resale of such Warrants that
has become effective under the Securities Act; or



 
o
Pursuant to an exemption from registration provided by Rule 144 under the
Securities Act or any other available exemption from the registration
requirements of the Securities Act; or



 
o
To the New VEBA pursuant to the Amended Settlement Agreement (as such terms are
defined in the Warrant Agreement).



Prior to the registration of any transfer in accordance with the third box
above, the Issuer and the Warrant Agent reserve the right to require the
delivery of such legal opinion, certifications or other evidence as may
reasonably be required in order to determine that the proposed transfer is being
made in compliance with the Securities Act and applicable state securities laws.


Unless one of the boxes is checked, the Warrant Agent will refuse to register
any of the Warrants evidenced by this certificate in the name of any person
other than the registered holder thereof.


Date:
[__________]
 




 
[Insert name of transferee]
         
By:
     
Name:
   
Title:


 
E-1

--------------------------------------------------------------------------------

 

EXHIBIT F


FORM OF COMMON STOCK REQUISITION ORDER


[Date]


Via Facsimile [(781) 828-8813]


Ford Motor Company
One American Road
Dearborn, Michigan 48126
Attention:  Treasurer


Re:
DWAC Issuance

Control No. _________


Ladies and Gentlemen:


You are hereby authorized to issue and deliver the shares of Common Stock as
indicated below via DWAC.  The shares are being issued to cover the exercise of
Warrants under the Warrant Agreement, dated as of [·], 2009, between Ford Motor
Company and Computershare Trust Company, N.A., as Warrant Agent (the “Warrant
Agreement”). Defined terms used but not defined herein have the meaning assigned
to them in the Warrant Agreement.



 
Number of Shares:
                           
   Original Issue or
                   
   Transfer from Treasury Account
             
Broker Name:
                     
Broker’s DTC Number:
                     
Contact and Phone:
       



The Broker will initiate the DWAC transaction on (date).


 
F-1

--------------------------------------------------------------------------------

 
 

 
Sincerely,
     
Computershare Trust Company, N.A.,
 
as Warrant Agent
     
By:
     
Name:
 
Title:
   

cc:           [Insert name] via facsimile [insert fax number]
Broker
 
 
F-2 

--------------------------------------------------------------------------------